--------------------------------------------------------------------------------

Ionis-Biogen No. 5 – Confidential
Execution Version

 
Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)(4), 240.24B-2
 
New Strategic Neurology Drug Discovery and Development Collaboration, Option and
License Agreement
 
Between
 
Ionis Pharmaceuticals, Inc.
 
And
 
Biogen MA Inc.


Dated April 19, 2018
 

--------------------------------------------------------------------------------

Confidential
Table of Contents
 
Page
 
ARTICLE 1. RESEARCH AND DEVELOPMENT
2
ARTICLE 2. EXCLUSIVITY COVENANTS
42
ARTICLE 3. EXCLUSIVE OPTION
46
ARTICLE 4. LICENSE GRANTS
51
ARTICLE 5. DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION
61
ARTICLE 6. FINANCIAL PROVISIONS
66
ARTICLE 7. INTELLECTUAL PROPERTY
82
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
95
ARTICLE 9. INDEMNIFICATION; INSURANCE
101
ARTICLE 10. TERM; TERMINATION
103
ARTICLE 11. CONFIDENTIALITY
121
ARTICLE 12. MISCELLANEOUS
126

 
-i-

--------------------------------------------------------------------------------

Confidential
NEW STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION, OPTION AND
LICENSE AGREEMENT
 
This NEW STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT COLLABORATION,
OPTION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of the 19th
day of April, 2018 (the “Execution Date”) by and between Ionis Pharmaceuticals,
Inc., a Delaware corporation, having its principal place of business at 2855
Gazelle Court, Carlsbad, CA 92010 (“Ionis”), and Biogen MA Inc., a Massachusetts
corporation, having its principal place of business at 225 Binney Street,
Cambridge, MA 02142 (“Biogen”). Biogen and Ionis each may be referred to herein
individually as a “Party” or collectively as the “Parties.” Capitalized terms
used in this Agreement, whether used in the singular or the plural, have the
meaning set forth in Appendix 1. All attached appendices and schedules are a
part of this Agreement.
 
RECITALS
 
WHEREAS, Ionis possesses certain Patent Rights, Know-How, technology and
expertise with respect to antisense therapeutics, and has novel and valuable
capabilities for the research, discovery, identification, synthesis and
development of antisense therapeutics;
 
WHEREAS, Biogen has expertise in developing and commercializing human
therapeutics, and is interested in entering into a strategic relationship with
Ionis to explore potential targets for the treatment of neurological and
neuromuscular diseases, mood disorders, psychological disorders, ocular diseases
and diseases of the inner ear, and to create antisense drugs to such targets;
 
WHEREAS, Biogen and Ionis are parties to an ongoing existing discovery and
development collaboration in relation to certain neurological diseases,
including ALS, pursuant to that certain Amended and Restated Strategic Neurology
Drug Discovery and Development Collaboration, Option and License Agreement dated
October 20, 2017, as amended or restated (the “Neurology II Agreement”);
 
WHEREAS, the Parties now desire to enter into a new strategic collaboration in
neurological diseases (including neurodegenerative and neuropsychiatric
diseases), mood disorders, psychological disorders, ocular diseases and diseases
of the inner ear, comprising (a) a research program focused on the
identification, validation and applications of novel targets implicated in such
diseases and novel therapeutic approaches directed to such targets, (b) a broad
core technology research program focused on enhancing the Parties’ knowledge of
the use of antisense oligonucleotides in the central and peripheral nervous
systems, and the eye and the ear, (c) a targeted drug discovery and development
effort and (d) the exclusive opportunity for Biogen to select collaboration
targets from among all available targets reaching target sanction status in
Ionis’ research programs directed at such diseases;
 
WHEREAS, with regard to targets that reach target sanction status and that
Biogen selects as collaboration targets for development, Biogen desires to (a)
have Ionis identify development candidates for each such collaboration target,
(b) develop development candidates through completion of the IND-enabling
toxicology studies and (c) receive an exclusive option to obtain from Ionis an
exclusive license under this Agreement to develop, manufacture and commercialize
collaboration products directed to such collaboration targets in the Field; and
 

--------------------------------------------------------------------------------

Confidential
WHEREAS, as partial consideration for Ionis’ grant of the Options, licenses and
other rights to Biogen under this Agreement, Biogen desires to subscribe for and
purchase from Ionis, and Ionis desires to issue and sell to Biogen, certain
shares of common stock pursuant to the terms and subject to the conditions set
forth in the Stock Purchase Agreement.
 
NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:
 
ARTICLE 1.
RESEARCH AND DEVELOPMENT
 

1.1.
Collaboration Overview.

 
1.1.1.          The intent of the Collaboration is for the Parties to conduct
(a) a research program focused on the identification and validation of and
applications for novel Neurology Targets, (b) a drug discovery and development
effort in Neurological Disease with respect to those Strategies directed to
Neurology Targets selected to be Collaboration Programs and (c) a broad core
technology research program focused on enhancing the Parties’ knowledge of the
use of ASOs in the central and peripheral nervous systems, and the eye and the
ear. This Agreement also provides Biogen the exclusive opportunity to select as
Collaboration Programs any Strategy directed to any Ionis Neurology Target that
Ionis is independently researching, up through Target Sanction.
 
1.1.2.          Once one or more Strategies directed to a Neurology Target reach
Target Sanction, one or more of such Strategies directed to such Neurology
Target may be selected as Collaboration Programs under this Agreement (and upon
selection of one or more Strategies directed to a Neurology Target as
Collaboration Programs, such Neurology Target will be a Collaboration Target).
Unless not feasible, Ionis will generate at least one Development Candidate for
each Collaboration Program, with the goal of generating up to five Compounds
that may be suitable Development Candidates for each Collaboration Program.
Biogen may select one or more of the Compounds generated by Ionis as Development
Candidates to be the subject of further Development activities under the
applicable Collaboration Program, as further set forth in Section 1.8.
 
1.1.3.          For Development Candidates selected by Biogen to be the subject
of further Development activities under a Collaboration Program, Ionis provides
to Biogen an exclusive option under Section 3.1.2(a) to be granted an exclusive
license from Ionis to further Develop and Commercialize Products under such
Collaboration Program, each of which options is exercisable as set forth in
Section 3.1.2(a).
 
1.1.4.          The Parties have agreed to form (a) a collaboration steering
committee to oversee the Collaboration under this Agreement, (b) a joint
research committee reporting to the CSC to oversee the Core Research Program,
the Neurological Disease Research Program and each Development Candidate
Identification Plan and (c) one or more joint development committees reporting
to the CSC to oversee Development activities for Development Candidates.
 
-2-

--------------------------------------------------------------------------------

Confidential
1.1.5.          The purpose of this Section 1.1 is to provide a high-level
overview of the roles, responsibilities, rights and obligations of each Party
under this Agreement, and therefore this Section 1.1 is qualified in its
entirety by the more detailed provisions of this Agreement set forth below.
 

1.2.
Research Programs. Subject to and in accordance with the terms of this
Agreement, during the Research Term, Ionis and Biogen will conduct two research
programs, each under a separate mutually agreed plan. The first research program
will cover research focused on enhancing the Parties’ knowledge of the use of
ASOs in the central and peripheral nervous systems, and the eye and the ear,
including with respect to pharmacokinetics and pharmacodynamics, [***] of ASOs
(such program, the “Core Research Program” and the plan for such program, the
“Core Research Plan”). A draft of the Core Research Plan has been mutually
agreed upon by the Parties in writing on or prior to the Effective Date. The
second research program will focus on the identification and validation of
Strategies directed to High Interest Targets, which Strategies are eligible to
become Collaboration Programs and which High Interest Targets, upon designation
of one or more Strategies as Collaboration Programs, will become Collaboration
Targets (such program, the “Neurological Disease Research Program” and the plan
for such program, the “Neurological Disease Research Plan”). The Neurological
Disease Research Plan will itself be comprised of individual plans that set
forth the target validation activities to be conducted by the Parties in order
to achieve Target Sanction for each Strategy directed to a High Interest Target
designated for such activities under Section 1.2.3(d) (each such individual plan
for each Strategy, a “Target Sanction Plan”). Notwithstanding the foregoing,
neither Party will be required to complete any activities under the Core
Research Plan or Neurological Disease Research Plan (or any individual Target
Sanction Plan included therein) if such Party in good faith believes that such
activities are not technically feasible given the then-current state of the art.

 
1.2.1.          Research Term. The term for the conduct of the Core Research
Program and the Neurological Disease Research Program will begin on the
Effective Date and will end on the 10th anniversary of the Effective Date, as
such term may be extended in accordance with this Agreement (the “Research
Term”). Notwithstanding the foregoing:
 
(a)           with respect to the Neurological Disease Research Program, (i)
subject to subclause (iii) of this Section 1.2.1(a), Ionis will not be required
to begin target validation activities for any Strategy directed to a High
Interest Target under the Neurological Disease Research Program unless the
activities proposed under the applicable Target Sanction Plan for such Strategy
are reasonably able to be completed on or before the end of the Research Term,
(ii) if any target validation activities that are Ionis Activities or Biogen
Activities are ongoing under the Neurological Disease Research Plan on the date
that would otherwise be the end of the Research Term, then if requested by
Biogen, Ionis and Biogen will complete such activities, respectively, in
accordance with the Neurological Disease Research Plan, and the Research Term
will be extended until the completion thereof, and (iii) the Research Term may
be automatically extended to the Research Term Extension Date under Section
1.8.1(d), in which case Biogen may propose new Strategies and add new targets to
the High Interest Target List (solely to the extent the applicable target
validation activities could reasonably be completed by the Research Term
Extension Date), and (unless Biogen exercises its step-in rights to perform
target validation activities pursuant to Section 1.8.1(d)) Ionis shall commence
new target validation activities for such new Strategies directed to such High
Interest Targets, in each case, in accordance with this Agreement; and
 
-3-

--------------------------------------------------------------------------------

Confidential
(b)           The Research Term may be further extended by written agreement of
the Parties.
 
1.2.2.          Core Research Program. The Core Research Program activities will
initially be focused on investigating and optimizing delivery of ASOs to the
central and peripheral nervous systems and the eye and the ear. Ionis will use
Commercially Reasonable Efforts to conduct the Ionis Activities under the Core
Research Program, and Biogen will use Commercially Reasonable Efforts to conduct
the Biogen Activities under the Core Research Program. The Neurology JRC will
update the Core Research Plan as needed during the Research Term. If either
Party desires that any activities contemplated by the Parties under the Core
Research Program should be performed by a Third Party, then the Parties will
discuss through the Neurology JRC and agree upon the appropriate Third Party to
conduct such activities, and how the costs of such Third Party activities should
be allocated between the Parties.
 
1.2.3.          Neurological Disease Research Program. The Neurological Disease
Research Program activities will focus primarily on identifying and validating
Strategies directed to High Interest Targets.
 
(a)           High Interest Targets. Under the Neurological Disease Research
Plan, Biogen will establish a prioritized list of Neurology Targets that are
designated by Biogen as high interest targets and added to such list in
accordance with Section 1.2.3(b), which Neurology Targets, in accordance with
Section 1.2.3(b)(v),  may include one or more gene targets that are already
defined as “High Interest Targets” or “Collaboration Targets” under the
Neurology II Agreement using a different Strategy directed to such High Interest
Target or Collaboration Target than the approach to such gene target being
pursued under the Neurology II Agreement (each such target, a “High Interest
Target” and such list the “High Interest Target List”). With respect to the High
Interest Target List (i) at any given time during the Research Term such list
may not include more than [***] High Interest Targets for which at least one
Strategy directed to such High Interest Target has not achieved Target Sanction,
and (ii) no targets may be added to the High Interest Target List unless target
validation activities for the applicable Strategies directed to such targets can
reasonably be completed before the expiration of the Research Term, taking into
account the target validation activities already being conducted under the
Neurological Disease Research Program under Section 1.2.3(d) and the number of
FTEs available to perform activities as described in Section 1.11. Without
limiting the foregoing, if, on or after the [***] anniversary of the date a High
Interest Target was added to the High Interest Target List, such target remains
or becomes an Inactive Target, then, unless the Parties mutually agree through
the Neurology JRC that such High Interest Target may remain on the High Interest
Target List, such High Interest Target shall automatically be removed from the
High Interest Target List and will no longer be a High Interest Target. However,
during the remainder of the Research Term, such target will remain a Neurology
Target and Biogen may again add such target to the High Interest Target List in
accordance with this Section 1.2.3(a).
 
-4-

--------------------------------------------------------------------------------

Confidential
(b)           Addition of High Interest Targets.
 
(i)        Biogen will present an updated list of gene targets, if any, that it
desires to add to the High Interest Target List at each meeting of the Neurology
JRC. At any other time during the Research Term, subject to the restrictions set
forth in Section 1.2.3(a), Biogen may request to add one or more targets to the
High Interest Target List by written notice to Ionis. The date of such
presentation to the Neurology JRC or such notice to Ionis shall be the “HIT
Request Date.” Within [***] days of the HIT Request Date, Ionis will notify
Biogen in writing in accordance with this Section 1.2.3(b) whether it accepts
such additional gene targets as High Interest Targets (a “High Interest Target
Acceptance Notice”).
 
(ii)       Subject to the limitations set forth in Section 1.2.3(a), Ionis may
not refuse to add a gene target proposed by Biogen to the High Interest Target
List, unless (A) the HIT Request Date for the applicable gene target [***], as
indicated by a written notice already provided by Ionis to Biogen pursuant to
Section 1.8.5(b), or (B) within the [***]-day period after the HIT Request Date
(the “High Interest Target Designation Period”), (1) [***], (2) Ionis notifies
Biogen in writing that such proposed gene target is not a Neurology Target as of
the HIT Request Date [***] or (3) meets [***], and in each case of (A) and (B),
the applicable proposed gene target will not be a High Interest Target
hereunder.
 
(iii)      If Ionis fails to provide a High Interest Target Acceptance Notice
for one or more High Interest Targets, or any notification of rejection under
Section 1.2.3(b)(ii) by the earlier of [***] days following the expiration of
the applicable High Interest Target Designation Period or [***] days following
receipt of written notice from Biogen of such failure to accept or reject such
High Interest Targets by the end of the applicable High Interest Target
Designation Period, then such gene targets will automatically be deemed to be a
High Interest Targets upon expiration of such period.
 
(iv)       For clarity, Biogen may add any Ionis Neurology Target to the High
Interest Target List so long as Biogen requests to add such Ionis Neurology
Target to the High Interest Target List at least [***]months prior to the
Estimated Target Sanction Date for a given Strategy directed to such target, as
indicated by a notification already provided by Ionis to Biogen in writing (or
at a meeting of the Neurology JRC as reflected in the minutes of such meeting)
pursuant to Section 1.8.5(b). Biogen may also remove any target from the High
Interest Target List during the Research Term if no target validation activities
for any Strategy directed to such High Interest Target have been initiated under
the Neurological Disease Research Plan, or by Ionis independently (as presented
by Ionis to the Neurology JRC). If target validation activities have been
initiated for any Strategies directed to a High Interest Target, then Biogen may
not remove such High Interest Target from the High Interest Target List until
all such target validation activities for such Strategies are complete and
Target Sanction has not been reached for such Strategies directed to such High
Interest Target.
 
-5-

--------------------------------------------------------------------------------

Confidential
(v)       If Biogen desires to pursue a new Strategy against a gene target that
is already defined as a “High Interest Target” or a “Collaboration Target” under
the Neurology II Agreement, then Biogen may add such gene target to the High
Interest Target List under this Agreement in accordance with this Section
1.2.3(b) and, in either case, such gene target will be deemed a High Interest
Target as of the date of presentation thereof to the Neurology JRC or notice
thereof to Ionis (as applicable). For clarity, such a designation will not
affect the terms applicable to any Collaboration Program directed to such gene
target that is at such time already being pursued under the Neurology II
Agreement (i.e., any new Strateg(ies) against such gene target will be governed
by the terms of this Agreement and the Strategy directed to such gene target
already being pursued under the Neurology II Agreement will remain subject to
the terms of the Neurology II Agreement). Further, such new Strategy directed to
such High Interest Target under this Agreement would not be subject to Section
2.2 of the Neurology II Agreement (Right of First Negotiation for Follow-On
Compounds).
 
(c)           Multi-Indication Targets. No later than the end of the [***] days
following the addition of a particular High Interest Target to the High Interest
Target list, Ionis may notify Biogen in writing that Ionis believes, in good
faith based upon published scientific literature or the results of Ionis’
internal research efforts, that such High Interest Target may have therapeutic
benefit beyond Neurological Disease (each such High Interest Target, a
“Multi-Indication Target”, and each such notice a “Multi-Indication Target
Notice”). If Ionis delivers a Multi-Indication Target Notice to Biogen, such
Multi-Indication Target Notice will (i) include materials supporting Ionis’
belief that such High Interest Target may have therapeutic benefit beyond
Neurological Disease and (ii) specify whether Ionis in good faith believes such
Multi-Indication Target is a Primarily Neuro Multi-Indication Target, Equal
Multi-Indication Target or Primarily Other Multi-Indication Target. If within
[***] days of its receipt of a Multi-Indication Target Notice Biogen notifies
Ionis in writing that Biogen wishes to remove the applicable Multi-Indication
Target from the High Interest Target List, then such Multi-Indication Target
will not be a High Interest Target but will continue to be a Neurology Target
unless and until its status changes by operation of this Agreement. If Biogen
does not so notify Ionis that it wishes to remove the applicable
Multi-Indication Target from the High Interest Target List within such [***] day
period, then within [***] days after Biogen’s receipt of the applicable
Multi-Indication Target Notice, Biogen will notify Ionis whether it agrees with
Ionis’ determination as to whether the applicable Multi-Indication Target is a
Primarily Neuro Multi-Indication Target, Equal Multi-Indication Target or
Primarily Other Multi-Indication Target. If Biogen and Ionis agree with respect
to such determination, then the agreed upon designation will be binding upon the
Parties with respect to such Multi-Indication Target and the provisions of
clauses (b)-(e) of Appendix 3 will apply with respect to such Multi-Indication
Target. If Biogen does not agree with such determination, then the
Multi-Indication Target will be designated as a Primarily Neuro Multi-Indication
Target, Equal Multi-Indication Target or Primarily Other Multi-Indication Target
in accordance with Section 1.2.3(e) upon the Neurology JRC agreeing to conduct
target validation activities for one or more Strategies directed to such
Multi-Indication Target under the Neurological Disease Research Plan (which
shall occur prior to the commencement of such activities). For the avoidance of
doubt, if Ionis fails to deliver a Multi-Indication Target Notice within [***]
days after the addition of a particular High Interest Target to the High
Interest Target List, then such High Interest Target will not be a
Multi-Indication Target hereunder.
 
-6-

--------------------------------------------------------------------------------

Confidential
(d)           Target Validation under the Neurological Disease Research Program.
 
(i)        Generally. The Parties agree that the focus of activities during the
Research Term is to validate Strategies directed to Neurology Targets as
potential therapeutic approaches to therapeutic targets in Neurological Disease,
with the goal of achieving Target Sanction for one or more Strategies directed
to High Interest Targets and to perform all pre-clinical development work
required to achieve the validation of such Strategies directed to such High
Interest Targets. Biogen will have final decision-making authority with respect
to [***]. It is the intention of the Parties that, at any given time during the
Research Term, Ionis will be performing activities under [***] Target Sanction
Plans. The Neurology JRC will determine the number of Strategies for which
activities under Target Sanction Plans will be conducted during each Calendar
Year of the Research Term based on the number of Target Sanction Plans under
which the Neurology JRC determines that, using the number of FTEs provided for
under Section 1.11 and Commercially Reasonable Efforts, Ionis will be able to
(A) [***], and (B) [***]. Notwithstanding anything to the contrary set forth in
this Agreement, but subject to Section 1.2.1(a)(i), unless otherwise agreed by
the Neurology JRC, at any given time during the Research Term, as part of the
Ionis Target Sanction Diligence Obligations, Ionis will be performing activities
under at least [***] Target Sanction Plans, subject to a reasonable allowance
for an appropriate ramp-up and wind-down of such activities at the beginning and
end of the Research Term, and subject to Biogen designating for target
validation activities a sufficient number of Strategies directed to High
Interest Targets on the High Interest Target List to permit Ionis to work on
[***] Target Sanction Plans at a given time.
 
(ii)       Strategies.
 
(A)          At any time during the Research Term (subject to Section
1.2.1(a)(i)), Biogen may request or Ionis may propose, in each case in writing
or through the Neurology JRC that Ionis evaluate one or more Strategies directed
to any (1) High Interest Target (whether such proposed Strategy is the first
Strategy directed to such High Interest Target or whether the Parties are
already pursuing one or more Strategies directed to such High Interest Target),
(2) Collaboration Target or (3) in accordance with Section 1.4.3, an Ionis
Neurology Target. For clarity, the Parties intend that at the time that Biogen
proposes a High Interest Target under Section 1.2.3(b), Biogen will also propose
(but need not commence target validation activities with respect to) at least
one Strategy directed to such proposed High Interest Target, and in such case,
the High Interest Target Designation Period, and the Strategy Acceptance Period
will run concurrently.
 
-7-

--------------------------------------------------------------------------------

Confidential
(B)          The Parties will discuss, at the Neurology JRC at which such
Strategy is proposed (or the first scheduled Neurology JRC meeting following
notification by Biogen to Ionis that it wishes to evaluate a specified Strategy)
and agree as to whether to accept each proposed Strategy directed to a High
Interest Target or Collaboration Target (as applicable). Notwithstanding the
foregoing, Ionis may only withhold its consent to accept a particular Strategy
directed to a High Interest Target or Collaboration Target (as applicable) at
the Neurology JRC if, following Ionis’ evaluation of such Strategy, it has in
good faith determined that [***] and in all other cases where the Neurology JRC
is unable to agree, Biogen has final decision-making authority as to [***]. If
Ionis fails to provide written notice that it accepts such proposed Strategy
(the “Strategy Acceptance Notice”), or any notification of rejection under this
Section 1.2.3(d)(ii) within [***] days following the date that Ionis first
received the request from Biogen (or the date of the Neurology JRC meeting at
which such Strategy was considered) (the “Strategy Acceptance Period”), then
such Strategy will automatically be deemed to be accepted with respect to such
High Interest Target, upon expiration of such Strategy Acceptance Period. If, at
any time during the Research Term, Ionis subsequently determines in good faith
that a Strategy previously rejected by Ionis as [***], then Ionis shall promptly
notify Biogen.
 
(C)          The Parties will discuss through the Neurology JRC whether to
pursue target validation activities for each accepted Strategy directed to a
High Interest Target or Collaboration Target (as applicable), and in what order
to pursue such activities; provided that Biogen has final decision making
authority [***]. The date that the Neurology JRC designates for the initiation
of target validation activities for an accepted Strategy directed to a High
Interest Target or Collaboration Target (as applicable) (or the date on which
Biogen uses its [***]) shall be the “Strategy Initiation Date.” Following the
Strategy Initiation Date for a Strategy, subject to Section 1.2.3(d)(i), the
Parties will promptly conduct each approved Strategy under a separate Target
Sanction Plan.  Ionis will be eligible to receive a separate Target Designation
Milestone Payment (and all subsequent milestone payments, as applicable) for
each Target Sanction Plan for each separate Strategy.  At any time prior to the
Strategy Initiation Date, Biogen may propose a new Strategy to replace an
accepted Strategy, and such new Strategy will be subject to the approval process
set forth in Section 1.2.3(d)(ii)(B).
 
-8-

--------------------------------------------------------------------------------

Confidential
(iii)     Determination of Approaches as Separate Strategies.  The Parties will
decide through the Neurology JRC whether a proposed approach to a gene target
will be considered distinct, such that it is eligible for designation as a
separate Strategy and separate Target Sanction Plan (and separate Collaboration
Program) under this Agreement, from any other Strategy for which the Parties are
considering or pursuing target validation activities with respect to the same
High Interest Target or Collaboration Target at such time under the
Collaboration.  If the Parties disagree as to whether two proposed approaches to
a High Interest Target are distinct approaches, then so long as each such
proposed approach falls within one of the subclauses ((a) through (f)) of the
definition of Strategy, such proposed approaches will be distinct Strategies
unless, (i) the activities in connection with the primary approach are proposed
to be [***] the secondary approach, and (ii) (A) such secondary approach [***]
the primary approach and (B) the scientific work [***] the two approaches (for
example, [***] the secondary approach [***] the primary approach). Out-of-pocket
expenses payable to Third Parties and incurred by Ionis directly in the course
of pursuing [***] approach will not be included in the [***] calculation under
the foregoing sentence, and [***] for such reasonable out-of-pocket expenses. 
If the Parties cannot agree as to whether a proposed approach to a gene target
is distinct from any other Strategy for which the Parties are considering or
pursuing target validation activities with respect to the same High Interest
Target or a Collaboration Target at such time under the Collaboration (i.e.,
that the proposed approach is not a separate Strategy and a Party believes that
it falls within a Strategy already being considered or for which target
validation activities are already being pursued for the same target under the
Collaboration) within [***] days after the date on which the Parties started
discussing such matter, then the Parties will refer such matter for review and
resolution by the CSC. If the CSC is unable to resolve such matter within [***]
days following such referral, then such proposed approach shall not be pursued
under the Collaboration unless and until the Parties mutually agree upon the
terms upon which such approach can be progressed, such agreement not to be
unreasonably withheld, conditioned or delayed. Notwithstanding anything to the
contrary set forth in this Agreement, and without limiting Section 6.11.7, if
Biogen believes that such proposed approach is a distinct approach from any
other Strategy being pursued under the Collaboration at such time, and Ionis
agrees that such approach is [***], then Biogen will have final decision-making
authority to determine that such approach is a distinct approach and a separate
Strategy to pursue under this Agreement.
 
-9-

--------------------------------------------------------------------------------

Confidential
(iv)      Target Sanction Plans. Ionis will submit a draft of each Target
Sanction Plan to the Neurology JRC for its review and approval as soon as
reasonably practicable after the Strategy Initiation Date. No later than [***]
days after the Strategy Initiation Date for a given Strategy, the Parties will
finalize a separate Target Sanction Plan for such Strategy, provided that if the
next scheduled meeting of the Neurology JRC is not within such [***]-day period,
then the Parties may mutually agree to postpone finalization of the Target
Sanction Plan to the date of such meeting of the Neurology JRC.  Upon approval
of such Target Sanction Plan, the Neurological Disease Research Plan shall be
updated to include such Target Sanction Plan. If the Neurology JRC cannot agree
upon a final Target Sanction Plan within such [***]-day period following the
applicable Strategy Initiation Date, or at such meeting of the Neurology JRC at
which the Target Sanction Plan was considered, then either Party may refer the
matter to the CSC for resolution. If the CSC cannot agree on a final Target
Sanction Plan for any Strategy (or any update thereto) within an additional
[***] days after the matter is so referred, then [***] will have final
decision-making authority with respect to those elements of the applicable
Target Sanction Plan to which the Neurology JRC or the CSC (as applicable)
cannot agree; provided, however, that in its exercise of its final
decision-making authority, [***] may not allocate to [***] any costs or
obligations under any Target Sanction Plan without [***] written consent.
Thereafter, the Parties will update each Target Sanction Plan as reasonably
required until activities under such Target Sanction Plan have been completed
(but no less than once every 12 months) and submit such updates to the Neurology
JRC for its review and approval. The final Target Sanction Plan will include a
summary of any [***] that the Parties (taking into account the recommendations
of the [***]) consider are related to the applicable target or Strategy, or that
may be [***] conduct of the activities under such Target Sanction Plan or the
Development and Commercialization of Products directed to such High Interest
Target or Collaboration Target (as applicable). The [***] will also make
non-binding recommendations at the time the Target Sanction Plan is considered
by the Neurology JRC in relation to any activities in such draft Target Sanction
Plan that Ionis proposes should be conducted [***] and the Neurology JRC will
consider such recommendations in good faith, but shall have no obligation to
make any modification to the Target Sanction Plan as a result of such
consideration.
 
(v)        Performance of Target Validation Activities. Ionis (and Biogen, where
applicable) will use Commercially Reasonable Efforts to conduct activities to
support Target Sanction in accordance with each Target Sanction Plan during each
year of the Research Term (the “Ionis Target Sanction Diligence Obligations”).
Each Target Sanction Plan will identify which Party will be responsible for the
activities related to validation of the applicable Strategy directed to the
applicable High Interest Target or Collaboration Target (as applicable). It is
anticipated that (A) Biogen will perform the [***] work required under any
Target Sanction Plan if at the applicable time Biogen already has in place at
Biogen or through its collaborators the appropriate [***] and the ability to
conduct such [***] work, and (B) Ionis will conduct all other such [***] work.
Neither Party will be required to conduct work using [***]. Each Party will be
responsible for the cost of the work that it conducts under the Neurological
Disease Research Program as more specifically detailed in Section 1.12 and
Section 1.13.
 
(e)           Target Validation for Multi-Indication Targets. If the Neurology
JRC agrees to conduct target validation activities under the Neurological
Disease Research Plan with respect to any Strategy directed to a
Multi-Indication Target that the Parties did not agree to designate as a
Primarily Neuro Multi-Indication Target, Equal Multi-Indication Target or
Primarily Other Multi-Indication Target pursuant to Section 1.2.3(c), then
within [***] days after such agreement the CSC will meet to determine whether
such target is a Primarily Neuro Multi-Indication Target, Equal Multi-Indication
Target or Primarily Other Multi-Indication Target. If the CSC agrees on the
appropriate classification for such Multi-Indication Target, then the provisions
of clauses (b)-(e) of Appendix 3 will apply with respect to such
Multi-Indication Target. If the members of the CSC cannot unanimously agree on
the appropriate classification for a Multi-Indication Target at the applicable
meeting, then such classification will be made pursuant to clause (a) of
Appendix 3.
 
-10-

--------------------------------------------------------------------------------

Confidential
(f)           Other Neurology Targets. Subject to the terms of this Agreement,
including the provisions of Section 1.4 and Section 2.1.1(b) (with respect to
Ionis’ obligations to Biogen in connection with Ionis Neurology Targets) and
Section 1.8.5(b) (with respect to [***]), during the Research Term, either Party
may work outside of the Collaboration on any Neurology Target that is not (i) a
High Interest Target for which target validation activities are planned under
the then-current Neurological Disease Research Plan, or (ii) a Collaboration
Target. Notwithstanding Section 1.4, if, during the Research Term in the course
of conducting work outside of the Collaboration under this Section 1.2.3(f) with
respect to any High Interest Target, Ionis achieves Target Sanction with respect
to any Strategy directed to such High Interest Target (as an Ionis Neurology
Target), then Ionis will deliver under Section 1.3 a Target Sanction Data
Package for such Strategy directed to such High Interest Target to the Neurology
JRC for review as soon as reasonably practicable and Section 1.3 (and for
clarity, not Section 1.4) will apply with respect to such Strategy and such
Target Sanction Data Package.
 

1.3.
Process for Designating Strategies as Collaboration Programs.

 
1.3.1.          Target Sanction Data Packages. As soon as reasonably practicable
after the Parties complete the activities in the agreed upon Target Sanction
Plan for a particular Strategy directed to a High Interest Target or
Collaboration Target, Ionis will deliver a Target Sanction Data Package to the
Neurology JRC for review. Each time Ionis delivers to the Neurology JRC a Target
Sanction Data Package under this Section 1.3, if requested by Biogen, Ionis will
promptly provide to Biogen any additional supporting data in Ionis’ possession
that is reasonably necessary for Biogen to make a decision as to whether to
designate such Strategy as a Collaboration Program and, if requested by Biogen,
the Parties will schedule a meeting of the Neurology JRC within [***] days
following delivery of such Target Sanction Data Package in order to obtain
additional information in relation to the Target Sanction Data Package. On or
before the date that is the later of (a) [***] days following such meeting of
the Neurology JRC or (b) [***] days after Biogen’s receipt of the applicable
Target Sanction Data Package (such date, for each Strategy, the “Collaboration
Program Designation Date”) if Biogen desires to further progress Development
activities with respect to such Strategy directed to such High Interest Target
or Collaboration Target, then Biogen may designate such Strategy directed to
such High Interest Target as a “Collaboration Program” under this Agreement, in
which case, Biogen will make the Target Designation Milestone Payment for such
Collaboration Program in accordance with Section 6.2 and thereafter Section 1.6
will apply. For clarity, in requesting additional supporting information in
connection with a Target Sanction Data Package, Biogen may not request Ionis to
perform any additional experiments or studies, or generate any additional data
beyond that which is set forth in the applicable Target Sanction Plan.
 
-11-

--------------------------------------------------------------------------------

Confidential
1.3.2.          Collaboration Targets. If at the time of such designation of
such Strategy as a Collaboration Program, the Parties are not pursuing any other
Collaboration Programs directed to the applicable High Interest Target, then
such High Interest Target that is the subject of such newly-designated
Collaboration Program will be a Collaboration Target for purposes of this
Agreement (and, for clarity, if at the time of designation of such Strategy as a
Collaboration Program the Parties are pursuing other Collaboration Programs
directed to the applicable High Interest Target, such that the High Interest
Target is already a Collaboration Target for purposes of this Agreement, then
such target will remain a Collaboration Target). Biogen may also request at any
time during the Research Term that Ionis evaluate one or more alternative
Strategies directed to a Collaboration Target under a new Target Sanction Plan
pursuant to Section 1.2.3(d)(ii), as long as at the time of such request, such
Collaboration Target remains an Active Target.
 
1.3.3.          High Interest Targets that Become Limited Availability Neurology
Targets. With respect to a Strategy directed to a High Interest Target that has
not yet been designated as a Collaboration Target, if, (a) on or before the
Collaboration Program Designation Date for such Strategy Biogen does not
designate such Strategy as a Collaboration Program or request that Ionis
evaluate one or more alternative Strategies directed to such High Interest
Target under a new Target Sanction Plan, and (b) Biogen has not made such
designation or evaluation request by the earlier of [***] days following such
Collaboration Program Designation Date or [***] days following receipt of
written notice from Ionis of such failure to designate or make an evaluation
request (the “Collaboration Program Final Deadline”), then the Strategy that was
the subject of the Target Sanction Data Package for which Biogen failed to make
such election will be deemed an “Ionis Strategy” solely with respect to such
High Interest Target. In addition, if as of the Collaboration Program Final
Deadline such High Interest Target is or becomes an Inactive Target, then such
target will no longer be a High Interest Target and will instead be deemed a
“Limited Availability Neurology Target.” The provisions of Section 1.5, Section
2.1.1(b)(ii) and Section 2.1.1(e) will apply with respect to any such Ionis
Strategy or Limited Availability Neurology Target.
 

1.4.
Process for Designating Strategies for Ionis Neurology Targets as Collaboration
Programs.

 
1.4.1.          Target Sanction Data Packages for Ionis Neurology Targets.
Subject to Section 1.2.3(f), if, during the Research Term in the course of
conducting work outside of the Collaboration with respect to any Ionis Neurology
Target, Ionis achieves Target Sanction with respect to any Strategy directed to
such Ionis Neurology Target, then Ionis will deliver a Target Sanction Data
Package for such Strategy directed to such Ionis Neurology Target to the
Neurology JRC for review as soon as reasonably practicable. Each time Ionis
delivers to the Neurology JRC a Target Sanction Data Package for a Strategy
under this Section 1.4, if requested by Biogen, Ionis will promptly provide any
additional supporting data in Ionis’ possession that is reasonably necessary for
Biogen to make a decision as to whether to designate such Strategy as a
Collaboration Program. For clarity, in requesting additional supporting
information in connection with a Target Sanction Data Package, Biogen may not
request Ionis to perform any additional experiments or studies, or generate any
additional data.
 
-12-

--------------------------------------------------------------------------------

Confidential
1.4.2.          Designation of Ionis Neurology Targets as Collaboration
Programs. Within [***] days after the date on which Ionis delivered the
applicable Target Sanction Data Package to the Neurology JRC (for each Strategy,
the “Ionis Collaboration Program Designation Date”), if Biogen desires to
progress Development activities with respect to such Strategy directed to such
Ionis Neurology Target, Biogen shall by written notice to Ionis designate such
Strategy as a Collaboration Program and shall make the Target Designation
Milestone Payment for such Collaboration Program in accordance with Section 6.2.
Upon such designation, such Ionis Neurology Target will become a Collaboration
Target for purposes of this Agreement, and Section 1.6 will apply. If Biogen
does not so designate the Strategy for which Ionis presented the Target Sanction
Data Package as a Collaboration Program, then Section 1.4.3 will apply.
 
1.4.3.          Alternative Strategies for Ionis Neurology Targets. Biogen may,
in accordance with this Section 1.4.3, request that Ionis evaluate one or more
alternative Strategies directed to such Ionis Neurology Target instead of the
Strategy for which the Target Sanction Data Package was presented to Biogen
pursuant to Section 1.4.1. If (a) Biogen requests that Ionis evaluate one or
more alternative Strategies directed to such Ionis Neurology Target instead of
the Strategy for which the Target Sanction Data Package was presented to Biogen
prior to the Ionis Collaboration Program Designation Date, (b) Ionis reasonably
believes that [***] Section 1.2.3(d)(ii)(B), and (c) Biogen pays within [***]
days of such acceptance the Target Designation Milestone Payment for the
Strategy for which Ionis already presented a Target Sanction Data Package
pursuant to Section 1.4.1 as if Biogen was intending to progress such Strategy
as a Collaboration Program, then upon such payment, (i) such Ionis Neurology
Target will be added to the High Interest Target List and become a High Interest
Target, (ii) the process set forth in Section 1.2.3(d) will govern with respect
to such accepted Strategy and any subsequent target validation activities for
other Strategies directed to such High Interest Target and (iii) the process set
forth in Section 1.3 (including the payment of the Target Designation Milestone
Payment for such Strategy if subsequently designated as a Collaboration Program)
will govern with respect to any subsequent Target Sanction Data Packages for
such other Strategies directed to such High Interest Target.  At any time during
the Research Term until the date on which the applicable High Interest Target
becomes an Inactive Target, Biogen may also elect to commence Development
Candidate identification activities (as set forth in Section 1.8.2) for the
original Strategy that was the subject of the original Target Sanction Data
Package (as an Ionis Neurology Target) and for which Biogen already paid the
Target Designation Milestone Payment.
 
1.4.4.          Ionis Neurology Targets that Become Limited Availability
Neurology Targets. If Biogen does not designate the Strategy presented by Ionis
in its Target Sanction Data Package for an Ionis Neurology Target as a
Collaboration Program under Section 1.4.2 by the applicable Ionis Collaboration
Program Designation Date, or does not request that Ionis evaluate one or more
alternative Strategies directed to such Ionis Neurology Target by the applicable
Ionis Collaboration Program Designation Date and pay the applicable Target
Designation Milestone Payment to designate such Ionis Neurology Target as a High
Interest Target in accordance with Section 1.4.3, then such Ionis Neurology
Target will be deemed a “Limited Availability Neurology Target,” the Strategy
that was the subject of such Target Sanction Data Package will be deemed an
“Ionis Strategy” solely with respect to such Limited Availability Neurology
Target and the provisions of Section 1.5 and Section 2.1.1(b)(ii) will apply
with respect to such Limited Availability Neurology Target and such Ionis
Strategy. If, however, Biogen requests that Ionis evaluate one or more such
alternative Strategies directed to such Ionis Neurology Target and pays the
Target Designation Milestone Payment as set forth in Section 1.4.3, then such
target will become a High Interest Target. If such High Interest Target
subsequently fails to reach Target Sanction for all such alternative Strategies
and within [***] days after the date of such failure Biogen does not elect to
commence Development Candidate identification activities (as set forth in
Section 1.8.2) for the original Strategy that was the subject of the original
Target Sanction Data Package (as an Ionis Neurology Target) under Section 1.4.3,
or if such High Interest Target otherwise subsequently becomes an Inactive
Target, then, in either case, such target will thereafter be deemed a “Limited
Availability Neurology Target” and all of the Strategies that were the subject
of Target Sanction Data Packages for such target delivered under Section 1.4.1
(whether originally as an Ionis Neurology Target or subsequently as a High
Interest Target) will be deemed an “Ionis Strategy.”
 
-13-

--------------------------------------------------------------------------------

Confidential

1.5.
Process for Designating Limited Availability Neurology Targets as High Interest
Targets.

 
1.5.1.          Limited Availability Neurology Targets Generally. If Ionis by
itself or with a Third Party has continued to use Commercially Reasonable
Efforts to research and develop at least [***] compound or product for an Ionis
Strategy directed to a Limited Availability Neurology Target for more than [***]
months following the date on which the Target Sanction Data Package was
delivered, then such Limited Availability Neurology Target will no longer be a
Neurology Target under this Agreement, and each Party shall be free to pursue
any Strategy directed to such target independently or with any Third Party. 
Notwithstanding the foregoing, if prior to the expiration of Ionis’ exclusivity
obligations under Section 2.1.1(b)(ii) with respect to a Limited Availability
Neurology Target, Ionis has not granted rights to such Limited Availability
Neurology Target to a Third Party (or if such Third Party’s rights to such
Limited Availability Neurology Target have terminated), and Ionis ceases all
research, development or commercialization activities in relation to such
Limited Availability Neurology Target, then such target may again become, at
Biogen’s request, a High Interest Target pursuant to Section 1.2.3(a).
 
1.5.2.          Limited Availability Neurology Targets Developed by Ionis.
Notwithstanding the foregoing, at any time prior to Ionis granting any rights to
a Third Party in connection with any Limited Availability Neurology Target,
Biogen may elect, by written notice to Ionis, that Biogen be granted rights to
continue activities under this Agreement with respect to any Strategy directed
to such Limited Availability Neurology Target that Ionis independently
progressed past Target Sanction prior to such cessation. If Biogen delivers such
a notification to Ionis, then the Parties will negotiate in good faith the terms
upon which Ionis would grant Biogen such rights to such Limited Availability
Neurology Target. Notwithstanding the foregoing, if Ionis intends, in good
faith, itself or through an affiliated company, to commercialize Product(s)
based on such Limited Availability Neurology Target, then it will not be
considered a failure of the foregoing obligation to negotiate in good faith.
 
-14-

--------------------------------------------------------------------------------

Confidential

1.6.
Consequences of Designating Collaboration Targets and Collaboration Programs.

 
1.6.1.          Designation of Collaboration Targets. Subject to and in
accordance with the terms of this Agreement, Ionis and Biogen will be
responsible for conducting activities to discover, Develop and Manufacture
Products that are the subject of each Collaboration Program designated under
Sections 1.3, 1.4 or 1.5. Upon the License Effective Date with respect to a
Collaboration Program, Biogen will be responsible for further Development,
Manufacture and Commercialization of all Products that are the subject of such
Collaboration Program. It is understood and agreed that there may be more than
one Collaboration Program directed to a particular Collaboration Target, and
after the first Strategy directed to a High Interest Target is designated as a
Collaboration Program (thereby designating such High Interest Target as a
Collaboration Target) additional Strategies directed to such Collaboration
Target may be designated as separate Collaboration Programs throughout the
Research Term so long as such target remains a Collaboration Target and is also
an Active Target. For clarity, each Strategy designated by Biogen in accordance
with Sections 1.3, 1.4 or 1.5 will be the subject of a separate Collaboration
Program, subject to its own set of financial terms that apply to each
Collaboration Program under ARTICLE 6 (notwithstanding the fact that one or more
other Collaboration Programs directed to the same Collaboration Target may be
ongoing simultaneously). A Development Candidate Identification Plan will be
established for each Collaboration Program in accordance with Section 1.8.2(a).
 
1.6.2.          Ionis Obligations. For each Collaboration Program, Ionis will
(a) perform the obligations set forth in Section 1.8.2(b) with respect to
generation of Development Candidates, and (b) if agreed by the Parties through
the Neurology JDC or if elected by Ionis pursuant to Section 1.8.4(a) (with
respect to a Collaboration Program that is a [***]), perform its obligations
under Section 1.8.4(c); provided that in the case of (a), Ionis will not be
required to commence work on more than [***] Collaboration Programs in any
rolling [***]-month period unless (i) the Neurology JDC unanimously agrees to
reallocate resources to support additional Collaboration Programs, (ii) Ionis is
projected to fall under the [***]% Obligation at a Subsequent Measurement Date
if it does not commence more than [***] Collaboration Programs during such [***]
month period or (iii) the Parties mutually agree otherwise.
 
1.6.3.          Certain Multi-Indication Targets. Notwithstanding the foregoing,
if the applicable Collaboration Target is an Equal Multi-Indication Target, then
the Parties will not conduct any activities under this Section 1.6 unless and
until Ionis and Biogen have agreed on a development plan and enhanced economic
provisions to be paid by Biogen for the Non-Neurological Indications pursuant to
clause (c) of Appendix 3.
 
-15-

--------------------------------------------------------------------------------

Confidential

1.7.
End of Research Term. At the end of the Research Term, (a) neither Ionis nor
Biogen will have an obligation to perform any further activities under the Core
Research Program; (b) if requested by Biogen, Ionis will complete all activities
not yet completed under any ongoing Target Sanction Plans, and shall deliver to
the Neurology JRC for review as soon as reasonably practical thereafter (i) any
outstanding Target Sanction Data Packages, once completed, or (ii) where the
activities under any Target Sanction Plan are not successful, the data and
results generated by Ionis in completing the activities under each such Target
Sanction Plan to the extent not already provided to Biogen; (c) the High
Interest Target List will be dissolved except, solely for those High Interest
Targets that achieved Target Sanction and for which Ionis has not delivered the
deliverables required under subclauses (b)(i) and (b)(ii) of this Section 1.7,
the High Interest Target List will dissolve after the expiration or exercise of
Biogen’s right to designate such targets as Collaboration Targets; (d) if one or
more Strategies directed to one or more High Interest Targets have not been
designated as Collaboration Programs (such that such High Interest Targets are
not Collaboration Targets at such time) on or before the Collaboration Program
Final Deadline under Section 1.3 or the Ionis Collaboration Program Designation
Date under Section 1.4, then such targets will no longer be Neurology Targets
under this Agreement and Ionis’ obligations and Biogen’s rights under this
Agreement with respect to such targets and any ASOs targeting such targets will
then terminate; (e) at Ionis’ request, Biogen will provide to Ionis the data
generated under the Core Research Program and the Neurological Disease Research
Program to the extent licensed to Ionis under Section 4.3.4 and not already
provided to Ionis; and (f) upon Biogen’s request, Ionis will provide to Biogen
the data generated under the Core Research Program and the Neurological Disease
Research Program to the extent licensed to Biogen under Section 4.3.3 and not
already provided to Biogen.  For clarity, the expiration of the Research Term
will not affect Biogen’s rights or Ionis’ obligations with respect to
Collaboration Targets or the identification of Development Candidates for
Collaboration Programs under this Agreement.

 

1.8.
Research and Development Responsibilities.

 
1.8.1.          Development Goals. Ionis will generate at least [***]
Development Candidate for at least [***]% of the Collaboration Programs for
which the Development Candidate Generation Period has expired (the “[***]%
Obligation”). During the Research Term, the Parties will monitor Ionis’ progress
towards achieving the [***]% Obligation as follows:
 
(a)           No later than the expiration of the Development Candidate
Generation Period for the [***] Collaboration Program (the “First Measurement
Date”), Ionis will have generated at least [***] Development Candidate for at
least [***] of such [***] Collaboration Programs. For clarity, the Parties agree
to round down to the nearest whole number when making a [***]% calculation
(e.g., [***]% of [***] Collaboration Programs equals [***] Collaboration
Programs, which rounds down to [***] Collaboration Programs).
 
(b)           During the Research Term, The Parties will thereafter continue to
evaluate Ionis’ progress toward achieving the [***]% Obligation on each
anniversary after the First Measurement Date (each a “Subsequent Measurement
Date”). By the applicable Subsequent Measurement Date, Ionis will have generated
at least [***] Development Candidate for at least [***]% of the total number of
Collaboration Programs (i) for which Biogen has paid a Target Designation
Milestone Payment and (ii) for which the Development Candidate Generation Period
has expired. For example, if (A) a Subsequent Measurement Date falls on January
15, 2022, (B) Biogen has paid the Target Designation Milestone Payments for the
[***] Collaboration Program on or before such Subsequent Measurement Date, (C)
the Development Candidate Generation Periods (as such periods may be extended
pursuant to Section 1.8.1(e)) for [***] of such Collaboration Programs have
already expired by such Subsequent Measurement Date, and the Development
Candidate Generation Periods for [***] of such Collaboration Programs have not
expired by such Subsequent Measurement Date and (D) Ionis has generated at least
[***] Development Candidate for [***] out of [***] of such Collaboration
Programs for which the Development Candidate Generation Period has expired by
such Subsequent Measurement Date, then Ionis will be on track to achieving the
[***]% Obligation.
 
-16-

--------------------------------------------------------------------------------

Confidential
(c)           If at the First Measurement Date or any Subsequent Measurement
Date, Ionis is not on track to achieve the [***]% Obligation as set forth in
Sections 1.8.1(a) or 1.8.1(b), as applicable, then the Parties will discuss at
the next Neurology JRC meeting to identify ways in which Ionis might achieve the
[***]% Obligation during the remainder of the Research Term.
 
(d)           Notwithstanding the foregoing ((a) through (c)), if (1) Ionis is
not on track to achieve the [***]% Obligation as measured on the Subsequent
Measurement Date that falls in the [***] year of the Research Term (regardless
of whether or not Ionis is using Commercially Reasonable Efforts) and (2) (I)
Ionis has not generated at least one Development Candidate for a total of at
least [***] Collaboration Programs by such date or (II) Biogen has not exercised
its Option for at least [***] Collaboration Programs by such date, then:
 
(i)        the Research Term will automatically extend until the earlier of (A)
the [***] anniversary of the Effective Date, or (B) the date on which the
Parties have generated at least one Development Candidate for at least [***]% of
the Collaboration Programs for which Biogen has paid the Target Designation
Milestone Payment (the “Research Term Extension Date”); and
 
(ii)       Biogen may elect at its sole discretion at any time during the
remainder of the Research Term to assume responsibility for any or all target
validation activities and drug discovery activities under this Agreement with
respect to existing or new High Interest Targets or Collaboration Targets, in
which case Ionis shall within [***] days following the effective date of
Biogen’s notice electing to exercise its step-in rights under this Section
1.8.1(d)(ii), deliver to one of Biogen or Biogen’s designated Affiliate or Third
Party contractor (at Biogen’s election), all Ionis Manufacturing and Analytical
Know-How and Ionis Know-How in Ionis’ Control that is necessary (A) to conduct
those activities for which Biogen has exercised its step-in rights under this
Section 1.8.1(d)(ii) and (B) to Manufacture and supply research grade ASOs
sufficient to support such activities, in each case ((A) and (B)), solely for
use by Biogen, its Affiliates or a Third Party acting on Biogen’s behalf to
conduct such assumed activities.  In addition, Ionis will provide to Biogen, and
its Affiliates and Third Party contractors all Know-How, assistance, assignments
and other support reasonably requested by Biogen solely to enable Biogen to
assume responsibility for and perform such assumed activities in an efficient
and orderly manner. In the event of such a step-in by Biogen, Biogen will assume
final decision-making ability with respect to any Neurology Plans that cover the
activities for which Biogen elects to assume responsibility under this Section
1.8.1(d)(ii) and Biogen will solely make all decisions with respect to such
activities and Neurology Plans for which the Neurology JRC, the applicable
Neurology JDC, the JPC, the CSC or any other subcommittees or working groups, or
the Parties collectively, would otherwise be permitted or required to make under
this Agreement; provided, however, that Biogen will not have the right to create
any obligations or incur any liabilities for or on behalf of Ionis. If Biogen
elects to trigger one or more of the remedies set forth in this Section
1.8.3(d)(ii), then all payment obligations with respect to the applicable
Collaboration Programs will remain in full force and effect in accordance with
ARTICLE 6, except that Biogen will be permitted to offset against subsequent
milestone payments payable to Ionis with respect to each assumed Collaboration
Program or High Interest Target, those reasonable costs and expenses associated
with Biogen’s performance of such activities for such Collaboration Program or
High Interest Target that would otherwise have been Ionis Activities and the
responsibility of Ionis under Section 1.12.
 
-17-

--------------------------------------------------------------------------------

Confidential
(e)           If a Collaboration Program utilizes a novel Strategy that, in a
Party’s reasonable determination, makes achieving a timeline under this
Agreement (such as identification of a Development Candidate within the
Development Candidate Generation Period) unlikely (e.g., an [***]), then the
Neurology JRC will meet to discuss and agree upon any appropriate revisions to
the applicable timelines for such Collaboration Program, including the
Development Candidate Generation Period (if applicable).
 
(f)           Except where Ionis has failed to meet the [***]% Obligation due to
its failure to satisfy its obligations set forth under subclause (i) or (ii) of
Section 1.8.2(b), the remedies set forth in Section 1.8.1(d), shall be Biogen’s
sole and exclusive remedy for Ionis’ failure to meet the [***]% Obligation in
accordance with the terms of this Agreement.
 
1.8.2.          Development Candidate Identification.
 
(a)           Development Candidate Identification Plans. Within [***] days
after the designation of each Collaboration Program, Ionis will submit to the
Neurology JRC for its review and approval an initial draft plan to identify
Development Candidates under such Collaboration Program, which plan may include
activities related to the identification of biomarkers if determined by the
Neurology JRC, shall take into account any recommendations of the [***] in
relation to [***] considerations for such potential Development Candidates and
shall include a list prepared by Biogen of any [***] that the [***] agrees to
include in such plan (such plan, as may be modified from time to time to address
the discovery, research and optimization activities to be conducted under such
Collaboration Program, a “Development Candidate Identification Plan”). No later
than [***] days after the designation of each Collaboration Program, or if the
Parties mutually agree, at the next Neurology JRC meeting, the Parties or the
Neurology JRC will agree on all other aspects of such final Development
Candidate Identification Plan, which plan (and the Key Criteria set forth
therein) will be generally consistent with Ionis’ other plans for other gene
targets and which plan will include any other activities that should be
initiated during the Development Candidate Identification Term, such as natural
history studies and endpoint development. Ionis will update each Development
Candidate Identification Plan as needed and submit it to the Neurology JRC for
its review and approval. In addition, either Party may propose updates to the
Development Candidate Identification Plan and submit such proposed updates to
the Neurology JRC for its review and approval. If the Neurology JRC cannot agree
upon any aspect of a final Development Candidate Identification Plan for a
Collaboration Program (or any proposed updates thereto) within [***] days
following discussion at the meeting of the Neurology JRC, then either Party may
refer the matter to the CSC for resolution. If the CSC cannot agree on any
aspect of a final Development Candidate Identification Plan for a Collaboration
Program or a proposed update thereto within an additional [***] days after the
matter is so referred, then Ionis will have final decision-making authority with
respect to any other elements of the applicable Development Candidate
Identification Plan to which the Neurology JRC or the CSC (as applicable) cannot
agree; provided, however, that Ionis shall not (i) include any Biogen Background
Technology or (ii) allocate to Biogen any costs or obligations, in each case
((i) and (ii)), under any Development Candidate Identification Plan (or update
thereto) without Biogen’s written consent. Ionis will carry out its drug
discovery efforts for each Collaboration Program in accordance with the
applicable Development Candidate Identification Plan and in a manner consistent
with its internal practices for other gene targets with the goal of identifying
Development Candidates for the applicable Collaboration Program as soon as
practicable. Notwithstanding anything to the contrary set forth in this
Agreement, Ionis will not start work on any Equal Multi-Indication Target unless
and until Ionis and Biogen have agreed on a development plan and enhanced
economic provisions to be paid by Biogen for Non-Neurological Indications in
accordance with Appendix 3.
 
-18-

--------------------------------------------------------------------------------

Confidential
(b)           Development Candidate Identification Diligence. Ionis shall (i)
use Commercially Reasonable Efforts to conduct drug discovery activities
according to the applicable Development Candidate Identification Plan, (ii) use
Commercially Reasonable Efforts to generate at least one Development Candidate
and at least one Related Program Compound for each Collaboration Program for
which Ionis conducts identification activities under a Development Candidate
Identification Plan (with a goal of generating up to [***] Development
Candidates or Related Program Compounds for each such Collaboration Program),
and (iii) include within a Development Candidate Data Package as many Compounds
as Ionis’ RMC considers, in its reasonable judgment, are suitable Related
Program Compounds.
 
(c)           Biomarker, Endpoint and Natural History Work. If the Neurology JRC
agrees to include biomarker work, natural history studies or endpoint
development in the Development Candidate Identification Plan, then Biogen shall
be responsible for performing such biomarker work natural history studies or
endpoint development.
 
(d)           Development Candidate Identification Term. On a Collaboration
Program-by-Collaboration Program basis, the term for the conduct of the
applicable Development Candidate Identification Plan will begin on the date the
applicable Strategy directed to a Neurology Target becomes a Collaboration
Program and will end upon the earlier of (i) designation of a Development
Candidate for such Collaboration Program, and (ii) the date on which Ionis
notifies Biogen that Ionis has in good faith determined that the identification
of a Development Candidate under the applicable Development Candidate
Identification Plan is no longer technically feasible under the then-current
state of the art (a “Technical Failure” and such term, with respect to the
applicable Collaboration Program, the “Development Candidate Identification
Term”).
 
-19-

--------------------------------------------------------------------------------

Confidential
(e)           Technical Failure Resolution. If Biogen disagrees with Ionis’
determination that a Technical Failure has occurred with respect to any
Collaboration Program, then it may refer the matter to Expert Resolution under
Section 12.1.4. In the event of any Expert Resolution under this Section
1.8.2(e), Ionis will not be required to conduct any activities under the
applicable Development Candidate Identification Plan during the pendency of such
proceeding, but the Development Candidate Identification Term will not conclude
until such Third Party expert makes a determination that such a Technical
Failure has occurred with respect to the applicable Collaboration Program.
 
(f)            End of Development Candidate Identification Term. If, at the end
of the final Development Candidate Identification Term for all Collaboration
Programs directed to a particular Collaboration Target, no potential Development
Candidates have been identified for any Collaboration Program directed to such
Collaboration Target, and (if the Research Term is still ongoing) more than
[***] days have passed since the Parties stopped pursuing or evaluating any
other Strategy against such Collaboration Target (a “Target Technical Failure”
and such date, the “Target Technical Failure Date”), then, subject to Section
1.8.2(g), (i) Ionis and Biogen will no longer have an obligation to perform any
activities under this ARTICLE 1 with respect to such Collaboration Programs;
(ii) such Strategies will no longer be Collaboration Programs and the applicable
gene target to which such Strategies are directed will no longer be a
Collaboration Target; (iii) except as expressly set forth in Section 1.8.2(g)
with respect to Ionis’ obligation to present Carryover Development Candidates to
Biogen, Ionis’ obligations and Biogen’s rights under this Agreement with respect
to such gene target and any ASOs targeting such gene target that is the subject
of such Collaboration Programs will then terminate; (iv) upon Ionis’ request,
Biogen will provide to Ionis any data generated under the Collaboration Program
to the extent licensed to Ionis under Section 4.3.4; and (v) upon Biogen’s
request, Ionis will provide to Biogen any data generated under the Collaboration
Program to the extent licensed to Biogen under Section 4.3.3. For each
Collaboration Program for which Ionis has identified potential Development
Candidates, Ionis will remain obligated to complete all other activities (if
any) agreed to by the Parties and included under the applicable Development
Candidate Identification Plan for such Collaboration Program with respect to
such potential Development Candidates.
 
-20-

--------------------------------------------------------------------------------

Confidential
(g)           Carryover Development Candidates. If a Target Technical Failure
occurs with respect to a Collaboration Target, and at any time during the
[***]-month period after the Target Technical Failure Date for such
Collaboration Target (for each such Collaboration Target, the “Carryover
Period”), Ionis’ RMC designates as development candidates ready to start
IND-Enabling Toxicology Studies one or more ASOs discovered by Ionis designed to
bind to the RNA that encodes such Collaboration Target using any Strategy (each
such ASO, a “Carryover Development Candidate”), then Ionis will notify Biogen
and will provide Biogen with the data package presented to Ionis’ RMC in
connection with such approval by Ionis’ RMC of such Carryover Development
Candidate. Biogen will then have [***] days from its receipt of such data
package to provide written notice to Ionis electing to deem such Carryover
Development Candidates as Compounds and at least one of such Carryover
Development Candidates as a Development Candidate under a Collaboration Program
and then thereafter continue activities under this Agreement with respect to
such Collaboration Program, with such date of written notice deemed the date of
Development Candidate designation under Section 1.8.3(d), and all terms of this
Agreement will apply to such Collaboration Program (and the applicable target
that such Collaboration Program is directed to will again become a Collaboration
Target for purposes of this Agreement). For clarity, no additional up-front
payment under Section 6.1 and no additional Target Designation Milestone Payment
will be due. If Biogen does not provide written notice to Ionis within [***]
days of receipt of such data package electing to resume activities under this
Agreement with respect to the applicable former Collaboration Target, then Ionis
will have no further obligations and Biogen will have no further rights with
respect to such Carryover Development Candidate or any of the associated former
Collaboration Programs and such Collaboration Target will no longer be a
Neurology Target under this Agreement.
 
1.8.3.          Development Candidates.
 
(a)           Development Candidate Data Package; Related Program Compounds.
Unless otherwise mutually agreed by the Parties, Ionis’ RMC shall only approve a
Compound as a potential Development Candidate for a Collaboration Program if
such Compound satisfies the Key Criteria set forth in the applicable Development
Candidate Identification Plan for such Collaboration Program. Ionis will provide
Biogen, through the Neurology JDC, or by written notice to Biogen if such
Neurology JDC meeting is not scheduled within [***] days of such approval by
Ionis’ RMC, with a complete Development Candidate Data Package for each
Collaboration Program within [***] days following the date on which Ionis’ RMC
approves a potential Development Candidate for such Collaboration Program. Such
Development Candidate Data Package will include at least one Compound that
Ionis’ RMC has approved as a suitable lead Development Candidate for such
Collaboration Program and will include any other Compounds that Ionis’ RMC
considered as possible Development Candidates in connection with its review of
Compounds generated under the applicable Development Candidate Identification
Plan for the applicable Collaboration Program (all such additional Compounds
that are identified by Ionis’ RMC as potential backup Compounds, the “Related
Program Compounds”). In each Development Candidate Data Package, Ionis will
identify the Compound included therein that Ionis recommends be selected as the
lead Development Candidate for the applicable Collaboration Program. However,
Biogen will be under no obligation to accept Ionis’ recommendation as to which
Compound Biogen should designate as the lead Development Candidate. The
Development Candidate Data Package will include a level of detail for the
proposed Development Candidate and any Related Program Compounds that Ionis
typically has for its other programs, as appropriate for the applicable
Collaboration Program. Within [***] days of receipt of a Development Candidate
Data Package pursuant to this Section 1.8.3(a), Biogen or an Affiliate will
notify Ionis of any omissions or deficiencies that Biogen or its Affiliate
believes in good faith cause the Development Candidate Data Package to be
incomplete with respect to the any proposed Development Candidate or Related
Program Compound described therein (“Development Candidate Data Package
Deficiency Notice”). Ionis will promptly, and in any event within [***] days of
receipt of the Development Candidate Data Package Deficiency Notice, resubmit a
complete Development Candidate Data Package to Biogen or its designated
Affiliate, including any information that Biogen identified in the Development
Candidate Data Package Deficiency Notice. If the Parties do not agree as to
whether the Development Candidate Data Package is complete, either Party may
refer the matter for resolution by the CSC. If the CSC cannot resolve the
dispute within [***] days following the date of such referral, then the dispute
will be escalated for resolution by the Executives. The Executives will meet
promptly and negotiate in good faith to resolve the dispute and agree upon a
complete Development Candidate Data Package. For clarity, in requesting
additional supporting information in connection with such a dispute, Biogen may
not request Ionis to perform any additional experiments or studies, or generate
any additional data, beyond that which is set forth in the applicable
Development Candidate Identification Plan.
 
-21-

--------------------------------------------------------------------------------

Confidential
(b)           Additional Development Candidate Data Package. Biogen may request
that Ionis conduct additional research or drug discovery activities (excluding
additional target validation activities) using the same Strategy to generate one
or more additional Development Candidate Data Packages for a Collaboration
Program for which Ionis has already provided a complete Development Candidate
Data Package in accordance with Section 1.8.3(a). If Ionis agrees to perform
such activities, then within [***] days of the agreement by the Parties upon a
new Development Candidate Identification Plan for such Collaboration Program,
Biogen shall pay to Ionis an additional Target Designation Milestone Payment (as
if Biogen had just designated such Collaboration Program) to initiate such work,
Ionis shall begin work under such Development Candidate Identification Plan
pursuant to Section 1.8.2(b) and the remainder of this Section 1.8 shall apply
with respect to the performance of such additional development candidate
identification activities. Thereafter for purposes of this Agreement, all
Compounds contained in such additional Development Candidate Data Package will
be considered part of the same Collaboration Program as the prior Development
Candidate Data Package for which Biogen paid the additional Target Designation
Milestone Payment, and the timelines to designate a Development Candidate for
such Collaboration Program, to Initiate IND-Enabling Toxicology Studies for such
Collaboration Program and to exercise the Option for such Collaboration Program
will restart from the date upon which Ionis delivers the complete additional
Development Candidate Data Package to Biogen. After Ionis delivers the initial
Development Candidate Data Package for a Collaboration Program, any such efforts
to generate one or more additional Development Candidate Data Packages for such
Collaboration Program, whether successful or unsuccessful, shall not be included
in the calculation of the [***]% Obligation under Section 1.8.1.
 
-22-

--------------------------------------------------------------------------------

Confidential
(c)           Development Candidate Toxicology Strategy. On a Development
Candidate-by-Development Candidate basis, the applicable Neurology JDC will
agree upon a high level pre-clinical toxicology strategy to enable a
first-in-human study, which shall be comprised of each of the components set
forth on Schedule 1.8.3(c) and shall include any contract research organization
(“CRO”) to be used to conduct the applicable IND-Enabling Toxicology Studies
(the “Toxicology Strategy”) for each Development Candidate Data Package
delivered by Ionis in accordance with Section 1.8.3(a). The applicable Neurology
JDC will agree upon the Toxicology Strategy with respect to any potential
Development Candidates directed to a Collaboration Target, no later than [***]
days following the delivery of the Development Candidate Data Package for such
potential Development Candidates directed to such Collaboration Target to the
Neurology JDC in accordance with Section 1.8.3(a) or, with respect to a
Carryover Development Candidate, within [***] days of Biogen’s written notice to
Ionis electing to deem such Carryover Development Candidate as a Development
Candidate under a Collaboration Program pursuant to Section 1.8.2(g). The
Neurology JDC may mutually agree to extend any such deadline if the Parties
would like more time to discuss the applicable Toxicology Strategy.
Notwithstanding the foregoing, in order to facilitate earlier preparation of an
agreement on the Toxicology Strategy and earlier commencement of IND-Enabling
Toxicology Studies for Development Candidate, where reasonably practicable,
Ionis will notify Biogen at least [***] days in advance of its presentation of a
Development Candidate Data Package for a Collaboration Program to Ionis’ RMC,
and the Parties will discuss the preparation of the Toxicology Strategy at the
next scheduled meeting of the Neurology JDC. If the Neurology JDC cannot agree
upon a Toxicology Strategy within the applicable time period as set forth in
this Section 1.8.3(c), then either Party may refer the matter to the CSC for
resolution. If the CSC cannot agree on such Toxicology Strategy within [***]
days after the matter is so referred, then [***] will have final decision-making
authority with respect to any such Toxicology Strategy, provided that [***]
shall exercise its final decision-making authority no later than [***] Business
Days following the earlier of the CSC’s determination that it is unable to
agree, or the expiration of the [***]-day period allowed for the CSC to agree
pursuant to the foregoing sentence.
 
(d)           Development Candidate Designation.
 
(i)        Within [***] days following Ionis’ delivery of a Development
Candidate Data Package with respect to a Collaboration Program to Biogen
pursuant to Section 1.8.3(a) (which period will begin upon resolution of any
dispute regarding omissions or deficiencies with respect to such Development
Candidate Data Package in accordance with Section 1.8.3(a), including the
delivery of information to resolve such omissions or deficiencies, if
applicable), the Neurology JDC will discuss whether to designate the Compound
proposed by Ionis as the Development Candidate (or any Related Program
Compounds) as the lead Development Candidate for such Collaboration Program,
taking into account the input of the [***] with respect to its [***] assessment
of such proposed Development Candidate and Related Program Compounds. Any
designation of a Development Candidate for a Collaboration Program by the
Neurology JDC will be documented in the written minutes of the Neurology JDC. If
the Neurology JDC mutually agrees to designate the Compound recommended by Ionis
as the lead Development Candidate or any Related Program Compound as a
Development Candidate for a Collaboration Program, then the Parties will conduct
the IND-Enabling Toxicology Studies for such selected Development Candidates
under the applicable Toxicology Strategy that has been agreed to in accordance
with Section 1.8.3(c).
 
-23-

--------------------------------------------------------------------------------

Confidential
(ii)       If the Neurology JDC cannot agree as to whether to designate any
Compound proposed by Ionis as the lead Development Candidate or Related Program
Compound as Development Candidates within [***] days after the Neurology JDC
meets to discuss the applicable Development Candidate Data Package (such
[***]-day period for a Collaboration Program, the “Development Candidate
Decision Period”), then Biogen will have final decision-making authority as to
whether to designate any such proposed Development Candidate or Related Program
Compound as a Development Candidate for such Collaboration Program and Biogen
will notify the Neurology JDC in writing of its determination.
 
(iii)     If the Neurology JDC (or Biogen through the exercise of its final
decision-making authority) does not designate any of the Ionis-proposed lead
Development Candidate or Related Program Compounds as Development Candidates for
a given Collaboration Program within the Development Candidate Decision Period,
and Biogen has not cured such failure to designate a Development Candidate
within the earlier of [***] days following the missed deadline or [***] days
following a written notice from Ionis of the missed deadline (the “Development
Candidate Designation Deadline”), then, (A) Biogen’s Option with respect to such
Collaboration Program will terminate; (B) neither Ionis nor Biogen will have an
obligation to perform any further activities under this ARTICLE 1 with respect
to such Collaboration Program; (C) such program will no longer be a
Collaboration Program, (D) unless the applicable Collaboration Target that is
the subject of such Collaboration Program is an Active Target, such target shall
cease to be a Collaboration Target and shall no longer be a Neurology Target
under this Agreement at such time; (E) upon Ionis’ request, Biogen will provide
to Ionis any data generated under the Collaboration Program to the extent
licensed to Ionis under Section 4.3.4; (F) upon Biogen’s request, Ionis will
provide to Biogen any data generated under the Collaboration Program to the
extent licensed to Biogen under Section 4.3.3; and (G) with respect to any
Ionis-proposed lead Development Candidate and any Related Program Compounds
included in the applicable Development Candidate Data Package, effective on the
day that the applicable Collaboration Target that such proposed Development
Candidates and Related Program Compounds target becomes a Terminated Target,
Biogen will, and does hereby, grant to Ionis a sublicensable, worldwide,
non-exclusive royalty-bearing (in accordance with Section 1.8.3(d)(iv)) license
or sublicense, as the case may be, to Biogen Background Technology Controlled by
Biogen as of such date solely as necessary to Develop, make, have made, use,
sell, offer for sale, have sold, import and otherwise Commercialize such
Ionis-proposed lead Development Candidate and such Related Program Compounds, in
each case, targeting such Terminated Target, in the Field in the form such
Compounds exist as of such date other than Permitted Changes in Form with
respect to such lead Development Candidate or Related Program Compounds (such
license will be sublicensable by Ionis in accordance with Section 4.1.2, mutatis
mutandis). Ionis will reimburse Biogen for any amounts owed by Biogen to Third
Parties as a result of the grant of any such license to Ionis under, or Ionis’
practice of, any Biogen Background Technology; provided that Ionis has been
notified of the terms of such payment obligations to any such Third Party, and,
if Ionis notifies Biogen that it does not wish to be granted a license under any
Patent Rights or Know-How that are subject to such payment obligations included
in the Biogen Background Technology, then such Patent Rights or Know-How (as
applicable) will be excluded from the Biogen Background Technology licensed to
Ionis hereunder, and Ionis will have no obligation to reimburse Biogen for any
such payments.
 
-24-

--------------------------------------------------------------------------------

Confidential
(iv)      If Ionis or its Affiliates or Sublicensee sells any product that
includes any such proposed Ionis-proposed lead Development Candidate or Related
Program Compounds, in each case, that Biogen fails to designate as a Development
Candidate by the applicable Development Candidate Designation Deadline that is
Covered by any Patent Rights within the Biogen Background Technology, then on a
country-by-country basis Ionis will pay to Biogen a royalty equal to [***]of net
sales of any such product sold by Ionis, its Affiliates or Sublicensees, for so
long as such product is Covered by such Patent Rights within the Biogen
Background Technology in such country. For the purpose of the foregoing royalty
calculation, “net sales” will be calculated in accordance with the definition of
“Net Sales” as set forth in Appendix 1, applied mutatis mutandis to such
calculation. The provisions of Sections 6.12, 6.13, 6.14 and 6.15 shall apply,
mutatis mutandis, to any royalty payments by Ionis to Biogen under this Section
1.8.3(d)(iv). If the Parties are unable to agree as to the [***] under this
Section 1.8.3(d)(iv) within a period of [***] days after the applicable
Development Candidate Designation Deadline, then either Party may refer the
matter to Expert Resolution under Section 12.1.4.
 
(v)       If at the time of the Development Candidate Designation Deadline, the
applicable Collaboration Target is an Active Target, then Biogen’s rights in
such Collaboration Target in connection with all other Strategies and
Collaboration Programs for such Collaboration Target shall remain unaffected and
each Party’s rights and obligations under Section 2.1 shall continue in full
force and effect.
 
(e)           [***] Development Candidates. If, in conducting activities under a
given Development Candidate Identification Plan and with respect to a proposed
Development Candidate, Ionis utilizes or incorporates a [***], then Ionis shall
identify the applicable Development Candidate or Related Program Compound in the
Development Candidate Data Package as a “[***] Compound”. Ionis shall have the
right to elect, by notice to be included within the Development Candidate Data
Package for a Collaboration Program, to conduct the IND-Enabling Toxicology
Studies for one or more [***] Compounds that are included in such Development
Candidate Data Package, should such [***] Compounds be designated by Biogen as
Development Candidates (each such Development Candidate, a “[***] Development
Candidate”).
 
-25-

--------------------------------------------------------------------------------

Confidential
1.8.4.          IND-Enabling Toxicology Studies.
 
(a)           IND-Enabling Toxicology Study Design. Biogen shall have the right
to make the final decision regarding which and how many of the proposed lead
Development Candidate or Related Program Compounds for any Collaboration Program
are to be advanced into IND-Enabling Toxicology Studies as Development
Candidates, subject to the Parties agreeing upon the Toxicology Strategy under
Section 1.8.3(c), and the requirements of this Section 1.8.4(a). Subject to the
IND-Enabling Toxicology Study Completion Date and the Option Deadline, Biogen
shall have the right to make the final decision regarding the timing and the
order in which to conduct the IND-Enabling Toxicology Studies for Development
Candidates. For clarity, Biogen may designate additional Development Candidates
at a later date if Biogen wishes to conduct IND-Enabling Toxicology Studies on
additional Compounds. The applicable Neurology JDC shall agree upon the study
design and any amendments to the Toxicology Strategy for each IND-Enabling
Toxicology Study for each Development Candidate (which study design will be in
the form of a draft study protocol for the relevant in vivo studies to be
conducted under the Toxicology Strategy) at least [***] days prior to the
anticipated first dosing of the first animal in such IND-Enabling Toxicology
Study. Notwithstanding the foregoing, if the Neurology JDC cannot agree upon a
study design for an IND-Enabling Toxicology Study or any amendment to a
Toxicology Strategy within the applicable time period as set forth in this
Section 1.8.4(a), then either Party may refer the matter to the CSC for
resolution. If the CSC cannot agree on the study design for an IND-Enabling
Toxicology Study or any amendment to a Toxicology Strategy within [***] days
after the matter is so referred, as applicable, then Biogen will have final
decision-making authority with respect to any such IND-Enabling Toxicology Study
design or such Toxicology Strategy amendment, provided that Biogen shall
exercise its final decision-making authority by the date that is [***] Business
Days following the earlier of (i) the CSC’s determination that it is unable to
agree, or (ii) the expiration of the [***]-day period allowed for the CSC to
agree pursuant to the foregoing sentence. Biogen will conduct the IND-Enabling
Toxicology Studies under the applicable Toxicology Strategy and study design.
Notwithstanding the foregoing, (A) Ionis shall have the right to elect, by
providing written notice in the applicable Development Candidate Data Package
for a Collaboration Program pursuant to Section 1.8.3(e), to conduct the
IND-Enabling Toxicology Studies for any [***] Compounds that are included in the
Development Candidate Data Package for such Collaboration Program that Biogen
elects to designate as Development Candidates and advance to IND-Enabling
Toxicology Studies, and (B) if the Parties agree through the Neurology JDC, then
Ionis may conduct IND-Enabling Toxicology Studies for any other Development
Candidate for which Ionis provided a notice of interest in the applicable
Development Candidate Data Package, in each case of (A) and (B), at [***] and in
accordance with Sections 1.8.4(c) and 1.8.4(d). In conducting any IND-Enabling
Toxicology Studies under this Section 1.8.4 for those categories of IND-Enabling
Toxicology Studies listed on Schedule 1.8.4(a), the Parties will not use a CRO
to conduct any such IND-Enabling Toxicology Studies that is not either (i) an
“Approved CRO” listed on Schedule 1.8.4(a) with respect to the applicable
category of IND-Enabling Toxicology Studies, or (ii) approved in writing by the
other Party, such approval not to be unreasonably withheld, conditioned or
delayed. If the members of the Neurology JDC unanimously agree, then the Parties
may add or remove CROs to or from the “Approved CRO” list and categories of
IND-Enabling Toxicology Studies by adding such updated list of Approved CROs to
the minutes of the Neurology JDC meeting at which such changes were discussed.
 
-26-

--------------------------------------------------------------------------------

Confidential
(b)           Biogen Performance of IND-Enabling Toxicology Studies. Biogen will
Initiate the first IND-Enabling Toxicology Study for a Development Candidate
targeting each Collaboration Target within [***] days following the later of (i)
Neurology JDC’s agreement on (or Biogen’s determination thereof in the exercise
of its final decision-making authority) the Toxicology Strategy under Section
1.8.3(c), and (ii) the date Biogen receives the Development Candidate Data
Package under Section 1.8.3(a) (such date, the “IND-Enabling Toxicology Strategy
Date”), in each case for the applicable Development Candidate targeting such
Collaboration Target, unless Ionis is responsible for conducting such
IND-Enabling Toxicology Study pursuant to Section 1.8.4(a). If Biogen is
responsible for conducting the first IND-Enabling Toxicology Study for the first
Development Candidate targeting a Collaboration Target, and Biogen fails to
Initiate such first IND-Enabling Toxicology Study within [***] days following
the IND-Enabling Toxicology Strategy Date for such Collaboration Program, and
Biogen has not cured such failure by Initiating such IND-Enabling Toxicology
Study within the earlier of [***] days following the missed deadline or [***]
days following receipt of written notice from Ionis of the missed deadline, then
Biogen will be deemed to have terminated this Agreement under Section 10.3.2
solely with respect to such Collaboration Program (but not with respect to the
applicable Collaboration Target, to the extent that such Collaboration Target is
an Active Target at such time). Notwithstanding the foregoing, (i) the Neurology
JDC may extend such [***]-day period for any length of time by unanimous
agreement of its members, (ii) if there is a delay in Initiating such
IND-Enabling Toxicology Study caused by a condition reasonably outside of the
control of the Party responsible for conducting such IND-Enabling Toxicology
Study (including a delay by a Third Party vendor, or a change in the Party that
is responsible for conducting such IND-Enabling Toxicology Study), then, so long
as such Party is taking reasonable steps to cure such condition, in each case,
such [***]-day period will be tolled for so long as such condition continues, or
solely in the case of a change in the Party conducting the IND-Enabling
Toxicology Study, such [***]-day period will restart from the date upon which
the change in the conducting Party occurs, (iii) if the Party responsible for
conducting the IND-Enabling Toxicology Study conducts a pre-IND meeting or other
similar meeting with a Regulatory Authority, and the feedback received from such
Regulatory Authority results in a material change to the applicable Toxicology
Strategy or study design, then such [***]-day period will be tolled for a
reasonable period while such Party is working to make such changes and (iv) if
either Party in good faith believes that, due to the novelty of the applicable
Strategy, or new scientific or technological information or an advance in the
state of the art with respect to the Development Candidate, Collaboration
Program or Collaboration Target at issue, additional work should be conducted
prior to the Initiation of such IND-Enabling Toxicology Study, then the
applicable [***]-day period will be tolled for a reasonable period to take
account of such novel Strategy, new scientific or technical information or
advance in the state of the art, up to a maximum of [***] days while such
additional work is performed (each of (i) through (iv), an “IND Delay
Condition”).
 
(c)           Ionis Performance of IND-Enabling Toxicology Studies. If Ionis
elects to, or the Neurology JDC determines that Ionis will, conduct an
IND-Enabling Toxicology Study for a Development Candidate directed to a
Collaboration Target under Section 1.8.4(a) (each, an “Ionis-Conducted
IND-Enabling Toxicology Study”), then Ionis will Initiate such Ionis-Conducted
IND-Enabling Toxicology Study within [***] days following Biogen’s decision to
proceed with IND-Enabling Toxicology Studies for such Development Candidate, and
Ionis will use Commercially Reasonable Efforts to conduct each Ionis-Conducted
IND-Enabling Toxicology Study pursuant to the applicable Toxicology Strategy and
IND-Enabling Toxicology Study design determined in accordance with Section
1.8.4(a) (collectively, the “Ionis IND Study Diligence Obligations”). If Ionis
fails to Initiate an Ionis-Conducted IND-Enabling Toxicology Study within [***]
days following Biogen’s decision to proceed with IND-Enabling Toxicology Studies
for such Collaboration Program, and Ionis has not cured such failure by
Initiating such Ionis-Conducted IND-Enabling Toxicology Study within the earlier
of [***] days following the missed deadline or [***] days following receipt of
written notice from Biogen of the missed deadline, then Biogen will have the
right, at its sole discretion, to conduct such IND-Enabling Toxicology Studies
instead of Ionis.  Notwithstanding the foregoing, Ionis’ diligence obligations
under this Section 1.8.4(c) (whether for the first or a subsequent IND-Enabling
Toxicology Study under a Collaboration Program or for a Collaboration Target)
will be tolled for the period during which any IND Delay Condition exists to the
same extent as Biogen’s diligence obligations may be extended or tolled under
Section 1.8.4(b).
 
-27-

--------------------------------------------------------------------------------

Confidential
(d)           Ionis IND-Enabling Toxicology Costs. Prior to the commencement of
any Ionis-Conducted IND-Enabling Toxicology Studies, Ionis shall provide a good
faith detailed estimate of Ionis’ fully burdened cost (including any [***])
expected to be incurred in connection with conducting such IND-Enabling
Toxicology Studies and the Parties shall agree, through the Neurology JDC, upon
a budget for such IND-Enabling Toxicology Studies (such Neurology JDC-approved
costs, the “Ionis IND-Enabling Toxicology Costs”). Ionis shall submit invoices
to Biogen for (i) the amount that is [***] of the total amount of the Ionis
IND-Enabling Toxicology Costs promptly following the first animal dose in the
applicable Ionis-Conducted IND-Enabling Toxicology Study, (ii) [***] of the
total amount of such Ionis IND-Enabling Toxicology Costs promptly following the
date on which [***] in such Ionis-Conducted IND-Enabling Toxicology Study, and
(iii) the final [***] of the total amount of such Ionis IND-Enabling Toxicology
Costs once Ionis sends to Biogen [***] with respect to such Ionis-Conducted
IND-Enabling Toxicology Study. In each case, Biogen shall pay to Ionis [***] set
forth in any such invoice within [***] days following Biogen’s receipt of such
invoice.  For clarity, Ionis will not be responsible  for conducting any
activities in connection with Ionis-Conducted IND-Enabling Toxicology Studies,
and the Ionis IND Study Diligence Obligations shall not apply to, any activities
that it is unable to perform as a result of the Parties’ inability to agree upon
the Ionis IND-Enabling Toxicology Costs applicable to such activities directly
due to a delay by Biogen’s finance in approving such costs.
 
1.8.5.          Briefing the Neurology JRC, Neurology JDC and CSC; Conduct of
Research and Development.
 
(a)           At each regularly scheduled meeting of the Neurology JRC, the
Parties will provide progress updates on (i) the Neurological Disease Research
Program and progress toward achieving Target Sanction under each Target Sanction
Plan; (ii) activities conducted under the Core Research Program; (iii) progress
under each Development Candidate Identification Plan; and (iv) subject to
Section 1.8.5(b), the progress of any Ionis Neurology Targets (including the
estimated date on which each Ionis Neurology Target will achieve Target
Sanction), in each case, together with a summary of data associated with each
Party’s Research or Development activities for each Collaboration Program. At
each Neurology JDC meeting, the Parties will provide progress updates on their
respective Development activities under each Collaboration Program, together
with a summary of data associated with each Party’s Development activities for
the applicable Collaboration Program. At each CSC meeting, the Parties will
provide any information reasonably requested by the members of the CSC in
advance of such meeting.
 
-28-

--------------------------------------------------------------------------------

Confidential
(b)           Without limiting Ionis’ reporting obligations under Section
1.8.5(a), Ionis will provide an Annual update at a meeting of the Neurology JRC
of the Ionis Neurology Targets for which Ionis is currently conducting target
validation activities (and the Strategies that are the subject of such
activities) and all Ionis Neurology Targets on which Ionis plans to conduct
target validation activities (and the Strategies that will be the subject of
such activities, if known) in the upcoming year. In addition, no later than the
date that is [***] months away from the date on which Ionis in good faith
believes that any Strategy directed to any Ionis Neurology Target will achieve
Target Sanction status, Ionis shall provide notice to Biogen through the
Neurology JRC (which notice shall be reflected in the meeting minutes thereof),
or provide to Biogen a written notice listing the applicable Strategy and Ionis
Neurology Target and the estimated date of achievement of each such Target
Sanction (such estimated date of achievement, the “Estimated Target Sanction
Date”). Prior to Ionis providing such Annual update, Ionis will first provide to
the Neurology JRC a list of the Ionis Neurology Targets (without any detail of
the applicable Strategies or other target validation activities) on which Ionis
is or intends to conduct target validation activities during the following year,
and Biogen shall inform Ionis of any Ionis Neurology Target on such list that is
already the subject of a Prioritized Biogen Research Program using any Strategy
for treatment of a Neurological Disease (each, a “Biogen Excluded Targets”), and
effective as of the date of such notice, such Biogen Excluded Target will no
longer be a Neurology Target under this Agreement, and each Party may work
independently or with any Third Party with respect to the discovery, research,
development, and commercialization of products including Oligonucleotides
designed to bind to the RNA that encodes such Biogen Excluded Target.
 
1.8.6.          Manufacturing and Supply for Collaboration Programs.
 
(a)           Before the License Effective Date with respect to a Strategy or
Collaboration Program, Ionis, at [***] expense, will supply research-grade ASOs
sufficient to support the Research and Development activities under each such
Strategy or Collaboration Program as set forth in the applicable Target Sanction
Plan or Development Candidate Identification Plan (as applicable), and unless
otherwise agreed by the Parties, Biogen shall be responsible, at [***] expense,
for the CMC responsibilities for, and for supplying Development Candidate API
(on its own or, subject to Section 4.1.2, through a CMO) sufficient to support
IND-Enabling Toxicology Studies pursuant to the applicable Toxicology Strategy.
Notwithstanding the foregoing, unless otherwise agreed by the Parties through
the Neurology JDC, Ionis shall be responsible for the CMC responsibilities for,
and for supplying Development Candidate API (on its own or through a CMO
reasonably acceptable to Biogen) sufficient to support, any Ionis-Conducted
IND-Enabling Toxicology Studies in accordance with the applicable Toxicology
Strategy and IND-Enabling Toxicology Study design. The Parties may also mutually
agree through the Neurology JDC that Ionis shall be responsible for the CMC
responsibilities for, and for supplying Development Candidate API (on its own or
through a CMO reasonably acceptable to Biogen) sufficient to support, any
IND-Enabling Toxicology Studies conducted by Biogen. Biogen will pay Ionis an
amount equal to [***] that is set forth within an invoice within [***] days
following Biogen’s receipt of such invoice from Ionis.
 
-29-

--------------------------------------------------------------------------------

Confidential
1.8.7.          Collaborations with Academics and Non-Profit Institutions. Each
Party (the “Contracting Party”) may engage one or more academic or non-profit
institutions to conduct work under any Neurology Plan or on any High Interest
Target or Collaboration Target. Notwithstanding the foregoing, no later than
[***] days prior to the anticipated date of finalization of the applicable
Neurology Plan, the Party preparing such Neurology Plan shall provide the
Neurology JRC or Neurology JDC and the JPC with a list of the academic or
non-profit institutions with which such Party proposes to conduct activities
under such Neurology Plan, and the nature and scope of such activities. The
[***] may provide the Neurology JRC or Neurology JDC, as applicable, with
recommendations on the [***] considerations arising from such proposed academic
or non-profit collaborations, and the Parties, through the Neurology JRC or
Neurology JDC, as applicable, shall consider in good faith such recommendations
prior to finalizing the Neurology Plan and such collaborations. Furthermore,
with respect to any such academic or non-profit institution engaged to conduct
such activities with respect to a High Interest Target or Collaboration Target
where such engagement begins after the date such High Interest Target or
Collaboration Target is placed on the High Interest Target List or designated,
as applicable, (a) the Contracting Party shall provide the other Party with an
opportunity to comment on the proposed terms of any agreement or amendment to an
existing agreement to be entered into with such institution, and (b) so long as
the other Party provides the Contracting Party such comments within [***] days
after receiving a draft of such agreement from the Contracting Party, the
Contracting Party will obtain the other Party’s prior written consent to the
terms of such agreement or amendment, such consent not to be unreasonably
withheld, conditioned or delayed. The Contracting Party will not be responsible
for any activities under a Neurology Plan that it is unable to perform as a
result of the other Party’s refusal to consent to the terms of any agreement
with any such academic or non-profit institution.
 
1.8.8.          Collaboration Diligence Obligations Pre-License Effective Date.
If (a) Ionis fails to fulfill its obligations under Section 1.2.3(d)(i) to work
on at least [***] Target Sanction Plans at any given time during the Research
Term (allowing for an appropriate ramp-up and wind-down of such activities at
the beginning and end of the Research Term, and Biogen designating for target
validation activities a sufficient number of Strategies directed to High
Interest Targets on the High Interest Target List to permit Ionis to work on
[***] Target Sanction Plans at a given time), (b) Ionis, in Biogen’s reasonable
determination, fails to perform the obligations set forth under Section
1.8.2(b) or (c) Ionis, in Biogen’s reasonable determination, breaches the Ionis
Target Sanction Diligence Obligations set forth in Section 1.2.3(d)(v), or the
Ionis IND Study Diligence Obligations set forth in Section 1.8.4(c), then in
each case ((a) through (c)), then within [***] days of Biogen’s written request,
Ionis and Biogen will meet to discuss and attempt in good faith to resolve the
matter and attempt to devise a mutually agreeable plan to address the applicable
failure of Ionis to comply with its diligence obligations. Following such
meeting, Biogen may deliver  notice to Ionis pursuant to Section 10.3.5(a) if
Biogen thereafter believes that Ionis is in material breach of this Agreement.
 
-30-

--------------------------------------------------------------------------------

Confidential

1.9.
Additional Biogen Research & Development Activities Pre-License Effective Date.
The Parties may agree to allocate additional Research or Development activities
under a Collaboration Program to Biogen prior to the License Effective Date for
such Collaboration Program (for example, if Biogen would like to test a Compound
in a new indication). To the extent any such Research or Development activities
are allocated to Biogen in accordance with the preceding sentence, such
activities will be Biogen Activities and Biogen will use its Commercially
Reasonable Efforts to conduct such Research or Development activities in
accordance with the applicable Neurology Plan.

 

1.10.
Biogen Step-In Rights.

 
1.10.1.       On each anniversary of the Effective Date during the Research
Term, Ionis will provide Biogen with the percentage personnel turnover in Ionis’
[***] group for the previous [***]-month period (or, during the [***] years
after the Effective Date, the shorter period between the Effective Date and such
anniversary). If, during the course of any [***]-month (or [***]) period during
the Research Term, Ionis has experienced voluntary turnover of [***]% or more in
Ionis’ [***] group and Biogen reasonably believes that such turnover will
negatively affect Ionis’ ability to meet its obligations under the Neurology
Plans (a “Precipitous Ionis Turnover”), (a) promptly following written notice of
such belief from Biogen, the Parties will meet and discuss in good faith whether
Ionis will be able to meet its obligations and timelines under this Agreement on
a going-forward basis and (b) within [***] days following such meeting, if
Biogen still reasonably believes that such Precipitous Ionis Turnover will
negatively affect Ionis’ ability to meet its obligations under the Neurology
Plans, and provides written notice to Ionis thereof, then Biogen may, on a
Strategy-by-Strategy or Collaboration Program-by-Collaboration Program basis
with respect to the Strategy or Collaboration Program to which the failure
relates, or for this Agreement in its entirety, assume responsibility for any or
all target validation activities, drug discovery activities or Ionis-Conducted
IND-Enabling Toxicology Studies for the applicable existing or new Strategies or
Collaboration Programs directed to existing or new High Interest Targets or
Collaboration Targets. If Biogen elects to take over any such activities in
accordance with this Section 1.10, then (i) Biogen will assume final
decision-making ability with respect to any Neurology Plans that cover the
activities for which Biogen elects to assume responsibility under this Section
1.10 and Biogen will solely make all decisions with respect to such activities
and Neurology Plans for which the Neurology JRC, the applicable Neurology JDC,
the JPC, the CSC or any other subcommittees or working groups, or the Parties
collectively, would otherwise be permitted or required to make under this
Agreement; provided, however, that Biogen will not have the right to create any
obligations or incur any liabilities for or on behalf of Ionis and (ii) upon
Biogen’s request, Ionis shall provide Biogen and its Third Party contractors
with reasonable assistance, consulting services and other support reasonably
requested by Biogen to assist Biogen in assuming complete responsibility for
such activities in an efficient and orderly manner. If Biogen elects to trigger
one or more of the remedies set forth in this Section 1.10, then all payment
obligations with respect to the applicable Collaboration Programs will remain in
full force and effect in accordance with ARTICLE 6, except that Biogen will be
permitted to offset against subsequent milestone payments payable to Ionis for
each Strategy or Collaboration Program for which Biogen assumed responsibility
those reasonable costs and expenses associated with Biogen’s performance of such
activities for such Strategy or Collaboration Program that would otherwise have
been Ionis Activities and the responsibility of Ionis under Section 1.12.
 
-31-

--------------------------------------------------------------------------------

Confidential
1.10.2.        If Biogen elects to take over all target validation activities
and drug discovery activities with respect to a Collaboration Program in
accordance with Section 1.10.1 following a Precipitous Ionis Turnover, or in
accordance with Section 1.8.1(d)(ii) or  Section 12.5.1(b)(ii) (a “Biogen
Step-In”), then on a Collaboration Program-by-Collaboration Program basis with
respect to each Collaboration Program for which Biogen exercises a Biogen
Step-In, if Biogen has not generated a Development Candidate for such
Collaboration Program before (a) the [***] anniversary of the date on which
Biogen exercised the Biogen Step-In, if such date occurred before Biogen’s
payment of the Target Designation Milestone Payment for such Collaboration
Program, or (b) the [***] anniversary of the date on which Biogen exercised the
Biogen Step-In, if such date occurred after Biogen’s payment of the Target
Designation Milestone Payment for such Collaboration Program, then, in either
case of ((a) or (b)) the relevant Collaboration Program shall no longer be a
part of the Collaboration, Section 2.1.1(e) will not apply to the High Interest
Target to which such Collaboration Program was directed and Biogen will have no
further rights and Ionis will have no further obligations, in each case, with
respect to such Collaboration Program.
 
1.10.3.        If Biogen exercises a Biogen Step-In, then, with respect to those
Biogen Activities that Biogen is performing pursuant to the exercise of such
Biogen Step-In, as applicable, Biogen will provide written notice to Ionis when
Biogen commences target validation activities under this Agreement for a new
Strategy directed to a High Interest Target and when Biogen completes activities
under a particular Target Sanction Plan (or earlier ceases target validation
activities for a particular Strategy). In addition, in such case, Biogen will
provide written notice to Ionis when Biogen commences Development Candidate
generation activities for a Collaboration Program under a Development Candidate
Identification Plan (or earlier ceases Development Candidate generation
activities for a Collaboration Program). In addition, notwithstanding anything
to the contrary set forth in this Agreement, if Biogen exercises a Biogen
Step-In, then Biogen may not at any given time perform target validation
activities under this Agreement for more than [***] Strategies in total during
the Research Term (including those Strategies directed to High Interest Targets
pursued by Ionis at any time during the Research Term).
 

1.11.
Resource Allocations. During the Research Term, Ionis will dedicate [***] FTEs
to perform the activities that are allocated to it under the Core Research Plan
and Neurological Disease Research Plan (once agreed). Biogen will be responsible
for devoting, in its reasonable discretion, resources toward specific research
efforts allocated to Biogen under the Core Research Program and Neurological
Disease Research Program. Ionis will update the Neurology JRC at each meeting
thereof on the utilization of Ionis’ [***] FTEs and provide the Neurology JRC
with summaries of resource and FTE utilization, in a format agreed to by the
Alliance Managers under Schedule 1.14.9, within [***] days following the end of
each fiscal quarter in a format mutually agreed to by each Party’s Alliance
Managers. Biogen may also choose to supplement Ionis’ efforts under the Core
Research Plan or the Neurological Disease Research Plan with its own scientists
at various points throughout the Research Term. After the conclusion of the
Research Term, Ionis will provide sufficient resources to perform its
obligations under each Collaboration Program as reasonably determined by Ionis.

 
-32-

--------------------------------------------------------------------------------

Confidential

1.12.
Research and Development Costs Paid by Ionis.

 
1.12.1.        Research Programs. During the Research Term, and during the
period in which Ionis is completing ongoing activities under Target Sanction
Plans (if any) pursuant to Section 1.7(b), Ionis will be responsible for all
Ionis Activities under the Core Research Program and the Neurological Disease
Research Program and all costs and expenses associated with its performance of
such activities.
 
1.12.2.        Collaboration Programs. On a Collaboration
Program-by-Collaboration Program basis, Ionis will be responsible for all Ionis
Activities under the Neurology Plans for such Collaboration Program and, except
as otherwise provided under Section 1.8.4, Section 1.8.6, Section 1.13.1,
Section 1.13.3, and Section 5.2.2, all costs and expenses associated with its
performance of such activities. For clarity, Ionis shall not have the right to
use, in any such activities, any resources or funding provided to Ionis by
Biogen under the Ionis/Biogen Additional Agreements.
 

1.13.
Research and Development Costs Paid by Biogen.

 
1.13.1.       Before the License Effective Date.
 
(a)           Research Programs. During the Research Term, Biogen will be
responsible for all Biogen Activities under the Core Research Program and
Neurological Disease Research Program, and all costs and expenses associated
with its performance of such activities.
 
(b)           Collaboration Programs. During the Option Period, on a
Collaboration Program-by-Collaboration Program basis, Biogen will be responsible
for any Biogen Activities under the Neurology Plans for such Collaboration
Program, including Phase 0, natural history studies, biomarker and endpoint
development, and, except as otherwise provided under Section 1.8.6, all costs
and expenses associated with its performance of such activities.
 
1.13.2.        After the License Effective Date. After the License Effective
Date with respect to the applicable Collaboration Program, Biogen will be solely
responsible for the costs and expenses related to the Development, Manufacture
and Commercialization of Products under such Collaboration Program, including
(a) any work performed by Ionis at Biogen’s request, or any Clinical Studies
conducted by Ionis, in each case, in accordance with Section 5.2.2, (b) any
other activities under the Integrated Product Plan that the Parties mutually
agree should be conducted by Ionis and (c) all supply chain planning and
decision-making.
 
-33-

--------------------------------------------------------------------------------

Confidential
1.13.3.        Additional Activities Approved by Biogen Prior to the License
Effective Date. On a Collaboration Program-by-Collaboration Program basis, prior
to the License Effective Date with respect to such Collaboration Program, if
Biogen desires that either Ionis or a Third Party perform additional activities
under this Agreement that are not otherwise required hereunder (“Other
Activities”), then if Ionis agrees to perform such activities, Biogen will pay
the costs of conducting such work, including the cost of Ionis’ time incurred in
performing such work at the then-applicable Ionis FTE Rate (“FTE Costs”), plus
any reasonable out-of-pocket expenses incurred by Ionis in performing such work
(such costs, collectively, “Biogen-Approved Costs”). Ionis will permit Biogen to
review, negotiate (with Ionis) and approve all Biogen-Approved Costs prior to
conducting any Other Activities. In advance of each [***], Ionis will provide
Biogen with a good faith estimate of the Biogen-Approved Costs anticipated to be
incurred in such [***]. Ionis will invoice Biogen directly for any such approved
Biogen-Approved Costs incurred by Ionis and Biogen shall pay all undisputed
amounts set forth in any invoices submitted pursuant to this Section 1.13.3 for
such approved Biogen-Approved Costs within [***] days after receipt of the
applicable invoice by Biogen. In the case where Other Activities are performed
by a Third Party, the Parties will arrange for the Third Party to directly bill
Biogen and for Biogen to pay such Third Party directly.
 

1.14.
Research and Development Management.

 
1.14.1.        Collaboration Steering Committee. The Parties will establish a
Collaboration steering committee (“CSC”) with the powers, roles and
responsibilities set forth on Schedule 1.14.1 and in this Section 1.14.1 to
oversee the Collaboration. The CSC will consist of up to four representatives
appointed by Ionis and up to four representatives appointed by Biogen. The
Neurology JRC and Neurology JDC under this Agreement will report to the CSC. The
CSC will determine the CSC operating procedures at its first meeting, including
the CSC’s policies for replacement of CSC members, policies for participation by
additional representatives or consultants invited to attend CSC meetings, and
the location of meetings, which will be codified in the written minutes of the
first CSC meeting. Each Party will be responsible for the costs and expenses of
its own employees or consultants attending CSC meetings. Any decision that may
be made by the Neurology JRC or Neurology JDC may be made by the CSC and such
decision by the CSC will have the same effect as if made by the Neurology JRC or
the Neurology JDC under this Agreement. The CSC may delegate any of its
functions specified in Section 1.14.2 below to a Neurology JDC by agreeing to
and codifying such delegation in the minutes of the CSC.
 
1.14.2.        Role of the CSC. Without limiting any of the foregoing, subject
to Section 1.14.7, the CSC will perform the following functions, some or all of
which may be addressed directly at any given CSC meeting:
 
(a)           approve the terms on which Biogen would develop and commercialize
a Multi-Indication Product as contemplated in Appendix 3;
 
(b)           determine whether an approach to a gene target is a distinct
approach such that it is a separate Strategy after the matter is so referred to
the CSC for resolution, as described in Section 1.2.3(d)(iii);
 
-34-

--------------------------------------------------------------------------------

Confidential
(c)           determine the final Target Sanction Plan for any Strategy (or any
update thereto) after the matter is so referred to the CSC for resolution, as
described in Section 1.2.3(d)(iv);
 
(d)           determine the primary disease association of a Multi-Indication
Target, as described in Section 1.2.3(e);
 
(e)           determine the final Development Candidate Identification Plan for
a Collaboration Program or a proposed update thereto after the matter is so
referred to the CSC for resolution, as described in Section 1.8.2(a);
 
(f)            determine whether there are omissions or deficiencies in a
Development Candidate Data Package after the matter is so referred to the CSC
for resolution, as described in Section 1.8.3(a);
 
(g)           determine the Toxicology Strategy for each potential Development
Candidate and the study design for each IND-Enabling Toxicology Study for a
Development Candidate after the matter is so referred to the CSC for resolution,
as described in Section 1.8.3(c) and Section 1.8.4(a);
 
(h)           appoint a Neurology JDC for each Collaboration Program under this
Agreement, whether by creating a new Neurology JDC or assigning an existing
Neurology JDC to oversee such Development Candidate, as described in Section
1.14.5;
 
(i)            review and assess reports provided by the Neurology JRC and the
Neurology JDCs;
 
(j)            provide input to the [***] as appropriate to facilitate the
preparation of [***] strategies (but, for clarity, not with respect to any [***]
determinations, which will be made solely by the JSC pursuant to Section
7.1.3(g));
 
(k)           review and provide input on the IPPs as appropriate, as described
in Section 5.2.5;
 
(l)            determine the need for or content to any press release,
presentation or other public disclosure under Section 11.4 that is intended to
be jointly issued, after the matter is so referred to the CSC for resolution, as
described in Section 11.4.6;
 
(m)          assist with and participate in the resolution of disputes, as
described in Section 12.1.1; and
 
(n)           such other review and advisory responsibilities as may be assigned
to the CSC by the Parties pursuant to this Agreement.
 
-35-

--------------------------------------------------------------------------------

Confidential
1.14.3.        Neurology JRC. The Parties will establish a joint research
committee (the “Neurology JRC”) reporting to the CSC, to provide advice and make
recommendations on the conduct of activities under the Core Research Program,
Neurological Disease Research Program and each Collaboration Program through
Development Candidate designation. The Neurology JRC will consist of up to three
representatives appointed by Ionis and up to three representatives appointed by
Biogen. Each Party’s Neurology JRC representatives shall be chosen by such Party
in its sole discretion and may be replaced by such Party in its sole discretion
upon written notice to the other Party; provided that each Neurology JRC member
will have experience and expertise appropriate for the Core Research Program,
Neurological Disease Research Program or the stage of development of the
Collaboration Programs. Each Party will designate one of its representatives who
is empowered by such Party to make decisions related to the performance of such
Party’s obligations under this Agreement to act as the co-chair of the Neurology
JRC. The co-chairs will be responsible for overseeing the activities of the
Neurology JRC consistent with the responsibilities set forth below in this
Section 1.14.3. Schedule 1.14.3 sets forth certain Neurology JRC governance
matters agreed to as of the Effective Date. The Neurology JRC will determine the
Neurology JRC operating procedures at its first meeting, including the Neurology
JRC’s policies for replacement of Neurology JRC members, policies for
participation by additional representatives or consultants invited to attend
Neurology JRC meetings, and the location of meetings, which will be codified in
the written minutes of the first Neurology JRC meeting. Each Party will be
responsible for the costs and expenses of its own employees or consultants
attending Neurology JRC meetings. Ionis and Biogen will use reasonable efforts
to schedule meetings of the Neurology JRC to take place at the same location and
on the same dates as meetings of the CSC and Neurology JDCs under this Agreement
and the joint research, development and steering committees under the
Ionis/Biogen Additional Agreements, to maximize the use of each Party’s time,
increase information sharing efficiencies and reduce the cost of additional
travel, lodging and related expenses.
 
1.14.4.        Role of the Neurology JRC. Without limiting any of the foregoing,
subject to Section 1.14.7, the Neurology JRC will perform the following
functions, some or all of which may be addressed directly at any given Neurology
JRC meeting:
 
(a)           review and approve amendments to the Core Research Plan and the
Neurological Disease Research Plan, as described in Sections 1.2.2 and
1.2.3(d)(iv);
 
(b)           review and discuss the potential performance of any activities by
Third Parties that are assigned to a Party under the Core Research Program, as
described in Section 1.2.2;
 
(c)           maintain the list of High Interest Targets and Collaboration
Targets, as such lists may be updated from time to time in accordance with this
Agreement, and attach such lists to the minutes of the meeting of the Neurology
JRC where any update to the High Interest Target List or Collaboration Targets
occurred;
 
(d)           determine the number of Strategies for High Interest Targets for
which activities to support Target Sanction will be conducted under Target
Sanction Plans during each year of the Research Term, as described in Section
1.2.3(d)(i);
 
-36-

--------------------------------------------------------------------------------

Confidential
(e)           discuss and determine any proposals by either Party that Ionis
evaluate a Strategy against a High Interest Target, Collaboration Target or
Ionis Neurology Target, as described in Section 1.2.3(d)(ii)(B);
 
(f)            determine whether to conduct target validation activities under
the Neurological Disease Research Plan with respect to any Strategy directed to
a Multi-Indication Target that the Parties did not agree to designate as a
Primarily Neuro Multi-Indication Target, Equal Multi-Indication Target or
Primarily Other Multi-Indication Target, as described in Section 1.2.3(c);
 
(g)           determine whether the Parties will pursue target validation
activities for each Strategy directed to a High Interest Target or Collaboration
Target, as described in Section 1.2.3(d)(ii)(C);
 
(h)           review and approve each draft Target Sanction Plan, as described
in Section 1.2.3(d)(iv);
 
(i)            determine whether a approach to a gene target is a distinct
approach such that it is a separate Strategy, as described in Section
1.2.3(d)(iii);
 
(j)            review the overall progress of Ionis’ efforts to achieve Target
Sanction with respect to each High Interest Target that has not achieved Target
Sanction status;
 
(k)           review and discuss Target Sanction Data Packages for Strategies
directed to a High Interest Target or Ionis Neurology Target, as described in
Sections 1.3 and 1.4;
 
(l)            track Ionis’ progress towards meeting the [***]% Obligation and
identify ways to ensure that Ionis achieves the [***]% Obligation, as described
in Section 1.8.1(c);
 
(m)          if applicable, revise performance metrics to account for extra work
entailed in pursuing a novel Strategy, as described in Section 1.8.1(e);
 
(n)           determine a Development Candidate Identification Plan for each
Collaboration Program (and approve any updates thereto), as described in Section
1.8.2(a);
 
(o)           review the overall progress of Ionis’ efforts to discover,
identify, optimize and select Development Candidates for each Collaboration
Program;
 
(p)           review the Parties’ updates with respect to Research and
Development efforts and the progress of Ionis Neurology Targets, as described in
Section 1.8.5(a), and discuss Ionis’ Annual update of all Strategies directed to
each Ionis Neurology Target for which Ionis is currently conducting target
validation activities and all Ionis Neurology Targets on which Ionis plans to
conduct target validation activities in the upcoming year as described in
Section 1.8.5(b);
 
(q)           review proposed collaborations with academic and non-profit
institutions and discuss the [***] recommendations of the [***] with respect
thereto, as described in Section 1.8.7;
 
-37-

--------------------------------------------------------------------------------

Confidential
(r)           review and determine the appropriate allocation of Ionis’
resources to the Core Research Plan, the Neurological Disease Research Plan and
each Development Candidate Identification Plan, as described in Section 1.11;
 
(s)           monitor progress of each Collaboration Program and maintain a
calendar of anticipated milestone achievement dates for each Collaboration
Program;
 
(t)            establish teams and committees to oversee and manage activities
under the Core Research Program, Neurological Disease Research Program and each
Collaboration Program up to Development Candidate designation as it deems
necessary; and
 
(u)           such other review and advisory responsibilities as may be assigned
to the Neurology JRC by the CSC pursuant to this Agreement.
 
1.14.5.        Joint Development Committees. The CSC will appoint a joint
development committee (each, a “Neurology JDC”) for each Collaboration Program
approximately [***] days prior to the date on which Ionis’ RMC expects to
designate the first potential Development Candidate under such Collaboration
Program. Members of a Neurology JDC for a Collaboration Program may be, but need
not be, the same members as the members on any other Neurology JDC for other
Collaboration Programs. Each Neurology JDC will report to the CSC and will
consist of an equal number of representatives appointed by Ionis and Biogen.
Each Party’s Neurology JDC representatives shall be chosen by such Party in its
sole discretion and may be replaced by such Party in its sole discretion upon
written notice to the other Party; provided that each Neurology JDC member will
have experience and expertise appropriate for the stage of Development of the
Collaboration Programs. Each Party will designate one of its representatives who
is empowered by such Party to make decisions related to the performance of such
Party’s obligations under this Agreement to act as the co-chair of the Neurology
JDC. The co-chairs will be responsible for overseeing the activities of the
Neurology JDC consistent with the responsibilities set forth below in this
Section 1.14.5. Schedule 1.14.5 sets forth certain Neurology JDC governance
matters agreed to as of the Effective Date. Each Neurology JDC will determine
its operating procedures at its first meeting, including the Neurology JDC’s
policies for replacement of Neurology JDC members, policies for participation by
additional representatives or consultants invited to attend Neurology JDC
meetings, and the location of meetings, which will be codified in the written
minutes of the first Neurology JDC meeting. Each Party will be responsible for
the costs and expenses of its own employees or consultants attending Neurology
JDC meetings. If practical, Ionis and Biogen will use reasonable efforts to
schedule meetings of each Neurology JDC to take place at the same location and
on the same dates as meetings of the other Neurology JDCs, the Neurology JRC and
the CSC under this Agreement and the joint research, development and steering
committees under the Ionis/Biogen Additional Agreements, to maximize the use of
each Party’s time, increase information sharing efficiencies and reduce the cost
of additional travel, lodging and related expenses.
 
1.14.6.        Role of the Neurology JDCs. Without limiting any of the
foregoing, subject to Section 1.14.7, each Neurology JDC will perform the
following functions, some or all of which may be addressed directly at any given
Neurology JDC meeting:
 
-38-

--------------------------------------------------------------------------------

Confidential
(a)           review each Development Candidate Data Package and determine
whether to designate the proposed lead Development Candidate or any of the
Related Program Compounds as Development Candidates for such Collaboration
Program, as described in Sections 1.8.3(a) and 1.8.3(d);
 
(b)           establish a Toxicology Strategy for each potential Development
Candidate and approve the study design for each IND-Enabling Toxicology Study,
as described in Sections 1.8.3(c) and 1.8.4(a);
 
(c)           determine whether Ionis is the more appropriate Party to conduct
certain IND-Enabling Toxicology Studies, as described in Section 1.8.4(a);
 
(d)           update the “Approved CRO” list set forth on Schedule 1.8.4(a), as
described in Section 1.8.4(a);
 
(e)           determine whether (and for how long) to extend or toll the
[***]-day period during which each Party must Initiate the first IND-Enabling
Toxicology Study for the applicable Development Candidate, as described in
Sections 1.8.4(b) and 1.8.4(c);
 
(f)            determine the Party responsible for the CMC responsibilities for
Development Candidate API batch to be used for IND-Enabling Toxicology Studies,
as described in Section 1.8.6(a);
 
(g)           review and discuss the Program Determination provided by Biogen
for each Collaboration Program, as described in Sections 6.5.2 and 6.5.3;
 
(h)           review the Draft Reports for all IND-Enabling Toxicology Studies,
as described in Section 3.1.1;
 
(i)            determine whether Ionis is the more appropriate Party to conduct
certain Clinical Studies or other activities under the Integrated Product Plan
for a Collaboration Program, as well as the terms, budget and frequency of
payments to be made to Ionis in connection with such activities, as described in
Section 5.2.2;
 
(j)            approve cost estimates for activities to be conducted by Ionis
pursuant to Section 1.8.4(d), Section 1.8.6, and Section 5.2.2;
 
(k)           review proposed collaborations with academic and non-profit
institutions and discuss the [***] recommendations of the [***] with respect
thereto, as described in Section 1.8.7;
 
(l)            review the overall progress of the Development activities and
Clinical Studies under the applicable Integrated Product Plan and Clinical
Studies with respect to a particular Development Candidate through [***];
 
(m)          establish teams and committees to oversee and manage activities
under each Collaboration Program after Development Candidate designation as it
deems necessary; and
 
-39-

--------------------------------------------------------------------------------

Confidential
(n)           such other review and advisory responsibilities as may be assigned
to the Neurology JDC by the CSC pursuant to this Agreement.
 
1.14.7.        Decision Making.
 
(a)           Committee Decision Making. Decisions by each of the CSC, Neurology
JRC, Neurology JDC and the JPC, will be made by unanimous consent with each
Party’s representatives having, collectively, one vote. At any given meeting of
any such committee, quorum will have deemed to be reached if a voting
representative of each Party is present or participating in such meeting. No
action taken at any meeting of any such committee will be effective unless there
is a quorum at such meeting. Unless otherwise specified in this Agreement, no
action will be taken with respect to a matter for which the CSC, Neurology JRC
or Neurology JDC, as applicable, has not reached unanimous consensus.
 
(b)           Implementation. Each Party will give due consideration to, and
consider in good faith, the recommendations and advice of the CSC, the Neurology
JRC and Neurology JDC (as applicable) regarding the conduct of the Core Research
Program, Neurological Disease Research Program and each Collaboration Program.
Subject to Biogen’s right to assume final decision-making responsibility under
Section 1.8.1(d)(ii), Section 1.10, Section 10.4, Section 12.5.1 and Section
12.5.2, prior to the License Effective Date with respect to a Collaboration
Program, (i) Ionis will have the final decision-making authority regarding
[***], (ii) Ionis will have the final decision-making authority, subject to
Section 1.2.3(d)(iv), with respect to [***], and (iii) Ionis will have the final
decision-making authority, subject to Section 1.8.2, with respect to [***].
Prior to the License Effective Date with respect to a Collaboration Program,
Biogen will have the final decision-making authority (A) subject to Section
1.2.3(d), regarding [***] and [***], (B) subject to Section 1.8.3(c) and Section
1.8.4(a), with respect to [***] and [***], (C) subject to Section 1.8.3(d),
regarding [***], (D) subject to Section 1.8.3(d), regarding [***] and [***], (E)
the [***] and [***]. After the License Effective Date with respect to a
particular Collaboration Program, Biogen will have sole decision-making
authority regarding [***] of Products for such Collaboration Program, provided,
however, that Biogen will consider in good faith Ionis’ recommendations made to
the Neurology JDC in relation to such matters, and [***]. Except as otherwise
expressly stated in this Agreement, the CSC, the Neurology JRC and Neurology JDC
will have no decision making authority and will act as a forum for sharing
information about the activities conducted by the Parties hereunder and as an
advisory body, in each case only on the matters described in, and to the extent
set forth in, this Agreement.
 
-40-

--------------------------------------------------------------------------------

Confidential
1.14.8.       Committee Activities Following the License Effective Date.
 
(a)           Neurology JDC and CSC Meetings after the License Effective Date.
On a Collaboration Program-by-Collaboration Program basis, following the License
Effective Date with respect to a Collaboration Program until the applicable
Neurology JDC is terminated in accordance with Section 1.14.8(c) the Neurology
JDC for each Collaboration Program and the CSC will meet no more than [***] each
[***] months, in accordance with each Party’s scheduling obligations set forth
in Section 1.14.5, solely for the purpose of information exchange and without
any decision-making authority. Notwithstanding anything to the contrary in this
Section 1.14.8(a), if the Parties engage in discussions regarding any
Collaboration Program in a meeting of any other Neurology JDC or other
development or steering governing forum under any of the Ionis/Biogen Additional
Agreements, where such discussions (i) are included in the agenda for such
meeting or documented in the written minutes of such meeting, or (ii) otherwise
address topics other than procedure and scheduling, then such discussions shall
be deemed to be in lieu of the Neurology JDC meeting or CSC meeting, as
applicable, contemplated under this Section 1.14.8(a) for the [***]-month period
in which such discussions occurred.
 
(b)           Ionis’ Obligation to Participate in the Neurology JRC, Neurology
JDC and CSC. On a Collaboration Program-by-Collaboration Program basis, Ionis’
obligation to participate in (i) the Neurology JRC, will terminate at the end of
the Development Candidate Identification Term, (ii) the Neurology JDC, will
terminate upon the License Effective Date (or the earlier termination or
expiration of the Option) for the applicable Collaboration Program and (iii) the
CSC will terminate upon the termination of Ionis’ obligation to participate in
the applicable Neurology JDC. After any such termination, for each such
governing body, Ionis will have the right, but not the obligation, to
participate in such meetings upon Ionis’ request, until such governing body is
terminated in accordance with Section 1.14.8(c). Notwithstanding the foregoing,
Biogen’s obligations to provide Ionis with information or reports with respect
to a Product shall continue in accordance with Section 5.2.5.
 
(c)           Termination of the Neurology JRC, Neurology JDC and CSC. On a
Collaboration Program-by-Collaboration Program basis, solely with respect to
this Agreement and not any Ionis/Biogen Additional Agreement, unless the
applicable Collaboration Program is earlier terminated, (i) the Neurology JRC
will terminate upon the designation of one or more Development Candidates with
respect to such Collaboration Program under Section 1.8.3(d), (ii) the Neurology
JDC will terminate upon the Completion of the first Pivotal Clinical Trial with
respect to such Collaboration Program and (iii) the CSC will terminate upon the
expiration of the Full Royalty Period with respect to all Products under such
Collaboration Program. On a Collaboration Program-by-Collaboration Program
basis, the Neurology JRC, the Neurology JDC and the CSC and any other
subcommittees or working groups established pursuant to this Agreement will
terminate upon the termination of such Collaboration Program.
 
1.14.9.        Alliance Managers. Each Party will appoint a representative to
act as its alliance manager under this Agreement (each, an “Alliance Manager”).
Each Alliance Manager will be responsible for supporting the CSC, the Neurology
JRC and Neurology JDC, and performing the activities listed in Schedule 1.14.9.
 
-41-

--------------------------------------------------------------------------------

Confidential
ARTICLE 2.
EXCLUSIVITY COVENANTS
 

2.1.
Exclusivity; Right of First Negotiation.

 
2.1.1.          Exclusivity Covenants.
 
(a)           The Parties’ Exclusivity Covenants during the Research Term for
High Interest Targets. Each Party agrees that, except in the performance of its
obligations or exercise of its rights under this Agreement and except as set
forth in Section 2.1.2, Section 2.1.3, Section 10.6.3 or Section 10.6.4, neither
it nor any of its Affiliates will work independently or for or with any Third
Party (including the grant of any license to any Third Party) with respect to
the discovery, research, development, manufacture or commercialization in the
Field of an Oligonucleotide that is designed to bind to the RNA that encodes a
High Interest Target, from the Effective Date until the earlier to occur of (i)
the date such target is removed from the High Interest Target List by Biogen or
ceases to be a High Interest Target by operation of this Agreement, or (ii) the
date on which the High Interest Target List is dissolved in accordance with
Section 1.7.
 
(b)           Ionis’ Exclusivity Covenants during the Research Term for Ionis
Neurology Targets and Limited Availability Neurology Targets.
 
(i)        Ionis agrees that neither it nor any of its Affiliates will work for
the benefit of any Third Party (including the grant of any license to any Third
Party that would diminish Biogen’s rights under Section 1.2.3(f) and Section 1.3
or Section 1.4 or prevent Ionis from granting Biogen a license under Section
4.1.1) with respect to the discovery, research, development, manufacture or
commercialization in the Field of an Oligonucleotide that is designed to bind to
the RNA that encodes an Ionis Neurology Target from the Effective Date until the
earlier to occur of (A) the date such target ceases to be a Neurology Target by
operation of this Agreement, (B) the date such target becomes a Limited
Availability Neurology Target, in which case Section 2.1.1(b)(ii) will apply or
(C) the expiration of the Research Term in accordance with Section 1.7.
 
(ii)       Ionis agrees that neither it nor any of its Affiliates will work for
the benefit of any Third Party (including the grant of any license to any Third
Party that would diminish Biogen’s rights under Section 1.5.1 or prevent Ionis
from granting Biogen a license under Section 4.1.1) with respect to the
discovery, research, development, manufacture or commercialization in the Field
of an Oligonucleotide that is designed to bind to the RNA that encodes a Limited
Availability Neurology Target, other than through the use of an Ionis Strategy
directed to such Limited Availability Neurology Target, from the date such
target becomes a Limited Availability Neurology Target until the earlier to
occur of (A) the date on which Ionis has continued to use Commercially
Reasonable Efforts to research and develop at least one compound or product for
such Ionis Strategy directed to such Limited Availability Neurology Target for
more than [***] months following the date on which the Target Sanction Data
Package was delivered or (B) the expiration of the Research Term.
Notwithstanding the foregoing, if a Limited Availability Neurology Target
becomes a High Interest Target or a Collaboration Target pursuant to Section
1.5, then the terms of this Agreement applicable to High Interest Targets or
Collaboration Targets, respectively, will govern the Parties’ obligations with
respect to such target as of the date of such designation.
 
-42-

--------------------------------------------------------------------------------

Confidential
(c)           The Parties’ Exclusivity Covenants during the Option Period for
Collaboration Targets. Each Party agrees that, except in the performance of its
obligations or exercise of its rights under this Agreement and except as set
forth in Section 2.1.2, Section 2.1.3, Section 10.6.3 or Section 10.6.4, neither
it nor any of its Affiliates will work independently or for or with any Third
Party (including the grant of any license to any Third Party) with respect to
discovery, research, development, manufacture or commercialization in the Field
of an Oligonucleotide that is designed to bind to the RNA that encodes a
Collaboration Target from the date such gene target was designated a
Collaboration Target under this Agreement through the expiration or earlier
termination of the applicable Option Periods for all Collaboration Programs
directed to such Collaboration Target.
 
(d)           The Parties’ Exclusivity Covenants after the License Effective
Date. Except in the performance of its obligations or exercise of its rights
under this Agreement and except as set forth in Section 2.1.2, Section 2.1.3,
Section 10.6.3 or Section 10.6.4, if Biogen timely exercises an Option in
accordance with this Agreement, then neither Ionis nor Biogen nor their
respective Affiliates will work independently or for or with any Third Party
(including the grant of any license to any Third Party) with respect to:
 
(i)        discovery, research or development in the Field of an Oligonucleotide
that is designed to bind to the RNA that encodes the applicable Collaboration
Target related to such Option until the earlier of (A) the [***] directed to
such Collaboration Target for which Biogen exercises the Option and (B) [***]
directed to such Collaboration Target for which Biogen exercised an Option (the
“Exclusivity Release Date”); provided that if, as of the Exclusivity Release
Date for the first Collaboration Program for such Collaboration Target, the
Parties have commenced [***] activities and are at such time conducting
activities under this Agreement with respect to any one or more additional
Strategies or Collaboration Programs for which Biogen has paid the Target
Designation Milestone Payment directed to such Collaboration Target (i.e., the
Parties are progressing more than one Strategy for such Collaboration Target),
then the Exclusivity Release Date will be tolled for such Collaboration Target
until the date upon which the last Collaboration Program directed to such
Collaboration Target reaches the earlier of the dates set forth in (A) and (B)
above;
 
(ii)       on a country-by-country basis, commercialization in the Field of an
Oligonucleotide that is designed to bind to the RNA that encodes such
Collaboration Target until [***] or termination of this Agreement with respect
to all Collaboration Programs directed to such Collaboration Target.
 
(e)           Failure to Designate a High Interest Target as a Collaboration
Target. If, after a Strategy directed to a High Interest Target achieves Target
Sanction, (i) such High Interest Target becomes a Limited Availability Neurology
Target pursuant to the penultimate sentence of Section 1.3.3 and (ii) Biogen has
not paid to Ionis an amount equal to the Target Designation Milestone Payment
for such Limited Availability Neurology Target, then for a period ending on the
date when (A) [***], and (B) [***], neither Biogen nor its Affiliates will work
for or with any Third Party (including the grant of any license to any Third
Party) to discover, research, develop, manufacture or commercialize an
Oligonucleotide designed to bind to the RNA encoding such High Interest Target.
If Biogen elects not to pay Ionis [***], then the exclusivity obligations set
forth in this Section 2.1.1(e) shall instead expire [***] months following the
date on which Ionis delivers to Biogen the Target Sanction Data Package for such
Limited Availability Neurology Target.
 
-43-

--------------------------------------------------------------------------------

Confidential
2.1.2.          Limitations and Exceptions to Ionis’ Exclusivity Covenants.
Notwithstanding anything to the contrary in this Agreement, Ionis’ or its
Affiliates’ practice of the following will not violate Section 2.1.1 or clause
(d) of Appendix 3:
 
(a)           The discovery, research, development, manufacture or
commercialization of (i) Gene-Editing Products or messenger RNA or (ii) Duplex
Products solely to the extent agreed by the Parties in writing;
 
(b)           Any activities pursuant to the Prior Agreements as in effect on
the Effective Date;
 
(c)           The granting of, or performance of obligations under, Permitted
Licenses;
 
(d)           The discovery, research, development, manufacture or
commercialization of an Ionis Multi-Indication Compound to the extent permitted
under Appendix 3;
 
(e)           The discovery, research, development, manufacture or
commercialization of a Pre-Existing Competitive Product in accordance with
Section 12.5.2(d) and Section 12.6; or
 
(f)            The limited continuation of discovery, research, development,
manufacture or commercialization of Acquired Competitive Product(s) as permitted
under Section 12.5.3(a) and in accordance with Section 12.5.3(a) and Section
12.6.
 
2.1.3.          Limitations and Exceptions to Biogen’s Exclusivity Covenants.
Notwithstanding anything to the contrary in this Agreement, Biogen’s or its
Affiliates’ practice of the following will not violate Section 2.1.1 or clause
(b) of Appendix 3:
 
(a)           The discovery, research, development, manufacture or
commercialization of (i) Gene-Editing Products or messenger RNA or (ii) Duplex
Products solely to the extent agreed by the Parties in writing;
 
(b)           the discovery, research, development, manufacture or
commercialization of a Pre-Existing Competitive Product in accordance with
Section 12.5.2(d) and Section 12.6; or
 
(c)           the limited continuation of discovery, research, development,
manufacture or commercialization of Acquired Competitive Product(s) as permitted
under Section 12.5.3(a) and in accordance with Section 12.5.3(a) and Section
12.6.
 
-44-

--------------------------------------------------------------------------------

Confidential
2.1.4.          Effect of Exclusivity on Indications. The Compounds are designed
to bind to the RNA that encodes a Collaboration Target with the intent of
treating a Neurological Disease. Ionis and Biogen are subject to exclusivity
obligations under Section 2.1; however, the Parties acknowledge and agree that,
except as otherwise provided herein with respect to Ionis Neurology Targets and
Limited Availability Neurology Targets, each Party and its Affiliates (on its
own or with a Third Party) may continue to discover, research, develop,
manufacture and commercialize products that are designed to bind to the RNA that
encodes a gene that is not (a) a High Interest Target to the extent Section
2.1.1(a) still applies or (b) a Collaboration Target, in each case for any
indication, even if such products are designed to treat a Neurological Disease.
 

2.2.
Differentiated Compounds.

 
2.2.1.          With respect to any Differentiated Compound designated by Ionis’
RMC as a development candidate ready to start IND-Enabling Toxicology Studies,
which determination shall be based on criteria substantially similar to the
criteria Ionis’ RMC uses to designate development candidates under other similar
programs, Ionis will notify Biogen of such determination and will provide Biogen
with the data package presented to Ionis’ RMC to approve such development
candidate (a “Differentiated Compound Notice”). If, within [***] days after
Biogen’s receipt of a Differentiated Compound Notice, Biogen delivers written
notice to Ionis of Biogen’s election to enter into an amendment to this
Agreement to include such Differentiated Compound within the scope of this
Agreement, then upon such election the Parties will enter into an amendment to
this Agreement to include such Differentiated Compound within the scope of this
Agreement on the terms set forth in this Agreement; provided that (a) for
Differentiated Compounds discovered during the Research Term, the up-front
payment for such Differentiated Compound will be [***] and (b) for
Differentiated Compounds discovered after the Research Term has ended, (i) the
Parties shall mutually agree on an additional up-front payment for such
Differentiated Compound (taking into consideration the value of any advancements
in Ionis’ technology used in such Differentiated Compound and the cost of Ionis’
work to advance such Differentiated Compound to the development candidate stage,
which up-front payment will not exceed [***] for each Differentiated Compound)
and (ii) if the scope of work to discover such Differentiated Compound is
materially larger than under any of the Development Candidate Identification
Plans agreed to pursuant to this Agreement as of the date of such notice, then
Biogen will [***] (but in no event will the total amount paid by Biogen to Ionis
under clause (b)(i) and clause (b)(ii) of this Section 2.2.1 exceed [***], and
in no event will Biogen be required to pay a Target Designation Milestone
Payment for such Differentiated Compounds) and (c) Biogen will pay to Ionis
[***] in accordance with the principles set forth in Section 6.11.2, Section
6.11.3, Section 6.11.4 and Section 6.11.5.
 
2.2.2.          If Biogen does not provide Ionis with written notice within such
[***]-day period of Biogen’s election to enter into such an amendment, or
provides written notice to Ionis that it does not elect to enter into such an
amendment, or if the Parties fail to mutually agree on an up-front payment (if
applicable) within [***] days of Biogen’s election with respect to any such
Differentiated Compound, then Ionis may initiate negotiations with a Third Party
regarding a license to such Differentiated Compound; provided, however, that any
such Third Party shall be subject to the restrictions set forth in Section
2.1.1(d)(ii) with respect to any product containing a Differentiated Compound;
and provided, further, that Ionis will not enter into any such license with any
Third Party unless [***].
 
-45-

--------------------------------------------------------------------------------

Confidential
2.2.3.          Notwithstanding anything to the contrary in this Section 2.2,
if, with respect to any Differentiated Compound that was the subject of the
license previously discussed between Biogen and Ionis, after the end of such
[***]-day negotiation period and prior to Ionis entering into a license with a
Third Party, any new material data (such as significant new GLP toxicology data
or Clinical Study data) is generated regarding such Differentiated Compound,
then Ionis will provide Biogen with an additional Differentiated Compound Notice
and, if Biogen or one of its Affiliates delivers written notice to Ionis within
[***] days after Biogen’s receipt of such Differentiated Compound Notice
indicating that Biogen or one of its Affiliates desires to negotiate with Ionis
regarding a license to make, use or sell such Differentiated Compound, Ionis and
Biogen or one of its Affiliates will negotiate in good faith with each other
until the [***] day following the date of the Differentiated Compound Notice (or
such other period as mutually agreed by the Parties) regarding a mutually
satisfactory agreement with respect to such license, which may (but shall not be
required to) take the form of an amendment to this Agreement and may (but shall
not be required to) be on the terms set forth in this Agreement.
 
ARTICLE 3.
EXCLUSIVE OPTION
 

3.1.
Option.

 
3.1.1.          IND-Enabling Toxicology Study Completion Notice. On a
Development Candidate-by-Development Candidate basis, within [***] days
following the date the Draft Reports from the IND-Enabling Toxicology Studies
for such Development Candidate are available to the Party responsible for
conducting such IND-Enabling Toxicology Studies, such Party shall provide the
other Party (through the Neurology JDC) with such Draft Reports for such
IND-Enabling Toxicology Studies. Within [***] days following the date the Draft
Reports from the IND-Enabling Toxicology Studies for such Development Candidate
are available to Ionis, Ionis shall provide to Biogen the IND-Enabling
Toxicology Data Package for such Development Candidate. Within [***] days of
receipt of the IND-Enabling Toxicology Data Package for such Development
Candidate, Biogen or an Affiliate will notify Ionis of any omissions or
deficiencies that Biogen or its Affiliate believes in good faith cause the
IND-Enabling Toxicology Data Package to be incomplete (each, an “IND-Enabling
Toxicology Deficiency Notice”). Ionis will promptly, and in any event within
[***] days of receipt of each IND-Enabling Toxicology Deficiency Notice,
resubmit a complete IND-Enabling Toxicology Data Package for the applicable
Development Candidate to Biogen or its designated Affiliate, including any
information required to be included in the IND-Enabling Toxicology Data Package
that Biogen identified in the IND-Enabling Toxicology Deficiency Notice. If the
Parties do not agree as to whether the IND-Enabling Toxicology Data Package is
complete, then either Party may refer the matter for resolution by the
Executives. The Executives will meet promptly and negotiate in good faith to
resolve the dispute and agree upon all information to be provided to Biogen in
furtherance of a “complete” IND-Enabling Toxicology Data Package.
 
-46-

--------------------------------------------------------------------------------

Confidential
3.1.2.          Option and Option Deadline.
 
(a)           On a Collaboration Program-by-Collaboration Program basis, Ionis
hereby grants to Biogen and its Affiliates an exclusive option to obtain the
license set forth in Section 4.1.1 with respect to such Collaboration Program
(each an “Option”). Subject to Biogen’s right to cure in accordance with Section
3.1.2(e) and subject to tolling or extension under Section 3.1.2(b) or Section
3.1.2(c), as applicable, the Option with respect to a Collaboration Program will
be available to Biogen and its Affiliates until 5:00 pm (Eastern Time) on the
date that is the earlier of (i) [***] following the IND-Enabling Toxicology
Studies Completion Date for such Collaboration Program (the “IND-Enabling
Toxicology Trigger Date”) and (ii) the [***]-month anniversary of the date on
which Biogen designated the first Development Candidate for such Collaboration
Program under Section 1.8.3(d) (the “Development Candidate Outside Date,” and
the earlier to occur of (i) and (ii), the “Option Deadline”). For clarity, the
Option Deadline shall in no way serve to limit Biogen’s obligations under
Section 5.1.1.
 
(b)           Notwithstanding Section 3.1.2(a), the Option Deadline may be
tolled as follows:
 
(i)        if on the date of the IND-Enabling Toxicology Trigger Date for a
given Collaboration Program, Biogen is progressing an additional Collaboration
Program directed to the same Collaboration Target, then the Option Deadline for
such leading Collaboration Program will be tolled until the earlier of (A) the
date that the last such additional Collaboration Program for such Collaboration
Target reaches the IND-Enabling Toxicology Trigger Date, (B) the date when
Biogen terminates activities with respect to the last of such additional
Collaboration Programs, or (C) the Development Candidate Outside Date for such
leading Collaboration Program.  The Option Deadline for any such additional
Collaboration Program will be determined under Section 3.1.2(a).
 
(ii)       if Biogen notifies Ionis in writing prior to the Option Deadline for
a Collaboration Program that it wishes to perform separate IND-Enabling
Toxicology Studies on an additional Related Program Compound included in a
Development Candidate Data Package for such Collaboration Program, but that was
not previously the subject of IND-Enabling Toxicology Studies for such
Collaboration Program (the “Separate IND-Enabling Toxicology Notice”), then each
such additional Related Program Compound shall thereafter be a Development
Candidate for the purposes of this Agreement (to the extent not already
designated as such) and the Option Deadline for such Collaboration Program shall
toll until the earlier of (A) the IND-Enabling Toxicology Trigger Date for such
additional Development Candidates, or (B) the Development Candidate Outside Date
for the first Development Candidate under such Collaboration Program. If Biogen
delivers a Separate IND-Enabling Toxicology Notice, then, subject to the IND
Delay Conditions, Biogen shall Initiate the IND-Enabling Toxicology Study for
the Development Candidate that is the subject of such notice within [***] days
following the date of such notification, unless such IND-Enabling Toxicology
Study is an Ionis-Conducted IND-Enabling Toxicology Study, in which case Section
1.8.4(c) shall apply to the conduct of such study.
 
-47-

--------------------------------------------------------------------------------

Confidential
For clarity, nothing in Section 3.1.2(b) shall toll the Option Deadline for any
Collaboration Programs directed to a given Collaboration Target beyond the
Development Candidate Outside Date for the first Development Candidate for the
first Collaboration Program directed to such Collaboration Target.
 
(c)           Notwithstanding Section 3.1.2(a), the Option Deadline may be
extended as follows:
 
(i)        by the Parties for any length of time by written agreement;
 
(ii)       if (A) Biogen notifies Ionis in writing prior to the Option Deadline
for a Collaboration Program that Biogen desires to analyze the results of
Pre-Clinical Studies for one or more additional Development Candidates directed
to the same Collaboration Target, and accordingly Biogen reasonably determines
that additional work should be conducted on any such additional Development
Candidates or (B) either Party in good faith believes that, due to the novelty
of a Strategy, new scientific or technological information or an advance in the
state of the art with respect to the Development Candidate, Collaboration
Program or Collaboration Target at issue, additional work should be conducted
prior to the Initiation of an IND-Enabling Toxicology Study for the applicable
Collaboration Program or prior to Biogen’s exercise of the Option for the
applicable Collaboration Program, then in each case ((A) and (B)), the Option
Deadline with respect to such Collaboration Program will be subject to a
one-time extension,  of up to a maximum of [***] additional days to the extent
required to perform such additional work; and
 
(iii)      if Biogen determines that an HSR Filing is required to be made under
the HSR Act to exercise the Option for such Collaboration Program and notifies
Ionis of such determination within [***] days after the applicable IND-Enabling
Toxicology Study Completion Date, then the Parties will promptly file an HSR
Filing in accordance with Section 3.1.3 and the Option Deadline for such
Collaboration Program will be extended until 5:00 pm (Eastern Time) on the later
of the fifth Business Day after the HSR Clearance Date and the end of any
extension resulting from the application of Section 3.1.2(b) or this Section
3.1.2(c).
 
(d)           If, by the Option Deadline for a Collaboration Program or within
the cure period set forth under Section 3.1.2(e), Biogen or its designated
Affiliate (1) notifies Ionis in writing that it wishes to exercise the
applicable Option and (2) pays to Ionis the applicable Option Fee, Ionis will,
and hereby does, grant to Biogen or its designated Affiliate the license set
forth in Section 4.1.1 with respect to such Collaboration Program.
 
-48-

--------------------------------------------------------------------------------

Confidential
(e)           If, by the Option Deadline for such Collaboration Program, Biogen
or its designated Affiliate has not provided Ionis with both (i) a written
notice stating that Biogen is exercising its Option for such Collaboration
Program and (ii) the applicable Option Fee, and Biogen has not cured such
failure within the earlier of [***] days following such missed Option Deadline
or [***] days following receipt of written notice from Ionis of the missed
Option Deadline, including payment of interest on the Option Fee over such cure
period at the rate set forth in Section 6.15, then Biogen’s Option for the
applicable Collaboration Program will expire and (A) upon Ionis’ request, Biogen
will provide to Ionis any data generated under the Collaboration Program to the
extent licensed to Ionis under Section 4.3.4, (B) upon Biogen’s request, Ionis
will provide to Biogen any data generated under the Collaboration Program to the
extent licensed to Biogen under Section 4.3.3 (and the requesting Party will pay
all out-of-pocket direct Third Party costs and expenses incurred in connection
with transferring such data, results and information together with the other
Party’s then-applicable FTE Rate in transferring such data, results and
information) and (C) with respect to any Product under the applicable
Collaboration Program, effective on the day that the applicable Collaboration
Target to which such Collaboration Program is directed becomes a Terminated
Target, Biogen will, and does hereby, grant to Ionis a sublicensable, worldwide,
non-exclusive royalty-bearing (in accordance with Section 3.1.2(f)) license or
sublicense, as the case may be, to Biogen Background Technology Controlled by
Biogen as of such date solely as necessary to Develop, make, have made, use,
sell, offer for sale, have sold, import and otherwise Commercialize such
Discontinued Products targeting such Terminated Target, in the Field in the form
such products exist as of such date, other than Permitted Changes in Form with
respect to such Discontinued Products (such license will be sublicensable by
Ionis in accordance with Section 4.1.2, mutatis mutandis). Ionis will reimburse
Biogen for any amounts owed by Biogen to Third Parties as a result of the grant
of any such license to Ionis under, or Ionis’ practice of, any Biogen Background
Technology; provided that Ionis has been notified of the terms of such payment
obligations to any such Third Party, and, if Ionis notifies Biogen that it does
not wish to be granted a license under any Patent Rights or Know-How that are
subject to such payment obligations included in the Biogen Background
Technology, then such Patent Rights or Know-How (as applicable) will be excluded
from the Biogen Background Technology licensed to Ionis hereunder, and Ionis
will have no obligation to reimburse Biogen for any such payments.
 
(f)            If Ionis or its Affiliates or Sublicensee sells any such
Discontinued Products that are the subject of a Collaboration Program for which
Biogen fails to exercise its Option by the Option Deadline in accordance with
Section 3.1.2 and that are Covered by any Patent Rights within the Biogen
Background Technology, then on a country-by-country basis Ionis will pay to
Biogen a royalty equal to [***] of net sales of any such product sold by Ionis,
its Affiliates or Sublicensees, for so long as such Discontinued Product is
Covered by such Patent Rights within the Biogen Background Technology in such
country. For the purpose of the foregoing royalty calculation, “net sales” will
be calculated in accordance with the definition of “Net Sales” as set forth
in Appendix 1, applied mutatis mutandis to such calculation. The provisions of
Sections 6.12, 6.13, 6.14 and 6.15 shall apply, mutatis mutandis, to any royalty
payments by Ionis to Biogen under this Section 3.1.2(f). If the Parties are
unable to agree [***] under this Section 3.1.2(f) within a period of [***] days
after the applicable Option Deadline, then either Party may refer the matter to
Expert Resolution under Section 12.1.4.
 
(g)           If, on or before the Option Deadline for a Collaboration Program
(or within the cure period set forth under Section 3.1.2(e)), Biogen or its
designated Affiliate does not both (i) notify Ionis in writing that it wishes to
exercise the applicable Option for such Collaboration Program and (ii) pay to
Ionis the applicable Option Fee for such Collaboration Program, then Biogen will
have no further rights to such Collaboration Program.
 
-49-

--------------------------------------------------------------------------------

Confidential
3.1.3.          HSR Compliance.
 
(a)           HSR Filing. If Biogen notifies Ionis pursuant to Section
3.1.2(c)(iii) that an HSR Filing is required for Biogen to exercise an Option
under this Agreement for a Collaboration Program, then each of Biogen and Ionis
will, within five Business Days after the date of such notice from Biogen (or
such later time as may be agreed to in writing by the Parties), file with the
United States Federal Trade Commission (“FTC”) and the Antitrust Division of the
United States Department of Justice (“DOJ”) any HSR Filing required with respect
to the transactions contemplated hereby. The Parties will cooperate with one
another to the extent necessary in the preparation of any such HSR Filing. Each
Party will be responsible for its own costs and expenses (other than filing
fees, which Biogen will pay) associated with any HSR Filing.
 
(b)           HSR Clearance. In furtherance of obtaining HSR Clearance for an
HSR Filing filed under Section 3.1.3(a), Ionis and Biogen will use their
respective commercially reasonable efforts to resolve as promptly as practicable
any objections that may be asserted with respect to this Agreement or the
transactions contemplated by this Agreement under any antitrust, competition or
trade regulatory Law. In connection with obtaining such HSR Clearance from the
FTC, the DOJ or any other governmental authority, Biogen and its Affiliates will
not be required to (i) sell, divest (including through a license or a reversion
of licensed or assigned rights), hold separate, transfer or dispose of any
assets, operations, rights, product lines, businesses or interest therein of
Biogen or any of its Affiliates (or consent to any of the foregoing actions); or
(ii) litigate or otherwise formally oppose any determination (whether judicial
or administrative in nature) by a governmental authority seeking to impose any
of the restrictions referenced in clause (i) above.
 

3.2.
Restrictions on Ionis’ Right to Grant Diagnostic Rights; Right to Negotiate
Diagnostic Rights.

 
3.2.1.          On a Product-by-Product basis, Ionis hereby grants to Biogen and
its Affiliates an option (the “Diagnostic Option”) to negotiate during the Full
Royalty Period the terms of an agreement under which [***]. The Diagnostic
Option will be available to Biogen and its Affiliates until the expiration of
the [***], as applicable, for the final Product targeting such Collaboration
Target.
 
3.2.2.          During the [***], Ionis (a) has the right to [***] and (b) will
not [***].
 
3.2.3.          If, during the [***], Ionis grants any Third Party a [***], then
Ionis will promptly notify Biogen of such [***] and will offer Biogen a [***].
 
-50-

--------------------------------------------------------------------------------

Confidential
ARTICLE 4.
LICENSE GRANTS
 

4.1.
License Grants to Biogen.

 
4.1.1.          Development and Commercialization Licenses. Subject to the terms
and conditions of this Agreement, on a Collaboration Program-by-Collaboration
Program basis, effective upon the License Effective Date for a particular
Collaboration Program in accordance with this Agreement, Ionis grants to Biogen
a worldwide, exclusive, royalty-bearing, sublicensable (in accordance with
Section 4.1.2 below) license under the Licensed Technology to research, Develop,
Manufacture, have Manufactured (in accordance with Section 4.1.2 below),
register, market and Commercialize Products under such Collaboration Program in
the Field.
 
4.1.2.          Sublicense Rights; CMO Licenses.
 
(a)           Subject to the terms and conditions of this Agreement, and on a
Collaboration Program-by-Collaboration Program basis, Biogen will have the right
to grant sublicenses under the licenses granted under Section 4.1.1 above and
Section 4.3.1(b) below:
 
(i)        under the Ionis Core Technology Patents, Ionis Product-Specific
Patents and Ionis Know-How, to an Affiliate of Biogen or a Third Party; and
 
(ii)       under the Ionis Manufacturing and Analytical Patents and Ionis
Manufacturing and Analytical Know-How, solely to (A) [***] or (B) [***];
 
provided that each such sublicense will be subject to, and consistent with, the
terms and conditions of this Agreement. If, by the [***] day after first
learning of any breach of such sublicense terms, Biogen fails to take any action
to enforce the sublicense terms of a sublicense granted pursuant to this Section
4.1.2, which failure would cause an adverse effect on Ionis, then Biogen hereby
grants Ionis the right to enforce such sublicense terms on Biogen’s behalf and
will cooperate with Ionis (which cooperation will be at Biogen’s sole expense,
and will include Biogen joining any action before a court or administrative body
filed by Ionis against such Sublicensee if and to the extent necessary for Ionis
to have legal standing before such court or administrative body) in connection
with enforcing such terms. Biogen will provide Ionis with a true and complete
copy of any sublicense granted to a Third Party pursuant to this Section 4.1.2
within [***] days after the execution thereof.
 
(b)           In connection with Biogen’s selecting and engaging one or more
CMOs to supply Clinical Supplies, or supply Development Candidate API and
Finished Drug Product for Commercialization, Ionis will, at Biogen’s option,
either (a) grant a license from Ionis to [***] under the [***] to the extent
necessary for [***], which Ionis agrees it will grant to [***] or (b) permit
Biogen to grant a sublicense from Biogen to [***]. For the Products, each such
manufacturing agreement between Biogen and a CMO will contain [***]. Biogen will
provide Ionis with a true and complete copy of any manufacturing agreement
entered into with a CMO within [***] days after the execution thereof.
Notwithstanding the foregoing, if Ionis fails to comply with the terms of this
Section 4.1.2(b) and does not cure such failure within [***] days after written
notice from Biogen specifying the details of any such failure, then Biogen will
have the right to [***].
 
-51-

--------------------------------------------------------------------------------

Confidential
4.1.3.          Effect of Termination on Sublicenses.
 
(a)           If this Agreement terminates for any reason, then any Sublicensee
of Biogen will, from the effective date of such termination, automatically
become a direct licensee of Ionis with respect to the rights sublicensed to the
Sublicensee by Biogen; so long as (i) such Sublicensee is not in breach of its
sublicense agreement, (ii) such Sublicensee agrees in writing to comply with all
of the terms of this Agreement to the extent applicable to the rights originally
sublicensed to it by Biogen and (iii) such Sublicensee agrees to pay directly to
Ionis such Sublicensee’s payments under this Agreement to the extent applicable
to the rights sublicensed to it by Biogen. Biogen agrees that it will confirm
clause (i) of the foregoing in writing at the request and for the benefit of
Ionis, and if requested, the Sublicensee.
 
(b)           If this Agreement terminates for any reason, then any Sublicensee
of Biogen under Section 4.3.2 and any Sublicensee of Ionis under Section 4.5.2
will, from the effective date of such termination, automatically become a direct
licensee of the applicable Party with respect to the rights sublicensed to the
Sublicensee by the other Party hereunder; so long as (i) such Sublicensee is not
in breach of its sublicense agreement, (ii) such Sublicensee agrees in writing
to comply with all of the terms of this Agreement to the extent applicable to
the rights originally sublicensed to such Sublicensee and (iii) with respect to
Sublicensees of Ionis, such Sublicensee agrees to pay directly to Biogen such
Sublicensee’s payments under Section 4.3.2 to the extent applicable to the
rights sublicensed to it by Ionis. Each Party agrees that it will confirm clause
(i) of this Section 4.1.3(b) in writing at the request and for the benefit of
the other Party, and if requested, the Sublicensee.
 
4.1.4.          No Implied Licenses. All rights in and to the Licensed
Technology not expressly licensed to Biogen under this Agreement are hereby
retained by Ionis or its Affiliates. All rights in and to Biogen Technology and
Biogen Background Technology not expressly licensed or assigned to Ionis under
this Agreement, are hereby retained by Biogen or its Affiliates. Except as
expressly provided in this Agreement or to perform Biogen Activities or Ionis
Activities, as applicable, no Party will be deemed by estoppel or implication to
have granted the other Party any license or other right with respect to any
intellectual property owned or Controlled by such Party.
 
4.1.5.          License Conditions; Limitations. Subject to Section 6.11, any
license granted under Section 4.1.1 and the sublicense rights under Section
4.1.2 are each subject to and limited by (a) any applicable Third Party
Obligations, (b) the Prior Agreements and (c) the Ionis In-License Agreements,
in each case ((a)-(c)), to the extent the provisions of such obligations or
agreements have been specifically disclosed to Biogen in writing (or via
electronic data room) prior to the License Effective Date with respect to a
Collaboration Program. With respect to each Product for a Collaboration Program,
Ionis will promptly disclose to Biogen any Third Party Obligations that Ionis
believes apply to such Collaboration Program during the Agreement Term, and
Biogen will have the right to elect to exclude any Third Party Patent Rights and
Know-How to which such Third Party Obligations apply by providing Ionis written
notice prior to the License Effective Date for such Collaboration Program. If,
prior to the License Effective Date with respect to a Collaboration Program,
Biogen provides Ionis with such a written notice to exclude certain Third Party
Patent Rights and Know-How from such license granted with respect to such
Collaboration Program, such Third Party Patent Rights and Know-How will not be
included in the Licensed Technology licensed with respect to the applicable
Collaboration Program under this Agreement. If Biogen does not provide Ionis
with such a written notice to exclude such Third Party Patent Rights and
Know-How prior to the License Effective Date with respect to a Collaboration
Program, then such Third Party Patent Rights and Know-How (and any Third Party
Obligations to the extent applicable to the applicable Collaboration Program)
will be included in the Licensed Technology licensed with respect to the
applicable Products under this Agreement.
 
-52-

--------------------------------------------------------------------------------

Confidential
4.1.6.          Trademarks for Products. Biogen or its designated Affiliate will
be solely responsible for developing, selecting, searching, registering and
maintaining, and will be the exclusive owner of, all trademarks, trade dress,
logos, slogans, designs, copyrights and domain names used on or in connection
with Products.
 

4.2.
Assignment of Ionis Product-Specific Patents; Grant Back to Ionis.

 
4.2.1.          Assignment to Biogen. Within [***] days after Biogen has paid to
Ionis the milestone payment for [***] for a given Collaboration Program under
Section 6.7, and following review and consideration by the Joint Patent
Committee (or the Parties if the Joint Patent Committee has been disbanded),
Ionis will assign to Biogen or one or more of its designated Affiliates, Ionis’
ownership interest in (a) all Ionis Product-Specific Patents related to such
Collaboration Program that are owned by Ionis (whether solely owned or jointly
owned with one or more Third Parties) and (b) any Jointly-Owned Program Patents
Covering Products related to such Collaboration Program and thereafter Ionis
will have no further right to control any aspect of the Prosecution and
Maintenance of such Ionis Product-Specific Patents and such Jointly-Owned
Program Patents.
 
4.2.2.          Grant Back to Ionis. Subject to the terms and conditions of this
Agreement (including Ionis’ exclusivity covenants under Section 2.1.1), Biogen
grants to Ionis a worldwide, sublicensable license under any Ionis
Product-Specific Patents and Jointly-Owned Program Patents assigned to Biogen
under Section 4.2.1, which license will be exclusive with respect to such Ionis
Product-Specific Patents and non-exclusive with respect to such Jointly-Owned
Program Patents (a) for all [***], (b) to conduct its activities with respect to
such Collaboration Program under other Development Candidate Identification
Plans, Toxicology Strategies and Integrated Product Plans to the extent
permitted by this Agreement solely to the extent that Biogen is not responsible
for such activities under Section 1.8.1(d)(ii), Section 1.10, Section 10.4, or
Section 12.5.1(a), (c) to [***] to the extent permitted by this Agreement and
(d) to [***] to the extent permitted under Appendix 3.
 
-53-

--------------------------------------------------------------------------------

Confidential

4.3.
Enabling Licenses.

 
4.3.1.          Licenses during the Option Period.
 
(a)           Subject to the terms and conditions of this Agreement, Ionis
hereby grants Biogen a worldwide, non-exclusive, sublicensable (but only as
permitted in Section 4.3.2 below), royalty-free license under the Ionis
Manufacturing and Analytical Know-How and Ionis Manufacturing and Analytical
Patents solely to conduct Manufacturing and drug substance process and
formulation development activities with respect to any Compound or Product under
any Collaboration Program during the Option Period for such Collaboration
Program (including the activities set forth on Schedule 4.3.1(a)); provided that
the grant of rights pursuant to this Section 4.3.1(a) shall not include the
right to Manufacture any Compound or Product for Commercialization purposes.
 
(b)           Subject to the terms and conditions of this Agreement (including
Biogen’s exclusivity covenants under Section 2.1.1), [***] for Biogen to conduct
(i) Manufacturing of Compounds or Products under any Collaboration Program for
such Collaboration Program, (ii) any Biogen Activities that are Development
activities with respect to any High Interest Target or Collaboration Target with
respect to a Collaboration Program in accordance with this Agreement and (iii)
any activities that Biogen is conducting pursuant to its step-in rights under
Section 1.8.1(d)(ii), Section 1.10 or Section 12.5.1(a), in each case ((i)
through (iii)) during the Option Period, Ionis hereby grants Biogen a worldwide,
non-exclusive, sublicensable (but only as permitted in Section 4.1.2 above),
royalty-free license under the Licensed Technology. Biogen will [***] arising
under any Third Party agreement as a result of granting Biogen the license under
this Section 4.3.1(b) within [***] days after Biogen’s receipt of the applicable
invoice. For clarity, the grant of rights pursuant to this Section 4.3.1(b)
shall not include the right to Commercialize any such Product or to Manufacture
any such Product for Commercialization.
 
4.3.2.          Biogen’s Right to Sublicense. Biogen will have the right to
grant sublicenses under the license granted under Section 4.3.1(a) above (a) in
the case of a sublicense of Biogen’s right to conduct Manufacturing of Compounds
or Products, other than any sublicense to conduct manufacturing in support of
drug substance process and formulation development activities, solely to (i)
[***] or (ii) [***] and (b) in the case of a sublicense of Biogen’s right to
conduct drug substance process and formulation development activities, including
manufacturing in support thereof, to any [***]. If, within [***] days after
first learning of any breach of such sublicense terms by any such Sublicensee,
Biogen fails to take any action to enforce the sublicense terms of a sublicense
granted pursuant to this Section 4.3.2, which failure would cause an adverse
effect on Ionis, then Biogen hereby grants Ionis the right to enforce such
sublicense terms on Biogen’s behalf and will cooperate with Ionis (which
cooperation will be at Biogen’s sole expense and will include Biogen joining any
action before a court or administrative body filed by Ionis against such
Sublicensee if and to the extent necessary to have legal standing before such
court or administrative body) in connection with enforcing such terms. Biogen
will provide Ionis with a true and complete copy of any sublicense granted to a
Third Party pursuant to this Section 4.3.2 within [***] days after the execution
thereof. For the avoidance of doubt, Section 4.1.3(b) shall apply to sublicenses
granted under this Section 4.3.2.
 
-54-

--------------------------------------------------------------------------------

Confidential
4.3.3.          Enabling Licenses to Biogen.
 
(a)           Subject to the terms and conditions of this Agreement (including
Biogen’s exclusivity covenants under Section 2.1.1), Ionis hereby grants Biogen
an irrevocable, perpetual, worldwide, non-exclusive, sublicensable (subject to
the restrictions set forth in Section 4.3.3(c)) license under any Ionis Program
Technology Controlled by Ionis or its Affiliates at any time during the
Agreement Term, to research, develop, manufacture, have manufactured and
commercialize (i) a product that is being developed or commercialized by Biogen,
its Affiliates or its Sublicensee under any Ionis/Biogen Additional Agreement or
this Agreement, (ii) products that do not include an Oligonucleotide as an
active pharmaceutical ingredient, and (iii) Gene-Editing Products.  The licenses
in clause (ii) and clause (iii) of this Section 4.3.3(a) and in Section
4.3.3(b) are royalty-free; except that if a product that is not a Product being
sold by Biogen, its Affiliates or Sublicensees is Covered by a Target Related
Ionis Program Claim in a country, then on a country-by-country basis Biogen will
pay to Ionis a royalty equal to [***]% of Net Sales of such product sold by
Biogen, its Affiliates or Sublicensees so long as such product is Covered by
such Target Related Ionis Program Claim in such country. A “Target Related Ionis
Program Claim” means a Valid Claim that (A) is within an Ionis Program Patent
that is solely owned by Ionis, (B) Covers a product being sold by Biogen, its
Affiliates or Sublicensee and (C) claims a gene target, or a method of
modulating such gene target to achieve a prophylactic or therapeutic
effect/benefit.
 
(b)           Subject to the terms and conditions of this Agreement (including
Biogen’s exclusivity covenants under Section 2.1.1), Ionis hereby grants Biogen
an irrevocable, perpetual, worldwide, non-exclusive, sublicensable (subject to
the restrictions set forth in Section 4.3.3(c)) license under any Ionis Program
Know-How and any Enabled Core Program Patents, in each case, Controlled by Ionis
or its Affiliates at any time during the Agreement Term, to research, develop,
manufacture, have manufactured and commercialize any product, including products
that include an Oligonucleotide as an active pharmaceutical ingredient.
 
(c)           Biogen may share any raw data included in the Ionis Program
Know-How licensed to Biogen under Sections 4.3.3(a) and 4.3.3(b) for use in
connection with the performance of its obligations or exercise of its rights
under this Agreement or any Ionis/Biogen Additional Agreement, and Biogen may
share the conclusions drawn from or based on the review of such raw data with
any Third Party. Other than in accordance with the foregoing sentence,  Biogen
shall not share with any Third Party that is not an academic or non-profit
institution or a contractor acting on Biogen’s behalf any raw data included in
such Ionis Program Know-How or any tangible embodiments thereof to the extent
such raw data and tangible embodiments constitute Confidential Information of
Ionis.
 
-55-

--------------------------------------------------------------------------------

Confidential
4.3.4.          Enabling License to Ionis.
 
(a)           Subject to the terms and conditions of this Agreement (including
Ionis’ exclusivity covenants under Section 2.1.1), Biogen hereby grants Ionis an
irrevocable, perpetual, worldwide, non-exclusive, sublicensable (subject to the
restrictions set forth in Section 4.3.4(c)) license under any Biogen Program
Technology Controlled by Biogen or its Affiliates at any time during the
Agreement Term, other than any Biogen Results licensed to Ionis under Section
4.4.1, to research, develop, manufacture, have manufactured and commercialize
(a) products that include an Oligonucleotide as an active pharmaceutical
ingredient (other than products that include an Oligonucleotide that is designed
to bind to the RNA that encodes the same target as a product that is being
developed or commercialized by Biogen, its Affiliates or Sublicensee pursuant to
an Option or exclusive license granted from Ionis under this Agreement or any
Ionis/Biogen Additional Agreement) and (b) Gene-Editing Products. The licenses
set forth in this Section 4.3.4(a) and in Section 4.3.4(b) are royalty-free;
except that if a product that is not a Discontinued Product being sold by Ionis,
its Affiliates or Sublicensee is Covered by a Target Related Biogen Program
Claim in a country, then on a country-by-country basis Ionis will pay to Biogen
a royalty equal to [***]% of net sales of any product sold by Ionis, its
Affiliates or Sublicensees, for so long as such product is Covered by such
Target Related Biogen Program Claim in such country. For the purpose of the
foregoing royalty calculation, “net sales” will be calculated in accordance with
the definition of “Net Sales” as set forth in Appendix 1, applied mutatis
mutandis to such calculation. The provisions of Sections 6.12, 6.13, 6.14 and
6.15 shall apply, mutatis mutandis, to any royalty payments by Ionis to Biogen
under this Section 4.3.4. A “Target Related Biogen Program Claim” means a Valid
Claim that (i) is within a Biogen Program Patent that is solely owned by Biogen,
(ii) Covers a product being sold by Ionis, its Affiliates or Sublicensee and
(iii) claims a gene target, or a method of modulating such gene target to
achieve a prophylactic or therapeutic effect/benefit.
 
(b)           Subject to the terms and conditions of this Agreement (including
Ionis’ exclusivity covenants under Section 2.1.1), Biogen hereby grants Ionis an
irrevocable, perpetual, worldwide, non-exclusive, sublicensable (subject to the
restrictions set forth in Section 4.3.4(c)) license under any Biogen Program
Know-How and any Enabled Core Program Patents, in each case, Controlled by
Biogen or its Affiliates at any time during the Agreement Term, to research,
develop, manufacture, have manufactured and commercialize any product, including
products that do not include an Oligonucleotide as an active pharmaceutical
ingredient.
 
(c)           Ionis may share any raw data included in the Biogen Program
Know-How licensed to Ionis under Sections 4.3.4(a) and 4.3.4(b) for use in the
performance of its obligations or exercise of its rights under this Agreement or
any Ionis/Biogen Additional Agreement, and Ionis may share the conclusions drawn
from or based on the review of such raw data with any Third Party. Other than in
accordance with the foregoing sentence, Ionis shall not share with any Third
Party that is not an academic or non-profit institution or a contractor acting
on Biogen’s behalf any raw data included in such Biogen Program Know-How or any
tangible embodiments thereof to the extent such raw data and tangible
embodiments constitute Confidential Information of Biogen.
 
-56-

--------------------------------------------------------------------------------

Confidential

4.4.
Licenses to Ionis for Biogen Results.

 
4.4.1.          Subject to the terms and conditions of this Agreement, Biogen
hereby grants Ionis an irrevocable, worldwide, non-exclusive, sublicensable
license under the Biogen Results Controlled by Biogen or its Affiliate at any
time during the Agreement Term, to research, develop, make, have made, import,
export, use and sell (a) products that include an Oligonucleotide as an active
pharmaceutical ingredient (other than products that include an Oligonucleotide
that is designed to bind to the RNA that encodes the same target as a product
that is being developed or commercialized by Biogen, its Affiliates or
Sublicensee pursuant to an Option or exclusive license granted from Ionis under
this Agreement or the Ionis/Biogen Additional Agreements) and (b) Gene-Editing
Products.
 
4.4.2.          The license granted in Section 4.4.1 shall be [***] with respect
to any [***]. Such license will be [***] with respect to any [***] as follows:
on a country-by-country, product-by-product and Biogen Manufacturing Program
Patent-by-Biogen Manufacturing Program Patent basis, Ionis will pay to Biogen
[***]. If one or more Biogen Manufacturing Program Patents expires, is
invalidated or otherwise ceases to Cover a product bearing royalties as set
forth above, the applicable royalty rate under this Section 4.4.2 shall be
recalculated to reflect the number of Biogen Manufacturing Program Patents
then-Covering such product. For the purpose of the foregoing royalty
calculation, [***] will be calculated as follows: [***]. If Ionis grants a
sublicense under this Section 4.4 to an entity that is an Ionis Affiliate at the
time Ionis grants such sublicense, such applicable sublicense will remain
royalty-free [***]. The provisions of Sections 6.12, 6.13, 6.14 and 6.15 shall
apply, mutatis mutandis, to any royalty payments by Ionis to Biogen under this
Section 4.4.2.
 

4.5.
Right to Obtain Direct License from Biogen to Ionis Partner; Sublicensees of
Ionis.

 
4.5.1.          If requested by Ionis, Biogen shall grant a direct, [***]
license under the Biogen Results to [***] on the same terms as set forth in
Section 4.4 with respect to sublicenses of Ionis. Biogen shall endeavor in good
faith to grant such license within [***] days of any such request by Ionis.
 
4.5.2.          Ionis will have the right to grant sublicenses under the
licenses granted under Section 4.4, provided that each such sublicense will be
subject to, and consistent with, the terms and conditions of this Agreement. If,
within [***] days after first learning of any breach of such sublicense terms,
Ionis fails to take any action to enforce the sublicense terms of a sublicense
granted pursuant to this Section 4.5.2, which failure would cause an adverse
effect on Biogen, then Ionis hereby grants Biogen the right to enforce such
sublicense terms on Ionis’ behalf and will cooperate with Biogen (which
cooperation will be at Ionis’ sole expense and will include, Ionis joining any
action before a court or administrative body filed by Biogen against such
Sublicensee if and to the extent necessary for Biogen to have legal standing
before such court or administrative body) in connection with enforcing such
terms. Ionis will provide Biogen with a true and complete copy of any sublicense
granted pursuant to this Section 4.5.2 within [***] days after the execution
thereof.
 

4.6.
Ownership of and Assistance with Regulatory Filings. Biogen will have sole
ownership of all INDs, NDAs, MAAs, orphan drug designations and other regulatory
filings and documentation with respect to the Products under each Collaboration
Program. If Biogen requests, then Ionis will assist Biogen in preparing
regulatory filings for any Product, under terms negotiated in good faith between
Ionis and Biogen, including payment for Ionis’ time at Ionis’ then applicable
FTE Rate plus any reasonable out-of-pocket expenses incurred by Ionis in
providing such assistance, utilizing the payment mechanism set forth in Section
5.2.2.

 
-57-

--------------------------------------------------------------------------------

Confidential

4.7.
Subcontracting.

 
4.7.1.          Subject to the terms of this Section 4.7, each Party will have
the right to engage Third Party subcontractors to perform certain of its
obligations under this Agreement. Any subcontractor to be engaged by a Party to
perform a Party’s obligations set forth in the Agreement will meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity and will enter
into such Party’s standard nondisclosure agreement consistent with such Party’s
standard practices. Any Party engaging a subcontractor hereunder will remain
responsible and obligated for such activities and will not grant rights to such
subcontractor that interfere with the rights of the other Party under this
Agreement. Each Party will be responsible for any income or non-income taxes
that arise as a result of such Party’s use of any Third Party subcontractors
hereunder, including payroll, income, withholding, sales and use, VAT, customs,
duties excise or property taxes and such taxes will not be reimbursable
expenditures.
 
4.7.2.          Ionis agrees that, where Biogen wishes to (sub)contract with a
Third Party with respect to any of the rights granted under Section 4.3.1(a),
Ionis shall, within [***] days of any request by Biogen, provide Biogen with a
letter of authorization as necessary for Biogen to be able to contract with such
Third Party in accordance with the terms of this Agreement. Biogen will ensure
that any Third Party (sub)contractors Biogen uses to conduct the process
development or manufacturing activities contemplated by Section 4.3.1(a) will be
obligated to assign to Biogen all rights, title and interests in and to any
inventions developed by such (sub)contractors in the performance of such
activities. Biogen will not enter into any new agreement or other obligation
with any Third Party, or amend an existing agreement with a Third Party, in each
case, that restricts, limits, diminishes or encumbers the rights granted to
Ionis under the Manufacturing Process Development Terms. In addition, after the
Effective Date, Biogen will use reasonable efforts to include, in any agreement
with a (sub)contractor that has substantial material obligations related to the
Development, Manufacture or Commercialization of a Product, provisions requiring
that, in the event the applicable Option with respect to a Collaboration Program
of which such Products are the subject is terminated, expires unexercised or
this Agreement is terminated, such (sub)contractor would enter into an agreement
with Ionis with respect to such Product that is substantially similar to such
(sub)contractor’s agreement with Biogen and would reasonably cooperate with
Ionis to facilitate the transition of such Product to Ionis following such
termination or expiration of such Option, including the transfer to Ionis of
data and information in such (sub)contractor’s possession related to the
Product.
 
-58-

--------------------------------------------------------------------------------

Confidential

4.8.
Technology Transfer.

 
4.8.1.          Technology Transfer to Biogen Following the Effective Date.
Within [***] days after the Effective Date, Ionis will deliver to one of Biogen
or Biogen’s designated Affiliate or Third Party contractor (at Biogen’s
election), solely for use by Biogen, [***] to conduct any Biogen Activities that
are Development activities and any Manufacturing activities permitted under
Section 4.3.1(a) with respect to any High Interest Target or Collaboration
Target in accordance with this Agreement, all Ionis Manufacturing and Analytical
Know-How in Ionis’ Control [***] to conduct such Biogen Activities and
Manufacturing activities. If requested by Biogen, Ionis will provide Biogen with
a reasonable level of assistance in connection with such transfer, for which
assistance Biogen will reimburse Ionis for its time incurred in providing such
assistance at the then-applicable Ionis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Ionis in providing such assistance, using the
payment mechanism set forth in Section 1.13.3.
 
4.8.2.          Technology Transfer to Biogen after Collaboration Program
Designation. On a Collaboration Program-by-Collaboration Program basis, Ionis
will promptly, but no later than [***] days after Biogen designates such
Collaboration Program hereunder, deliver to one of Biogen or Biogen’s designated
Affiliate or Third Party contractor (at Biogen’s election):
 
(a)           Ionis Know-How. All Ionis Know-How in Ionis’ possession that has
not previously been provided hereunder, for use solely by Biogen, its Affiliates
or a Third Party acting on Biogen’s behalf (i) to conduct IND-Enabling
Toxicology Studies under Section 1.8.4 and if Biogen exercises the Option for
such Collaboration Program, (ii) for use in accordance with the licenses granted
under Section 4.1.1 and Section 10.6.2. Ionis will and does hereby assign to
Biogen all of Ionis’ rights, title and interests in and to all Regulatory
Materials (including drafts) that relate to each applicable Development
Candidate; provided that, (A) notwithstanding the foregoing, and subject to the
provisions of Section 2.1, the Parties acknowledge that Ionis shall be permitted
to use excerpts or portions of any such assigned Regulatory Materials in any
other regulatory submissions, notifications, registrations, approvals or other
filings and correspondence made to or with a Regulatory Authority in any country
or jurisdiction related to products other than the Development Candidate;
provided, further that such excerpts or portions shall not include (1) any
non-public data or information, in each case, related solely to the applicable
Development Candidate, or (2) any Confidential Information of Biogen, and (B)
for clarity, such assignment of Ionis’ rights, title and interests in and to
such Regulatory Materials shall not include the assignment of any Know-How
(including any data) contained therein. If Ionis intends to use any excerpt or
portion of any such assigned Regulatory Materials in accordance with clause (A)
of the preceding sentence (that are not in the public domain and do not relate
to Ionis’ antisense oligonucleotide chemistry platform), Ionis shall, at least
[***] days in advance of the anticipated submission of such excerpt or portion
to a Regulatory Authority, notify Biogen of such intent and provide to Biogen a
copy of such proposed excerpt or portion for review and comment. The Parties
shall discuss in good faith any comments of Biogen with respect to such proposed
excerpt or portion prior to submission thereof. To assist with the transfer and
assignment of such Ionis Know-How, Ionis will make its personnel reasonably
available to Biogen during normal business hours for up to [***] ([***]) of
Ionis’ time for each Collaboration Program to transfer such Ionis Know-How under
this Section 4.8.2(a). Thereafter, if requested by Biogen, Ionis will provide
Biogen with a reasonable level of assistance in connection with such transfer,
for which assistance Biogen will reimburse Ionis for its time incurred in
providing such assistance at the then-applicable Ionis FTE Rate, plus any
reasonable out-of-pocket expenses incurred by Ionis in providing such
assistance, using the payment mechanism set forth in Section 1.13.3.
 
-59-

--------------------------------------------------------------------------------

Confidential
(b)           Ionis Manufacturing and Analytical Know-How. Solely for use by
Biogen, its Affiliates or a Third Party acting on Biogen’s behalf to Manufacture
Development Candidate API in Biogen’s own or an Affiliate’s manufacturing
facility, all Ionis Manufacturing and Analytical Know-How in Ionis’ Control
relating to applicable Products, that is necessary for the exercise by Biogen,
its Affiliates or a Third Party of the Manufacturing rights granted under
Section 4.1.1 or Section 4.3.1. Upon Biogen’s request, subject to Section 4.1.2,
Ionis will provide up to [***] for [***] ([***]) of its time for each
Collaboration Program to transfer such Ionis Manufacturing and Analytical
Know-How under this Section 4.8.2(b) to any Third Party Manufacturing
Development Candidate API, Clinical Supplies or Finished Drug Product on
Biogen’s behalf solely to Manufacture Development Candidate API, Clinical
Supplies or Finished Drug Product in accordance with the terms of this
Agreement. Thereafter, if requested by Biogen, Ionis will provide Biogen with a
reasonable level of assistance in connection with such transfer, for which
assistance Biogen will reimburse Ionis for its time incurred in providing such
assistance at the then-applicable Ionis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Ionis in providing such assistance, using the
payment mechanism set forth in Section 1.13.3.
 
(c)           API and Product. Upon Biogen’s written request, Ionis will sell to
Biogen any bulk Development Candidate API, Clinical Supplies and Finished Drug
Product, and any [***] relating to a Product in Ionis’ possession at the time of
the applicable License Effective Date, at a price equal to [***].
 
(d)           Results. Each Party shall share with the other Party on an Annual
basis (preferably at in-person meetings) the results of such Party’s
manufacturing process development activities, including all data, the identity
and location of vendors, information and results received from vendors, and
planned additional work, (i) in the case of Biogen, to the extent arising under
the Manufacturing Process Development Terms (all Know-How and Patent Rights
within the foregoing, the “Biogen Results”) and (ii) in the case of Ionis, to
the extent arising under or otherwise subject to a disclosure obligation of
Ionis under this Agreement, (all Know-How and Patent Rights within the
foregoing, the “Ionis Results” and, collectively with the Biogen Results, the
“Results”). All intellectual property matters with respect to the Results,
including any Patent Rights therein, will be governed by the intellectual
property provisions of this Agreement, and the Know-How and Patent Rights
included in the Ionis Results shall constitute Ionis Manufacturing and
Analytical Know-How and Ionis Manufacturing and Analytical Patents,
respectively, under this Agreement. If requested by either Party, Biogen and
Ionis will establish a manufacturing committee to facilitate the exchange of
Results between the Parties. For clarity, Biogen shall have the right, in its
sole discretion, to determine whether to seek patent protection for any Biogen
Results that are not jointly owned with Ionis, and Biogen shall control and be
responsible for all aspects of the Prosecution and Maintenance of any Patent
Right within such Biogen Results (each, a “Biogen Manufacturing Program Patent”)
in accordance with Section 7.2.2(c) of this Agreement. Biogen shall notify Ionis
within [***] days if Biogen files a patent application Controlled by Biogen or
its Affiliates that claims any Biogen Results and shall provide Ionis with a
copy of such patent application. Ionis will have no obligation to incorporate
any Biogen Results into Ionis’ manufacturing processes.
 
-60-

--------------------------------------------------------------------------------

Confidential
(e)           For clarity, the Manufacturing Process Development Terms, and not
the enabling licenses set forth in Section 4.3.3 and Section 4.3.4, shall govern
with respect to all Results.
 
ARTICLE 5.
DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION
 

5.1.
Development Pre-License Effective Date.

 
5.1.1.          Diligence. Prior to the License Effective Date with respect to a
Collaboration Program, (a) Biogen will use Commercially Reasonable Efforts to
conduct any Biogen Activities and (b) Ionis will use Commercially Reasonable
Efforts to conduct any Ionis Activities, in each case ((a) and (b)), on the
timelines set forth in the applicable Neurology Plan.
 

5.2.
Development Post License Effective Date.

 
5.2.1.          Biogen Diligence. Following the License Effective Date with
respect to a Collaboration Program, subject to Section 5.2.2, Biogen will be
solely responsible for all Development, Manufacturing and Commercialization
activities, and for all costs and expenses associated therewith, with respect to
the Development, Manufacture and Commercialization of Products under such
Collaboration Program. Biogen will use Commercially Reasonable Efforts to
Develop, Manufacture and Commercialize at least one Product targeting each
Collaboration Target for which Biogen has exercised one or more Options for
Collaboration Programs.  Biogen will use Commercially Reasonable Efforts to
achieve the specific performance milestone events set forth in Schedule
5.2.1 for at least one Product targeting each Collaboration Target for which
Biogen has exercised one or more Options for Collaboration Programs directed to
such Collaboration Target on the timeline set forth therein (the “Specific
Performance Milestone Events”). Notwithstanding the foregoing, [***].
 
-61-

--------------------------------------------------------------------------------

Confidential
5.2.2.          Ionis Diligence. Notwithstanding Section 5.2.1, following the
License Effective Date with respect to a Collaboration Program, the Parties may
mutually agree, through the Neurology JDC, that Ionis is the more appropriate
Party to conduct certain Clinical Studies or other activities under the
Integrated Product Plan for such Collaboration Program, including with respect
to [***] Development Candidates or with respect to the Clinical Supply and
commercial supplies of Product API and Finished Drug Product. Prior to the
commencement of any such Ionis-conducted Clinical Studies or other Development
activities, Ionis shall provide a good faith estimate of Ionis’ fully burdened
cost expected to be incurred in connection with conducting such work (each, a
“Cost Estimate”) and the Parties shall agree, through the Neurology JDC, upon
(a) those terms that will govern Ionis’ conduct of such activities (including,
with respect to Clinical Studies, terms related to regulatory communications,
participation in regulatory meetings, and participation in meetings sponsored by
Ionis’ clinical development group), (b) the budget, based on the applicable Cost
Estimate, for Ionis to conduct such Clinical Studies or other specific
activities in accordance with the applicable Integrated Product Plan and (c) the
frequency of the payments to be made to Ionis in accordance with such Cost
Estimate, which budget and payment frequency shall be based on the principles
set forth in Section 1.10.2(e) of the Neurology II Agreement. Following
agreement of the Parties to the terms set forth in the preceding sentence, such
agreed activities will be Ionis Activities and Ionis will use Commercially
Reasonable Efforts to conduct such Ionis Activities in accordance with such
agreed terms and the Integrated Product Plan. For clarity, unless otherwise
mutually agreed, Ionis will not be required to conduct any Development
activities for a Development Candidate following the applicable License
Effective Date.
 
5.2.3.          Conduct of Clinical Development.
 
(a)           Biogen shall be responsible for filing and maintaining all INDs
and other communications with Regulatory Authorities for each Collaboration
Program consistent with Section 5.3. Notwithstanding the foregoing, with respect
to any Clinical Studies being conducted by Biogen for a given Development
Candidate, Ionis shall provide such reports and data as reasonably requested by
Biogen generated from Ionis’ activities, if any, performed under the applicable
IPP (“Ionis Activities Data”) that may be useful in support of an IND for the
Development Candidate (including any [***] Development Candidate) under such
Collaboration Program; provided that, if, after receiving the Ionis Activities
Data, Biogen requests that Ionis provide Biogen with additional information
outside of the scope of the Ionis Activities Data that Biogen reasonably
believes is necessary or useful to support such IND, then, to the extent such
additional information is in Ionis’ possession and delivering such data to
Biogen will not breach any obligation Ionis owes to a Third Party, Ionis will
promptly deliver such additional information to Biogen solely for Biogen to use
to support such IND. [***].
 
(b)           Subject to Section 5.2.2, Biogen shall be responsible for
conducting all Clinical Studies for all Development Candidates under each
Collaboration Program at its sole expense. At meetings of the applicable
Neurology JDC for a Collaboration Program, Biogen will keep Ionis reasonably
informed of the progress and status of each Clinical Study conducted by Biogen
for all Products that are the subject of such Collaboration Program.
 
(c)           Unless otherwise agreed by the Parties under Section 5.2.2, Biogen
will be responsible for Clinical Supply and commercial supplies of Product API
and Finished Drug Product and may contract directly with CMOs with respect to
such supply in accordance with Section 4.1.2.
 
(d)           To the extent Ionis conducts all or any part of any Clinical Study
pursuant to terms to be agreed by the Parties as set forth under Section 5.2.2,
Ionis will keep Biogen informed of the progress and status of such Clinical
Study conducted by Ionis at each meeting of the Neurology JDC, or at such other
frequency as the Neurology JDC shall require. When Ionis measures the primary
endpoint in all cohorts under any Clinical Study, Ionis will notify Biogen in
writing of such measurement within [***] days of the conclusion of such Clinical
Study. Ionis will present to the Neurology JDC the data generated under the
statistical analysis plan for such Clinical Study as soon as practicable after
such notice.
 
-62-

--------------------------------------------------------------------------------

Confidential
5.2.4.          Multi-Indication Targets for Non-Neurological Indications.
Without limiting any of the foregoing, with respect to any plan for the
development and commercialization of a Multi-Indication Target that Biogen has
agreed to conduct pursuant to a plan mutually-agreed under Appendix 3, Biogen
will use Commercially Reasonable Efforts to develop, manufacture and
commercialize at least one Product for such Multi-Indication Target in
accordance with such agreed plan.
 
5.2.5.          Integrated Development and Commercialization Plan for Products.
On a Product-by-Product basis, Biogen will prepare a Development and global
integrated Product commercialization plan outlining key aspects of the
Development of each Product through Approval as well as key aspects of worldwide
regulatory strategy, market launch and Commercialization, including Product
sales forecasts (each, an “Integrated Product Plan” or “IPP”). Biogen will
prepare the IPP for each Product no later than [***] after the License Effective
Date for the Collaboration Program to which such Product relates. The IPP will
include an initial development plan consistent with the initial development
plans provided under the Ionis/Biogen Additional Agreements, plus information
consistent in scope and content with the information Biogen’s senior management
uses for internal decision-making for such Product. Schedule 5.2.5 sets forth
examples of the types of information Biogen expects will be available to include
in the IPP at different stages of development and commercialization of a
Product. Once Biogen has prepared such plans, Biogen will update the IPP
consistent with Biogen’s standard practice and provide such updates to the CSC
[***] (or to Ionis after the CSC terminates under Section 1.14.8(c)) until the
expiration of the Full Royalty Period with respect to such Product. Biogen and
Ionis will meet [***] basis to discuss (through the CSC) the draft of the IPP
and Biogen will consider, in good faith, any proposals and comments made by the
CSC (or Ionis after the CSC terminates under Section 1.14.8(c)) for
incorporation in the final IPP. Members of the Neurology JRC and the Neurology
JDC may also attend such yearly meetings. Notwithstanding the foregoing,
Biogen’s obligations to provide Ionis with information or reports with respect
to a Product under this Section 5.2.5 will terminate if [***].
 
5.2.6.          Investigator’s Brochure for Products. Once prepared, Biogen will
provide to Ionis an up-to-date version of the Investigator’s Brochure for the
applicable Product. Biogen will keep Ionis reasonably informed with respect to
the status, activities and progress of Development of Products by providing
updated versions (if any) of the Investigator’s Brochure for each Product to
Ionis [***] and when Development of such Product results in any substantive
change to the safety or risk to the Product. Biogen’s obligations under this
Section 5.2.6 will terminate with respect to a Product if [***].
 
-63-

--------------------------------------------------------------------------------

Confidential
5.2.7.          Development Results under Collaboration Programs. Without
limiting the other provisions of this Agreement, on a Collaboration
Program-by-Collaboration Program basis, promptly following the availability of
the tables, listings and figures generated under the statistical analysis plan
and Biogen’s completion of the study reports, as applicable, for a non-clinical
study or a Clinical Study under any Collaboration Program, Biogen will provide
to Ionis (a) all study reports for such non-clinical study or Clinical Study and
(b) the applicable tables, listings and figures generated under the statistical
analysis plan (for clarity, excluding subsequent post hoc analyses) for Clinical
Studies conducted by Biogen (or its Affiliates or sublicensees) for the Product
that is the subject of such Collaboration Program.
 
5.2.8.          Applicable Laws. Each Party will perform its activities under
this Agreement in compliance with good laboratory and clinical practices and
cGMP, in each case, as applicable under the Laws and regulations of the country
and the state and local government wherein such activities are conducted.
 

5.3.
Regulatory Matters; Global Safety Database; Pharmacovigilance Agreement.
Consistent with Section 4.6 and Section 4.8.2, Biogen shall have ownership of
all INDs, NDAs, MAAs, Priority Review Vouchers, orphan drug designations and
other regulatory filings and documentation with respect to Products under each
Collaboration Program and will be responsible for all communications with
Regulatory Authorities regarding all such Products. Subject to Section 5.3.2 and
Section 5.2.8, Biogen will have sole decision-making authority with respect to
the matters set forth in this Section 5.3.

 
5.3.1.          Participation in Regulatory Meetings. On a Collaboration
Program-by-Collaboration Program basis, Biogen will provide Ionis with as much
advance written notice as practicable of any meetings that Biogen has or plans
to have with a Regulatory Authority regarding [***] or that directly relate to
Ionis’ antisense oligonucleotide chemistry platform and will allow two
representatives of Ionis to participate in any such meetings at the direction of
Biogen; provided that (a) where the total number of attendees at such meeting is
five or less, Ionis’ participation may be limited by Biogen to one
representative, and (b) Biogen may exclude Ionis from any portion of such
meeting that does not pertain to such Product or to Ionis’ antisense
oligonucleotide chemistry platform.
 
5.3.2.          Regulatory Communications. On a Collaboration
Program-by-Collaboration Program basis, following the License Effective Date
with respect to a particular Collaboration Program, Biogen will promptly provide
Ionis with copies of documents and communications submitted to (including drafts
thereof) and received from Regulatory Authorities [***] that materially impact
the Development or Commercialization of such Product for Ionis’ review and
comment, and Biogen will consider in good faith including any comments provided
by Ionis to such documents and communications. During such period, Biogen will
promptly notify Ionis upon receipt of any such documents or communications from
any Regulatory Authority [***] country.
 
5.3.3.          Class Generic Claims. To the extent Biogen intends to make any
claims in a Product label or regulatory filing that are class generic to ASOs,
Biogen will provide such claims and regulatory filings to Ionis in advance and
will consider in good faith any proposals and comments made by Ionis, provided,
however, that Biogen is not obligated to incorporate such proposals and comments
in any such claims and regulatory filings.
 
-64-

--------------------------------------------------------------------------------

Confidential

5.4.
Pharmacovigilance Agreement; Global Safety Database.

 
5.4.1.          Pharmacovigilance Agreement. No later than [***] prior to the
date on which Biogen reasonably anticipates that it will exercise the Option
with respect to a Collaboration Program, the Parties shall enter into a written
pharmacovigilance agreement governing each Party’s respective obligations with
respect to safety-related matters, including matters relating to the collection,
review, assessment, tracking, exchange and filing of information related to
adverse events associated with Products that are the subject of such
Collaboration Program, on terms substantially the same as the terms of the
safety data exchange agreements entered into by the Parties with respect to the
ALS Collaboration Programs and Biogen Conducted Non-ALS Collaboration Programs
(each as defined in the Neurology II Agreement).
 
5.4.2.          Ionis’ Antisense Safety Database.
 
(a)           Ionis maintains an internal database that includes information
regarding the tolerability of its drug compounds, individually and as a class,
including information discovered during preclinical and clinical development
(the “Ionis Internal ASO Safety Database”). In an effort to maximize
understanding of the safety profile and pharmacokinetics of Ionis compounds,
Biogen will cooperate in connection with populating the Ionis Internal ASO
Safety Database. To the extent collected by Biogen and in the form in which
Biogen uses/stores such information for its own purposes, Biogen will provide
Ionis with information concerning toxicology, pharmacokinetics, safety
pharmacology study(ies), serious adverse events and other safety information
related to Products as soon as practicable following the date such information
is available to Biogen (but not later than [***] days after Biogen’s receipt of
such information). In connection with any reported serious adverse event, Biogen
will provide Ionis all serious adverse event reports, including initial,
interim, follow-up, amended, and final reports. In addition, with respect to
Products, Biogen will provide Ionis with copies of Annual safety updates filed
with each IND and the safety sections of any final Clinical Study reports within
[***] days following the date such information is filed or is available to
Biogen, as applicable. Furthermore, Biogen will promptly provide Ionis with any
reasonable additional supporting data and answer any follow-up questions
reasonably requested by Ionis. All such information disclosed by Biogen to Ionis
will be Biogen Confidential Information; provided, however, that Ionis may
disclose any such Biogen Confidential Information to (i) Ionis’ other partners
in accordance with Section 5.4.2(b) below if such information is regarding class
generic properties of ASOs or (ii) any Third Party, in each case, so long as
Ionis does not disclose the identity of a Product or Biogen. Biogen will deliver
all such information to Ionis for the Ionis Internal ASO Safety Database to
Ionis Pharmaceuticals, Inc., 2855 Gazelle Court, Carlsbad, California 92010,
Attention: Chief Medical Officer (or to such other address/contact designated in
writing by Ionis). Biogen will also cause its Affiliates and Sublicensees to
comply with this Section 5.4.2(a).
 
(b)           From time to time, Ionis utilizes the information in the Ionis
Internal ASO Safety Database to conduct analyses to keep Ionis and its partners
informed regarding class generic properties of ASOs, including with respect to
safety. As such, if and when Ionis identifies safety or other related issues
that may be relevant to a Product (including any potential class-related
toxicity), Ionis will promptly (and in no event later than five Business Days
following identification by Ionis) inform Biogen of such issues and, if
requested, provide the data supporting Ionis’ conclusions.
 
-65-

--------------------------------------------------------------------------------

Confidential

5.5.
Research and Manufacturing Records. Each Party shall maintain, consistent with
its then-current internal policies and practices, and cause its employees and
subcontractors to maintain, consistent with its internal policies and Applicable
Law, for at least ten (10) years, records and laboratory notebooks, inventory,
purchase and invoice records and Manufacturing records, in each case, with
respect to the Products in sufficient detail and in a good scientific manner
appropriate for (a) inclusion in filings with Regulatory Authorities for such
Products and (b) obtaining and maintaining intellectual property rights and
protections, including Patent Rights for such Products. Such records and
laboratory notebooks shall be complete and accurate in all material respects and
shall fully and properly reflect all work done, data and developments made, and
results achieved. Each Party shall allow the other Party, to the extent
necessary for such regulatory or intellectual property protection purposes, to
inspect or copy such records, subject to redaction by such Party.

 
ARTICLE 6.
FINANCIAL PROVISIONS
 

6.1.
Up-Front Fee; Equity Investment. Within five Business Days following the
Effective Date, Biogen will pay to Ionis an up-front fee of $375,000,000. Biogen
shall also, in connection with the effectiveness of this Agreement, purchase
11,501,153 shares of common stock of Ionis for an aggregate purchase price of
$625,000,000 (representing a price per share equal to 125% of the daily
volume-weighted average per share price of such shares on the Nasdaq Global
Select Market over the 10 trading day period ending on and including the last
trading day prior to the Execution Date) pursuant to and in accordance with the
terms set forth in that certain Stock Purchase Agreement to be entered into
between the Parties as of the Execution Date.

 

6.2.
Drug Discovery Milestone Payments. For each Strategy directed to either (a) a
High Interest Target that achieves Target Sanction, and is designated by Biogen
as a Collaboration Program pursuant to Section 1.3 or (b) an Ionis Neurology
Target that achieves Target Sanction that is designated by Biogen as a
Collaboration Program pursuant to Section 1.4 (each such event, the “Target
Designation Milestone”), Biogen will pay to Ionis a milestone payment equal to
$7,500,000 for each such Collaboration Program within (i) [***] following (i)
the Collaboration Program Designation Date or Ionis Collaboration Program
Designation Date or (ii) if Biogen does not designate such Collaboration Program
under Section 1.3 prior to the Collaboration Program Designation Date, within
[***] following the Collaboration Program Final Deadline (each such payment, a
“Target Designation Milestone Payment”).

 

6.3.
Milestone Payments for First Initiation of IND-Enabling Toxicology Studies. As
further consideration for Biogen’s Options, on a Collaboration
Program-by-Collaboration Program basis, Biogen will pay to Ionis a milestone
payment equal to $[***] within [***] following the [***] for a Product under
such Collaboration Program (each such event, an “[***] Milestone” and each such
payment, an “[***] Payment”).

 
-66-

--------------------------------------------------------------------------------

Confidential

6.4.
License Fee. On an Option-by-Option basis, together with Biogen’s written notice
to Ionis stating that Biogen is exercising such Option for a given Collaboration
Program in accordance with this Agreement, Biogen will pay to Ionis a license
fee of $[***] for each such Collaboration Program (each such fee, an “Option
Fee”).

 

6.5.
Collaboration Program Asset Size Determination.

 
6.5.1.          Initial Assessment of [***]. For each Collaboration Program,
within [***] months following the [***] for such Collaboration Program, Biogen
shall generate a non-binding good faith commercial assessment of the market
potential for the anticipated first Product arising from such Collaboration
Program. Such commercial assessment will be the same as the assessment Biogen
uses for its own internal planning purpose in creating Biogen’s board-approved
long range plans for Products under such Collaboration Program (the “Biogen
Sales Model”). Based on such assessment, the applicable Product will be
classified as (a) [***] if the market potential for such Product is expected to
achieve peak revenue less than $[***] per [***] or (b) [***] per [***] (such
determination, the “[***]”). Biogen will promptly provide Ionis with written
notice of such [***] classification.
 
6.5.2.          [***] Assessment of [***]. Prior to [***] for any Product that
is the subject of a Collaboration Program, Biogen shall generate (or update, as
applicable) a good faith commercial assessment of the [***] for such Product
based upon the results of Development up to such point. Such commercial
assessment will take into account (a) [***] and (b) [***] and will be based on
Biogen’s updated calculation using the Biogen Sales Model for the first [***] of
sales of the applicable Product. Biogen will notify Ionis of its formal
designation of the [***] for such Product (such formal designation, together
with Biogen’s calculation using the Biogen Sales Model and board-approved long
range plans for such Products, the “Program Determination”). The Program
Determination, including the calculations under the Biogen Sales Model and the
assumptions upon which such calculation was based  may only be used by Ionis to
assess the applicable [***] designation (and any adjustment thereto) and may
only be disclosed  to [***], who are informed of the confidentiality of such
information and who agree in writing to maintain such confidentiality in
accordance with Ionis’ obligations with respect thereto under this Agreement.
The Parties will use the Program Determination to calculate the applicable
milestone payment due under Table 6.7 upon the [***]. Biogen will promptly
thereafter present its Program Determination to the Neurology JDC for discussion
and review and input by the Neurology JDC, which input Biogen will consider in
good faith.
 
6.5.3.          [***] Assessment of [***]. If following the Completion (and
based on [***]) of such [***], Biogen’s good faith commercial assessment of the
[***] for the applicable Product changes from [***] to [***], or from [***] to
[***], then no later than [***] days following the Completion of such Pivotal
Clinical trial (the “[***] Adjustment Period”).  Biogen will give prompt written
notice to Ionis of its desire to change its [***] designation for such Product,
including Biogen's updated Program Determination and Biogen Sales Model, and
following the date of such notice (a) if [***], and (b) [***].
 
-67-

--------------------------------------------------------------------------------

Confidential
6.5.4.          Binding Determination.  Any [***] designation made under Section
6.5.3 shall thereafter be binding upon Biogen and dictate those payments due
from Biogen pursuant to ARTICLE 6, provided that if Biogen fails to timely
deliver written notice to Ionis under this Section 6.5.4 of its desire to change
its [***] determination for such Product within the [***] Adjustment Period,
then the [***] designation set forth in the Program Determination provided under
Section 6.5.2 shall instead be binding upon Biogen and dictate those payments
due from Biogen pursuant to ARTICLE 6. For clarity, each [***] designation set
forth in a Program Determination shall apply to all Products that are the
subject of the applicable Collaboration Program.
 

6.6.
Annual License Access Fee.

 
6.6.1.          On a Collaboration Target-by-Collaboration Target basis,
commencing on (a) the [***] anniversary of the receipt by Biogen of the data
generated under the statistical analysis plan for the first Phase 1 Trial (the
“Phase 1 Readout”) for the first Product directed to such Collaboration Target,
if such Product arises from a Collaboration Program with [***] designated as a
[***] or (b) the [***] anniversary of the Phase 1 Readout for the first Product
directed to such Collaboration Target, if such Product arises from a
Collaboration Program with [***] designated as a [***], (such date, (a) or (b),
the “Fee Commencement Date”) and ending upon [***] for a Product directed to
such Collaboration Target (the “Fee End Date”), Biogen will pay to Ionis an
Annual non-refundable, non-creditable license access fee of $[***] (such
payment, the “License Access Fee”), as follows: a License Access Fee for the
given Collaboration Target shall be due to Ionis upon the Fee Commencement Date
and each anniversary thereof, and shall be payable within [***] days following
the Fee Commencement Date and within [***] days following each anniversary of
the Fee Commencement Date until the Fee End Date.
 
6.6.2.          Notwithstanding Section 6.6.1, the Fee Commencement Date and
each such subsequent anniversary thereof shall be tolled and Biogen shall not
owe the License Access Fee with respect to such Collaboration Target during any
period that (a) another Strategy or another Collaboration Program directed to
such Collaboration Target is the subject of Research, Development or
Commercialization activities under this Agreement at any point between payment
of the Target Designation Milestone Payment and the Fee Commencement Date for
such Strategy, and (b) the first Product directed to such Collaboration Target
is the subject of further activities that a Party has made a good faith
determination are reasonably necessary to conduct prior to [***] for such
Product, and in the case of this subclause (b), the Fee Commencement Date and
each anniversary thereof shall be tolled solely for the length of time
reasonably necessary for such additional work to be conducted, provided that in
the case of this subclause (b), (i) Biogen is using Commercially Reasonable
Efforts to conduct such activities and (ii) unless otherwise agreed by the
Neurology JDC, the maximum length of such extension shall be [***].
 
6.6.3.          If (a) Biogen has paid the License Access Fee for a
Collaboration Program following the [***] anniversary of the Phase 1 Readout
based on its non-binding determination under Section 6.5.1 that the first
Product under such Collaboration Program is a [***], and Biogen later determines
under Section 6.5.2 or Section 6.5.3 that such Product is a [***], and (b) [***]
(i.e., between the [***] and [***] anniversaries of the Phase 1 Readout), then
upon achievement of the [***] for (i) the [***] or (ii) [***], Biogen may offset
the amount of such License Access Fees (solely to the extent such fees would not
have been payable to Ionis) against the amount payable to Ionis under Column 2
of Table 6.7 (as such amount may be adjusted under Section 6.5.3).
 
-68-

--------------------------------------------------------------------------------

Confidential
6.6.4.          If (a) Biogen has not paid the License Access Fee for a
Collaboration Program following the [***] anniversary of the Phase 1 Readout
based on its non-binding determination under Section 6.5.1 that the first
Product under such Collaboration Program is a [***], and Biogen later determines
under Section 6.5.2 or Section 6.5.3 that such Product is a [***], and (b)
[***], then within [***] of such determination Biogen shall pay to Ionis the
amount of any such unpaid License Access Fees (solely to the extent such fees
would have otherwise been payable to Ionis).
 
6.6.5.          If Biogen fails to pay the License Access Fee when due, and
Biogen has not cured such failure to pay the License Access Fee within the
earlier of [***] days following the missed payment deadline or [***] days
following receipt of written notice from Ionis of the missed payment deadline,
then the Collaboration Program that triggered the Fee Commencement Date will
terminate and, if the Collaboration Target for such Collaboration Program is an
Inactive Target, then the rights in such Collaboration Program will revert to
Ionis in accordance with Section 10.6.4. For clarity, the License Access Fee
will no longer be payable with respect to a Collaboration Target following
payment of the milestone payment under Section 6.7 for the first [***] for any
Product directed to such Collaboration Target.
 

6.7.
Post-Option Development Milestone Payments. On a Collaboration
Program-by-Collaboration Program basis, subject to adjustment under Section
6.5.3, Biogen will pay to Ionis the milestone payments as set forth in Table 6.7
below when a milestone event (each, a “Post-Option Development Milestone Event”)
listed in Table 6.7 is first achieved by Biogen, its Affiliates or Sublicensees
for a Product under such Collaboration Program, where the amount of the payment
for such Milestone Event will be determined based on whether the applicable
Product arises from a Collaboration Program that has been determined by Biogen
to be a [***] or a [***] in accordance with Section 6.5:

 
Table 6.7 – Post-Option Development Milestone Events
   
Column 1
Column 2
 
Post-Option
Development
Milestone Event
 
Milestone Event payment for the first Product from Collaboration Program
designated as [***]
 
Milestone Event payment for the first Product from a Collaboration Program
designated as [***]
 
[***]
 
$[***]
 
$[***]
 
[***]
 
$[***]
 
$[***]
 
[***]
 
$[***]
 
$[***]

 
-69-

--------------------------------------------------------------------------------

Confidential

6.8.
Limitations on Milestone Payments; Exceptions; Notice.

 
6.8.1.          On a Collaboration Program-by-Collaboration Program basis, each
milestone payment set forth in Section 6.2, Section 6.3 and Table 6.7 above will
be paid only once upon the first achievement of the applicable Milestone Event,
and the milestone payments set forth in Table 6.7 will be payable under only one
of Column 1 or Column 2 upon the first achievement of the applicable Milestone
Event, regardless of how many Products under such Collaboration Program achieve
such Milestone Event.
 
6.8.2.          If a particular Milestone Event under Section 6.7 is not
achieved because Development activities transpired such that achievement of such
Milestone Event was unnecessary or did not otherwise occur, then upon
achievement of a later Milestone Event under Section 6.7, the Milestone Event
payment applicable to such earlier Milestone Event will also be due. For
example, if a Party proceeds directly to “[***]” without achieving the “[***],”
then upon achieving the “[***]” Milestone Event, both the “[***]” and “[***]”
Milestone Event payments are due.
 
6.8.3.          Each time Biogen (or its Affiliates or Sublicensees) first
achieves a Milestone Event under Section 6.3 or Section 6.7, Biogen will send
Ionis a written notice thereof promptly (but no later than five Business Days)
following the date of achievement of such Milestone Event and such payment will
be due within [***] days of the date such notice was delivered.
 

6.9.
Royalty Payments to Ionis for Products.

 
6.9.1.          Biogen Full Royalty for Products. As partial consideration for
the rights granted to Biogen hereunder, subject to the provisions of this
Section 6.9.1 and Section 6.9.2, Biogen will pay to Ionis royalties on a
Collaboration Program-by-Collaboration Program basis on Annual worldwide Net
Sales of all Products included in the applicable Collaboration Program sold by
Biogen, its Affiliates or Sublicensees, on a country-by-country basis, in each
case in the amounts as follows in either: (i) Table 6.9.1(a) below, where the
Collaboration Program is designated a [***] (the “Biogen [***] Royalty”), or
(ii) Table 6.9.1(b) below, where the Collaboration Program is designated a [***]
(the “Biogen [***] Royalty”). The royalty rates set forth in Table 6.9.1(a) and
Table 6.9.1(b) below shall each be referred to as a “Biogen Full Royalty.”
 
Table 6.9.1(a) – [***] Royalty Rates
 
Royalty
Tier
Annual worldwide Net Sales of Products for the
applicable Collaboration Program ([***])
Royalty Rate
1
 
For the portion of Annual worldwide Net Sales
< $[***]
[***]%
2
 
For the portion of Annual worldwide Net Sales
> $[***] but < $[***]
[***]%
3
 
For the portion of Annual worldwide Net Sales
> $[***] but < $[***]
[***]%
4
 
For the portion of Annual worldwide Net Sales
> $[***]
[***]%



-70-

--------------------------------------------------------------------------------

Confidential
Table 6.9.1(b) – [***] Royalty Rates
 
Royalty
Tier
 
Annual worldwide Net Sales of Products for the
applicable Collaboration Program ([***])
Royalty Rate
1
 
For the portion of Annual worldwide Net Sales
< $[***]
[***]%
2
 
For the portion of Annual worldwide Net Sales
> $[***] but < $[***]
[***]%
3
 
For the portion of Annual worldwide Net Sales
> $[***]
[***]%



(a)           Annual worldwide Net Sales of Products will be calculated by
[***]. For clarity, the same royalty rate shall apply to all Products arising
from a given Collaboration Program, based on the Program Determination made for
Products that are the subject of such Collaboration Program pursuant to Section
6.5.4.
 
(b)           Biogen will pay Ionis royalties on Net Sales of Products arising
from named patient and other similar programs under Applicable Laws, and Biogen
will provide reports and payments to Ionis consistent with Section 6.12. No
royalties are due on Net Sales of Products arising from compassionate use and
other programs providing for the delivery of Product at no cost. The sales of
Products arising from named patient, compassionate use or other similar programs
will not be considered a First Commercial Sale for purposes of calculating the
Full Royalty Period.
 
(c)           For purposes of clarification, any Ionis Product-Specific Patents
for a Collaboration Program assigned to Biogen as set forth in Section 4.2.1
will still be considered Ionis Product-Specific Patents for purposes of
determining the royalty term and applicable royalty rates under this Section
6.9.
 
6.9.2.          Application of Royalty Rates for Products. All royalties set
forth under Section 6.9.1 are subject to the provisions of this Section 6.9.2
and are payable as follows:
 
(a)           Full Royalty Period for Products. Biogen’s obligation to pay to
Ionis the applicable Biogen Full Royalty above with respect to a Product will
continue on a country-by-country and Product-by-Product basis from the date of
First Commercial Sale of such Product until the later of the date of expiration
of (i) the last Valid Claim within the Licensed Patents Covering such Product in
the country in which such Product is made, used or sold, (ii) the data
exclusivity period conferred by the applicable Regulatory Authority in such
country with respect to such Product (e.g., such as in the case of an orphan
drug) or (iii) the [***] anniversary of the First Commercial Sale of such
Product in such country (such royalty period, the “Full Royalty Period”).
 
-71-

--------------------------------------------------------------------------------

Confidential
(b)           Competition from Generic Products for Products. Subject to Section
6.9.2(g)(i), on a country-by-country and Product-by-Product basis, if, during
the Full Royalty Period for a Product, a Loss of Market Exclusivity for a
Product in any country has occurred, then the Biogen Full Royalty rate used to
pay to Ionis royalties on such Product in such country will be reduced to [***]%
of the otherwise applicable Biogen Full Royalty rate.
 
(c)           Reduced Royalty Period for Products. Subject to Section 6.9.2(g),
on a country-by-country and Product-by-Product basis, after the expiration of
the Full Royalty Period for a Product and until the end of the Reduced Royalty
Period for such Product, in lieu of the applicable royalty rates set forth in
Table 6.9.1(a) or Table 6.9.1(b), Biogen will pay to Ionis royalty rates (the
“Biogen Reduced Royalty”) on Net Sales of such Product calculated on a Calendar
Year-by-Calendar Year basis by [***]; provided, however, that the Biogen Reduced
Royalty rate in each country will in no event exceed the [***].
 
(d)           End of Royalty Obligation for Products. On a country-by-country
and Product-by-Product basis, other than [***], Biogen’s obligation to make
royalty payments hereunder for a Product in such country will end on the
expiration of the Reduced Royalty Period for such Product in such country.
 
(e)           Royalty Examples. Schedule 6.9.2(e) attached hereto contains
examples of how royalties will be calculated under this Section 6.9.
 
(f)           Allocation of Net Sales. If, by reason of one or more royalty rate
adjustments under this Section 6.9.2, different royalty rates apply to Net Sales
of a Product in different countries, then Biogen will [***] such Net Sales
[***]. Schedule 6.9.2(f) attached hereto contains examples of how Net Sales of a
Product from different countries at different royalty rates will be [***].
 
(g)           Limitation on Aggregate Reduction for Royalties for Products.
 
(i)        Aggregate Royalty Reductions. In no event will the aggregate royalty
reductions reduce the royalties payable to Ionis on Net Sales of a Product in
any given period to an amount that is less than the [***] for such Product;
provided that Biogen shall have the right to [***].
 
(ii)       Aggregate Royalty Offsets during Full Royalty Period. During the Full
Royalty Period, unless Section 6.9.2(g)(iv) applies, in no event will the
aggregate royalty offsets reduce the royalties payable to Ionis on Net Sales of
a Product in any given period to an amount that is less than the greater of
[***].
 
(iii)      Aggregate Royalty Offsets during Reduced Royalty Period. During the
Reduced Royalty Period, unless Section 6.9.2(g)(iv) applies, in no event will
the aggregate royalty offsets reduce the royalties payable to Ionis on Net Sales
of a Product in any given period to an amount that is less than the greater of
(A) [***].
 
-72-

--------------------------------------------------------------------------------

Confidential
(iv)      Ionis Additional Core IP Offsets. During the Full Royalty Period or
Reduced Royalty Period, as applicable, in no event will the royalty offsets
attributable to Section 6.11.2(b) reduce the royalties payable to Ionis on Net
Sales of a Product in any given period to an amount that is less than the
greater of (A) [***].
 

6.10.
Payments to Biogen for a Discontinued Product.

 
6.10.1.        Reverse Royalty for a Discontinued Product. If Ionis or any of
its Affiliates or Sublicensees Commercializes a Discontinued Product that is the
subject of a Strategy that was a Collaboration Program for which Biogen has
exercised the Option and paid Ionis the applicable Option Fee, then following
the First Commercial Sale of such Discontinued Product by Ionis or its
Affiliates or Sublicensees, Ionis will pay to Biogen or to its designated
Affiliate a royalty of [***]% of Annual worldwide Net Sales of such Discontinued
Product (“Reverse Royalties”). Ionis’ obligation to pay to Biogen the Reverse
Royalties will [***].
 
6.10.2.        Applicable Royalty Provisions. In addition to this Section 6.10,
the definition of Net Sales in Appendix 1 and the other provisions contained in
this ARTICLE 6 governing payment of royalties from Biogen to Ionis will govern
the payment of Reverse Royalties from Ionis to Biogen under Section 6.10.1,
mutatis mutandis, including the provisions of Sections 6.9.2, 6.12, 6.13, 6.14
and 6.15.
 

6.11.
Third Party Rights and Payment Obligations.

 
6.11.1.        Existing Ionis In-License Agreements.
 
(a)           Certain of the Licensed Technology Controlled by Ionis as of the
Effective Date that will be licensed to Biogen under Section 4.1.1 on the
License Effective Date for a given Collaboration Program were in-licensed or
were acquired by Ionis or its Affiliates under agreements entered into prior to
the Effective Date with Third Party licensors or sellers or in a separate
written agreement between the Parties (all such license or purchase agreements
being the “Ionis In-License Agreements”), and certain milestone or royalty
payments and license maintenance fees may become payable by Ionis to such Third
Parties under the Ionis In-License Agreements based on the Parties’ Development,
Manufacture and Commercialization of a Product under this Agreement. Schedule
6.11.1 sets forth all Ionis In-License Agreements that as of the Execution Date
Ionis believes apply to potential Products, to the extent such potential
Products practice the inventions claimed in the Ionis Core Technology Patents in
the same manner as Ionis practices such inventions with respect to the products
in the Ionis Product Pipeline. As between the Parties, [***] will be responsible
for any payment obligations arising under the Ionis In-License Agreements.
 
-73-

--------------------------------------------------------------------------------

Confidential
(b)           If Biogen Controls Patent Rights and any Related Know-How as of
the Effective Date that Cover any potential Product under this Agreement
(including any Third Party Product IP), in each case, that were in-licensed or
were acquired by Biogen or its Affiliates under agreements entered into prior to
the Effective Date with Third Party licensors or sellers (all such license or
purchase agreements being the “Biogen In-License Agreements”) and certain
milestone or royalty payments and license maintenance fees become payable by
Biogen to such Third Parties under the Biogen In-License Agreements based on the
Parties’ Development, Manufacture and Commercialization of a Product under this
Agreement, then as between the Parties, [***] will be solely responsible for any
payment obligations arising under such Biogen In-License Agreements. Schedule
6.11.1 sets forth all Biogen In-License Agreements that as of the Execution Date
Biogen believes apply to the use of antisense technology to create contemplated
Products in the Field directed to Neurology Targets.
 
6.11.2.        In-License Agreements for Additional Ionis Core IP.
 
(a)           Each Party will promptly notify the other Party if either Party
becomes aware of Third Party Patent Rights that such Party reasonably determines
is Additional Ionis Core IP. “Additional Ionis Core IP” means any Patent Rights
that are Controlled by a Third Party that (i) [***] or, (ii) [***], (iii) would
not be considered Product-Specific Patents if Controlled by a Party or its
Affiliates and (iv) [***]. [***] will have the first right, and the obligation,
to negotiate with and seek to acquire rights (whether by purchase, assignment,
license or otherwise) or other access to such Additional Ionis Core IP such that
[***] such Additional Ionis Core IP [***] of this Agreement. If [***] Additional
Ionis Core IP, then such Additional Ionis Core IP (together with any Related
Know-How) [***] and Section 4.3.1 and any [***] will be paid solely by [***].
 
(b)           If, however, [***] by the [***] anniversary of [***]. If [***]
Additional Ionis Core IP, then, within [***] days of an invoice therefor from
[***] will reimburse [***] an amount equal to the Product Specific Payments,
other than royalties, payable in consideration for such Additional Ionis Core IP
(and any Related Know-How) and paid by [***] under such Third Party agreement.
With respect to royalties due on Products that are due as Product Specific
Payments in consideration for such Additional Ionis Core IP (and such Related
Know-How, if applicable), [***] shall be responsible for payment of all such
royalties to the applicable licensor. Subject to Section 6.9.2(g), [***].
 
(c)           Notwithstanding the foregoing, if the Parties do not agree whether
certain Third Party Patent Rights constitute Additional Ionis Core IP, then
Section 6.11.9 will apply.
 
6.11.3.        In-License Agreements for Required Third Party Core IP.
 
(a)           Each Party will promptly notify the other Party if either Party
becomes aware of Third Party Patent Rights that such Party reasonably determines
is Third Party Core IP.  “Third Party Core IP” means Third Party Patent Rights
that (i) do not constitute Additional Ionis Core IP, (ii) do not constitute
Third Party Product IP, and would not be considered Product-Specific Patents if
Controlled by a Party or its Affiliates and (iii) are [***]. Depending on the
stage of development of the applicable Product at the time of such notice, to
the extent known by a Party at the applicable time, such information will also
be included in the applicable Target Sanction Plan or Development Candidate
Identification Plan, as applicable.
 
-74-

--------------------------------------------------------------------------------

Confidential
(b)           If the Parties do not agree whether certain Third Party Patent
Rights constitute Third Party Core IP, then Section 6.11.8 will apply.
 
(c)           Following such notice, if the Parties agree that such Third Party
Patent Rights are Third Party Core IP, or if such Third Party Patent Rights are
deemed Third Party Core IP by a Third Party expert pursuant to Section 6.11.8,
then [***] shall have the first right, but not the obligation, to negotiate with
and seek to acquire rights (whether by purchase, assignment, license or
otherwise) or other access to such Third Party Core IP for use in the
Collaboration; provided that the Parties agree in accordance with Section
6.11.9(a) on the [***] each Party’s practice of such Third Party Core IP to
Research, Develop, Manufacture and Commercialize Products under this Agreement.
Except as expressly set forth in Sections 7.1.3(c)-7.1.3(f), if [***] Third
Party Core IP [***], then such Third Party Core IP (together with any Related
Know-How) will be included within the Licensed Technology and in the licenses
granted to Biogen under Section 4.1.1 and Section 4.3.1 and the Parties will
[***]% of all the Product Specific Payments payable in consideration for such
Third Party Core IP (and any Related Know-How) as follows: (i) [***] shall be
responsible for payment to the applicable Third Party licensor of all Product
Specific Payments other than [***], (ii) [***] shall [***] for its [***]% share
within [***] days following an invoice from [***] for such amounts and (iii)
[***] shall be responsible for paying to the applicable Third Party all [***]
due on Products that are due as Product Specific Payments and, subject to
Section 6.9.2(g), [***].
 
(d)           If Ionis [***] by the [***] anniversary of [***], then Ionis will
so notify Biogen and [***]. Except as expressly set forth in Sections
7.1.3(c)-7.1.3(f), if [***] Third Party Core IP pursuant to [***] Section
6.11.9(a), then [***] days of an invoice therefor from [***] of all the Product
Specific Payments, other than [***] payable in consideration for such Third
Party Core IP (and any Related Know-How) and paid by [***]. With respect to
royalties due on Products that are due as Product Specific Payments in
consideration for such Third Party Core IP (and any Related Know-How), [***].
 
6.11.4.        In-License Agreements for Product-Specific Third Party IP.
 
(a)           Each Party will promptly notify the other Party if either Party
becomes aware of Third Party Patent Rights that such Party reasonably determines
is Third Party Product IP.  “Third Party Product IP” means Third Party Patent
Rights that (i) do not constitute Additional Ionis Core IP, (ii) would be
considered Product-Specific Patents if Controlled by a Party or its Affiliates,
(iii) do not claim other active ingredients and (iv) are Necessary. Depending on
the stage of development of the applicable Product at the time of such notice,
to the extent known by a Party at the applicable time, such information will
also be included in the applicable Target Sanction Plan or Development Candidate
Identification Plan, as applicable.
 
(b)           If the Parties do not agree whether certain Third Party Patent
Rights constitute Third Party Product IP, then Section 6.11.8 will apply.
 
-75-

--------------------------------------------------------------------------------

Confidential
(c)           Following such notice, if the Parties agree that such Third Party
Patent Rights are Third Party Product IP or if such Third Party Patent Rights
are deemed Third Party Product IP by a Third Party expert pursuant to Section
6.11.9, then [***] shall have the first right, but not the obligation, to [***];
provided that the Parties agree in accordance with Section 6.11.9(a) on [***]
under this Agreement. Except as expressly set forth in Sections
7.1.3(c)-7.1.3(f), if [***] Third Party Product IP [***], then the Parties shall
[***] of all the Product Specific Payments payable in consideration for such
Third Party Product IP (and any Related Know-How) and paid by [***] as follows:
[***] shall be responsible for payment to the applicable Third Party licensor of
all such Product Specific Payments, [***] shall reimburse [***] for its [***]
for such amounts other than [***] shall be responsible for paying to the
applicable Third Party all [***] due on Products that are due as Product
Specific Payments and, [***].
 
(d)           If [***] by the [***] anniversary of [***], then Biogen will so
notify Ionis and Ionis may seek to acquire such rights or other access. Except
as expressly set forth in Sections 7.1.3(c)-7.1.3(f), [***] Third Party Product
IP [***] Section 6.11.9(a), then such Third Party Product IP (together with any
Related Know-How) will be included within the Licensed Technology and in the
licenses granted to Biogen under Section 4.1.1 and Section 4.3.1 and [***] days
of an invoice therefor [***] an amount equal to [***]% of all the Product
Specific Payments, other than [***], payable in consideration for such Third
Party Product IP (and any Related Know-How) [***].  [***] shall be responsible
for payment to the applicable Third Party of all [***] due on Products that are
due as Product Specific Payments in consideration for such Third Party Product
IP (and any Related Know-How) [***].
 
6.11.5.       In-License Agreements for Other Specified Third Party IP.
 
(a)           Biogen will notify Ionis if Biogen becomes aware of [***] Useful
Third Party Product IP. “Useful Third Party Product IP” means Third Party Patent
Rights that (i) do not constitute Additional Ionis Core IP, Third Party Core IP
or Third Party Product IP, (ii) [***], (iii) [***] and (iv) are not Necessary,
but are [***]. Depending on the stage of development of the applicable Product
at the time of such notice, to the extent known by a Party at the applicable
time, such information will also be included in the applicable Target Sanction
Plan or Development Candidate Identification Plan, as applicable.
 
(b)           Following any notice provided by Biogen in accordance with Section
6.11.5(a), [***] shall have the right, but not the obligation, to [***] and
[***] will provide to [***] of such Useful Third Party Product IP to Develop,
Manufacture and Commercialize Products under this Agreement.  Except as
expressly set forth in Sections 7.1.3(c)-7.1.3(f), if [***] Useful Third Party
Product IP [***], then [***] shall be responsible for [***]%, and [***] shall be
responsible for [***]%, in each case, of all the Product Specific Payments
payable in consideration for such Useful Third Party Product IP (and any Related
Know-How) and paid by [***] as follows: [***] shall be responsible for payment
to the applicable Third Party licensor of all such Product Specific Payments,
[***]% of any such Product Specific Payments paid by [***] to the relevant Third
Party under any [***] of this Agreement for [***] with respect to Product
Specific Payments other than [***], and [***] with respect to Product Specific
Payments that are [***] pursuant to [***].
 
-76-

--------------------------------------------------------------------------------

Confidential
6.11.6.        Other Acquisition of Third Party Rights.
 
(a)           Notwithstanding anything to the contrary set forth in this Section
6.11, if, after the Effective Date, (i) either Party Controls Patent Rights as a
result of an acquisition by such Party of all of the stock or assets of a Third
Party (such acquisition, an “Acquisition Transaction” and such intellectual
property rights, the “Third Party Acquisition IP”) and (ii) such Party
reasonably believes such Third Party Acquisition IP is Necessary, then such
Party will provide the non-acquiring Party notice thereof, including providing
details of the applicable Third Party Acquisition IP (and any Related Know-How)
and any related payment obligations potentially arising solely as a result of
the practice under such intellectual property in connection with the Research,
Development, Manufacture or Commercialization of a Product in accordance with
this Agreement. The acquiring Party shall [***]% of (A) [***] paid to any Third
Parties in connection with the applicable Acquisition Transaction and (B) [***]
that are not specifically triggered as a result of the Research, Development,
Manufacture or Commercialization of Products in accordance with this Agreement
(collectively, “Acquisition Costs”).
 
(b)           If, following such notice, the non-acquiring Party notifies the
acquiring Party in writing that it wishes to include within the scope of the
rights licensed to such Party under this Agreement such Third Party Acquisition
IP and any Related Know-How, then subject to [***] Section 6.11.6, such Third
Party Acquisition IP and Related Know-How will be included within the definition
or Licensed Technology (in the case of Third Party Acquisition IP Controlled by
Ionis) or the definition of Biogen Technology (in the case of Third Party
Acquisition IP Controlled by Biogen) and the following terms will apply:
 
(i)        The Parties will [***] Section 6.11.9(a) based on whether [***] is
(A) Additional Ionis Core IP, in which case the payment allocation rules in
Section 6.11.2 shall apply, (B) Third Party Core IP, in which case the payment
allocation rules in Section 6.11.3 shall apply, (C) Third Party Product IP, in
which case the payment allocation rules in Section 6.11.4 shall apply or (D)
Useful Third Party Product IP, in which case the payment allocation rules in
Section 6.11.5 will apply.
 
(ii)       Each Party will [***] within [***] days following [***]. Except as
provided for under Section 6.11.2, [***] shall be responsible for [***] subject
to Section 6.9.2(g), [***].
 
6.11.7.        Terms Applicable to Rights in Third Party IP. In each case where
a Party has the right to enter into an agreement with a Third Party pursuant to
this Section 6.11 for the grant of rights under Third Party Core IP, Third Party
Product IP, or Useful Third Party Product IP, as applicable, such Party will
negotiate with the applicable Third Party and seek to acquire such rights,
unless [***] Third Party Core IP, Third Party Product IP or Useful Third Party
Product IP (as applicable) [***]. If a Party [***] Third Party Core IP, Third
Party Product IP or Useful Third Party Product IP [***], then such Party will
promptly notify the other Party. Promptly following any such notice, with
respect to Third Party Core IP and Third Party Product IP, unless the Parties
[***], the Parties will [***] in accordance with the principles set forth in
this Section 6.11. Notwithstanding anything in this Agreement to the contrary,
during negotiations and if the Parties fail to secure rights under any Third
Party Core IP and Third Party Product IP on mutually agreed terms within [***]
of the [***], then unless otherwise agreed by the Parties, [***].
 
-77-

--------------------------------------------------------------------------------

Confidential
6.11.8.        Resolution by a Third Party Expert. If the Parties cannot agree
(a) whether certain Third Party Patent Rights constitute (i) Additional Ionis
Core IP under Section 6.11.2, (ii) Third Party Core IP under Section 6.11.3 or
(iii) Third Party Product IP under Section 6.11.4, then in each case ((i) -
(iii)), the Party proposing to acquire rights to such Third Party Patent Rights
or Know-How for use under this Agreement will send written notice thereof to the
other Party or (b) as to any allocation of payments contemplated by Section
6.11.9(a), then a Party may send written notice to the other Party, and in each
case ((a) and (b)), the Parties will engage an agreed upon independent Third
Party expert who shall be an intellectual property lawyer with expertise in the
patenting of Oligonucleotides and who has appropriate professional credentials
in the relevant jurisdiction to determine the question of whether or not such
Third Party intellectual property is Additional Ionis Core IP, Third Party Core
IP or Third Party Product IP, as applicable (including whether such intellectual
property is Necessary) or as to such allocation (as applicable). The
determination of the Third Party expert engaged under the preceding sentence
will be binding on the Parties solely for purposes of determining whether or not
such Third Party intellectual property is Additional Ionis Core IP, Third Party
Core IP or Third Party Product IP, as applicable, or as to such allocation (as
applicable) such that, in each case, the terms of Section 6.11.2, Section
6.11.3, Section 6.11.4 or Section 6.11.5 will apply. The costs of any Third
Party expert engaged under this Section 6.11.8 will be paid by [***].
 
6.11.9.        Allocation of Certain Costs and Recoveries.
 
(a)           Allocation for Multiple Programs or Products. As part of the
agreement by the Parties on the financial terms of a license or other Agreement
with a Third Party that would be applicable to each Party’s practice of any (i)
Third Party Core IP, (ii) Third Party Product IP, (iii) Additional Ionis Core
IP, (iv) Useful Third Party Product IP or (v) Third Party Acquisition IP, in
each case, to Research, Develop, Manufacture and Commercialize Products under
this Agreement, the Parties shall discuss (A) [***] that will apply thereto, (B)
[***], (C) whether the applicable Third Party intellectual property is or would
be used or practiced in connection with (1) [***] or (2) [***] and (D) in each
case [***]. Taking into account such considerations, the Parties will discuss in
good faith through the CSC [***] of the amounts payable in respect of such Third
Party Core IP, Third Party Product IP, Additional Ionis Core IP, Third Party
Acquisition IP or [***] Third Party Product IP between [***], with respect to
which such intellectual property is used or practiced. Notwithstanding anything
in this Agreement to the contrary, neither Party will [***] Third Party Core IP,
Third Party Product IP, Additional Ionis Core IP, Third Party Acquisition IP or
Useful Third Party Product IP, as applicable, in a manner that (I) [***] or (II)
[***].
 
(b)           Costs and Damages under Third Party Claims. Notwithstanding any
determination of the Third Party expert under Section 6.11.8, if a Third Party
that Controls any Patent Right or Know-How is awarded a judgment from a court of
competent jurisdiction arising from its claim against Biogen asserting that
rights to such Patent Rights or Know-How (as applicable) are necessary for
Biogen to Develop, Manufacture or Commercialize a Product, then:
 
-78-

--------------------------------------------------------------------------------

Confidential
(i)        if such Third Party Patent Rights or Know-How are Third Party Core IP
or Third Party Product IP then (A) Biogen may offset against [***] (1) [***]% of
[***], and (2) [***]% of the [***], in each case ((1) and (2)) subject to
Section 6.9.2(g) and (B) if Biogen is granted a license under such Third Party
Patent Rights in connection with such Third Party claim, then the [***];
 
(ii)       if such Third Party Patent Rights constitute Additional Ionis Core
IP, then Biogen will be (A) entitled to [***] and (B) subject to the floor for
Additional Ionis Core IP set forth in Section 6.9.2(g), permitted to offset
against any [***] (1) [***]% of [***] and (2) [***]% of any amounts paid by
Biogen to such Third Party to satisfy any actual damages or fees awarded by such
court against Biogen; and
 
(iii)      If such Third Party Patent Rights constitute Useful Third Party
Product IP, then subject to Section 6.9.2(g), Biogen may [***] as follows:
 
(A)          if the Parties agreed in writing not to acquire rights under any
such Third Party Patent Rights that constitute Useful Third Party Product IP,
then [***]% of (1) its [***] and (2) the sum of (i) [***] and (ii) [***]; and
 
(B)          in all other cases, (1) [***]% the [***] and (2) if [***], then the
[***] in accordance with Section 6.11.5.
 

6.12.
Payments.

 
6.12.1.        Commencement. Beginning with the Calendar Quarter in which the
First Commercial Sale for a Product is made and for each Calendar Quarter
thereafter, Biogen will make royalty payments for such Product to Ionis under
this Agreement within [***] following the end of each such Calendar Quarter.
Each royalty payment will be accompanied by a report summarizing Net Sales for
Products during the relevant Calendar Quarter and the calculation of royalties
due thereon, including country, units, sales price, the exchange rate used and
the aggregate reduction to gross sales to arrive at Net Sales. Following the end
of the first full Calendar Quarter subsequent to the First Commercial Sale in a
Major Market of any Product (but not in any subsequent Calendar Quarter unless
there is a material change in the amount of any reduction to gross sales or the
methodology used by Biogen to calculate any such reduction), Biogen will also
include in such report a description of the reductions to gross sales taken to
arrive at Net Sales, broken down by each category of reduction listed in clauses
(a) through (d) of the definition of “Net Sales” and a [***] qualitative
analysis describing how Biogen anticipates such reductions may fluctuate over
time. If no royalties are payable in respect of a given Calendar Quarter, then
Biogen will submit a written royalty report to Ionis so indicating together with
an explanation as to why no such royalties are payable. In addition, beginning
with the Calendar Quarter in which the First Commercial Sale for a Product is
made and for each Calendar Quarter thereafter within [***] following the end of
each such Calendar Quarter Biogen will provide Ionis [***] report estimating the
total Net Sales of, and royalties payable to Ionis for Products projected for
such Calendar Quarter.
 
-79-

--------------------------------------------------------------------------------

Confidential
6.12.2.        Mode of Payment. All payments under this Agreement will be (a)
payable in full in United States dollars, regardless of the country(ies) in
which sales are made, (b) made by wire transfer of immediately available funds
to an account designated by Ionis in writing and (c) except as set forth in
Section 6.13 or Section 12.5.1, non-creditable, irrevocable and non-refundable.
Whenever for the purposes of calculating the royalties payable under this
Agreement conversion from any foreign currency will be required, all amounts
will first be calculated in the currency of sale and then converted into United
States dollars by applying the monthly average rate of exchange as utilized by
Biogen, in accordance with GAAP, fairly applied and as employed on a consistent
basis throughout Biogen’s operations.
 
6.12.3.        Records Retention. Commencing with the First Commercial Sale of a
Product, Biogen will keep complete and accurate records pertaining to the sale
of Products for a period of [***] after the year in which such sales occurred,
and in sufficient detail to permit Ionis to confirm the accuracy of the Net
Sales or royalties paid by Biogen hereunder.
 

6.13.
Audits. After the License Effective Date for a particular Collaboration Program,
during the Agreement Term and for a period of [***] thereafter, at the request
and expense of Ionis, Biogen will permit an independent certified public
accountant of nationally recognized standing appointed by Ionis, at reasonable
times and upon reasonable notice, but in no case more than [***], to examine
such records as may be necessary for the purpose of verifying the calculation
and reporting of Net Sales and the correctness of any royalty payment made under
this Agreement for any period within the preceding [***]. Such inspection right
will not be exercised more than once with respect to records covering any
specific period of time, unless a prior audit indicated a discrepancy, in which
case such records may be re-audited one time. As a condition to examining any
records of Biogen, such auditor will sign a nondisclosure agreement reasonably
acceptable to Biogen in form and substance. Any and all records of Biogen
examined by such independent certified public accountant will be deemed Biogen’s
Confidential Information. Upon completion of the audit, the accounting firm will
provide both Biogen and Ionis with a written report disclosing whether the
royalty payments made by Biogen are correct or incorrect and the specific
details concerning any discrepancies (“Audit Report”). If, as a result of any
inspection of the books and records of Biogen, it is shown that Biogen’s
payments under this Agreement were less than the royalty amount which should
have been paid, then Biogen will make all payments required to be made by paying
Ionis the difference between such amounts to eliminate any undisputed
discrepancy revealed by said inspection within [***] days of receiving the Audit
Report, with interest calculated in accordance with Section 6.15. If, as a
result of any inspection of the books and records of Biogen, it is shown that
Biogen’s payments under this Agreement were greater than the royalty amount
which should have been paid, then [***]; provided, however, that if [***]. Ionis
will pay for such audit, except that if Biogen is found to have underpaid Ionis
by more than [***]% of the amount that should have been paid, Biogen will
reimburse Ionis’ reasonable costs of the audit.

 
-80-

--------------------------------------------------------------------------------

Confidential

6.14.
Taxes.

 
6.14.1.        Taxes on Income. Each Party will be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the activities of the Parties under this Agreement.
 
6.14.2.        Withholding Tax.
 
(a)           The Parties agree to cooperate with one another and use reasonable
efforts to lawfully avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made by the paying
Party to the receiving Party under this Agreement. To the extent the paying
Party is required to deduct and withhold taxes, interest or penalties on any
payment, the paying Party will pay the amounts of such taxes to the proper
governmental authority for the account of the receiving Party and remit the net
amount to the receiving Party in a timely manner. The paying Party will promptly
furnish the receiving Party with proof of payment of such taxes. If
documentation is necessary in order to secure an exemption from, or a reduction
in, any withholding taxes, the Parties will provide such documentation to the
extent they are entitled to do so.
 
6.14.3.        Tax Cooperation. Ionis will provide Biogen with any and all tax
forms that may be reasonably necessary in order for Biogen to lawfully not
withhold tax or to withhold tax at a reduced rate under an applicable bilateral
income tax treaty. Following Biogen’s timely receipt of such tax forms from
Ionis, Biogen will not withhold tax or will withhold tax at a reduced rate under
an applicable bilateral income tax treaty, if appropriate under the Applicable
Laws. Ionis will provide any such tax forms to Biogen upon request and in
advance of the due date. Each Party will provide the other with reasonable
assistance to determine if any taxes are applicable to payments under this
Agreement and to enable the recovery, as permitted by Applicable Law, of
withholding taxes resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party who would have been entitled to
receive the money but for the application of withholding tax under this Section
6.14.
 
6.14.4.       The provisions of this Section 6.14 are to be read in conjunction
with the provisions of Section 12.4 below.
 

6.15.
Interest. Any undisputed payments to be made hereunder that are not paid on or
before the date such payments are due under this Agreement will bear interest at
a rate per annum equal to the lesser of (a) the rate announced by Bank of
America (or its successor) as its prime rate in effect on the date that such
payment would have been first due plus 1% or (b) the maximum rate permissible
under Applicable Law.

 
-81-

--------------------------------------------------------------------------------

Confidential
ARTICLE 7.
INTELLECTUAL PROPERTY
 

7.1.
Ownership.

 
7.1.1.          Ionis Technology and Biogen Technology. As between the Parties,
Ionis will own and retain all of its rights, title and interests in and to the
Licensed Know-How and Licensed Patents and Biogen will own and retain all of its
rights, title and interests in and to the Biogen Know-How and Biogen Patents,
subject to any assignments, rights or licenses expressly granted by one Party to
the other Party under this Agreement.
 
7.1.2.          Agreement Technology. As between the Parties, Biogen is and will
be the sole owner of any Know-How discovered, developed, invented or created
solely by or on behalf of Biogen or its Affiliates under this Agreement (“Biogen
Program Know-How”) and any Patent Rights that claim or cover Biogen Program
Know-How (“Biogen Program Patents” and together with the Biogen Program
Know-How, the “Biogen Program Technology”), and will retain all of its rights,
title and interests thereto, subject to any rights or licenses expressly granted
by Biogen to Ionis under this Agreement. As between the Parties, Ionis is and
will be the sole owner of any Know-How discovered, developed, invented or
created solely by or on behalf of Ionis or its Affiliates under this Agreement
(“Ionis Program Know-How”) and any Patent Rights that claim or cover such
Know-How (“Ionis Program Patents” and together with the Ionis Program Know-How,
the “Ionis Program Technology”), and will retain all of its rights, title and
interests thereto, subject to any assignment, rights or licenses expressly
granted by Ionis to Biogen under this Agreement. Any Know-How discovered,
developed, invented or created jointly under this Agreement by or on behalf of
both Parties or their respective Affiliates or Third Parties acting on their
behalf (“Jointly-Owned Program Know-How”) and any Patent Rights that claim or
cover such Jointly-Owned Program Know-How (“Jointly-Owned Program Patents” and
together with the Jointly-Owned Program Know-How, the “Jointly-Owned Program
Technology”), are and will be owned jointly by Biogen and Ionis on an equal and
undivided basis, including all rights, title and interests thereto, subject to
any rights or licenses expressly granted by one Party to the other Party under
this Agreement. Except as expressly provided in this Agreement, neither Party
will have any obligation to account to the other for profits with respect to, or
to obtain any consent of the other Party to license or exploit, Jointly-Owned
Program Technology by reason of joint ownership thereof, and each Party hereby
waives any right it may have under the Laws of any jurisdiction to require any
such consent or accounting. Each Party will promptly disclose to the other Party
in writing, and will cause its Affiliates to so disclose, the discovery,
development, invention or creation of any Jointly-Owned Program Technology. The
Biogen Program Patents, Ionis Program Patents and Jointly-Owned Program Patents
are collectively referred to herein as the “Program Patents.”
 
-82-

--------------------------------------------------------------------------------

Confidential
7.1.3.          Joint Patent Committee.
 
(a)           The Parties will establish a “Joint Patent Committee” or “JPC”
promptly following the Effective Date. The JPC will serve as the primary contact
and forum for discussion between the Parties with respect to intellectual
property matters arising under this Agreement, with responsibilities including
(i) the preparation of the intellectual property strategy to govern the Parties’
activities set forth in the Neurology Plans and the activities set forth in this
ARTICLE 7, (ii) making recommendations following discussion by the Parties
regarding Third Party intellectual property rights that may be necessary or
useful to perform activities under, and the intellectual property considerations
to be taken into account in, each Target Sanction Plan in accordance with
Section 1.2.3(d)(iv), (iii) making recommendations with respect to intellectual
property considerations to be taken into account in each Development Candidate
Identification Plan under Section 1.8.2(a), including any Biogen Background
Technology to be included in any Development Candidate Identification Plan
(subject to Biogen’s agreement in its sole discretion with respect thereto),
(iv) the preparation of recommendations with respect to intellectual property
considerations in connection with proposed Development Candidates and Related
Program Compounds for consideration under Section 1.8.3(d)(i), (v) assessing and
making recommendations to the Neurology JDC prior to the Completion of
IND-Enabling Toxicology Studies regarding any Patent Rights of any Third Party
that may be necessary or useful for the Development, Manufacture or
Commercialization of any Development Candidate that is the subject of such
IND-Enabling Toxicology Studies and (vi) evaluating any activities under a
Neurology Plan that are proposed to be conducted with an academic or non-profit
collaborator and making recommendations as to where and with whom such
activities should be conducted as set forth under Section 1.8.7, and in each
case will cooperate with respect to any such activities. Ionis’ obligation to
participate in the JPC will terminate on the later of (A) the end of the
Research Term and (B) Biogen’s exercise of (or the expiration or termination of)
the last Option. Thereafter, Ionis will have the right, but not the obligation,
to participate in JPC meetings, but shall nevertheless continue to coordinate
with Biogen with respect to the activities set forth in this ARTICLE 7 during
the Agreement Term.
 
(b)           The JPC will discuss a strategy and make recommendations with
regard to intellectual property considerations (i) with respect to the Parties’
activities under the Core Research Program and the Neurological Disease Research
Program, promptly following the Effective Date and (ii) with respect to each
Collaboration Program, promptly after such Collaboration Program is designated,
which strategies shall include (A) considerations for identifying potential
inventions and making inventorship determinations, (B) considerations when
selecting each Development Candidate, (C) considerations for Prosecution and
Maintenance, defense and enforcement of Ionis Product-Specific Patents that
would be or are licensed to Biogen under Section 4.1.1 in connection with a
Product, Biogen Product-Specific Patents and Jointly-Owned Program Patents, (D)
defense against allegations of infringement of Third Party Patent Rights and (E)
licenses to Third Party Patent Rights or Know-How, in each case ((A) through
(E)) to the extent such matter would be reasonably likely to have a material
impact on the Agreement or the ownership of intellectual property or the
licenses granted hereunder. The applicable strategy and the JPC’s
recommendations, as applicable, will be considered in good faith in the
performance of the Neurology Plans, the preparation of the intellectual property
assessment to be included in each Development Candidate Data Package and by the
Party entitled to designate a Development Candidate or prosecute, enforce and
defend such Patent Rights, as applicable, hereunder, but will not be binding on
such Party.
 
-83-

--------------------------------------------------------------------------------

Confidential
(c)           Ionis or Biogen (as applicable) will provide the Joint Patent
Committee with notice of any Know-How or Patent Rights discovered, developed,
invented or created jointly by such Party and a Third Party in the performance
of activities under the Neurology Plans or solely by a Third Party performing
activities under the Neurology Plans on such Party’s behalf (such Know-How and
Patent Rights, the “Collaborator IP”) promptly after such Party receives notice
or otherwise becomes aware of the existence of such Collaborator IP. The JPC
will determine whether any such Collaborator IP would be infringed or
misappropriated (as applicable) by the Development, Manufacture or
Commercialization of the applicable Development Candidate or any Compound under
consideration by Biogen for potential designation as a Development Candidate. If
the JPC (or independent patent counsel engaged pursuant to Section 7.1.3(f))
determines that any Collaborator IP would be infringed or misappropriated (as
applicable) by the Development, Manufacture or Commercialization of such
Development Candidate or Compound, then [***]; provided that, if such Party is
unable to obtain [***] license to such Collaborator IP or if the Parties
mutually agree that it is not necessary to obtain [***] license, then such Party
shall use commercially reasonable efforts to obtain a [***] license to such
Collaborator IP from such Third Party (any such [***] with such Third Party, a
“Collaborator License”), and in each case, such Party will endeavor to obtain in
such Collaborator License the right to sublicense such Collaborator IP to the
other Party on terms that contain no greater restrictions on the other Party’s
use of such Collaborator IP than those set forth in this Agreement.
 
(d)           Notwithstanding any provision to the contrary in this Agreement,
including Section 6.11, if Collaborator IP (other than Additional Ionis Core IP)
arises from activities performed by a Third Party under the applicable Neurology
Plan, then any payment obligations arising under the applicable Collaborator
License based on the Development or Commercialization of a Product will be
shared the Parties as follows: (i) in the case where [***] enters into such
Collaborator License, [***] will be solely responsible for paying any payment
obligations that [***], except that [***] will be solely responsible for paying
any payment obligations that [***] under any such Collaborator Licenses that
that [***] approved prior to execution thereof and (ii) in the case where [***]
enters into such Collaborator License, [***] will be solely responsible for
paying any payment obligations that [***].
 
(e)           With respect to any such Collaborator IP licensed by Ionis under a
Collaborator License with such Third Party, Biogen will have the right in
accordance with Section 4.1.5 to elect to exclude any such Collaborator IP from
the applicable license granted to Biogen under Section 4.1.1 by providing Ionis
written notice prior to the License Effective Date for the applicable
Collaboration Program. If, Biogen timely provides Ionis with such a written
notice to exclude certain of such Collaborator IP from such license, such
Collaborator IP will not be included in the Licensed Technology licensed with
respect to such Collaboration Program under this Agreement. If Biogen does not
provide Ionis with such a written notice to exclude such Collaborator IP prior
to the License Effective Date for the applicable Collaboration Program
hereunder, then such Collaborator IP (and any Third Party Obligations to the
extent applicable to Products) will be included in the Licensed Technology
licensed with respect to the applicable Collaboration Program under this
Agreement.
 
(f)            In case of a dispute in the Joint Patent Committee over whether
any Collaborator IP would be infringed or misappropriated (as applicable) by the
Development, Manufacture or Commercialization of the applicable Development
Candidate or any Compound under consideration by Biogen for potential
designation as the Development Candidate, at the non-contracting Party’s
request, such dispute will be resolved by independent patent counsel not engaged
or regularly employed in the past two years by either Party and reasonably
acceptable to both Parties, taking into account any existing prior art. The
decision of such independent patent counsel will be binding on the Parties.
Expenses of such patent counsel will be borne by the non-contracting Party.
 
-84-

--------------------------------------------------------------------------------

Confidential
(g)           In addition, the Joint Patent Committee will be responsible for
the determination of inventorship of Patent Rights that claim or cover Know-How
discovered, developed, invented or created under this Agreement in accordance
with United States patent Laws. In case of a dispute in the Joint Patent
Committee (or otherwise between Ionis and Biogen) over inventorship of Program
Patents, if the Joint Patent Committee cannot resolve such dispute, then such
dispute will be resolved by independent patent counsel not engaged or regularly
employed in the past two years by either Party and reasonably acceptable to both
Parties. The decision of such independent patent counsel will be binding on the
Parties. Expenses of such patent counsel will be shared equally by the Parties.
 
(h)           The JPC will comprise an equal number of members from each Party.
The Joint Patent Committee will meet as often as agreed by them (and at least
semi-Annually), to discuss matters arising out of the activities set forth in
this ARTICLE 7. The JPC will determine by unanimous consent of its members the
JPC operating procedures at its first meeting, including the JPC’s policies for
replacement of JPC members, and the location of meetings, which will be codified
in the written minutes of the first JPC meeting. To the extent reasonably
requested by either Party, the Joint Patent Committee will solicit the
involvement of more senior members of their respective legal departments (up to
the most senior intellectual property attorney, where appropriate) with respect
to critical issues, and may escalate issues to the Executives for input and
resolution pursuant to Section 12.1. Each Party’s representatives on the Joint
Patent Committee will consider comments and suggestions made by the other in
good faith. If either Party deems it reasonably advisable, the Parties will
enter into a mutually agreeable common interest agreement covering the matters
contemplated by this Agreement.
 

7.2.
Prosecution and Maintenance of Patents.

 
7.2.1.          Patent Filings. Subject to Biogen’s right to provide reasonable
input and comment as set forth in Section 7.2.5(a), the Party responsible for
Prosecution and Maintenance of any Patent Rights as set forth in Section 7.2.2
and Section 7.2.3 will endeavor to obtain patent protection for the applicable
Product as it Prosecutes and Maintains its other patents Covering products in
development, using counsel of its own choice but reasonably acceptable to the
other Party, in such countries as the responsible Party sees fit.
 
-85-

--------------------------------------------------------------------------------

Confidential
7.2.2.          Licensed Patents and Biogen Patents.
 
(a)           Licensed Patents In General. Prior to the License Effective Date
for a Collaboration Program, and subject to Biogen’s right to provide reasonable
input and comment as set forth in Section 7.2.5(a), Ionis will control and be
responsible for all aspects of the Prosecution and Maintenance of all Licensed
Patents that are the subject of such license grant for such Collaboration
Program, subject to this Section 7.2.2(a) and Section 7.2.3. During the
Agreement Term, Ionis will control and be responsible for all aspects of the
Ionis Core Technology Patents and Ionis Manufacturing and Analytical Patents.
Ionis will use commercially reasonable efforts to diligently Prosecute and
Maintain all Jointly-Owned Program Patents for which Ionis has the right to
Prosecute and Maintain. On a Collaboration Program-by-Collaboration Program
basis, until the earlier of the License Effective Date with respect to such
Collaboration Program and the expiration or termination of Biogen’s right to be
granted such license, Ionis will use commercially reasonable efforts to
diligently Prosecute and Maintain all Ionis Product-Specific Patents that are
the subject of such Collaboration Program to the extent that Ionis has the right
to Prosecute and Maintain such Patent Rights.
 
(b)           Licensed Patents After License Effective Date. Upon the License
Effective Date with respect to a Collaboration Program, Biogen will control and
be responsible for all aspects of the Prosecution and Maintenance of all the
Ionis Product-Specific Patents and Jointly-Owned Program Patents that are
subject to the license under Section 4.1.1 for such Collaboration Program to the
same extent Ionis had the right to control and was responsible for such
Prosecution and Maintenance immediately prior to such License Effective Date,
subject to Section 7.2.3, and will grant Ionis the license set forth in Section
4.2.2.
 
(c)           Biogen Patents. Biogen will control and be responsible for all
aspects of the Prosecution and Maintenance of all Biogen Patents, subject to
Section 7.2.3.
 
7.2.3.          Jointly-Owned Program Patents. Subject to Biogen’s right to
provide reasonable input and comment as set forth in Section 7.2.5(a), Ionis
will control and be responsible for all aspects of the Prosecution and
Maintenance of Jointly-Owned Program Patents that do not Cover Products. Prior
to the License Effective Date for a Collaboration Program and subject to
Biogen’s right to provide reasonable input and comment as set forth in Section
7.2.5(a), Ionis will control and be responsible for all aspects of the
Prosecution and Maintenance of Jointly-Owned Program Patents Covering Products
that are the subject of such Collaboration Program. After the License Effective
Date for a Collaboration Program, Biogen will control and be responsible for all
aspects of the Prosecution and Maintenance of Jointly-Owned Program Patents
Covering Products that are the subject of such Collaboration Program.
 
7.2.4.          Prosecution of Multi-Indication Product-Specific Patents; Biogen
Supremacy to Enforce and Extend. With respect to Product-Specific Patents
related to Multi-Indication Products, the Parties will endeavor to prosecute
such Patent Rights to claim inventions related to Neurological Diseases
separately from inventions related to Non-Neurological Indications. If there is
an Ionis Product-Specific Patent that Covers both (a) a Multi-Indication Product
licensed to Biogen under Section 4.1.1 and (b) a Multi-Indication Product of
Ionis (each such Ionis Product-Specific Patent, a “Multi-Indication
Product-Specific Patent”), then so long as Biogen is Developing and
Commercializing such Multi-Indication Product pursuant to its license under
Section 4.1.1, upon the grant of such license, Biogen will have the sole and
exclusive right, but not the obligation, to institute and control any (i)
Proceeding related to the infringement of such Multi-Indication Product-Specific
Patent, (ii) Prosecution and Maintenance of such Multi-Indication
Product-Specific Patent and (iii) patent term extension related to such
Multi-Indication Product-Specific Patent.
 
-86-

--------------------------------------------------------------------------------

Confidential
7.2.5.          Other Matters Pertaining to Prosecution and Maintenance of
Patents.
 
(a)           Ionis will keep Biogen reasonably informed through the Joint
Patent Committee (or directly, if the Joint Patent Committee has been disbanded)
as to material developments with respect to the Prosecution and Maintenance of
(i) those Ionis Core Technology Patents and Ionis Manufacturing and Analytical
Patents that Cover any Development Candidate or Product and (ii) the Ionis
Product-Specific Patents and Jointly-Owned Program Patents, in each case ((i)
and (ii)), for which Ionis has the responsibility to Prosecute and Maintain
pursuant to Section 7.2.2, Section 7.2.3 or this Section 7.2.5, including by
providing copies of material data as it arises. Ionis will timely provide Biogen
the timely opportunity to have reasonable input into the strategic aspects of
such Prosecution and Maintenance, including the countries in which such Patent
Rights are filed, and will consider Biogen’s input with respect to such
strategic aspects in good faith but which will not be binding on Ionis.
Additionally, Ionis will promptly provide to Biogen drafts of all patent-related
filings and communications related to the such Patent Rights, including copies
of office actions or other correspondence that Ionis receives from any patent
office, drafts of office action responses or other correspondence that Ionis
provides to any patent office, and copies and drafts of all interferences,
reissues, re-examinations, oppositions or requests for patent term extensions,
in each case, for Biogen’s review and comment, and Ionis will consider in good
faith any reasonable comments timely provided by Biogen with respect to such
draft filings and communications.
 
(b)           Following the License Effective Date with respect to a particular
Collaboration Program, Biogen will keep Ionis reasonably informed through the
Joint Patent Committee (or directly, if the Joint Patent Committee has been
disbanded) as to material developments with respect to the Prosecution and
Maintenance of Product-Specific Patents or Jointly-Owned Program Patents for
which Biogen has the responsibility to Prosecute and Maintain pursuant to
Section 7.2.2, Section 7.2.3 or this Section 7.2.5, including by providing
copies of material data as it arises and will provide Ionis the timely
opportunity to have reasonable input into the strategic aspects of such
Prosecution and Maintenance, which input Biogen will consider in good faith but
which will not be required to implement. Following the License Effective Date
with respect to a particular Collaboration Program, Biogen will have final
decision-making authority with respect to the Prosecution and Maintenance,
enforcement and defense of such Product-Specific Patents or Jointly-Owned
Program Patents related to such Collaboration Program, including any Proceeding
related to the infringement of such Patent Rights and any patent term extensions
related to such Patent Rights.
 
-87-

--------------------------------------------------------------------------------

Confidential
(c)           If Biogen elects (i) not to file and prosecute patent applications
for the Jointly-Owned Program Patents or Ionis Product-Specific Patents that
have been licensed or assigned to Biogen under this Agreement or the Biogen
Product-Specific Patents (“Biogen-Prosecuted Patents”) in a particular country,
(ii) not to continue the Prosecution and Maintenance (including any
interferences, oppositions, reissue proceedings, re-examinations, and patent
term extensions, adjustments, and restorations) of any Biogen-Prosecuted Patent
in a particular country or (iii) not to file and prosecute patent applications
for the Biogen-Prosecuted Patent in a particular country following a written
request from Ionis to file and prosecute in such country, then in each case ((i)
– (iii)), Biogen will so notify Ionis promptly in writing of its intention
(including a reasonably detailed rationale for doing so) with sufficient time to
enable Ionis to meet any deadlines by which an action must be taken to establish
or preserve any such Patent Right in such country; and except as set forth in
Section 7.2.5(d) Ionis will have the right, but not the obligation, to file,
prosecute, maintain, enforce or otherwise pursue such Biogen-Prosecuted Patent
in the applicable country at its own expense with counsel of its own choice. In
such case, Biogen will cooperate with Ionis to file for, or continue to
Prosecute and Maintain, enforce or otherwise pursue such Biogen-Prosecuted
Patent in such country in Ionis’ own name, but only to the extent that Biogen is
not required to take any position with respect to such abandoned
Biogen-Prosecuted Patent that would be reasonably likely to adversely affect the
scope, validity or enforceability of any of the other Patent Rights being
prosecuted and maintained by Biogen under this Agreement. Notwithstanding
anything to the contrary in this Agreement, if Ionis assumes responsibility for
the Prosecution and Maintenance of any such Biogen-Prosecuted Patent under this
Section 7.2.5(c), then Ionis will have no obligation to notify Biogen if Ionis
intends to abandon such Biogen-Prosecuted Patent.
 
(d)           Notwithstanding Section 7.2.5(c) above, if, after having consulted
with outside counsel, Biogen reasonably determines that filing or continuing to
prosecute a patent application in a particular country for a Biogen-Prosecuted
Patent (the “Conflicting Patent Right”) is reasonably likely to adversely affect
the scope, validity or enforceability of a patent application or issued patent
in a particular country for another Biogen-Prosecuted Patent (the “Superior
Patent Right”), in each case where both the Conflicting Patent Right and the
Superior Patent Right if issued would meet the criteria set forth in clause (i)
of Section 6.9.2(a), then so long as Biogen continues to Prosecute and Maintain
the Superior Patent Right in accordance with this Agreement, Ionis will not have
the right under Section 7.2.5(c) above to file or prosecute the Conflicting
Patent Right.
 
(e)           If, during the Agreement Term, Ionis intends not to file or to
abandon in any jurisdiction any Ionis Product-Specific Patent for which Ionis is
responsible for Prosecution and Maintenance without first filing a continuation
or substitution, then, if Biogen’s right to obtain a license under Section 4.1.1
to such Ionis Product-Specific Patent has not expired or terminated, Ionis will
notify Biogen of such intention at least [***] days before such Patent Right
will become abandoned, and Biogen will have the right, but not the obligation,
to assume responsibility and final decision-making authority for the Prosecution
and Maintenance thereof at its own expense (subject to Section 7.3.1) with
counsel of its own choice. Notwithstanding anything to the contrary in this
Agreement, if Biogen assumes responsibility for the Prosecution and Maintenance
of any such Ionis Product-Specific Patent under this Section 7.2.5(e), then
Biogen will have no obligation to notify Ionis if Biogen intends to abandon such
Ionis Product-Specific Patent.
 
(f)           The Parties, through the Joint Patent Committee (or directly, if
the Joint Patent Committee has been disbanded), will cooperate in good faith to
determine if and when any divisional or continuation applications will be filed
with respect to any Program Patents or Product-Specific Patents, and where a
divisional or continuation patent application filing would be practical and
reasonable, following which determination such a divisional or continuation
filing will be made.
 
-88-

--------------------------------------------------------------------------------

Confidential
(g)           If the Party responsible for Prosecution and Maintenance of a
Jointly-Owned Program Patent pursuant to Section 7.2.3 intends to abandon such
Jointly-Owned Program Patent without first filing a continuation or
substitution, then such Party will notify the other Party of such intention at
least [***] days before such Jointly-Owned Program Patent will become abandoned,
and such other Party will have the right, but not the obligation, to assume
responsibility and final decision-making authority for the Prosecution and
Maintenance thereof at its own expense (subject to Section 7.3.1) with counsel
of its own choice, in which case the abandoning Party will, and will cause its
Affiliates to, assign to the other Party (or, if such assignment is not
possible, grant a fully-paid exclusive license in) all of their rights, title
and interests in and to such Jointly-Owned Program Patents. If a Party assumes
responsibility for the Prosecution and Maintenance of any such Jointly-Owned
Program Patents under this Section 7.2.5(g), such Party will have no obligation
to notify the other Party of any intention of such Party to abandon such
Jointly-Owned Program Patents.
 
(h)           In addition, the Parties will consult, through the Joint Patent
Committee (or directly, if the Joint Patent Committee has been disbanded), and
take into consideration the comments of the other Party for all matters relating
to interferences, reissues, re-examinations and oppositions with respect to
those Patent Rights in which such other Party (i) has an ownership interest,
(ii) has received a license thereunder in accordance with this Agreement or
(iii) may in the future, in accordance with this Agreement, obtain a license or
sublicense thereunder.
 

7.3.
Patent Costs.

 
7.3.1.          Jointly-Owned Program Patents. Unless the Parties agree
otherwise, Ionis and Biogen will share equally the Patent Costs associated with
the Prosecution and Maintenance of Jointly-Owned Program Patents; provided that
either Party may decline to pay its share of costs for filing, prosecuting and
maintaining any Jointly-Owned Program Patents in a particular country or
particular countries, in which case the declining Party will, and will cause its
Affiliates to, assign to the other Party (or, if such assignment is not
possible, grant a fully-paid exclusive license in) all of their rights, titles
and interest in and to such Jointly-Owned Program Patents.
 
7.3.2.          Licensed Patents and Biogen Patents. Except as set forth in
Section 7.3.1, each Party will be responsible for all Patent Costs incurred by
such Party prior to and after the Effective Date in all countries in the
Prosecution and Maintenance of Patent Rights for which such Party is responsible
under Section 7.2; provided, however, that after the License Effective Date for
a Collaboration Program, Biogen will be solely responsible for Patent Costs
arising from the Prosecution and Maintenance of the Ionis Product-Specific
Patents related to such Collaboration Program.
 
-89-

--------------------------------------------------------------------------------

Confidential

7.4.
Defense of Claims Brought by Third Parties.

 
7.4.1.          If a Third Party initiates a Proceeding claiming a Patent Right
owned by or licensed to such Third Party is infringed by the Development,
Manufacture or Commercialization of a Product, (a) Ionis will have the first
right, but not the obligation, to defend against any such Proceeding initiated
prior to the License Effective Date for the applicable Collaboration Program at
its sole cost and expense, and (b) Biogen will have the first right, but not the
obligation, to defend against any such Proceeding initiated after the License
Effective Date for the applicable Collaboration Program at its sole cost and
expense. If the Party having the first right to defend against such Proceeding
(the “Lead Party”) elects to defend against such Proceeding, then the Lead Party
will have the sole right to direct the defense and to elect whether to settle
such claim (but only with the prior written consent of the other Party, not to
be unreasonably withheld, conditioned or delayed). The other Party will
reasonably assist the Lead Party in defending such Proceeding and cooperate in
any such litigation at the request and expense of the Lead Party. The Lead Party
will provide the other Party with prompt written notice of the commencement of
any such Proceeding that is of the type described in this Section 7.4, and the
Lead Party will keep the other Party apprised of the progress of such
Proceeding. Notwithstanding the foregoing, (i) if Ionis is the Lead Party, then
Ionis will cooperate in good faith with Biogen on the institution, prosecution
and control of such Proceeding, will provide Biogen with copies of filings,
submissions and communications related to such Proceeding in sufficient time to
allow Biogen to review and comment thereon, and will incorporate any reasonable
comments timely provided by Biogen with respect to such filings, submissions and
communications and (ii) if Biogen is the Lead Party and Ionis is a named party,
then Biogen will cooperate in good faith with Ionis on the institution,
prosecution and control of such Proceeding and will provide Ionis the timely
opportunity to have reasonable input into the strategic aspects of such
Proceeding, which Biogen will consider in good faith but which will not be
required to implement. If the Lead Party elects not to defend against a
Proceeding, then the Lead Party will so notify the other Party in writing within
[***] days after the Lead Party first receives written notice of the initiation
of such Proceeding, and the other Party (the “Step-In Party”) will have the
right, but not the obligation, to defend against such Proceeding at its sole
cost and expense and thereafter the Step-In Party will have the sole right to
direct the defense thereof, including the right to settle such claim. In any
event, the Party not defending such Proceeding will reasonably assist the other
Party and cooperate in any such litigation at the request and expense of the
Party defending such Proceeding. Each Party may at its own expense and with its
own counsel join any defense initiated or directed by the other Party under this
Section 7.4. Each Party will provide the other Party with prompt written notice
of the commencement of any such Proceeding under this Section 7.4, and such
Party will promptly furnish the other Party with a copy of each communication
relating to the alleged infringement that is received by such Party.
 
7.4.2.          Discontinued Product. If a Third Party initiates a Proceeding
claiming that any Patent Right or Know-How owned by or licensed to such Third
Party is infringed by the Development, Manufacture or Commercialization of a
Discontinued Product, then Ionis will have the first right, but not the
obligation, to defend against and settle such Proceeding at its sole cost and
expense. Biogen will reasonably assist Ionis in defending such Proceeding and
cooperate in any such litigation at the request and expense of Ionis. Each Party
may at its own expense and with its own counsel join any defense directed by the
other Party. Ionis will provide Biogen with prompt written notice of the
commencement of any such Proceeding, or of any allegation of infringement of
which Ionis becomes aware and that is of the type described in this Section
7.4.2, and Ionis will promptly furnish Biogen with a copy of each communication
relating to the alleged infringement received by Ionis.
 
-90-

--------------------------------------------------------------------------------

Confidential
7.4.3.          Interplay Between Enforcement of IP and Defense of Third Party
Claims. Notwithstanding the provisions of Section 7.4.1 and Section 7.4.2, to
the extent that a Party’s defense against a Third Party claim of infringement
under this Section 7.4 involves (a) the enforcement of the other Party’s
Know-How or Patent Rights (e.g., a counterclaim of infringement), or (b) the
defense of an invalidity claim with respect to such other Party’s Know-How or
Patent Rights, then, in each case, the general concepts of Section 7.5 will
apply to the enforcement of such other Party’s Know-How or Patent Rights or the
defense of such invalidity claim (i.e., each Party has the right to enforce its
own intellectual property, except that the relevant Commercializing Party will
have the initial right, to the extent provided in Section 7.5, to enforce such
Know-How or Patent Rights or defend such invalidity claim, and the other Party
will have a step-in right, to the extent provided in Section 7.5, to enforce
such Know-How or Patent Rights or defend such invalidity claim).
 

7.5.
Enforcement of Patents against Competitive Infringement.

 
7.5.1.          Duty to Notify of Competitive Infringement. If either Party
learns of an infringement, unauthorized use, misappropriation or threatened
infringement by a Third Party to which such Party does not owe any conflicting
obligation of confidentiality with respect to any Licensed Patents by reason of
the development, manufacture, use or commercialization of a product directed
against the RNA that encodes a Collaboration Target in the Field (“Competitive
Infringement”), such Party will promptly notify the other Party in writing and
will provide such other Party with available evidence of such Competitive
Infringement; provided, however, that for cases of Competitive Infringement
under Section 7.5.8 below, such written notice will be given within 10 days.
 

 
7.5.2.
Prior to License Grant. For any Competitive Infringement with respect to a
Product occurring after the Effective Date but before the License Effective Date
for the Collaboration Program of which such Product is the subject, Ionis will
have the first right, but not the obligation, to institute, prosecute, and
control a Proceeding with respect thereto, by counsel of its own choice, and
Biogen will have the right to be represented in that action by counsel of its
own choice at its own expense. Ionis will provide Biogen with prompt written
notice of the commencement of any such Proceeding, and Ionis will keep Biogen
apprised of the progress of such Proceeding. Additionally, Ionis will provide
Biogen with copies of filings, submissions and communications related to such
Proceeding in sufficient time to allow Biogen to review and comment thereon, and
will consider in good faith any reasonable comments timely provided by Biogen
with respect to such filings, submissions and communications. Subject to the
preceding sentence, Ionis will have the sole right to control such litigation.
If Ionis fails to initiate a Proceeding within a period of 90 days after receipt
of written notice of such Competitive Infringement (subject to a 90 day
extension to conclude negotiations, which extension will apply only in the event
that Ionis has commenced good faith negotiations with an alleged infringer for
elimination of such Competitive Infringement within such 90 day period), Biogen
will have the right to initiate and control a Proceeding with respect to such
Competitive Infringement by counsel of its own choice; provided that Ionis will
have the right to be represented in any such action by counsel of its own choice
at its own expense. Notwithstanding the foregoing, Ionis will at all times have
the sole right to institute, prosecute, and control any Proceeding under this
Section 7.5.2 to the extent involving any Ionis Core Technology Patents or Ionis
Manufacturing and Analytical Patents.

 
-91-

--------------------------------------------------------------------------------

Confidential
7.5.3.
Biogen Enforcement Rights. Notwithstanding Section 7.5.2 and Section 7.5.4, in
the case where a Third Party is infringing an Ionis Core Technology Patent and a
Patent Right Controlled by Biogen by reason of the development, manufacture, use
or commercialization of a product directed against the RNA that encodes a High
Interest Target or a Collaboration Target in the Field, then such Party will
promptly notify the other Party in writing. If Biogen also enforces any Patent
Rights Controlled by Biogen (including any Ionis Product-Specific Patents by
Ionis to Biogen under this Agreement) against such infringement, then Biogen may
elect to have Ionis and Biogen enforce the applicable Ionis Core Technology
Patents and the applicable Patent Rights Controlled by Biogen against such
infringing Third Party.

 
7.5.4.          Following License Grant. For any Competitive Infringement with
respect to a particular Product (except for a Discontinued Product) occurring
after the License Effective Date for the Collaboration Program of which such
Product is the subject, so long as part of such Proceeding Biogen also enforces
any Patent Rights Controlled by Biogen (including any Ionis Product-Specific
Patents assigned by Ionis to Biogen under this Agreement) being infringed that
Cover the Product, then Biogen will have the first right, but not the
obligation, to institute, prosecute, and control a Proceeding with respect
thereto by counsel of its own choice at its own expense, and Ionis will have the
right, at its own expense, to be represented in that action by counsel of its
own choice, however, Biogen will have the right to control such litigation. If
Biogen fails to initiate a Proceeding within a period of 90 days after receipt
of written notice of such Competitive Infringement (subject to a 90 day
extension to conclude negotiations, if Biogen has commenced good faith
negotiations with an alleged infringer for elimination of such Competitive
Infringement within such 90 day period), Ionis will have the right to initiate
and control a Proceeding with respect to such Competitive Infringement by
counsel of its own choice, and Biogen will have the right to be represented in
any such action by counsel of its own choice at its own expense. Notwithstanding
the foregoing, Ionis will at all times have the sole right to institute,
prosecute, and control any Proceeding under this Section 7.5.4 to the extent
involving any Ionis Core Technology Patents or Ionis Manufacturing and
Analytical Patents.
 
-92-

--------------------------------------------------------------------------------

Confidential
7.5.5.          Joinder.
 
(a)           If a Party initiates a Proceeding in accordance with this Section
7.5, then the other Party agrees to be joined as a party plaintiff where
necessary and to give the first Party reasonable assistance and authority to
file and prosecute the Proceeding. Subject to Section 7.5.6, the costs and
expenses of each Party incurred pursuant to this Section 7.5.5(a) will be borne
by the Party initiating such Proceeding.
 
(b)           If one Party initiates a Proceeding in accordance with this
Section 7.5, the other Party may join such Proceeding as a party plaintiff where
necessary for such other Party to seek lost profits with respect to such
infringement or where such Proceeding relates to Jointly-Owned Program Patents.
 
7.5.6.          Share of Recoveries. Any damages or other monetary awards
recovered with respect to a Proceeding brought pursuant to this Section 7.5 will
be shared as follows:
 
(a)           the amount of such recovery will first be applied to the Parties’
reasonable out-of-pocket costs incurred in connection with such Proceeding
(which amounts will be allocated pro rata if insufficient to cover the totality
of such expenses); then
 
(b)           any remaining proceeds constituting direct or actual damages for
acts of infringement occurring prior to the License Effective Date for the
Collaboration Program of which the applicable Product is the subject will be (i)
[***]; or (ii) [***]; then
 
(c)           any remaining proceeds constituting direct or actual damages for
acts of infringement occurring after the License Effective Date for the
Collaboration Program of which the applicable Product is the subject [***]; then
 
(d)           any remaining proceeds constituting punitive or treble damages
will be allocated between the Parties as follows: the Party initiating the
Proceeding will receive and retain [***]% of such proceeds and the other Party
will receive and retain [***]% of such proceeds.
 
7.5.7.          Settlement. Notwithstanding anything to the contrary under this
ARTICLE 7, neither Party may enter a settlement, consent judgment or other
voluntary final disposition of a suit under this ARTICLE 7 that disclaims,
limits the scope of, admits the invalidity or unenforceability of, or grants a
license, covenant not to sue or similar immunity under a Patent Right Controlled
by the other Party without first obtaining the written consent of the Party that
Controls the relevant Patent Right.
 
7.5.8.          35 USC 271(e)(2) Infringement. Notwithstanding anything to the
contrary in this Section 7.5, solely with respect to Licensed Patents that have
not been assigned to Biogen under this Agreement for a Competitive Infringement
under 35 USC 271(e)(2), the time period set forth in Section 7.5.2 during which
a Party will have the initial right to bring a Proceeding will be shortened to a
total of 25 days, so that, to the extent the other Party has the right, pursuant
to such Section to initiate a Proceeding if the first Party does not initiate a
Proceeding, such other Party will have such right if the first Party does not
initiate a Proceeding within 25 days after such first Party’s receipt of written
notice of such Competitive Infringement.
 
-93-

--------------------------------------------------------------------------------

Confidential

7.6.
Other Infringement.

 
7.6.1.          Jointly-Owned Program Patents. With respect to the infringement
of a Jointly-Owned Program Patent which is not a Competitive Infringement, the
Parties will cooperate in good faith to bring suit together against such
infringing party or the Parties may decide to permit one Party to solely bring
suit. Any damages or other monetary awards recovered with respect to a
Proceeding brought pursuant to this Section 7.6.1 will be shared as follows: (a)
the amount of such recovery will first be applied to the Parties’ reasonable
out-of-pocket costs incurred in connection with such Proceeding (which amounts
will be allocated pro rata if insufficient to cover the totality of such
expenses); (b) any remaining proceeds constituting direct damages will be [***]
and (c) any remaining proceeds constituting punitive or treble damages will be
allocated as follows: (i) if the Parties jointly initiate a Proceeding pursuant
to this Section 7.6.1, [***]; and (ii) if only one Party initiates the
Proceeding pursuant to this Section 7.6.1, such Party will receive [***]% of
such proceeds and the other Party will receive [***]% of such proceeds.
 
7.6.2.          Patents Solely Owned by Ionis. Ionis will retain all rights to
pursue an infringement of any Patent Right solely owned by Ionis which is other
than a Competitive Infringement and Ionis will retain all recoveries with
respect thereto.
 
7.6.3.          Patents Solely Owned by Biogen. Biogen will retain all rights to
pursue an infringement of any Patent Right solely owned by Biogen which is other
than a Competitive Infringement and Biogen will retain all recoveries with
respect thereto.
 

7.7.
Patent Listing.

 
7.7.1.          Biogen’s Obligations. Biogen will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Patent Rights that Cover a Product. Prior to such listings,
the Parties will meet, through the Joint Patent Committee, to evaluate and
identify all applicable Patent Rights, and Biogen will have the right to review,
where reasonable, original records relating to any invention for which Patent
Rights are being considered by the Joint Patent Committee for any such listing.
Notwithstanding the preceding sentence, Biogen will retain final decision-making
authority as to the listing of all applicable Patent Rights for the Product that
are not Ionis Core Technology Patents or Ionis Manufacturing and Analytical
Patents, regardless of which Party owns such Patent Rights.
 
7.7.2.          Ionis’ Obligations. Ionis will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Patent Rights that Cover a Discontinued Product. Prior to
such listings, the Parties will meet, through the Joint Patent Committee, to
evaluate and identify all applicable Patent Rights, and Ionis will have the
right to review, where reasonable, original records relating to any invention
for which Patent Rights are being considered by the Joint Patent Committee for
any such listing. Notwithstanding the preceding sentence, Ionis will retain
final decision-making authority as to the listing of all applicable Patent
Rights for such Discontinued Products, as applicable, regardless of which Party
owns such Patent Rights.
 
-94-

--------------------------------------------------------------------------------

Confidential

7.8.
Joint Research Agreement under the Leahy-Smith America Invents Act.
Notwithstanding anything to the contrary in this ARTICLE 7, neither Party will
have the right to make an election under 35 U.S.C. § 102(c) of the Leahy-Smith
America Invents Act when exercising its rights under this ARTICLE 7 without the
prior written consent of the other Party, which will not be unreasonably
withheld, conditioned or delayed. With respect to any such permitted election,
each Party will use reasonable efforts to cooperate and coordinate their
activities with the other Party with respect to any submissions, filings or
other activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in 35 U.S.C. § 100(h).

 

7.9.
Obligations to Third Parties. Notwithstanding any of the foregoing, each Party’s
rights and obligations with respect to Licensed Technology under this ARTICLE 7
will be subject to the Third Party rights and obligations under any (a)
agreement entered into by Ionis with a Third Party following the Effective Date
in accordance with Section 6.11.2(a), Section 6.11.3(c), Section 6.11.4(d) or
Section 6.11.6(a) (each, a “New Third Party License”), (b) Prior Agreements and
(c) Ionis In-License Agreements; provided, however, that, to the extent that
Ionis has a non-transferable right to prosecute, maintain or enforce any Patent
Rights licensed to Biogen hereunder and this Agreement purports to grant any
such rights to Biogen, Ionis will act in such regard with respect to such Patent
Rights at Biogen’s direction.

 

7.10.
Additional Right and Exceptions. Notwithstanding any provision of this ARTICLE
7, Ionis retains the sole right to Prosecute and Maintain Ionis Core Technology
Patents and Ionis Manufacturing and Analytical Patents during the Agreement Term
and to control any enforcement of Ionis Core Technology Patents and Ionis
Manufacturing and Analytical Patents, and will take the lead on such enforcement
solely to the extent that the scope or validity of any Patent Rights Controlled
by Ionis and Covering the Ionis Core Technology Patents or Ionis Manufacturing
and Analytical Patents is at risk.

 

7.11.
Patent Term Extension. The Parties will cooperate with each other in gaining
patent term extension wherever applicable to the Product. After the License
Effective Date for the Collaboration Program of which such Product is the
subject, Biogen will have the sole right to determine which relevant patents
will be extended.

 
ARTICLE 8.
REPRESENTATIONS AND WARRANTIES
 

8.1.
Representations and Warranties of Both Parties. Each Party hereby represents and
warrants to the other Party, as of the Execution Date and the Effective Date,
that:

 
8.1.1.          such Party is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
and has full corporate power and authority to enter into this Agreement and to
carry out the provisions hereof;
 
8.1.2.          such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;
 
8.1.3.          this Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid and binding obligation, enforceable
against it in accordance with the terms hereof;
 
-95-

--------------------------------------------------------------------------------

Confidential
8.1.4.          the execution, delivery and performance of this Agreement by
such Party will not constitute a default under or conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, or violate any Law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over such Party;
 
8.1.5.          no government authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any Applicable Laws, rules or regulations currently in effect, is
or will be necessary for, or in connection with, the transaction contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement
and such other agreements, except as required pursuant to the HSR Act and as
contemplated by the Stock Purchase Agreement; and
 
8.1.6.          it has not employed (and, to the best of its knowledge, has not
used a contractor or consultant that has employed) and in the future will not
employ (or, to the best of its knowledge, use any contractor or consultant that
employs, provided that such Party may reasonably rely on a representation made
by such contractor or consultant) any Person debarred by the FDA (or subject to
a similar sanction of EMA or foreign equivalent), or any Person which is the
subject of an FDA debarment investigation or proceeding (or similar proceeding
of EMA or foreign equivalent), in the conduct of the Pre-Clinical Studies or
Clinical Studies of the Product and its activities under each Collaboration
Program.
 

8.2.
Representations and Warranties of Ionis. Ionis hereby represents and warrants to
Biogen, as of the Execution Date and the Effective Date that:

 
8.2.1.          Ionis Controls the Licensed Technology listed on Schedule
8.2.5(a) and Schedule 8.2.5(b) and it has the full right, power and authority to
grant all rights and licenses (or sublicenses, as the case may be) it purports
to grant to Biogen under this Agreement;
 
8.2.2.          To the best of its knowledge and belief, there are no additional
licenses (beyond those that would be granted to Biogen under Section 4.1.1 upon
the exercise of the Option for a Product arising under the Collaboration
Programs) under any intellectual property owned or Controlled by Ionis or its
Affiliates that would be required in order for Biogen to further Develop,
Manufacture and Commercialize a potential Product, to the extent such potential
Product practices the inventions claimed in the Ionis Core Technology Patents in
the same manner as Ionis practices such inventions with respect to the products
in the Ionis Product Pipeline.
 
8.2.3.          The Licensed Technology constitutes all of the Patent Rights and
Know-How Controlled by Ionis that are necessary to Develop, Manufacture or
Commercialize Compounds contemplated under the Collaboration Programs in the
Field. Ionis has not previously assigned, transferred, conveyed or otherwise
encumbered its rights, title and interests in the Licensed Technology in a
manner that conflicts with any rights granted to Biogen (or contemplated)
hereunder with respect to potential Products, to the extent such potential
Products practice the inventions claimed in the Ionis Core Technology Patents in
the same manner as Ionis practices such inventions with respect to the products
in the Ionis Product Pipeline.
 
-96-

--------------------------------------------------------------------------------

Confidential
8.2.4.          Neither Ionis nor its Affiliates owns or Controls any Patent
Rights or Know-How covering formulation or delivery technology that would be
useful or necessary in order for Biogen to further Develop or Commercialize a
potential Compound contemplated under the Collaboration Programs, to the extent
such potential Compound practices the inventions claimed in the Ionis Core
Technology Patents in the same manner as Ionis practices such inventions with
respect to the products in the Ionis Product Pipeline.
 
8.2.5.          Schedule 8.2.5(a) and Schedule 8.2.5(b) each set forth true,
correct and complete lists of all (a) Ionis Core Technology Patents and (b)
Ionis Manufacturing and Analytical Patents a, respectively, and indicates
whether each such Patent Right is owned by Ionis or licensed by Ionis from a
Third Party and if so, identifies the licensor or sublicensor from which the
Patent Right is licensed. Ionis Controls such Patent Rights and is entitled to
grant all rights and licenses (or sublicenses, as the case may be) under such
Patent Rights it purports to grant to Biogen under this Agreement.
 
8.2.6.          There are no claims, judgments or settlements against or owed by
Ionis or its Affiliates or pending against Ionis or, to the best of Ionis’
knowledge, threatened against Ionis, in each case relating to the Ionis Core
Technology Patents, the Ionis Manufacturing and Analytical Patents, Ionis
Manufacturing and Analytical Know-How or Ionis Know-How that could impact
activities under this Agreement. To the best of Ionis’ knowledge, there are no
claims, judgments or settlements against or owed by any Third Party that is
party to a Prior Agreement, or pending or threatened claims or litigation
against any Third Party that is party to a Prior Agreement, in each case
relating to the Ionis Core Technology Patents, the Ionis Manufacturing and
Analytical Patents, Ionis Manufacturing and Analytical Know-How or Ionis
Know-How, in any case, that would impact activities under this Agreement.
 
8.2.7.          That (a) there is no fact or circumstance known by Ionis that
would cause Ionis to reasonably conclude that any Ionis Core Technology Patent
or Ionis Manufacturing and Analytical Patent is invalid or un-enforceable, (b)
there is no fact or circumstance known by Ionis that would cause Ionis to
reasonably conclude the inventorship of each Ionis Core Technology Patent or
Ionis Manufacturing and Analytical Patent is not properly identified on each
patent and (c) all official fees, maintenance fees and annuities for the Ionis
Core Technology Patent or Ionis Manufacturing and Analytical Patent have been
paid and all administrative procedures with governmental agencies have been
completed.
 
8.2.8.          Other than as set forth on Schedule 8.2.8, no Ionis Core
Technology Patent or Ionis Manufacturing and Analytical Patent is currently
involved in any interference, reissue, re-examination, cancellation or
opposition proceeding and neither Ionis, nor any of its Affiliates, has received
any written notice from any Person or has knowledge of such actual or threatened
proceeding.
 
-97-

--------------------------------------------------------------------------------

Confidential
8.2.9.          Ionis has set forth on Schedule 6.11.1 a true, correct and
complete lists of the agreements with Third Party licensors or sellers pursuant
to which Ionis has licensed or acquired the Know-How and Patent Rights
Controlled by Ionis as of the Effective Date that is necessary or useful to
conduct the research, Development, Manufacture or Commercialization of potential
Products to the extent that such potential Products practice the inventions
claimed in the Ionis Core Technology Patents in the same manner as Ionis
practices such inventions with respect to the products in the Ionis Product
Pipeline. All Ionis In-License Agreements are in full force and effect and have
not been modified or amended. Neither Ionis nor, to the best knowledge of Ionis,
the Third Party licensor in an Ionis In-License Agreement is in default with
respect to a material obligation under such Ionis In-License Agreement, and
neither such party has claimed or has grounds upon which to claim that the other
party is in default with respect to a material obligation under, any Ionis
In-License Agreement.
 
8.2.10.        Schedule 8.2.10 is a complete and accurate list of all agreements
that create Third Party Obligations with respect to the Ionis Core Technology
Patents and Ionis Manufacturing and Analytical Patents that affect the rights
granted by Ionis to Biogen under this Agreement with respect to any Products, to
the extent such potential Products practice the inventions claimed in the Ionis
Core Technology Patents in the same manner as Ionis practices such inventions
with respect to the products in the Ionis Product Pipeline.
 
8.2.11.        To the best of Ionis’ knowledge, there are no issued patents
owned by a Third Party that (a) are not Controlled by Ionis and (b) are
necessary to practice an invention claimed within a Patent Right included in the
Ionis Core Technology Patents in connection with any Product, to the extent such
potential Product practices the inventions claimed in the Ionis Core Technology
Patents in the same manner as Ionis practices such inventions with respect to
the products in the Ionis Product Pipeline.
 
8.2.12.        There are no Ionis Product-Specific Patents that Cover High
Interest Targets, Compounds or Products, as such High Interest Targets,
Compounds or Products exist as of the Execution Date or Effective Date.
 
8.2.13.        Schedule 8.2.13 represents a complete and accurate list of all
(a) antisense products that Ionis, an Ionis Affiliate or a Third Party
collaboration partner of Ionis are developing in Clinical Studies or
commercializing, or are subject of registration for marketing authorization and
(b) Development Candidates under any of the Ionis/Biogen Additional Agreements,
and in each case ((a) and (b)), includes the chemical features incorporated into
any such products.
 

8.3.
Effective Date Covenants of Ionis. During the period between the Execution Date
and the Effective Date:

 
8.3.1.          Ionis will not, and will cause its Affiliates not to assign,
transfer, convey or otherwise encumber its rights, title or interest in or to
any Patent Rights or Know-How (including by granting any option or covenant not
to sue with respect thereto) that would constitute Ionis Core Technology
Patents, Ionis Manufacturing and Analytical Know-How or Ionis Know-How but for
such assignment, transfer, conveyance or encumbrance in a manner that would
adversely affect Biogen’s rights under this Agreement.
 
-98-

--------------------------------------------------------------------------------

Confidential
8.3.2.          Ionis will not, and will cause its Affiliates not to enter into
an agreement, written or oral, with a Third Party granting such Third Party any
rights to exploit the Ionis Core Technology Patents, Ionis Manufacturing and
Analytical Know-How or Ionis Know-How in a manner that would adversely affect
Biogen’s rights and obligations under this Agreement.
 
8.3.3.          Ionis will not, and will cause its Affiliates not to enter into
an agreement, written or oral, with a Third Party granting such Third Party any
rights with respect to the discovery, research, development, manufacture or
commercialization of any product in the Field in any country or jurisdiction
that includes an Oligonucleotide that is designed to bind to the RNA that
encodes a Neurology Target, in a manner that would adversely affect Biogen’s
rights under this Agreement.
 
8.3.4.          Ionis will not, and will cause its Affiliates not to encumber
any Neurology Target under an agreement, written or oral, with a Third Party
that would prevent Ionis from granting Biogen the license under Section 4.1.1 of
this Agreement with respect to any Neurology Target or any Strategy directed
thereto.
 
8.3.5.          Ionis will not, and will cause its Affiliates not to amend,
modify, terminate or waive any rights under any Ionis In-License Agreement in a
manner that would adversely affect Biogen’s rights and obligations under this
Agreement without Biogen’s prior written consent.
 
8.3.6.          Ionis will not, and will cause its Affiliates not to, commit any
acts or permit the occurrence of any omissions that would cause or result in the
termination of any Ionis In-License Agreement in its entirety or with respect to
any rights under such agreement for which such termination would adversely
affect Biogen’s rights and obligations under this Agreement. Ionis will notify
Biogen in writing within one Business Day after any such termination of any
Ionis In-License Agreement.
 
8.3.7.          Ionis will promptly notify Biogen of any updates to each of
Schedule 6.11.1, Schedule 8.2.5(a), Schedule 8.2.5(b) and Schedule 8.2.10, and
shall provide Biogen with an updated schedule, as applicable, as soon as
reasonably practicable.
 

8.4.
Additional Ionis Covenants. From and after the Execution Date through the
expiration or earlier termination of this Agreement, Ionis hereby covenants to
Biogen that, except as expressly permitted under this Agreement:

 
8.4.1.          On an Annual basis, and on agreement of the Parties from
time-to-time, Ionis will amend Schedule 8.2.5(a), Schedule 8.2.5(b), Schedule
8.2.5(c) (which schedule shall set forth a true, complete and correct list of
all Ionis Product-Specific Patents, if any) and Schedule 8.2.10 and submit such
amended Schedules (if any) to Biogen at the next meeting of the JPC to reflect
any pre-existing or new Ionis Core Technology Patents, Ionis Manufacturing and
Analytical Patents, Ionis Product-Specific Patents or Third Party Obligations
are not properly identified on such Schedule.
 
-99-

--------------------------------------------------------------------------------

Confidential
8.4.2.          Ionis will maintain and not breach any Ionis In-License
Agreements and any agreements with Third Parties entered into after the
Execution Date that provide a grant of rights from such Third Party to Ionis
that are Controlled by Ionis and are licensed or may become subject to a license
from Ionis to Biogen for a Development Candidate under this Agreement;
 
8.4.3.          Ionis will promptly notify Biogen of any material breach by
Ionis or a Third Party of any New Third Party License, and in the event of a
breach by Ionis, will permit Biogen to cure such breach on Ionis’ behalf upon
Biogen’s request;
 
8.4.4.          Ionis will not amend, modify or terminate any Ionis In-License
Agreement or New Third Party License in a manner that would adversely affect
Biogen’s rights hereunder without first obtaining Biogen’s written consent,
which consent may be withheld in Biogen’s sole discretion;
 
8.4.5.          Ionis will not enter into any new agreement or other obligation
with any Third Party, or amend an existing agreement with a Third Party, in each
case that restricts, limits or encumbers the rights granted to Biogen under this
Agreement;
 
8.4.6.          Ionis will cause its Affiliates, to comply with the terms of
Section 2.1 and will not permit any Affiliates to conduct any activities that
Ionis is prohibited from conducting under Section 2.1;
 
8.4.7.          All employees and contractors of Ionis performing Development
activities hereunder on behalf of Ionis (including for any Affiliate) will be
obligated to assign all rights, title and interests in and to any inventions
developed by them, whether or not patentable, to Ionis or such Affiliate,
respectively, as the sole owner thereof, prior to performing any such
Development activities; and
 
8.4.8.          If Ionis becomes the owner or otherwise acquires Control of any
formulation or delivery technology that would be necessary or useful in order
for Biogen to further Develop, Manufacture or Commercialize a Product, and
Biogen has exercised the applicable Option and the license granted to Biogen
under this Agreement with respect to such Product is in effect at the relevant
time when Ionis gains such Control, then Ionis will make such technology
available to Biogen on commercially reasonable terms.
 

8.5.
Additional Biogen Covenants. From and after the Execution Date through the
expiration or earlier termination of this Agreement, Biogen hereby covenants to
Ionis that, except as expressly permitted under this Agreement all employees and
contractors (other than academic or non-profit institutions) of Biogen
performing Development activities hereunder on behalf of Biogen (including for
any Affiliate) will be obligated to assign all rights, title and interests in
and to any inventions developed by them, whether or not patentable, to Biogen or
such Affiliate, respectively, as the sole owner thereof, prior to performing any
such Development activities.

 
-100-

--------------------------------------------------------------------------------

Confidential

8.6.
DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY NOR ITS AFFILIATES MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. BIOGEN AND IONIS UNDERSTAND THAT EACH PRODUCT
IS THE SUBJECT OF ONGOING RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN
ASSURE THE SAFETY, USEFULNESS OR COMMERCIAL OR TECHNICAL VIABILITY OF ANY
PRODUCT.



ARTICLE 9.
INDEMNIFICATION; INSURANCE



9.1.
Indemnification by Biogen. Biogen will indemnify, defend and hold harmless Ionis
and its Affiliates, and its or their respective directors, officers, employees
and agents, from and against any and all liabilities, damages, losses, costs and
expenses including the reasonable fees of attorneys (collectively “Losses”)
arising out of or resulting from any and all Third Party suits, claims, actions,
proceedings or demands (“Claims”) based upon:



9.1.1.          the gross negligence or willful misconduct of Biogen, its
Affiliates or Sublicensees and its or their respective directors, officers,
employees and agents, in connection with Biogen’s performance of its obligations
or exercise of its rights under this Agreement;


9.1.2.          any breach of any representation or warranty or express covenant
made by Biogen under ARTICLE 8 or any other provision under this Agreement;


9.1.3.          the Development or Manufacturing activities that are conducted
by or on behalf of Biogen or its Affiliates or Sublicensees (which will exclude
any Development or Manufacturing activities that are conducted by or on behalf
of Ionis pursuant to this Agreement); or


9.1.4.          the Commercialization of a Product by or on behalf of Biogen or
its Affiliates or Sublicensees;


except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Ionis or its Affiliates,
licensees, Sublicensees or contractors, and its or their respective directors,
officers, employees and agents or other circumstance for which Ionis has an
indemnity obligation pursuant to Section 9.2.



9.2.
Indemnification by Ionis. Ionis will indemnify, defend and hold harmless Biogen
and its Affiliates, and its or their respective directors, officers, employees
and agents, from and against any and all Losses arising out of or resulting from
any and all Claims based upon:



9.2.1.          the gross negligence or willful misconduct of Ionis, its
Affiliates or Sublicensees or its or their respective directors, officers,
employees and agents, in connection with Ionis’ performance of its obligations
or exercise of its rights under this Agreement;
 
-101-

--------------------------------------------------------------------------------

Confidential
9.2.2.          any breach of any representation or warranty or express covenant
made by Ionis under ARTICLE 8 or any other provision under this Agreement;


9.2.3.          any Development or Manufacturing activities that are conducted
by or on behalf of Ionis or its Affiliates or Sublicensees (which will exclude
any Development or Manufacturing activities that are conducted by or on behalf
of Biogen pursuant to this Agreement); or


9.2.4.          any development, manufacturing or commercialization activities
that are conducted by or on behalf of Ionis or its Affiliates or Sublicensees
with respect to a Discontinued Product or the exercise of its rights under the
Biogen Background Technology,


except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Biogen or its Affiliates,
licensees, Sublicensees or contractors and its or their respective directors,
officers, employees and agents or other circumstance for which Biogen has an
indemnity obligation pursuant to Section 9.1.



9.3.
Procedure. If a Person entitled to indemnification under Section 9.1 or Section
9.2 (an “Indemnitee”) seeks such indemnification, such Indemnitee will (a)
inform the indemnifying Party in writing of a Claim as soon as reasonably
practicable after such Indemnitee receives notice of such Claim, (b) permit the
indemnifying Party to assume direction and control of the defense of the Claim
(including the sole right to settle such Claim at the sole discretion of the
indemnifying Party, provided that (i) such settlement or compromise does not
admit any fault or negligence on the part of the Indemnitee, or impose any
obligation on, or otherwise materially adversely affect, the Indemnitee or other
Party and (ii) the indemnifying Party first obtain the written consent of the
Indemnitee with respect to such settlement, which consent will not be
unreasonably withheld, conditioned or delayed), (c) cooperate as reasonably
requested (at the expense of the indemnifying Party) in the defense of the Claim
and (d) undertake reasonable steps to mitigate any Losses with respect to the
Claim. The provisions of Section 7.4 will govern the procedures for responding
to a Claim of infringement described therein. Notwithstanding anything in this
Agreement to the contrary, the indemnifying Party will have no liability under
Section 9.1 or Section 9.2, as the case may be, for Claims settled or
compromised by the Indemnitee without the indemnifying Party’s prior written
consent.




9.4.
Insurance.



9.4.1.          Ionis’ Insurance Obligations. Ionis will maintain, at its cost,
reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, provided that, at a minimum, Ionis
will maintain, in force from [***] days prior to enrollment of the first patient
in a Clinical Study, a [***] insurance policy providing coverage of at least
$[***] per claim and $[***] Annual aggregate. Ionis will furnish to Biogen
evidence of such insurance upon request.
 
-102-

--------------------------------------------------------------------------------

Confidential
9.4.2.          Biogen’s Insurance Obligations. Biogen will maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, provided that, at a minimum, Biogen
will maintain, in force from [***] days prior to enrollment of the first patient
in a Clinical Study, a [***] insurance policy providing coverage of at least
$[***] per claim and $[***] Annual aggregate and, provided further that such
coverage is increased to at least $[***] at least [***] days before Biogen
initiates the First Commercial Sale of a Product hereunder. Biogen will furnish
to Ionis evidence of such insurance upon request. Notwithstanding the foregoing,
Biogen may self-insure to the extent that it self-insures for its other
products, provided that such self-insurance is at levels consistent with levels
customarily maintained against similar risks by companies similarly situated to
Biogen operating in Biogen’s industry.



9.5.
LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR (A) CLAIMS OF A THIRD PARTY THAT
ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 9, (B) CLAIMS ARISING OUT OF A
PARTY’S WILLFUL MISCONDUCT UNDER THIS AGREEMENT, (C) A PARTY’S BREACH OF ARTICLE
2, OR (D) CLAIMS ARISING OUT OF A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER THIS AGREEMENT, NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL
BE LIABLE TO THE OTHER PARTY TO THIS AGREEMENT OR ITS AFFILIATES FOR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST
OR IMPUTED PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), AND IRRESPECTIVE OF WHETHER THAT PARTY
OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE. IN ADDITION, THIS
SECTION 9.5 SHALL NOT ACT TO LIMIT OR OTHERWISE EXCLUDE BIOGEN’S LIABILITY FOR
DAMAGES THAT ARE ATTRIBUTABLE TO (I) LOST PROFITS OR (II) LOST ROYALTIES, IN
EACH CASE ((I) AND (II)), ARISING FROM A BREACH OF SECTION 10.6.4(a) BY BIOGEN
OR ITS AFFILIATES.



ARTICLE 10.
TERM; TERMINATION



10.1.
Effectiveness. This Agreement will take effect automatically without further
action of either Party upon the Effective Date; provided, however, that ARTICLE
8, ARTICLE 9, this Section 10.1, Section 10.3.1, ARTICLE 11 and ARTICLE 12, will
each become binding and effective as of the Execution Date.




10.2.
Agreement Term; Expiration. Subject to Section 10.1, this Agreement is effective
as of the Effective Date and, unless earlier terminated pursuant to the other
provisions of this ARTICLE 10, will continue in full force and effect until this
Agreement expires as follows:



10.2.1.        on a country-by-country basis, on the date of expiration of all
payment obligations by the Commercializing Party under this Agreement with
respect to all Products (except Discontinued Products) in such country;
 
-103-

--------------------------------------------------------------------------------

Confidential
10.2.2.        in its entirety upon the expiration of all payment obligations
under this Agreement with respect to all Products (except Discontinued Products)
in all countries pursuant to Section 10.2.1;


10.2.3.        where, following the expiration of the Research Term, there are
no Collaboration Programs directed to Collaboration Targets and no High Interest
Targets to which Biogen has any remaining rights under this Agreement (for
example, because (a) with respect to a High Interest Target, Biogen failed to
exercise its right to designate a High Interest Target as a Collaboration Target
by the deadline set forth in Section 1.7(d), (b) with respect to a Collaboration
Target, a Target Technical Failure with respect to a Collaboration Target
occurred and the Carryover Period for such Collaboration Target expired without
Biogen’s election to bring a Carryover Development Candidate under the Agreement
pursuant to Section 1.8.2(g) or (c) with respect to a Collaboration Program,
Biogen failed to designate a Development Candidate by the Development Candidate
Designation Deadline as set forth in Section 1.8.3(d), failed to cure a failure
to Initiate IND-Enabling Toxicology Studies as set forth in Section 1.8.4(b),
failed to cure a failure to exercise the Option by the Option Deadline as set
forth in Section 3.1.2(e) or failed to cure a failure to pay the License Access
Fee as set forth in Section 6.6).


The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 10.2 is the “Agreement Term.”



10.3.
Termination of the Agreement.



10.3.1.        Termination Prior to the Effective Date.


(a)           Termination Due to Material Adverse Effect. This Agreement will
terminate in its entirety if a Material Adverse Effect has occurred and Biogen
provides notice of termination to Ionis prior to the Effective Date that such
Material Adverse Effect has occurred. In such event, neither Party shall have
any further obligations under this Agreement, except for such Party’s
obligations of non-disclosure pursuant to ARTICLE 11, which shall survive for
the period set forth therein.


(b)           Termination for Failure to Close before the Termination Date. If
the Effective Date has not occurred within 180 days after the Execution Date
(the “Termination Date”), then this Agreement may be terminated by either Party
upon written notice to the other. In such event, neither Party shall have any
further obligations under this Agreement, except for such Party’s obligations of
non-disclosure pursuant to ARTICLE 11, which shall survive for the period set
forth therein. Notwithstanding the foregoing, a Party’s right to terminate this
Agreement under this Section 10.3.1(b) shall not be available to any Party that
knowingly fails (whether by act or omission) to fulfill any obligation under
this Agreement or the Stock Purchase Agreement, which failure causes or results
in the failure to consummate the transactions contemplated hereby prior to the
Termination Date.
 
-104-

--------------------------------------------------------------------------------

Confidential
10.3.2.        Biogen’s Termination for Convenience. At any time following the
Effective Date and payment by Biogen of the up-front fee under Section 6.1,
subject to Section 10.6.1 below, Biogen may terminate this Agreement in its
entirety or on a Collaboration Program-by-Collaboration Program basis, at any
time by providing 90 days written notice to Ionis of such termination.


10.3.3.       Termination for Failure to Divest Competitive Product. If, after
the acquisition by a Party of a Third Party that is developing or
commercializing an Acquired Competitive Product or an Acquired Competitive
Program, such Party does not, by the end of the Collaboration Divestiture
Period, divest itself of a Competitive Product or Competitive Program, as
applicable, or terminate the development and commercialization of such Acquired
Competitive Product or activities under such Acquired Competitive Program or
assign this Agreement to a Third Party that is not itself developing or
commercializing a Competitive Product or engaged in a Competitive Program, as
set forth in Section 12.5.3, then the non-acquiring Party may terminate this
Agreement solely with respect to the Collaboration Program(s) affected thereby
immediately upon providing written notice to the acquiring Party.


10.3.4.        Termination Due to Failure to Obtain HSR Clearance With Respect
to an Option.


(a)           If the Parties make an HSR Filing with respect to a proposed
Collaboration Program under Section 3.1.3 of this Agreement and the HSR
Clearance Date has not occurred on or prior to 90 days after the effective date
of the latest HSR Filing made by the Parties, this Agreement will terminate
solely with respect to the applicable proposed Collaboration Program (i) at the
election of either Party immediately upon notice to the other Party, if the FTC
or the DOJ has instituted (or threatened to institute) any action, suit or
proceeding including seeking, threatening to seek or obtaining a preliminary
injunction under the HSR Act against Biogen and Ionis to enjoin or otherwise
prohibit the transactions contemplated by this Agreement related to such
proposed Collaboration Program, or (ii) at the election of either Party,
immediately upon notice to the other Party, if the Parties have not resolved any
and all objections of the FTC and DOJ as contemplated by Section 3.1.3(b).
Notwithstanding the foregoing, this Section 10.3.4 will not apply if an HSR
Filing is not required to fully perform this Agreement with respect to a
proposed Collaboration Program.


(b)           If Biogen has paid the up-front fee under Section 6.1, and if this
Agreement is terminated with respect to a Collaboration Program in accordance
with Section 10.3.4(a), then, until [***] as follows:


(i)        If Ionis [***]; and


(ii)       If (A) Ionis, (B) its Affiliates or (C) the licensee under the
Subsequent Deal, in each case of (A) through (C), [***].


(iii)      Nothing in this Section 10.3.4(b) obligates Ionis to (A) [***] or (B)
[***]. For clarity, Ionis’ rights to (1) [***] or (2) [***] of this Agreement.
 
-105-

--------------------------------------------------------------------------------

Confidential
10.3.5.        Biogen’s Right to Terminate for Material Breach by Ionis.


(a)           If Biogen believes that Ionis is in material breach of this
Agreement  (including if Biogen believes that Ionis is in material breach of its
obligations under ARTICLE 1 or Section 5.1 with respect to a particular Strategy
directed to a High Interest Target or Collaboration Program (as applicable)),
then Biogen may deliver notice of such material breach to Ionis. Within [***]
days of such notice, Ionis and Biogen will meet to discuss and resolve the
matter in good faith, and, if such breach is curable, attempt to devise a
mutually agreeable plan to cure such breach (including to resolve any
outstanding issues related to Ionis’ use of Commercially Reasonable Efforts
under ARTICLE 1 or Section 5.1). If the breach is curable, then Ionis will have
[***] days to cure such breach following such meeting (except to the extent such
breach involves the failure to make a payment when due, which breach must be
cured within [***] days following such notice). Notwithstanding the foregoing,
if such breach is curable but is not reasonably curable within [***] days and if
Ionis is making a bona fide effort to cure such breach and implement such
mutually agreed cure plan (if any), then the cure period will be extended for a
time period to be agreed by the Parties in order to permit Ionis a reasonable
period of time to cure such breach (but in no event will such time period be
more than an additional [***] days). If Ionis fails to cure such material breach
by the end of such [***] day or [***] day period (as such [***] day period may
be extended up to [***] additional days pursuant to the preceding sentence), as
applicable, or if the material breach is not subject to cure, then, subject to
Section 10.3.7, Biogen in its sole discretion may elect to (as applicable):


(i)        with respect to a material breach of Ionis’ obligations under ARTICLE
1 or Section 5.1, if such material breach involves one or more Strategies or
Collaboration Programs (as applicable) prior to the License Effective Date with
respect to such Strategies or Collaboration Programs, trigger the alternative
remedy provisions of Section 10.4 below as such provisions relate to such
Strategies or Collaboration Programs in lieu of terminating this Agreement for
such Strategies or Collaboration Programs by providing written notice to Ionis;


(ii)       with respect to any material breach, terminate this Agreement with
respect to the applicable Strategies directed to those High Interest Targets or
Collaboration Programs that are affected by such breach by providing written
notice to Ionis; or


(iii)     with respect to any material breach of Ionis’ obligations with respect
to one or more Collaboration Programs after the License Effective Date with
respect to such Collaboration Programs, trigger the alternative remedy
provisions of Section 10.6.5.


(b)           If Biogen makes an election under Section 10.3.5(a)(i) to trigger
the alternative remedy provisions of Section 10.4 below with respect to one or
more Strategies directed to those High Interest Targets or Collaboration
Programs (as applicable) prior to the License Effective Date for such Strategies
or Collaboration Programs in lieu of terminating this Agreement for such
Strategies or Collaboration Programs, then such election shall be Biogen’s sole
and exclusive remedy for Ionis’ breach of its obligations under ARTICLE 1 or
Section 5.1, as applicable, with respect to such Strategies or Collaboration
Programs.
 
-106-

--------------------------------------------------------------------------------

Confidential
(c)           Without limiting the foregoing, breach by a Party of ARTICLE 2 of
this Agreement constitutes a material breach of this Agreement with respect to
those Strategies and Collaboration Programs affected by such breach.


10.3.6.        Ionis’ Right to Terminate for Material Breach by Biogen.


(a)           On a Collaboration Program-by-Collaboration Program basis, if
Ionis believes that Biogen is (i) in material breach of a payment obligation
under ARTICLE 6 with respect to a Product that is the subject of such
Collaboration Program, (ii) in material breach of one or more material
provisions of this Agreement with respect to a Product that is the subject of
such Collaboration Program where such material breaches have occurred multiple
times over the course of at least a [***]-month period (where such material
breach is not a single continuous event) and demonstrate a pattern of failing to
timely comply with Biogen’s obligations under this Agreement or (iii) in
material breach of its obligations under Section 5.1 or Section 5.2.1 with
respect to such Collaboration Program, then Ionis may deliver notice of such
material breach with respect to such Collaboration Program to Biogen. Within
[***] days of such notice, Ionis and Biogen will meet to discuss and resolve the
matter in good faith, and, if such breach is curable, attempt to devise a
mutually agreeable plan to cure such breach (including to resolve any
outstanding issues related to Biogen’s failure to fulfill its obligations under
Section 5.1 or Section 5.2.1). If the breach is curable, then Biogen will have
[***] days to cure such breach following such meeting (except to the extent such
breach involves the failure to make a payment when due, which breach must be
cured within [***] days following such notice). Notwithstanding the foregoing,
if such breach is curable but is not reasonably curable within [***] days and if
Biogen is making a bona fide effort to cure such breach and implement such
mutually agreed cure plan (if any), then the cure period will be extended for a
time period to be agreed by the Parties in order to permit Biogen a reasonable
period of time to cure such breach (but in no event will such time period be
more than an additional [***] days). If Biogen fails to cure such material
breach by the end of such [***] day or [***] day period (as such [***] day
period may be extended up to [***] additional days pursuant to the preceding
sentence), as applicable, or if the material breach is not subject to cure,
then, subject to Section 10.3.7, Ionis in its sole discretion may elect to
terminate this Agreement with respect to the applicable Strategies directed to
those High Interest Targets or the Collaboration Programs that are affected by
such material breach by providing written notice thereof to Biogen.


10.3.7.        Disputes Regarding Material Breach. Notwithstanding the
foregoing, if the Breaching Party in Section 10.3.5 or Section 10.3.6 disputes
in good faith the existence, materiality or failure to cure of any such breach
that is not a breach of an undisputed payment obligation, and provides notice to
the Non-Breaching Party of such dispute within such [***] day period, then the
Non-Breaching Party will not have the right to terminate this Agreement in
accordance with Section 10.3.5 or Section 10.3.6, or trigger the alternative
remedy provisions of Section 10.4, as applicable, unless and until it has been
determined in accordance with Section 12.1 that this Agreement was materially
breached by the Breaching Party and the Breaching Party fails to cure such
breach within [***] days following such determination. It is understood and
acknowledged that during the pendency of such dispute, all the terms and
conditions of this Agreement will remain in effect and the Parties will continue
to perform all of their respective obligations hereunder, including satisfying
any payment obligations.  Without limiting the foregoing, it is understood that
the alternative remedy provisions of Section 10.4 or Section 10.6.5 shall not be
applicable, and Biogen may not exercise such provisions, with respect to any
breach involving the failure to make a payment when due.
 
-107-

--------------------------------------------------------------------------------

Confidential
10.3.8.        Termination for Insolvency.


(a)           Either Party may terminate this Agreement if, at any time, the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of substantially all of its assets; or if the other
Party proposes a written agreement of composition or extension of substantially
all of its debts; or if the other Party will be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition will
not be dismissed within 90 days after the filing thereof; or if the other Party
will propose or be a party to any dissolution or liquidation; or if the other
Party will make an assignment of substantially all of its assets for the benefit
of creditors.


(b)           All rights and licenses granted under or pursuant to any section
of this Agreement are and will otherwise be deemed to be for purposes of Section
365(n) of Title 11, United States Code (the “Bankruptcy Code”) licenses of
rights to “intellectual property” as defined in Section 101(56) of the
Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. Upon the bankruptcy
of any Party, the non-bankrupt Party will further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, will be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects in writing to continue, and continues,
to perform all of its obligations under this Agreement.


10.3.9.        Termination for Patent Challenge. Either Party may terminate this
Agreement if the other Party (a) commences or otherwise voluntarily determines
to participate in any action or proceeding, challenging or denying the
enforceability or validity of any claim within an issued patent or patent
application (excluding any dispute over inventorship, which disputes will be
resolved in accordance with Section 7.1.3(g)) within (i) the Licensed Patents
(if Biogen is the challenging Party) or (ii) the Biogen Program Technology or
Biogen Product-Specific Patents (if Ionis is the challenging Party) or (b)
directs, supports or actively assists any other Person in bringing or
prosecuting any action or proceeding challenging or denying the validity of any
claim within an issued patent or patent application within such Patent Rights
and, in each case ((a) or (b)), within [***] days’ written notice from such
Party, the challenging Party fails to rescind any and all of such actions,
provided however that, nothing in this clause prevents the challenging Party
from taking any of the actions referred to in this clause and provided further
that the notifying Party will not have the right to terminate under this Section
10.3.9 if the challenging Party:
 
-108-

--------------------------------------------------------------------------------

Confidential
(a)           takes any such action as described in clause (a) or (b) above as
may be necessary or reasonably required to assert a cross-claim or a
counter-claim or to respond to a court request or order or administrative law
request or order, including asserting invalidity as a defense in any court
proceeding brought by the notifying Party asserting infringement of such Patent
Rights; or


(b)           Acquires a Third Party that has an existing challenge, whether in
a court or administrative proceeding, against such Patent Rights; or


(c)           licenses a product for which the notifying Party has an existing
challenge, whether in a court or administrative proceeding, against such Patent
Rights.



10.4.
Alternative Remedies to Termination Available to Biogen Prior to License
Effective Date. If, prior to the License Effective Date with respect to a
particular Collaboration Program, with respect to a particular Strategy directed
to a High Interest Target or Collaboration Program (as applicable), Biogen
elects to exercise the alternative remedy provisions of this Section 10.4 in
lieu of terminating this Agreement for such Strategies or Collaboration Program
by providing written notice of such election to Ionis in accordance with Section
10.3.5(a)(i), the effectiveness of which notice shall remain subject to Section
10.3.7, as applicable, then, solely with respect to the Strategy or
Collaboration Program giving rise to Biogen’s exercise of these alternative
remedy provisions, this Agreement will continue in full force and effect with
the following modifications as of the effective date of Biogen’s notice to Ionis
electing the alternative remedy provisions of this Section 10.4:



(a)           Ionis will have no further right or obligation to Develop any
Product under the applicable Strategy or Collaboration Program,


(b)           Biogen may elect that some or all of the Biogen Reduced
Participation and Information Obligations will apply (in each case, solely with
respect to the applicable Strategy or Collaboration Programs that is the subject
of Ionis’ material breach);


(c)           Biogen will be deemed for all purposes of this Agreement to have
exercised the Option for the applicable Collaboration Program;


(d)           Biogen will have and Ionis grants, the exclusive license granted
to Biogen under Section 4.1.1 for the applicable Collaboration Program;


(e)           Ionis shall within [***] days following the effective date of
Biogen’s notice to Ionis electing the alternative remedy provisions of this
Section 10.4, deliver to one of Biogen or Biogen’s designated Affiliates or
Third Party contractor (at Biogen’s election), all Ionis Manufacturing and
Analytical Know-How and Ionis Know-How in Ionis’ Control that is necessary to
Develop and Manufacture the applicable Products, solely for use by Biogen, its
Affiliates or a Third Party acting on Biogen’s behalf for the conduct of the
applicable Strategy or Collaboration Program. In addition, Ionis will provide to
Biogen, and its Affiliates and Third Party contractors all Know-How, assistance,
assignments of relevant Third Party agreements, to the extent freely assignable
and only if such agreements are specific to the Manufacture and supply of
Products under such assumed Collaboration Program(s) and other support
reasonably requested by Biogen to enable Biogen to assume responsibility for and
perform the Development and Manufacture of the applicable Products in an
efficient and orderly manner. If any such relevant Third Party agreements are
not freely assignable or are not specific to the Manufacture and supply of
Products under such assumed Collaboration Program(s), then Ionis will, and cause
its Affiliates to, obtain for Biogen substantially all of the practical benefit
and burden under such Third Party agreements, including by (i) entering into
appropriate and reasonable alternative arrangements on terms agreeable to each
of Ionis and Biogen (or such Affiliate) and (ii) subject to the consent and
control of Biogen, enforcing, at Biogen’s cost and expense and for the account
of Biogen, any and all rights of Ionis (or such Affiliate) against the other
party thereto arising out of the breach or cancellation thereof by such other
party or otherwise; and
 
-109-

--------------------------------------------------------------------------------

Confidential
(f)            The financial provisions of ARTICLE 6 as they apply to such
Strategy or Collaboration Program will be modified as follows:


(i)        [***] Payments. Biogen will [***];


(ii)       Annual License Access Fee. Biogen will [***];


(iii)     Option Fee. Any Option Fee payable for the applicable Strategy or
Collaboration Program will [***]; and


(iv)      The milestone provisions of Section 6.7 and the royalty provisions of
Section 6.9 will [***] with respect to such Collaboration Program.



10.5.
Target-Based Termination. Following the Effective Date, this Agreement shall
only terminate with respect to a Collaboration Target upon the later of the
earlier of (a) the date this Agreement is terminated in its entirety by a Party
in accordance with this ARTICLE 10 or expires in accordance with Section 10.2.3,
or (b) the date of termination of the last Collaboration Program and, if the
Research Term is ongoing, termination of the last Strategy directed to such
Collaboration Target for which activities are being performed. Thereafter, such
Collaboration Target shall be a “Terminated Target” unless such Collaboration
Target is also defined as a “High Interest Target” or a “Collaboration Target”
under the Neurology II Agreement, in which case such target will not be a
Terminated Target hereunder until the date on which the Collaboration Program
for such gene target terminates under the Neurology II Agreement.
Notwithstanding anything in this Agreement to the contrary, an Ionis Neurology
Target or a High Interest Target that was never designated as a Collaboration
Target will not be a Terminated Target and a Collaboration Target will not be a
Terminated Target if this Agreement expires (and is not terminated) in
accordance with Section 10.2.1 or Section 10.2.2 with respect to such
Collaboration Target.




10.6.
Consequences of Expiration or Termination of the Agreement.



10.6.1.        In General. If this Agreement expires or is terminated by a Party
in accordance with this ARTICLE 10 on or following the Effective Date at any
time and for any reason, the following terms will apply to any Product that is
the subject of a Collaboration Program to which such expiration or termination
applies:
 
-110-

--------------------------------------------------------------------------------

Confidential
(a)           Return of Information and Materials. The Parties will return (or
destroy, as directed by the other Party) all data, files, records and other
materials containing or comprising the other Party’s Confidential Information,
except to the extent such Confidential Information is necessary or useful to
conduct activities for Products that are the subject of a surviving
Collaboration Program. Notwithstanding the foregoing, the Parties will be
permitted to retain one copy of such data, files, records and other materials
for archival and legal compliance purposes.


(b)           Accrued Rights. Termination or expiration of this Agreement for
any reason will be without prejudice to any rights or financial compensation
that will have accrued to the benefit of a Party prior to such termination or
expiration. Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement. For purposes of clarification, milestone payments
under ARTICLE 6 accrue as of the date the applicable Milestone Event is achieved
even if the payment is not due at that time.


(c)           Survival. The following provisions of this Agreement will survive
the expiration or termination of this Agreement: Section 1.7 (End of Research
Term), Section 1.8.2(f) (End of Development Candidate Identification Term),
Section 2.1.1(e) (Failure to Designate a High Interest Target as a Collaboration
Target), Section 3.1.2 (Option and Option Deadline) (but only with respect to
each Party’s transfer obligations thereunder), Section 4.1.3 (Effect of
Termination on Sublicenses), Section 4.2.2 (Grant Back to Ionis), Section 4.3.3
(Enabling Licenses to Biogen), Section 4.3.4 (Enabling License to Ionis),
Section 4.4 (Licenses to Ionis for Biogen Results), Section 4.5 (Right to Obtain
Direct License from Biogen to Ionis Partner; Sublicensees of Ionis), Section
4.8.2 (Technology Transfer after Collaboration Program Designation) (but only to
the extent necessary to satisfy the requirements of Section 10.6.4(d)(vi)),
Section 6.10 (Payments to Biogen for a Discontinued Product), Section 6.12.3
(Records Retention), Section 6.13 (Audits), Section 7.1.1 (Ionis Technology and
Biogen Technology), Section 7.1.2 (Agreement Technology), Section 7.4.2
(Discontinued Product), Section 7.7.2 (Ionis’ Obligations), Section 8.6
(Disclaimer), ARTICLE 9 (Indemnification; Insurance), Section 10.3.4(b)
(Termination Due to Failure to Obtain HSR Clearance), Section 10.3.8
(Termination for Insolvency), Section 10.5 (Target-Based Termination), Section
10.6 (Consequences of Expiration or Termination of the Agreement) (except
Section 10.6.5 (Remedies Available to Biogen for Ionis’ Material Breach After
License Effective Date)), ARTICLE 11 (Confidentiality), ARTICLE 12
(Miscellaneous) and Appendix 1 (Definitions) (to the extent definitions are
embodied in the foregoing listed Articles and Sections). In addition, subject to
Section 10.6.4(d)(ix) (if applicable), the following provisions of this
Agreement will survive the expiration or termination of this Agreement, solely
as they relate to Jointly-Owned Program Patents: Section 7.2.3 (Jointly-Owned
Program Patents), Section 7.2.5 (Other Matters Pertaining to Prosecution and
Maintenance of Patents), Section 7.3.1 (Jointly-Owned Program Patents), Section
7.4 (Defense of Claims Brought by Third Parties), Section 7.5 (Enforcement of
Patents against Competitive Infringement) and Section 7.6.1 (Jointly-Owned
Program Patents).
 
-111-

--------------------------------------------------------------------------------

Confidential
10.6.2.        Natural Expiration. If this Agreement expires in accordance with
Section 10.2.1 or Section 10.2.2 after the License Effective Date for a
Collaboration Program, then upon expiration of the Reduced Royalty Period for a
Product that is the subject of such Collaboration Program in all countries in
which such Product is being or has been sold, Ionis will and hereby does grant
to Biogen an irrevocable, perpetual, non-exclusive, worldwide, royalty-free,
fully paid-up, sublicensable license under the Ionis Know-How to Manufacture,
Develop and Commercialize the applicable Product, the applicable Collaboration
Target shall not become a Terminated Target and such Product shall not become a
Discontinued Product.


10.6.3.        Termination Prior to License Effective Date. If this Agreement
expires or is terminated by a Party in accordance with this ARTICLE 10 following
the Effective Date but before the License Effective Date for a particular
Collaboration Program, then, in addition to the terms set forth in Section
10.6.1, the following terms will apply to each Product and Compound, for each
Collaboration Program that is directed to a Terminated Target if Biogen has not
exercised the Option for any Collaboration Program directed to the applicable
Terminated Target:


(a)           Solely in the event that this Agreement is terminated by a Party
in its entirety, Biogen’s right to designate High Interest Targets as
Collaboration Targets under this Agreement will expire, the High Interest Target
List will be dissolved, and Ionis will be free to Develop and Commercialize the
applicable Product, (and any other applicable Compounds) targeting all such
Terminated Targets (and any other Neurology Targets) on its own or with a Third
Party.


(b)           In the event that this Agreement is terminated by a Party in its
entirety, Biogen’s Options under Section 3.1 will expire and Ionis will be free
to Develop and Commercialize all Product(s) (and any other applicable Compounds
or Oligonucleotides) on its own or with a Third Party.


(c)           In the event that this Agreement is terminated with respect to all
Collaboration Programs directed to a Terminated Target, Biogen’s Options under
Section 3.1 will expire with respect to all Collaboration Programs directed to
such Terminated Target and Ionis will be free to Develop and Commercialize
Product(s) targeting such Terminated Targets (and any other applicable Compounds
or Oligonucleotides designed to bind to the RNA that encodes such Terminated
Targets), on its own or with a Third Party.


(d)           In the event that this Agreement expires or is terminated by a
Party in its entirety, then neither Party will have any further obligations
under Section 2.1 of this Agreement.


(e)           In the event that this Agreement is terminated with respect to a
Collaboration Target, then neither Party will have any further obligations under
Section 2.1 of this Agreement with respect to such Terminated Target.
 
-112-

--------------------------------------------------------------------------------

Confidential
(f)           To the extent requested by Ionis, Biogen will promptly (i) assign
to Ionis any manufacturing agreements with a CMO to which Biogen is a party,
solely to the extent such manufacturing agreements relate to any Compound or
Product directed to a Terminated Target and (ii) transfer to Ionis all data,
results and information (including Biogen’s Confidential Information and any
regulatory documentation (including drafts)) related to the testing and Clinical
Studies for Discontinued Products directed to the Terminated Target in the
possession of Biogen and its contractors to the extent such data, results and
information were generated by or on behalf of Biogen under this Agreement; and
Ionis will pay all out-of-pocket direct Third Party costs and expenses in
transferring such data, results and information together with the Biogen FTE
Cost in transferring such data, results and information.


(g)           Except as explicitly set forth in Section 10.6.1, Biogen will have
no further rights and Ionis will have no further obligations with respect to
each Terminated Target.


(h)           If Biogen terminates this Agreement for convenience with respect
to all Strategies directed to, and all Collaboration Programs for, a
Collaboration Target, then solely with respect to such Terminated Target:


(i)        Biogen will, and does hereby, grant to Ionis an exclusive
sublicensable, worldwide, license or sublicense, as the case may be, to Biogen
Technology Controlled by Biogen as of the date of such reversion that Covers the
applicable Discontinued Product(s) targeting any such Terminated Target solely
as necessary to Develop, make, have made, use, sell, offer for sale, have sold,
import and otherwise Commercialize the applicable Discontinued Product(s)
targeting any such Terminated Target in the Field (such license will be
sublicensable by Ionis in accordance with Section 4.1.2, mutatis mutandis).


(ii)       Biogen will, and does hereby, grant to Ionis a non-exclusive
sublicensable, worldwide, license or sublicense, as the case may be, to Biogen
Background Technology Controlled by Biogen as of the date of such reversion that
Covers the applicable Discontinued Product(s) targeting any such Terminated
Target in the form that such Discontinued Product(s) exist as of the date of
such reversion (other than Permitted Changes in Form with respect to such
Discontinued Product(s)) solely as necessary to Develop, make, have made, use,
sell, offer for sale, have sold, import and otherwise Commercialize the
applicable Discontinued Product(s) targeting any such Terminated Target in the
Field (such license will be sublicensable by Ionis in accordance with Section
4.1.2, mutatis mutandis).


(iii)     Ionis will reimburse Biogen for any amounts owed by Biogen to Third
Parties as a result of the grant of any such license to Ionis under, or Ionis’
practice of, any Biogen Background Technology; provided that Ionis has been
notified of the terms of such payment obligations to any such Third Party, and,
if Ionis notifies Biogen that it does not wish to be granted a license under any
Patent Rights or Know-How that are subject to such payment obligations included
in the Biogen Background Technology, then such Patent Rights or Know-How (as
applicable) will be excluded from the Biogen Background Technology licensed to
Ionis hereunder, and Ionis will have no obligation to reimburse Biogen for any
such payments.
 
-113-

--------------------------------------------------------------------------------

Confidential
(iv)       If Ionis or its Affiliates or Sublicensee sells any such Discontinued
Product(s) targeting any such Terminated Target and that is Covered by any
Patent Rights within the Biogen Background Technology, then on a
country-by-country basis Ionis will pay to Biogen a royalty equal to [***]. For
the purpose of the foregoing royalty calculation, “net sales” will be calculated
in accordance with the definition of “Net Sales” as set forth in Appendix 1,
applied mutatis mutandis to such calculation. The provisions of Sections
6.12, 6.13, 6.14 and 6.15 shall apply, mutatis mutandis, to any royalty payments
by Ionis to Biogen under this Section 10.6.3(h)(iv). If the Parties are unable
to agree as to the appropriate royalty percentage to be paid by Ionis to Biogen
under this Section 10.6.3(h)(iv) within a period of [***] days after the
effective date of termination, then either Party may refer the matter to Expert
Resolution under Section 12.1.4.


(v)        Within [***] days following the date of the termination, Biogen will
assign, and hereby does assign, to Ionis all of Biogen’s rights, title and
interests in and to all Regulatory Materials, including any IND and orphan drug
designation that relate to the applicable Discontinued Product(s) that target
such Terminated Targets, provided that, (A) notwithstanding the foregoing, and
subject to the provisions of Section 2.1, the Parties acknowledge that Biogen
shall be permitted to use excerpts or portions of any such assigned Regulatory
Materials in any other regulatory submissions, notifications, registrations,
approvals or other filings and correspondence made to or with a Regulatory
Authority in any country or jurisdiction related to products under the
Ionis/Biogen Additional Agreements or products that do not include an
Oligonucleotide (other than any Gene-Editing Product, messenger RNA or, solely
to the extent agreed in writing by the Parties, Duplex Product) as an active
pharmaceutical ingredient, provided, further that, for such products that do not
include such an Oligonucleotide as an active pharmaceutical ingredient, such
excerpts or portions shall not include any Confidential Information of Ionis and
(B) for clarity, such assignment of Biogen’s rights, title and interests in and
to such Regulatory Materials shall not include the assignment of any Know-How
(including any data) contained therein. If Biogen intends to use any excerpt or
portion of any such assigned Regulatory Materials in accordance with clause (A)
of the preceding sentence, then Biogen shall, at least [***] days in advance of
the anticipated submission of such excerpt or portion to a Regulatory Authority,
notify Ionis of such intent and provide to Ionis a copy of such proposed excerpt
or portion for review and comment. The Parties shall discuss in good faith any
comments of Ionis with respect to such proposed excerpt or portion prior to
submission thereof.


(vi)       With respect to Discontinued Products targeting Terminated  Targets,
if Ionis terminates this Agreement due to Biogen’s material breach or Biogen
terminates this Agreement for convenience, then upon Ionis’ written request
pursuant to a mutually agreed supply agreement, Biogen will sell to Ionis any
bulk Product API, Clinical Supplies and Finished Drug Product, and any
intermediates, impurity markers and reference standards relating to such
Discontinued Product in Biogen’s possession at the time of such termination, at
a price equal to [***]% of either (i) [***] or (ii) [***], in each case ((i) and
(ii)), as reflected in Biogen’s books and records.
 
-114-

--------------------------------------------------------------------------------

Confidential
10.6.4.        Termination after License Effective Date. If this Agreement is
terminated by a Party in accordance with this ARTICLE 10 following the Effective
Date and after the License Effective Date for a particular Collaboration
Program, then, in addition to the terms set forth in Section 10.6.1, the
following terms will apply to any Collaboration Program that is the subject of
such termination, including all Products that are the subject thereof.


(a)           The applicable licenses granted by Ionis to Biogen under this
Agreement will terminate with respect to such terminated Collaboration Program.
Biogen, its Affiliates and Sublicensees will cease selling the applicable
Products that are the subject of such Collaboration Program, unless Ionis elects
to have Biogen continue to sell the applicable Products as part of the
Transition Services to the extent provided in Section 10.6.6.


(b)           If such termination applies to all Collaboration Programs directed
to a Collaboration Target and has the effect of making such target a Terminated
Target, then neither Party will have any further obligations under Section 2.1
of this Agreement with respect to the applicable Terminated Target.


(c)           If such termination applies to all Collaboration Programs directed
to a Collaboration Target and has the effect of making such target a Terminated
Target, then except as explicitly set forth in Section 10.6.1, Biogen will have
no further rights and Ionis will have no further obligations with respect to the
applicable Terminated Target.


(d)           If (i) Biogen terminates the Agreement under Section 10.3.2
(Biogen’s Termination for Convenience) or (ii) Ionis terminates this Agreement
under Section 10.3.6 (Ionis’ Right to Terminate for Material Breach by Biogen),
and such termination applies to all Collaboration Programs directed to a
Collaboration Target and has the effect of making such target a Terminated
Target, then the following additional terms will also apply solely with respect
to Collaboration Program(s) directed to such Terminated Targets, including all
Products that are the subject of such Collaboration Program(s):


(i)        Biogen will, and does hereby, grant to Ionis an exclusive
sublicensable, worldwide, license or sublicense, as the case may be, to Biogen
Technology Controlled by Biogen as of the date of such reversion that Covers the
applicable Discontinued Product(s) solely as necessary to Develop, make, have
made, use, sell, offer for sale, have sold, import and otherwise Commercialize
the applicable Discontinued Product(s) targeting such Terminated Target in the
Field (such license will be sublicensable by Ionis in accordance with Section
4.1.2, mutatis mutandis).


(ii)       Biogen will, and does hereby, grant to Ionis a non-exclusive
sublicensable, worldwide, license or sublicense, as the case may be, to Biogen
Background Technology Controlled by Biogen as of the date of such reversion that
Covers the applicable Discontinued Product(s) targeting any such Terminated
Target in the form that such Discontinued Product(s) exist as of the date of
such reversion (other than Permitted Changes in Form with respect to such
Discontinued Product(s)) solely as necessary to Develop, make, have made, use,
sell, offer for sale, have sold, import and otherwise Commercialize the
applicable Discontinued Product(s) targeting such Terminated Target in the Field
(such license will be sublicensable by Ionis in accordance with Section 4.1.2,
mutatis mutandis).
 
-115-

--------------------------------------------------------------------------------

Confidential
(iii)      Ionis will reimburse Biogen for any amounts owed by Biogen to Third
Parties as a result of the grant of any such license to Ionis under, or Ionis’
practice of, any Biogen Background Technology; provided that Ionis has been
notified of the terms of such payment obligations to any such Third Party, and,
if Ionis notifies Biogen that it does not wish to be granted a license under any
Patent Rights or Know-How that are subject to such payment obligations included
in the Biogen Background Technology, then such Patent Rights or Know-How (as
applicable) will be excluded from the Biogen Background Technology licensed to
Ionis hereunder, and Ionis will have no obligation to reimburse Biogen for any
such payments.


(iv)       If Ionis or its Affiliates or Sublicensee sells any such Discontinued
Product(s) targeting any such Terminated Target and that is Covered by any
Patent Rights within the Biogen Background Technology, then on a
country-by-country basis Ionis will pay to Biogen a royalty equal to [***]. For
the purpose of the foregoing royalty calculation, “net sales” will be calculated
in accordance with the definition of “Net Sales” as set forth in Appendix 1,
applied mutatis mutandis to such calculation. The provisions of Sections 6.12,
6.13, 6.14 and 6.15 shall apply, mutatis mutandis, to any royalty payments by
Ionis to Biogen under this Section 10.6.4(d)(iv). If the Parties are unable to
agree as to the appropriate royalty percentage to be paid by Ionis to Biogen
under this Section 10.6.4(d)(iv) within a period of [***] days after the
effective date of termination, then either Party may refer the matter to Expert
Resolution under Section 12.1.4.
 
(v)       Within [***] days following the date of the termination Biogen will
assign back to Ionis any Product-Specific Patents and Ionis’ interest in any
Program Patents that relate to the applicable Discontinued Product(s) targeting
such Terminated Target previously assigned by Ionis to Biogen under this
Agreement;


(vi)      Within [***] days following the effective date of the termination
Biogen will transfer to Ionis solely for use with respect to the Development and
Commercialization of the applicable Discontinued Product(s) targeting such
Terminated Target, any Know-How, data, results and copies of Regulatory
Materials in the possession of Biogen as of the date of such reversion to the
extent related to such Discontinued Product(s), and any other information or
material specified in Section 4.8, provided that, for the avoidance of doubt, as
between the Parties, title to any intellectual property that is Biogen
Technology within any of the foregoing will remain with Biogen subject to the
license granted to Ionis under Section 10.6.4(d)(i), except as otherwise
provided in Section 10.6.4(d)(vii) below;
 
-116-

--------------------------------------------------------------------------------

Confidential
(vii)     Within [***] days following the effective date of the termination,
Biogen will assign, and hereby does assign, to Ionis all of Biogen’s rights,
title and interests in and to all Regulatory Materials, including any NDA, IND
and orphan drug designation that relate to the applicable Discontinued
Product(s) targeting such Terminated Target, provided that, (A) notwithstanding
the foregoing, and subject to the provisions of Section 2.1, the Parties
acknowledge that Biogen shall be permitted to use excerpts or portions of any
such assigned Regulatory Materials in any other regulatory submissions,
notifications, registrations, approvals or other filings and correspondence made
to or with a Regulatory Authority in any country or jurisdiction related to
products under the Ionis/Biogen Additional Agreements or products that do not
include an Oligonucleotide (other than any Gene-Editing Product, messenger RNA
or , solely to the extent agreed in writing by the Parties, Duplex Product) as
an active pharmaceutical ingredient, provided, further that, for such products
that do not include such an Oligonucleotide as an active pharmaceutical
ingredient, such excerpts or portions shall not include any Confidential
Information of Ionis, and (B) for clarity, such assignment of Biogen’s rights,
title and interests in and to such Regulatory Materials shall not include the
assignment of any Know-How (including any data) contained therein. If Biogen
intends to use any excerpt or portion of any such assigned Regulatory Materials
in accordance with clause (A) of the preceding sentence, then Biogen shall, at
least [***] days in advance of the anticipated submission of such excerpt or
portion to a Regulatory Authority, notify Ionis of such intent and provide to
Ionis a copy of such proposed excerpt or portion for review and comment. The
Parties shall discuss in good faith any comments of Ionis with respect to such
proposed excerpt or portion prior to submission thereof;


(viii)    Biogen will, and does hereby, exclusively license to Ionis any
trademarks that are specific to a Discontinued Product(s) targeting a Terminated
Target solely for use with such Discontinued Product(s); provided, however, in
no event will Biogen have any obligation to license to Ionis any trademarks used
by Biogen both in connection with the Product and in connection with the sale of
any other product or service, including any BIOGEN- or BIOGEN-formative marks;


(ix)      Ionis will control and be responsible for all aspects of the
Prosecution and Maintenance of all Jointly-Owned Program Patents arising from
the Collaboration Programs directed to the applicable Terminated Target,
including all Products that are the subject thereof, and Biogen will provide
Ionis with (and will instruct its counsel to provide Ionis with) all of the
information and records in Biogen’s and its counsel’s possession related to the
Prosecution and Maintenance of such Jointly-Owned Program Patents; provided,
however, if Ionis intends to abandon any such Jointly-Owned Program Patents
without first filing a continuation or substitution, then Ionis will notify
Biogen of such intention at least [***] days before such Patent Right will
become abandoned, and Biogen will have the right, but not the obligation, to
assume responsibility for the Prosecution and Maintenance thereof at its own
expense with counsel of its own choice; and
 
-117-

--------------------------------------------------------------------------------

Confidential
(x)        Ionis will have the obligation to pay royalties to Biogen under
Section 6.10 with respect to the applicable Discontinued Product(s). Such
payments will be governed by the financial provisions in Section 6.12, and the
definition of Net Sales will apply to sales of Discontinued Product(s) by Ionis,
in each case mutatis mutandis.


(e)           With respect to Discontinued Products targeting Terminated
Targets, if Ionis terminates this Agreement due to Biogen’s material breach or
Biogen terminates this Agreement for convenience, then upon Ionis’ written
request pursuant to a mutually agreed supply agreement, Biogen will sell to
Ionis any bulk Product API, Clinical Supplies and Finished Drug Product, and any
intermediates, impurity markers and reference standards relating to such
Discontinued Product in Biogen’s possession at the time of such termination, at
a price equal to [***]% of either (i) [***] or (ii) [***], in each case ((i) and
(ii)), as reflected in Biogen’s books and records.


(f)            To the extent requested by Ionis, Biogen will promptly assign to
Ionis any manufacturing agreements solely to the extent related to Terminated
Targets and identified by Ionis to which Biogen is a party.


10.6.5.        Remedies Available to Biogen for Ionis’ Material Breach after
License Effective Date.


(a)           Termination of Committees and Information Sharing. If, after the
License Effective Date with respect to a particular Collaboration Program, Ionis
materially breaches this Agreement and fails to cure such breach within the time
periods set forth under Section 10.3.5(a), and Biogen does not wish to terminate
this Agreement in its entirety (an “Ionis Breach Event”), then, in addition to
any other remedies Biogen may have under this Agreement or otherwise, Biogen
will have the right to do any or all of the following in Biogen’s discretion
solely with respect to the Collaboration Programs that are the subject of the
Ionis Breach Event:


(i)        Elect that some or all of the Biogen Reduced Participation and
Information Obligations will apply (in each case, solely with respect to the
applicable Collaboration Programs that are the subject of the Ionis Breach
Event);


(ii)       Terminate Ionis’ participation in any ongoing research and
development programs under the applicable Collaboration Program and Biogen’s
funding obligations associated therewith; and


(iii)     If Ionis has not completed the activities for which it is responsible
under the applicable Collaboration Program, then Biogen may, but will not be
obligated to, assume all responsibility for all such activities that would have
otherwise been Ionis’ responsibility under this Agreement.
 
-118-

--------------------------------------------------------------------------------

Confidential
Ionis will cooperate with the foregoing and provide to Biogen or one or more of
its Affiliates or Third Party contractors all Know-How, assistance, assignments
of relevant Third Party agreements, to the extent freely assignable and only if
such agreements are specific to the Manufacture and supply of Products under
such assumed Collaboration Program(s), and other support reasonably requested to
assist Biogen in assuming complete responsibility for the Development and
Manufacture of the applicable Products that are the subject of such
Collaboration Program in an efficient and orderly manner. If any such relevant
Third Party agreements are not freely assignable or are not specific to the
Manufacture and supply of Products under such assumed Collaboration Program(s),
then Ionis will, and cause its Affiliates to, obtain for Biogen substantially
all of the practical benefit and burden under such Third Party agreements,
including by (i) entering into appropriate and reasonable alternative
arrangements on terms agreeable to each of Ionis and Biogen (or such Affiliate)
and (ii) subject to the consent and control of Biogen, enforcing, at Biogen’s
cost and expense and for the account of Biogen, any and all rights of Ionis (or
such Affiliate) against the other party thereto arising out of the breach or
cancellation thereof by such other party or otherwise.


(b)           License Access Fee. If Ionis is performing activities under
Section 5.2.2 with respect to a Collaboration Program following the applicable
License Effective Date, and in connection with Ionis’ performance of such
activities, there is any delay in the Initiation of a Pivotal Clinical Trial
beyond the Fee Commencement Date with respect to the Collaboration Programs as a
result of an Ionis Breach Event, then Biogen will [***] solely to the extent
caused by such delay.


(c)           Biogen’s Right of Setoff. If there is an [***] and Biogen does not
wish to [***], then, in addition to any other remedies Biogen may have under
this Agreement or otherwise, Biogen may setoff against any amounts owed to Ionis
pursuant to ARTICLE 6 (Financial Provisions) solely with respect to the
Collaboration Program that is the subject of the Ionis Breach Event [***] (the
“Setoff Amount”). If Biogen exercises its setoff right under this Section
10.6.5(c), Biogen will provide Ionis with a written certificate, signed by
Biogen’s Chief Financial Officer, certifying that the amount setoff by Biogen
represents [***]. Notwithstanding the foregoing, if Ionis notifies Biogen in
writing (a “Setoff Dispute Notice”) that it disputes Biogen’s assertion that
Ionis is in material breach of this Agreement or the amount setoff by Biogen (a
“Setoff Dispute”), then (i) both Parties will participate in the dispute
resolution process set forth on Schedule 10.6.5(c), and (ii) pending the
Parties’ agreement regarding the appropriate setoff (if any) or a determination
by the Advisory Panel of the proper amount that Biogen may setoff (if any) in
accordance with Schedule 10.6.5(c), Biogen will pay the Setoff Amount into an
interest-bearing escrow account established for the purpose at a bank. If the
Parties cannot settle their dispute by mutual agreement, then, in accordance
with Schedule 10.6.5(c) the Advisory Panel will determine (A) the amount (if
any) that Biogen may setoff against future payments solely with respect to the
Collaboration Program that is the subject of the Ionis Breach Event to Ionis
going forward, and (B) whether any portion of the escrow account should be
released to Ionis or returned to Biogen, provided that any decision or
determination by the Advisory Panel (a “Panel Decision”) will not be treated as
an arbitral award but will be binding on the Parties until and unless a court of
competent jurisdiction (the “Trial Court”) has determined in a judgment
regarding some or all of the issues decided in the Panel Decision, and in any
Action contemplated by the next sentence hereof the Trial Court will determine
the facts and the law de novo, and will give a Panel Decision only such
persuasive effect, if any, that after review of all of the facts and the law
presented to the Trial Court by the Parties, the Trial Court deems appropriate,
provided that the escrow agent will comply with a Panel Decision that determines
that any portion of the escrow account should be released to Ionis or returned
to Biogen. If it is determined in a judgment by the Trial Court that Ionis owes
Biogen any damages, then, during the pendency of any appeal of the Trial Court’s
decision (or, if the Trial Court’s decision is not appealed, until Biogen
recoups such amount), Biogen may setoff against any future payments solely with
respect to the Collaboration Programs that are the subject of the Ionis Breach
Event to Ionis under this Agreement the amount of any such damages not paid by
Ionis. If it is determined in a Trial Court that Biogen has setoff an amount
that exceeds the amount of losses, damages and expenses actually incurred by
Biogen as a result of Ionis’ breach of this Agreement, then Biogen will promptly
pay to Ionis the amount of such excess, plus interest on such amount as provided
for in Section 6.15 (Interest), with interest accruing from the time Biogen
applied such excess setoff. If, with respect to a Setoff Dispute, Ionis provides
a Setoff Dispute Notice to Biogen and Biogen fails to do any of the following:
(1) appoint a member of the Advisory Panel to the extent required in Section 2
of Schedule 10.6.5(c); (2) meet with the Advisory Panel as required in Section 3
of Schedule 10.6.5(c); or (3) pay the Setoff Amount into an interest-bearing
escrow account established for the purpose at a bank, then Biogen will forfeit
its right to set off under this Section 10.6.5(c) and Schedule 10.6.5(c) with
respect to any and all Setoff Disputes.
 
-119-

--------------------------------------------------------------------------------

Confidential
10.6.6.        Transition Services.


(a)           In the case where (i) Biogen terminates the Agreement under
Section 10.3.2 (Biogen’s Termination for Convenience) or (ii) Ionis terminates
this Agreement under Section 10.3.6 (Ionis’ Right to Terminate for Material
Breach by Biogen) with respect to one or more Products, the terms of this
Section 10.6.6 shall apply.


(b)           In such event, the Parties wish to provide a mechanism to ensure
that patients who were being treated with the applicable Product prior to such
termination or who desire access to such Product can continue to have access to
such Product until the regulatory and commercial responsibilities for the
Product are transitioned from Biogen to Ionis following termination of the
applicable Collaboration Target. As such, Ionis may request Biogen perform
transition services as listed on Schedule 10.6.6 and such other transition
services that the Parties mutually agree in writing to (i) provide patients with
continued access to the applicable Products, (ii) following termination of this
Agreement with respect to the applicable Terminated Target, transition the
responsibilities under all Approvals and ongoing Clinical Studies for the
applicable Products to Ionis or its designee and (iii) following termination of
the applicable Terminated Target, transition the then-current supply process and
responsibilities for the Product to Ionis or its designee (collectively, the
“Transition Services”). Subject to the Parties agreeing on a transition plan as
described in Section 10.6.6(c), Biogen will perform such Transition Services
using reasonable efforts for a period not to exceed [***] months from the
termination date; provided that Biogen and Ionis may mutually agree to conduct
the Transition Services for a longer period of time. Notwithstanding the
provision of the Transition Services under this Section 10.6.6(b), Ionis shall
not conduct activities with respect to any Discontinued Products to the extent
prohibited by ARTICLE 2 of this Agreement.
 
-120-

--------------------------------------------------------------------------------

Confidential
(c)           Ionis may elect to have Biogen perform the Transition Services by
providing written notice to Biogen no later than the earlier of (i) [***] days
following the effective date of the termination and (ii) [***] days following
written notice by Biogen to Ionis asking Ionis to confirm if Ionis wishes to
have Biogen perform the Transition Services (provided Biogen did not send such a
notice earlier than [***] days following the effective date of the termination).
If Ionis requests Transition Services, then Ionis shall propose a transition
plan setting forth the Transition Services to be performed by Biogen, including
delivery and transition dates consistent with those set forth on Schedule
10.6.6, and, for a period of [***] days after such request, the Parties will use
good faith efforts to negotiate a mutually agreeable version of such transition
plan. In addition, the Parties will, within [***] days after such request,
establish a transition committee consisting of at least each Party’s Alliance
Managers, a representative from each Party’s CMC group who was responsible for
the Product prior to the termination, and up to two additional representatives
from each Party who are from other relevant functional groups to facilitate a
smooth transition. While Biogen is providing Transition Services, Biogen and
Ionis will mutually agree on talking points and a communication plan to
customers, specialty pharmacies, physicians, Regulatory Authorities, patient
advocacy groups and clinical study investigators, and Biogen will make all such
communication to such entities in accordance with the mutually agreed talking
points.


(d)          Ionis will pay Biogen for the Transition Services at [***] to
perform the Transition Services, calculated [***]. In addition, Ionis will
reimburse [***] to perform the Transition Services. Ionis will own all revenue
derived from the Product after the termination date and Biogen will remit all
such revenues to Ionis no later than the [***] day following the end of the
month in which such revenue was received.


(e)           Ionis or its designee will be sufficiently prepared to accept the
transition of Development, Manufacturing and Commercialization activities with
respect to the Products to Ionis or such designee on the timelines set forth on
Schedule 10.6.6 for the Transition Services. Biogen will have no liability under
this Agreement with respect to a failure of or delay in the Transition Services
to the extent caused by any failure or delay by Ionis or its designee in
accepting the transition of Development, Manufacturing and Commercialization
activities with respect to the Products. In the event that Biogen encounters any
delays beyond Biogen’s reasonable control, the Parties shall discuss in good
faith and agree upon extended timelines for completion of the Transition
Services.


ARTICLE 11.
CONFIDENTIALITY



11.1.
Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Agreement Term and for five years thereafter, the receiving Party (the
“Receiving Party”) and its Affiliates will keep confidential and will not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any confidential or proprietary information or materials,
patentable or otherwise, in any form (written, oral, photographic, electronic,
magnetic, or otherwise) that is disclosed to it by the other Party (the
“Disclosing Party”) or its Affiliates or otherwise received or accessed by a
Receiving Party in the course of performing its obligations or exercising its
rights under this Agreement or the Neurology II Agreement, including trade
secrets, Know-How, inventions or discoveries, proprietary information, formulae,
processes, techniques and information relating to the past, present and future
marketing, financial, and research and development activities of any product or
potential product or useful technology of the Disclosing Party or its Affiliates
and the pricing thereof (collectively, “Confidential Information”).

 
-121-

--------------------------------------------------------------------------------

Confidential

11.2.
Authorized Disclosure. Except as expressly provided otherwise in this Agreement
or the Neurology II Agreement, a Receiving Party or its Affiliates may use and
disclose to Third Parties Confidential Information of the Disclosing Party as
follows: (a) solely in connection with the performance of its obligations or
exercise of rights granted or reserved in this Agreement under confidentiality
provisions no less restrictive than those in this Agreement, provided that
Confidential Information may be disclosed by a Receiving Party to a governmental
entity or agency without requiring such entity or agency to enter into a
confidentiality agreement; (b) to the extent reasonably necessary to file or
prosecute patent, copyright and trademark applications (subject to Section
11.4), complying with applicable governmental regulations, obtaining Approvals,
conducting Pre-Clinical Studies or Clinical Studies, marketing a Product, or as
otherwise required by Applicable Law, regulation, rule or legal process
(including the rules of the SEC and any stock exchange); provided, however, that
if a Receiving Party or any of its Affiliates is required by Law or regulation
to make any such disclosure of a Disclosing Party’s Confidential Information it
will, except where impracticable for necessary disclosures, give reasonable
advance notice to the Disclosing Party of such disclosure requirement and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (c) in communication with actual or
potential lenders, investors, merger partners, acquirers, consultants, or
professional advisors on a need-to-know basis, in each case, under
confidentiality provisions no less restrictive than those of this Agreement; (d)
to the extent such disclosure is required to comply with existing expressly
stated contractual obligations owed to such Party’s or its Affiliates’ licensor
with respect to any intellectual property licensed to the other Party under this
Agreement; or (e) as mutually agreed to in writing by the Parties.




11.3.
Residual Knowledge. Notwithstanding any provision of this Agreement to the
contrary, at any time during the Agreement Term or thereafter a Party or any
Affiliate of such Party may use for its research purposes all information in
non-tangible form resulting from access to or work related to a Strategy, High
Interest Target, Ionis Neurology Target, Collaboration Target or Product or
under this Agreement prior to the effective date of termination of this
Agreement, including ideas, concepts, Know-How or techniques contained therein,
in each case, that may be retained by persons who have had access thereto prior
to the effective date of termination of this Agreement in their unaided human
memory.

 
-122-

--------------------------------------------------------------------------------

Confidential

11.4.
Press Release; Publications; Disclosure of Agreement.



11.4.1.        Public Announcements. On or promptly after the Execution Date,
the Parties will jointly issue a public announcement of the execution of this
Agreement in form and substance mutually agreed by the Parties. Except to the
extent required to comply with Applicable Law, regulation, rule or legal process
or as otherwise permitted in accordance with this Section 11.4, neither Party
nor such Party’s Affiliates will make any public announcements, press releases
or other public disclosures concerning this Agreement or the terms or the
subject matter hereof without the prior written consent of the other, which will
not be unreasonably withheld, conditioned or delayed.


11.4.2.        Use of Name. Except as set forth in Section 11.4.10, neither
Party will use the other Party’s name in a press release or other publication
without first obtaining the prior consent of the Party to be named.


11.4.3.        Notice of Significant Events. Each Party will immediately notify
(and provide as much advance notice as possible, but at a minimum two Business
Days advance notice to) the other Party of any event materially related to a
Product (including in such notice any disclosure of starting/stopping of a
Clinical Study, clinical data or results, material regulatory discussions,
filings, Approval or Biogen’s sales projections) so the Parties may analyze the
need for or desirability of publicly disclosing or reporting such event.


11.4.4.        Prior to License Effective Date. Prior to the License Effective
Date for a particular Collaboration Program, all Compounds and any Products that
are the subject of such Collaboration Program are the sole property of Ionis
and, subject to the provisions of this Section 11.4.4, Ionis will have the sole
right to issue press releases, publish, present or otherwise disclose the
progress and results regarding such Products to the public, which disclosures
shall be consistent with its practice with its other compounds and products;
provided that, with respect to any proposed press release or other similar
public communication by Ionis disclosing regulatory discussions, the efficacy or
safety data or clinical results related to such Product or Development
activities under this Agreement with respect to such Collaboration Program, (a)
Ionis will submit such proposed communication to Biogen for review at least two
Business Days in advance of such proposed public disclosure, (b) Biogen will
have the right to review and recommend changes to such communication, (c) Ionis
will in good faith consider any changes that are timely recommended by Biogen
and (d) to the extent such communication discloses data or results arising from
a Collaboration Program or Development activities, (i) if Biogen informs Ionis
that such communication contains Biogen Confidential Information, then Ionis
will delete such Biogen Confidential Information from such communication and
(ii) if Biogen informs Ionis that such communication would disclose inventions
made by either Party in the course of a Collaboration Program or Development
activities under this Agreement that have not yet been protected through the
filing of a patent application, or the public disclosure of such communication
could be expected to have a material adverse effect on any Patent Rights or
Know-How solely owned or Controlled by Biogen, then Ionis in either case ((i) or
(ii)) will (A) delay such proposed publication for up to [***] days from the
date Biogen informed Ionis of its objection to such communication, to permit the
timely preparation and first filing of patent application(s) on the information
involved or (B) remove the identified disclosures prior to the publication of
such communication.
 
-123-

--------------------------------------------------------------------------------

Confidential
11.4.5.        After License Effective Date. After the License Effective Date
for a particular Collaboration Program, all Compounds and Products that are the
subject of such Collaboration Program are the sole property of Biogen and,
subject to the provisions of this Section 11.4.5, Biogen will have the sole
right to issue press releases, publish, present or otherwise disclose the
progress and results regarding any Product that is the subject of such
Collaboration Program to the public, which shall be consistent with its practice
with its other compounds and products; provided that with respect to any
proposed press release or other similar public communication by Biogen
disclosing discloses data or results arising from a Collaboration Program or
Development activities, (a) Biogen will submit such proposed communication to
Ionis for review at least two Business Days in advance of such proposed public
disclosure, (b) Ionis will have the right to review such communication and (c)
(i) if Ionis informs Biogen that such communication contains Ionis Confidential
Information, then Biogen will delete such Ionis Confidential Information from
such communication and (ii) if Ionis informs Biogen that such communication
would disclose inventions made by either Party in the course of a Collaboration
Program or Development activities under this Agreement that have not yet been
protected through the filing of a patent application, or the public disclosure
of such communication could be expected to have a material adverse effect on any
Patent Rights or Know-How solely owned or Controlled by Ionis, then Biogen in
either case ((i) or (ii)) will (A) delay such proposed publication for up to
[***] days from the date Ionis informed Biogen of its objection to such
communication, to permit the timely preparation and first filing of patent
application(s) on the information involved or (B) remove the identified
disclosures prior to the publication of such communication.


11.4.6.        Resolution of Disagreements Regarding Public Announcements. If
the Parties cannot mutually agree on the need for or content of any press
release, presentation or other public disclosure under Section 11.4 that is
intended to be jointly issued, then either Party may promptly refer for
resolution to a “C” level executive of each Party (e.g., a Party’s Chief
Operating Officer, Chief Executive Officer or Chief Business Officer) or to one
of the Party’s CSC members. During the advance review period described in
Sections 11.4.4 or 11.4.5, such “C” level executives or CSC members will meet in
person at a mutually acceptable time and location or by means of telephone or
video conference to discuss in good faith and attempt to resolve such dispute.
If the Parties cannot agree at the CSC, then no such joint press release,
presentation or public disclosure may be made.
 
-124-

--------------------------------------------------------------------------------

Confidential
11.4.7.        Scientific or Clinical Presentations for Products. Regarding any
proposed scientific publications or public presentations related to summaries of
data or results arising from Collaboration Programs, the Parties acknowledge
that scientific lead time is a key element of the value of the Products under
this Agreement and further agree to use reasonable efforts to control public
scientific disclosures of such data or results to prevent any potential adverse
effect of any premature public disclosure of such data or results. The Parties
will establish a procedure for publication review and each Party will first
submit to the other Party through the Joint Patent Committee an early draft of
all such publications or presentations, whether they are to be presented orally
or in written form, at least [***] days prior to submission for publication
including to facilitate the publication of any summaries of data or results as
required on the clinical trial registry of each respective Party, as applicable.
Each Party will review such proposed publication in order to avoid the
unauthorized disclosure of a Party’s Confidential Information and to preserve
the patentability of inventions arising from the Collaboration Programs. If,
during such [***]-day period, the other Party informs such Party that its
proposed publication contains Confidential Information of the other Party, then
such Party will delete such Confidential Information from its proposed
publication. In addition, if at any time during such [***]-day period, the other
Party informs such Party that its proposed publication discloses inventions made
by either Party in the course of a Collaboration Program or the Development
activities under this Agreement that have not yet been protected through the
filing of a patent application, or the public disclosure of such proposed
publication could be expected to have a material adverse effect on any Patent
Rights or Know-How solely owned or Controlled by such other Party, then such
Party will either (a) delay such proposed publication for up to [***] days from
the date the other Party informed such Party of its objection to the proposed
publication, to permit the timely preparation and first filing of patent
application(s) on the information involved or (b) remove the identified
disclosures prior to publication. With respect to each Clinical Study Initiated
after the License Effective Date for a particular Collaboration Program of which
the applicable Product is subject, Biogen shall determine authorship or
attribution with respect to any proposed publications regarding the results of
such Clinical Study by interpreting and applying the authorship and attribution
principles of the International Committee of Medical Journal Editors’
Recommendations for the Conduct, Reporting, Editing and Publication of Scholarly
Work in Medical Journals.


11.4.8.        SEC Filings. Each Party will give the other Party a reasonable
opportunity to review all material filings with the SEC describing the terms of
this Agreement prior to submission of such filings, and will give due
consideration to any reasonable comments by the non-filing Party relating to
such filing.


11.4.9.        Subsequent Disclosure. Notwithstanding the foregoing, to the
extent information regarding this Agreement or the Product has already been
publicly disclosed, either Party (or its Affiliates) may subsequently disclose
the same information to the public without the consent of the other Party.


11.4.10.      Acknowledgment. Each Party will acknowledge in any press release,
public presentation or publication regarding the Collaboration Programs or a
Product, the other Party’s role in discovering and developing the Product or
Discontinued Product, as applicable, that the Product is under license from
Ionis and otherwise acknowledge the contributions from the other Party, and each
Party’s stock ticker symbol (e.g., Nasdaq: IONS, BIIB).


(a)           Biogen understands and acknowledges the importance to Ionis of
continuing to be associated with the drugs it discovers under the Collaboration
Programs. As such, Biogen agrees that it will use reasonable efforts to
prominently acknowledge Ionis’ role in the discovery of a Product in any
scientific, medical and other Product-related communications to the extent such
communications address the research, discovery or commercialization of a
Product, by prominently including the words “Discovered by Ionis” or equivalent
language (collectively, the “Ionis Attribution Language”) in any such
communications; provided, however, that Biogen shall have no obligation to
include the Ionis Attribution Language in any of the following: (i)
communications or materials where such inclusion would be prohibited by
Applicable Laws or applicable Third Party institutional, corporate or other
policies; (ii) communications that Biogen does not control, such as publications
with non-Biogen lead authors; (iii) materials primarily focused on or directed
to patients, or other materials where Biogen branding is not prominently
featured; or (iv) abstracts or other communications with a word limitation, if
Biogen reasonably determines that such word limitation would preclude the
inclusion of the Ionis Attribution Language, provided that, in each case, Biogen
will use reasonable efforts to have the Ionis Attribution Language included in
any such communication, consistent with the efforts that Biogen uses to have
statements regarding its own contributions to the Product included in such
communication.
 
-125-

--------------------------------------------------------------------------------

Confidential
(b)           Ionis may include the Products (and identify Biogen as its partner
for the Product) in Ionis’ drug pipeline.


ARTICLE 12.
MISCELLANEOUS



12.1.
Dispute Resolution.



12.1.1.        Escalation. In the event of any Dispute (other than a Setoff
Dispute, which Setoff Dispute will be resolved pursuant to Section 12.1.3, or
dispute regarding the construction, validity or enforcement of either Party’s
Patent Rights, which disputes will be resolved pursuant to Section 12.2), either
Party may, within [***] days after either Party notifies the other Party that
the Dispute has not been resolved (provided that such notice cannot be given
less than [***] days after the Dispute has arisen), make a written request that
the Dispute be referred for resolution to the Executive Vice President, Research
& Development of Biogen and the Chief Operating Officer of Ionis (the
“Executives”). Within [***] days of either Party’s written request that the
Dispute be referred to the Executives, the Executives will meet in person at a
mutually acceptable time and location or by means of telephone or video
conference to negotiate a settlement of a Dispute. Each Party may elect to have
such Party’s CSC representatives participate in such meeting, if desired,
provided that it provides the other Party with reasonable advance notice of such
intent so as to enable the other Party to have its CSC representatives also
participate in such meeting, if desired. If the Executives fail to resolve the
Dispute within such [***] day period, then the Dispute will be referred to
mediation under Section 12.1.2.


12.1.2.        Mediation. If a Dispute subject to Section 12.1.1 cannot be
resolved pursuant to Section 12.1.1, or if neither Party timely makes the
written request that the Dispute be referred to the Executives, the Parties will
resolve any such Dispute in accordance with the dispute resolution procedures
set forth in Schedule 12.1.2 .


12.1.3.        Setoff Disputes. Setoff Disputes will be resolved in accordance
with Section 10.6.5(c) and Schedule 10.6.5(c).
 
-126-

--------------------------------------------------------------------------------

Confidential
12.1.4.        Expert Resolution. In the event that a matter is referred to
expert resolution under this Section 12.1.4 (“Expert Resolution”) pursuant to
Section 1.8.2(e), Section 1.8.3(d)(iv), Section 3.1.2(f), Section 5.2.1, Section
10.6.3(h)(iv), Section 10.6.4(d)(iv), pursuant to subclause (b) of the
definition of Biogen Background Technology in Appendix 1, or under Appendix 3,
the matter will be resolved by an independent qualified Third Party expert
acceptable to both Parties for final resolution of the dispute. The expert will
use the information, materials and data provided to her or him by either Party
to promptly resolve the dispute. The decision of the expert will be binding upon
both Parties. The Parties will equally share the costs of the expert. If the
Parties cannot agree on the expert within [***] days following either Party’s
request to nominate such expert under this Section 12.1.4, then each Party will
nominate an independent expert (who will not be a current or former employee of
a Party or any of their Affiliates or have any personal or financial interest in
a Party or any of their Affiliates), and promptly thereafter, such two
independent experts will agree on the Third Party expert to resolve the dispute
in accordance with this Section 12.1.4. In the event of any expert proceeding
under this Section 12.1.4, any deadline or activities that rely on the
resolution of the dispute will be tolled during the pendency of such proceeding.
Except to the extent necessary to confirm or enforce an award or as may be
required by Law, neither Party nor any of the experts may disclose the
existence, content or results of any proceeding under this Section 12.1.4
without the prior written consent of both Parties.



12.2.
Governing Law; Jurisdiction; Venue; Service of Process.



12.2.1.        This Agreement and any Dispute will be governed by and construed
and enforced in accordance with the laws of the State of Delaware, U.S.A.,
without reference to conflicts of laws principles.


12.2.2.        Subject to the provisions of Section 12.1, each Party by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the District of Delaware (or, if but
only if such court lacks, or will not exercise, subject matter jurisdiction over
the entirety of a Dispute, the Court of Chancery of the State of Delaware, or,
if but only if such court lacks, or will not exercise, subject matter
jurisdiction over the entirety of a Dispute, the Superior Court of the State of
Delaware, with respect to the Dispute) for the purpose of any Dispute arising
between the Parties in connection with this Agreement (each, an “Action”) and
(b) hereby waives to the extent not prohibited by Applicable Law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that venue in the above-named courts is improper, that its property is
exempt or immune from attachment or execution, that any such Action brought in
the above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than the above-named courts,
or should be stayed by reason of the pendency of some other proceeding in any
other court other than the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such courts and (c) hereby
agrees not to commence any such Action other than before the above-named courts.
Notwithstanding the previous sentence, a Party may commence any Action in a
court other than the above-named court solely for the purpose of enforcing an
order or judgment issued by the above-named court.


12.2.3.        Each Party hereby agrees that service of process: (a) made in any
manner permitted by Delaware law or (b) made by overnight express courier
service (signature required), prepaid, at its address specified pursuant to
Section 12.8, will constitute good and valid service of process in any such
Action and (c) waives and agrees not to assert (by way of motion, as a defense,
or otherwise) in any such Action any claim that service of process made in
accordance with clause (a) or (b) does not constitute good and valid service of
process.
 
-127-

--------------------------------------------------------------------------------

Confidential

12.3.
Remedies. Notwithstanding anything to the contrary in this Agreement, each Party
will be entitled to seek, in addition to any other right or remedy it may have,
at law or in equity, a temporary restraining order or a preliminary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this Agreement, and
the Parties agree that in the event of a threatened or actual material breach of
this Agreement injunctive relief would be appropriate. Neither Party will be
entitled to recover any Losses relating to any matter arising under one
provision of this Agreement to the extent that such Party has already recovered
Losses with respect to such matter pursuant to other provisions of this
Agreement (including recoveries under Section 9.1 or Section 9.2). Except for
the reimbursements, offsets and credits explicitly set forth in Section
1.8.1(d)(ii), Section 1.10, Section 6.6.3, Section 6.9.2(g), Section 6.11.2,
Section 6.11.3, Section 6.11.4, Section 6.11.5, Section 6.11.6, Section
6.11.9(b), Section 10.6.5(c) and Section 12.5.1(b), neither Party will have the
right to setoff any amount it is owed or believes it is owed against payments
due or payable to the other Party under this Agreement.




12.4.
Assignment and Successors.



12.4.1.        Neither this Agreement nor any obligation of a Party hereunder
may be assigned by either Party without the consent of the other, which will not
be unreasonably withheld, delayed or conditioned, except that each Party may
assign this Agreement and the rights, obligations and interest of such Party, in
whole or in part, without the other Party’s consent, to any of its Affiliates,
to any purchaser of all or substantially all of its assets or all or
substantially all of its assets to which this Agreement relates or to any
successor corporation resulting from any merger, consolidation, share exchange
or other similar transaction; provided, if Biogen transfers or assigns this
Agreement to [***] described in this Agreement, then Biogen (or such Affiliate),
will [***] assignment. In addition, Ionis may assign or transfer its rights to
receive payments under this Agreement (but no liabilities), without Biogen’s
consent, to an Affiliate or to a Third Party in connection with a payment
factoring transaction. Any purported assignment or transfer made in
contravention of this Section 12.4 will be null and void.


12.4.2.        The [***].


12.4.3.        To the extent Ionis utilizes a [***] in any year, Ionis will
[***] to Biogen [***]. To assist Biogen in determining when a refund is due from
Ionis pursuant to the foregoing sentence, beginning with the first Annual tax
return for the year in which Biogen [***] payment under this Section 12.4, and
each year thereafter (including, for clarity, all years in which Ionis utilizes
a [***], Ionis will provide Biogen with Ionis’ Annual tax returns (federal and
state) and, in years in which Ionis utilizes [***], supporting documentation for
such [***]. Notwithstanding the foregoing, if the [***].
 
-128-

--------------------------------------------------------------------------------

Confidential

12.5.
Change of Control.



12.5.1.        Research Activities. If, at any time during the Research Term,
Ionis undergoes a Change of Control, then Ionis will notify Biogen within [***]
of the public announcement of such Change of Control and the following shall
apply:


(a)           Within [***] days after the effective date of such Change of
Control, Biogen will [***]. If such Change of Control is between Ionis and a
Biogen Competitor, then [***].


(b)           At any time after such Change of Control and prior to the
applicable Change of Control Trigger Date for such Change of Control, if Biogen
reasonably and in good faith determines that Ionis and such Third Party acquirer
will not be [***] under each Neurology Plan (in which determination Biogen may
take into account [***]), then, at any time prior to the applicable Change of
Control Trigger Date Biogen may elect (as part of its written notice to Ionis of
such belief), on a Strategy-by-Strategy or Collaboration
Program-by-Collaboration Program basis with respect to the Strategy or
Collaboration Program to which the failure relates or for this Agreement in its
entirety, to (i) assume final decision-making ability with respect to the
Neurology Plans and any activities conducted thereunder, and solely make all
decisions that this Agreement would otherwise require or permit the Neurology
JRC, the applicable Neurology JDC, the JPC, the CSC or any other subcommittees
or working groups, or the Parties collectively, to make; provided, however, that
Biogen will not have the right to create any obligations or incur any
liabilities for or on behalf of Ionis, and (ii) assume responsibility for any or
all target validation activities, drug discovery activities or Ionis-Conducted
IND-Enabling Toxicology Studies for the applicable existing or new Strategies or
Collaboration Programs directed to existing or new High Interest Targets or
Collaboration Targets. If Biogen elects to take over activities in accordance
with subclause (ii) of this Section 12.5.1(b), then by providing timely written
notice to Ionis no later than [***] days following such election, Biogen may
request that Ionis performs a technology transfer under Section 12.5.1(d) solely
to facilitate the transition of the activities for which Biogen elects to assume
responsibility. If Biogen elects to trigger one or more of the remedies set
forth in subclause (ii) of this Section 12.5.1(b), then (A) [***], and (B)
[***], and the remainder of this Agreement shall remain in force and un-amended
by Biogen’s exercise of such remedies. For the purposes of this Section 12.5,
the “Change of Control Trigger Date” means [***] the effective date of such
Change of Control transaction occurred. By way of example only, if the effective
date of a Change of Control transaction occurred July 31, 2021, then the Change
of Control Trigger Date would be [***].


(c)           Biogen will provide written notice to Ionis when Biogen commences
target validation activities under this Agreement for a new Strategy directed to
a High Interest Target and when Biogen completes activities under a particular
Target Sanction Plan (or earlier ceases target validation activities for a
particular Strategy). In addition, Biogen will provide written notice to Ionis
when Biogen commences Development Candidate generation activities for a
Collaboration Program under a Development Candidate Identification Plan (or
earlier ceases Development Candidate generation activities for a Collaboration
Program).


(d)           If Biogen timely requests a technology transfer pursuant to
Section 12.5.1(b), then the following shall apply:
 
-129-

--------------------------------------------------------------------------------

Confidential
(i)        Biogen shall have the right, during regular business hours over a
period of [***] months following the date of such request, to [***] Biogen
representatives [***] target validation activities and drug discovery activities
under this Agreement [***]. During regular business hours over such [***]-month
period, Ionis will provide [***];


(ii)      Ionis shall within [***] days following the effective date of Biogen’s
notice electing to exercise its step-in rights under Section 12.5.1(b)(ii) and
requesting a technology transfer with respect to such exercise, deliver to one
of Biogen or Biogen’s designated Affiliates or Third Party contractor (at
Biogen’s election), all Ionis Manufacturing and Analytical Know-How and Ionis
Know-How in Ionis’ Control that is necessary (A) to conduct those activities for
which Biogen has exercised its step-in rights under Section 12.5.1(b)(ii) and
(B) to Manufacture and supply research grade ASOs sufficient to support such
activities, in each case ((A) and (B)), solely for use by Biogen, its Affiliates
or a Third Party acting on Biogen’s behalf to conduct the activities assumed by
Biogen under Section 12.5.1(b). In addition, Ionis will provide to Biogen, and
its designated Affiliates and Third Party contractors all Know-How, assistance,
assignments of relevant Third Party agreements, to the extent freely assignable
and only if such agreements are specific to the Manufacture and supply of
Products under such assumed Collaboration Program(s), and other support
reasonably requested by Biogen to enable Biogen to assume responsibility for and
perform such activities in an efficient and orderly manner. If any such relevant
Third Party agreements are not freely assignable or are not specific to the
Manufacture and supply of Products under such assumed Collaboration Program(s),
then Ionis will, and cause its Affiliates to, obtain for Biogen substantially
all of the practical benefit and burden under such Third Party agreements,
including by (i) entering into appropriate and reasonable alternative
arrangements on terms agreeable to each of Ionis and Biogen (or such Affiliate)
and (ii) subject to the consent and control of Biogen, enforcing, at [***] cost
and expense and for the account of Biogen, any and all rights of Ionis (or such
Affiliate) against the other party thereto arising out of the breach or
cancellation thereof by such other party or otherwise; and


(iii)      where Biogen exercises its step in right under Section 12.5.1(b),
then in conducting target validation activities, drug discovery activities or
Ionis-Conducted IND-Enabling Toxicology Studies for the applicable Strategies or
Collaboration Programs following such exercise, Biogen must separate such
activities from its or its Affiliates’ other development activities relating to
any other product or program outside of this Agreement or any other Ionis/Biogen
Additional Agreement (such other development activities, “Biogen Other
Activities”). To that end, and subject to the licenses granted under Section
4.3, Biogen will (A) establish separate teams to conduct such activities for
which it has exercised the step in right, and such Biogen  Other Activities and
(B) prevent any Know-How that is Confidential Information relating to the High
Interest Target or Collaboration Program for which the step in right was
exercised from being disclosed to, or used by, individuals performing such
Biogen Other Activities.
 
-130-

--------------------------------------------------------------------------------

Confidential
(e)           At any time after such Change of Control and prior to the
applicable Change of Control Trigger Date for such Change of Control, upon
written notice to Ionis, Biogen may, in lieu of electing to exercise its
remedies under Section 12.5.1(b) and Section 12.5.1(d), either:


(i)        elect that the Research Term shall continue and the Ionis Activities
under any Neurology Plan shall wind-down, in which case the following shall
apply:


(1)           except to the extent that Biogen requests the earlier termination
of any of the following activities ((1) through (4)), (1) Ionis shall complete
all target validation activities under Target Sanction Plans that were agreed to
prior to Biogen’s written notice under this Section   12.5.1(e)(i), (2) Ionis
shall complete all ongoing Ionis Activities under the Core Research Plan (but
for clarity, no new work will be initiated under the Core Research Plan), (3)
for each Target Sanction Plan that results in achievement of Target Sanction,
(I) Biogen shall pay the Target Designation Milestone Payment, (II) the Parties
shall prepare a Development Candidate Identification Plan and (III) Ionis will
carry out its obligations under such plan, all in accordance with Section 1.8.2,
and (4) Ionis will continue to perform its obligations under each ongoing
Development Candidate Identification Plan until the end of the applicable
Development Candidate Identification Term and under each ongoing Toxicology
Strategy until completion of all Ionis Activities thereunder;


(2)           the Research Term will end upon the earlier of Biogen’s early
termination of, or Ionis’ completion of, all of the Ionis Activities under
clauses (1), (2) and (3) of Section 12.5.1(e)(i)(1) above;


(3)           within [***] days following the Refund Date, Ionis shall pay to
Biogen an amount equal to [***]; and


(4)           for each Collaboration Program for which a Development Candidate
is identified as provided herein, Biogen may, upon written notice to Ionis, to
be delivered within [***] days after Biogen designates a Development Candidate
for the applicable Collaboration Program, elect to either (1) exercise the
applicable Option for such Collaboration Program by notifying Ionis in writing
of Biogen’s election to license such Collaboration Program, or (2) establish a
Toxicology Strategy for such Collaboration Program pursuant to Section 1.8.3(c),
in which case Ionis and Biogen will continue to exercise their rights and
perform their respective obligations with respect to the applicable
Collaboration Program under the terms of this Agreement, including all
applicable payment obligations under ARTICLE 6, and in each case ((1) and (2)),
the following modifications shall apply to the Agreement: (I) at Biogen’s
election, the Neurology JRC, the applicable Neurology JDC, the JPC, the CSC or
any other subcommittees or working groups established pursuant to this Agreement
shall each disband with respect to each Collaboration Program with respect to
which Biogen exercised the Option, on the License Effective Date, and Biogen
will assume final decision-making ability with respect to such Collaboration
Programs and any activities conducted thereunder and Biogen will solely make all
decisions with respect to such activities and Collaboration Programs for which
the Neurology JRC, the applicable Neurology JDC, the JPC, the CSC or any other
subcommittees or working groups, or the Parties collectively, would otherwise be
permitted or required to make under this Agreement; provided, however, that
Biogen will not have the right to create any obligations or incur any
liabilities for or on behalf of Ionis; and (II) Biogen may exclude Ionis from
all discussions with Regulatory Authorities regarding the applicable Products
that are the subject of such Collaboration Programs, except to the extent Ionis’
participation is required by a Regulatory Authority or is otherwise reasonably
necessary to comply with Applicable Law; or
 
-131-

--------------------------------------------------------------------------------

Confidential
(ii)       allow the Change of Control Trigger Date to lapse without providing
any such notice of election under this Section 12.5.1, in which case Ionis and
Biogen will continue to exercise their rights and perform their respective
obligations under the terms of this Agreement.


(f)            For the purposes of calculating Ionis’ payment to Biogen under
Section 12.5.1(e)(i)(3) above, the “Refund Date” shall be (i) the date that
[***], (ii) if [***], or (iii) if [***], the earlier of (A) the date that [***]
and (B) the date that [***]; the “Dividend” shall be the number equal to [***];
the “Divisor” shall be [***]; and the “Pro Rata Portion” shall be calculated by
[***]. By way of illustration, if [***].


(g)           For clarity, the occurrence of a Change of Control is not a breach
of this Agreement.


(h)           For clarity, where Biogen elects to trigger one or more of the
remedies set forth in Section 12.5.1, then Biogen shall remain subject to [***],
and the remainder of this Agreement shall remain in force and unamended by
Biogen’s exercise of such remedies, subject to Biogen’s right to [***].


12.5.2.        Pre-Existing Competitive Programs of an Acquirer. If, at any time
during the Agreement Term, a Change of Control of a Party occurs involving a
Person that, at the time of the execution of such Change of Control, is (A)
developing or commercializing a Competitive Product or Competitive Indication
Product within the Field (such pre-existing Competitive Products and Competitive
Indication Products, each, a “Pre-Existing Competitive Product”) or (B) is
engaged in a Competitive Program or Competitive Indication Program (such
pre-existing Competitive Programs and Competitive Indication Programs, each, a
“Pre-Existing Competitive Program,” and such Person being hereinafter referred
to as a “Competing Collaboration Acquirer”), then in each case ((A) and (B)):


(a)           such Party shall promptly provide written notice to the other
Party of such Change of Control;
 
-132-

--------------------------------------------------------------------------------

Confidential
(b)           if such Change of Control involved Ionis, then Biogen may elect
that some or all of the Biogen Reduced Participation and Information Obligations
will apply to the Collaboration Programs to which the Pre-Existing Competitive
Product or Pre-Existing Competitive Program relate;


(c)           such Party shall conduct activities pursuant to Section 12.6 to
separate its Development activities under this Agreement from its development
activities relating to any Pre-Existing Competitive Product(s) and Pre-Existing
Competitive Program(s); and


(d)           the research, development, manufacture or commercialization of any
Pre-Existing Competitive Product(s) by a Competing Collaboration Acquirer will
not be a violation of such Party’s exclusivity covenants under Section 2.1.1 and
Section 12.5.3(a) will not apply to any such Pre-Existing Competitive Product or
Pre-Existing Competitive Program; provided that the conditions of Section
12.5.2(a) and Section 12.5.2(c) are satisfied.


12.5.3.        Acquired Competitive Programs; Acquired Associated Programs.


(a)           If, at any time during the Agreement Term, either Party acquires a
Third Party or a portion of the business of a Third Party (whether by merger,
stock purchase or purchase of assets) that is, prior to such acquisition,
engaged in discovering, researching, developing or commercializing a Competitive
Product within the Field or is engaged in a Competitive Program, in each case
that would violate the provisions of ARTICLE 2 if conducted by such Party (such
acquired Competitive Product an “Acquired Competitive Product” and such acquired
Competitive Program an “Acquired Competitive Program”), then the limited
continuation of the research, development, manufacture or commercialization of
the Acquired Competitive Product(s) or Acquired Competitive Programs by the
acquiring Party as permitted in this Section 12.5.3(a) in a manner that would
have been in the ordinary course of business of such Third Party will not be a
violation of such acquiring Party’s exclusivity covenants under Section 2.1.1,
provided that, following the closing of such acquisition, the conditions set
forth in Sections 12.5.3(a)(i) through 12.5.3(a)(iv) are met:


(i)        Such acquiring Party shall promptly provide written notice to the
other Party of such acquisition;


(ii)       Such acquiring Party shall use reasonable efforts to divest all such
Acquired Competitive Products and Acquired Competitive Programs promptly
following the closing of such acquisition, and in any event such Party shall
complete such divestment within [***] after the closing of such acquisition (the
“Collaboration Divestiture Period”); provided that such Collaboration
Divestiture Period shall be extended, and such Party shall not be in breach of
this Section 12.5.3(a) if, at the expiration thereof (and any extensions
thereto), such Party provides competent evidence of reasonable ongoing efforts
to divest such Acquired Competitive Products and Acquired Competitive Programs;
provided, further, that such Party shall cease all development and
commercialization activities with respect to all such Acquired Competitive
Products and Acquired Competitive Programs if such Party has not completed such
divestiture within [***] after the closing of such acquisition (it being
understood that such Party may thereafter continue its efforts to divest such
asset);
 
-133-

--------------------------------------------------------------------------------

Confidential
(iii)     During such divestiture period, the acquiring Party shall comply with
Section 12.6 to separate its Development activities under this Agreement from
its development activities relating to any Acquired Competitive Product or
Acquired Competitive Program; and


(iv)      Neither Party nor its Affiliates may acquire a Competitive Product or
a Competitive Program on a standalone basis.


(b)           If Ionis is the acquiring Party of an Acquired Competitive Product
or Acquired Competitive Program, then during the Collaboration Divestiture
Period until Ionis [***] Biogen may elect that [***].


(c)           In addition, without limiting Section 12.5.3(a)(iv), if at any
time during the Agreement Term, (i) Ionis acquires a Third Party or a portion of
the business of a Third Party (whether by merger, stock purchase or purchase of
assets) that is, prior to such acquisition, engaged (A) in [***] (an “Associated
Product”) or any Competitive Indication Product, or (B) is engaged in [***] (an
“Associated Program”) or a Competitive Indication Program, (ii) Ionis or an
Ionis Affiliate [***] or (iii) Ionis or an Ionis Affiliate [***] then, in each
case ((i) through (iii)) with respect to any Collaboration Program directed to
the Collaboration Target to which the Associated Product, Associated Program,
Competitive Product or Competitive Program is directed and with respect to any
Collaboration Program intended for the same indication as the Competitive
Indication Product or the Competitive Indication Program, Biogen may elect that
[***] and Ionis shall comply with the same procedures as under Section 12.6 to
separate its Development activities under this Agreement from its development
activities relating to any such Associated Product, Associated Program,
Competitive Product, Competitive Program, Competitive Indication Product or
Competitive Indication Program.



12.6.
Protective Provisions.



12.6.1.        At any time while (a) the Party involved in a Change of Control
with a Competing Collaboration Acquirer, (b) the Party with an Acquired
Competitive Product or Acquired Competitive Program or (c) Ionis (in cases where
Ionis otherwise has an Associated Product, Associated Program, Competitive
Product, Competitive Program, Competitive Indication Product or Competitive
Indication Program) is conducting Development activities under this Agreement,
then, in each case ((a) through (c)) such Party (as applicable under clause (a),
(b) or (c)) must separate such Development activities from its or its
Affiliates’ other development activities relating to any such Competitive
Product or Competitive Program, and, in the case of Ionis, from any such
Associated Product, Associated Program, Competitive Indication Product or
Competitive Indication Program, as applicable (such other development
activities, “Competing Development Activities”). To that end, and subject to the
licenses granted to each Party (as applicable) under Section 4.3 or Section 4.4,
any such Party will, and (if applicable) will cause the Competing Collaboration
Acquirer to, (i) establish separate teams to conduct Development activities
under this Agreement and such Competing Development Activities, (ii) prevent any
Confidential Information relating to the Development, Manufacture or
Commercialization of any applicable Product (including Know-How) from being
disclosed to, or used by, individuals performing such Competing Development
Activities and (iii) not use or reference in the development, manufacture or
commercialization of the Competitive Product, any Know-How that is Confidential
Information or conduct any activities Covered by any Patent Rights, in each case
Controlled by the Party involved in the Change of Control or the acquisition or
its Affiliates prior to the effective date of the Change of Control or the
acquisition.
 
-134-

--------------------------------------------------------------------------------

Confidential

12.7.
Force Majeure. No Party will be held responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in performing any obligation of this Agreement when such
failure or delay is due to force majeure, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, force majeure
means a cause beyond the reasonable control of a Party, which may include acts
of God; acts, regulations, or Laws of any government; war; terrorism; civil
commotion; fire, flood, earthquake, tornado, tsunami, explosion or storm;
pandemic; epidemic and failure of public utilities or common carriers. In such
event the Party so failing or delaying will immediately notify the other Party
of such inability and of the period for which such inability is expected to
continue. The Party giving such notice will be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled for up to a maximum of 90 days, after which time
the Parties will negotiate in good faith any modifications of the terms of this
Agreement that may be necessary to arrive at an equitable solution, unless the
Party giving such notice has set out a reasonable timeframe and plan to resolve
the effects of such force majeure and executes such plan within such timeframe.
To the extent possible, each Party will use reasonable efforts to minimize the
duration of any force majeure.




12.8.
Notices. Any notice or request required or permitted to be given under or in
connection with this Agreement will be deemed to have been sufficiently given if
in writing and personally delivered or sent by certified mail (return receipt
requested), electronic mail transmission (receipt verified), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:



If to Ionis, addressed to:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA 92010
 
Attention: Chief Operating Officer
 
E-mail: bmonia@ionisph.com
   
with a copy to:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA 92010
 
Attention: General Counsel
 
E-mail: legalnotices@ionisph.com

 
-135-

--------------------------------------------------------------------------------

Confidential
If to Biogen, addressed to:
Biogen MA Inc.
 
225 Binney Street
 
Cambridge, MA 02142
 
Attention: Vice President Corporate Development
 
E-mail: john.mcdonald@biogen.com
   
with a copy to:
Biogen MA Inc.
 
225 Binney Street
 
Cambridge, MA 02142
 
Attention: Chief Legal Officer
 
E-mail: legaldepartment@biogen.com
   
with a copy to:
Ropes & Gray LLP
 
Prudential Tower
 
800 Boylston Street
 
Boston, MA 02199-3600
 
Attention: Susan Galli, Esq.
 
Email: susan.galli@ropesgray.com



or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof. If delivered personally or by electronic
mail transmission, the date of delivery will be deemed to be the date on which
such notice or request was given. If sent by overnight express courier service,
the date of delivery will be deemed to be the next Business Day after such
notice or request was deposited with such service. If sent by certified mail,
the date of delivery will be deemed to be the third Business Day after such
notice or request was deposited with the U.S. Postal Service.



12.9.
Export Clause. Each Party acknowledges that the Laws of the United States
restrict the export and re-export of commodities and technical data of United
States origin. Each Party agrees that it will not export or re-export restricted
commodities or the technical data of the other Party in any form without the
appropriate United States and foreign government licenses.




12.10.
Waiver. Neither Party may waive or release any of its rights or interest in this
Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver or subsequent waiver of such condition or term or of another
condition or term.




12.11.
Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, then the Parties will negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof will remain
in full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 
-136-

--------------------------------------------------------------------------------

Confidential

12.12.
Entire Agreement. This Agreement (together with the Schedules and Appendices
hereto), is a comprehensive and integrated statement of the agreement between
the Parties with respect to the subject matter hereof. For the avoidance of
doubt, this Agreement in no way supersedes, modifies or otherwise affects any of
the Ionis/Biogen Additional Agreements, which will remain in full force and
effect in accordance with each of their respective terms. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof other than as set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement will be binding upon
the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties.




12.13.
Independent Contractors. Nothing herein will be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties. Each Party is an independent contractor. Neither
Party will assume, either directly or indirectly, any liability of or for the
other Party. Neither Party will have the authority to bind or obligate the other
Party, and neither Party will represent that it has such authority.




12.14.
Interpretation. Except as otherwise explicitly specified to the contrary, (a)
references to a section, exhibit or schedule means a section of, or schedule or
exhibit to this Agreement, unless another agreement is specified, (b) the word
“including” (in its various forms) means “including without limitation,” (c) the
words “shall” and “will” have the same meaning, (d) the word “or” is used in the
inclusive sense (and/or), (e) references to a particular statute or regulation
include all rules and regulations thereunder and any predecessor or successor
statute, rules or regulation, in each case as amended or otherwise modified from
time to time, (f) words in the singular or plural form include the plural and
singular form, respectively, (g) references to a particular Person include such
Person’s successors and assigns to the extent not prohibited by this Agreement,
(h) unless otherwise specified, “$” is in reference to United States dollars and
(i) the headings contained in this Agreement, in any exhibit or schedule to this
Agreement and in the table of contents to this Agreement are for convenience
only and will not in any way affect the construction of or be taken into
consideration in interpreting this Agreement.




12.15.
Books and Records. Any books and records to be maintained under this Agreement
by a Party or its Affiliates or Sublicensees will be maintained in accordance
with GAAP (or any successor standard), consistently applied.




12.16.
Further Actions. Each Party will execute, acknowledge and deliver such further
instruments, and do all such other acts, as may be necessary or appropriate in
order to carry out the expressly stated purposes and the clear intent of this
Agreement.

 
-137-

--------------------------------------------------------------------------------

Confidential

12.17.
Construction of Agreement. The terms and provisions of this Agreement represent
the results of negotiations between the Parties and their representatives, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement will be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement will be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.




12.18.
Supremacy. In the event of any express conflict or inconsistency between this
Agreement and any Schedule or Appendix hereto, the terms of this Agreement will
apply. The Parties understand and agree that the Schedules and Appendices hereto
are not intended to be the final and complete embodiment of any terms or
provisions of this Agreement, and are to be updated from time to time during the
Agreement Term, as appropriate and in accordance with the provisions of this
Agreement.




12.19.
Counterparts. This Agreement may be signed in counterparts, each of which will
be deemed an original, notwithstanding variations in format or file designation
that may result from the electronic transmission, storage and printing of copies
of this Agreement from separate computers or printers. Facsimile signatures and
signatures transmitted via electronic mail in PDF format will be treated as
original signatures.




12.20.
Compliance with Laws. Each Party will, and will ensure that its Affiliates and
Sublicensees will, comply with all relevant Laws and regulations and good
laboratory and clinical practices and cGMP in exercising its rights and
fulfilling its obligations under this Agreement.



[SIGNATURE PAGE FOLLOWS]


* - * - * - *
 
-138-

--------------------------------------------------------------------------------

Confidential
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Execution Date.


BIOGEN MA INC.
  
By:
 /s/Michel Vounatsos  



Name:
Michel Vounatsos
   
Title:
Chief Executive Officer

 
Signature Page to New Strategic Neurology Drug Discovery And Development
Collaboration, Option And License Agreement
 

--------------------------------------------------------------------------------

Confidential
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Execution Date.
 
IONIS PHARMACEUTICALS, INC.
  
By:
 /s/Stanley T. Crooke  

 
Name:
Stanley T. Crooke
   
Title:
Chief Executive Officer

 
Signature Page to New Strategic Neurology Drug Discovery And Development
Collaboration, Option And License Agreement
 

--------------------------------------------------------------------------------

Confidential
List of Appendices and Schedules


Appendix 1 – Definitions


Appendix 2 – Development Candidate Checklist


Appendix 3 – Multi-Indication Target Process


Schedule 1.8.3(c) – Development Candidate Toxicology Strategies


Schedule 1.8.4(a) – List of Approved CROs


Schedule 1.14.1 – Collaboration Steering Committee Governance


Schedule 1.14.3 – Neurology JRC Governance


Schedule 1.14.5 – Neurology JDC Governance


Schedule 1.14.9 – Alliance Management Activities


Schedule 4.3.1(a) – Drug Substance Process and Formulation Development
Activities


Schedule 4.9.2(c) – Ionis’ Fully Absorbed Cost of Goods Methodology


Schedule 5.2.1 – Biogen’s Development and Commercialization Activities


Schedule 5.2.5 – Integrated Product Plan Content


Schedule 6.9.2(e) – Royalty Calculation Examples


Schedule 6.9.2(f) – Allocation of Net Sales


Schedule 6.11.1 – Certain Ionis In-License Agreements


Schedule 8.2.5(a) – Ionis Core Technology Patents


Schedule 8.2.5(b) – Ionis Manufacturing and Analytical Patents


Schedule 8.2.5(c) – Ionis Product-Specific Patents


Schedule 8.2.8 – Opposition Proceedings


Schedule 8.2.10 – Prior Agreements


Schedule 8.2.13 – Ionis Product Pipeline


Schedule 10.6.5(c) – Advisory Panel Regarding Setoff Disputes


Schedule 10.6.6 – Transition Services


Schedule 12.1.2  – Mediation
 

--------------------------------------------------------------------------------

Appendix 1


DEFINITIONS


For purposes of this Agreement, the following capitalized terms will have the
following meanings:


“[***]% Obligation” has the meaning set forth in Section 1.8.1.


“AAA” has the meaning set forth in Schedule 12.1.2 .


“AAA Rules” has the meaning set forth in Schedule 10.6.5(c).


“Acceptance” means, with respect to an NDA, MAA or JNDA filed for a Product, (a)
in the United States, the receipt of written notice from the FDA in accordance
with 21 C.F.R. §314.101(a)(2) that such NDA is officially “filed,” (b) in the
European Union, receipt of written notice of acceptance by the EMA of such MAA
for filing under the centralized European procedure in accordance with any
feedback received from European Regulatory Authorities; provided that if the
centralized filing procedure is not used, then Acceptance will be determined
upon the acceptance of such MAA by the applicable Regulatory Authority in a
Major Market in the EU, (c) in any Major Market in Europe that is not a European
Union country, receipt of written notice of acceptance by the applicable
Regulatory Authority of such MAA for filing in such country, and (d) in Japan,
receipt of written notice of acceptance of filing of such JNDA from the Koseisho
(i.e., the Japanese Ministry of Health and Welfare, or any successor agency
thereto).


“Acquired Competitive Product” has the meaning set forth in Section 12.5.3(a).


“Acquired Competitive Program” has the meaning set forth in Section 12.5.3(a).


“Acquisition Costs” has the meaning set forth in Section 6.11.6(a).


“Acquisition Transaction” has the meaning set forth in Section 6.11.6(a).


“Action” has the meaning set forth in Section 12.2.2.


“Active Target” means a High Interest Target, or Collaboration Target, as
applicable, with respect to which, at the time in question, one or more of the
following is true:


(a)           if the Research Term (as it may be extended pursuant to Section
1.2.1(a)) has not yet expired:


(i)        a [***] is [***], or a [***] under Section 1.2.3(d)(ii) or Section
1.4;


(ii         no more than [***] days have passed since [***], as applicable (if
any);


(iii)      a [***];


(iv)      no more than [***] days have passed since [***] (if any);
 

--------------------------------------------------------------------------------

Confidential
(v)       no more than [***] days have passed since [***] (if any); or


(vi)      actual target validation activities are ongoing under a Target
Sanction Plan for such target; or


(b)           during the Agreement Term and whether or not the Research Term has
expired,


(i)        a [***];


(ii)       a [***];


(iii)      a [***];


(iv)      the [***] (if any) has not yet expired;


(v)       there is [***] has not yet expired;


(vi)      there is an [***];


(vii)     Biogen has elected to [***] and (A) [***], or (B) [***]; or


(viii)    Biogen has elected to [***], or [***].


“Additional Ionis Core IP” has the meaning set forth in Section 6.11.2(a).


 “Advisory Panel” has the meaning in Schedule 10.6.5(c) of this Agreement.


“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, at least 50% of the outstanding voting securities or capital stock
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such other entity, or has other
comparable ownership interest with respect to any entity other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the entity.


“Agreement” has the meaning set forth in the Preamble hereto.


“Agreement Term” has the meaning set forth in Section 10.2.


“Alliance Manager” has the meaning set forth in Section 1.14.9.


“ALS” means the disease amyotrophic lateral sclerosis.


“Annual” means the period covering a Calendar Year or occurring once per
Calendar Year, as the context requires.
 

--------------------------------------------------------------------------------

Confidential
“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP for a Product.


“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.


“Approval” means, with respect to a Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
manufacture, distribution, use, marketing and sale of such Product in such
jurisdiction in accordance with Applicable Laws. In jurisdictions where the
applicable Regulatory Authority sets the pricing or reimbursement authorizations
necessary for the general marketing and sale of such Product in the marketplace,
Approval will not be deemed to have occurred if the final approval to market and
sell such Product is being withheld because Biogen (or its Affiliate or
Sublicensee) and the Regulatory Authority have not yet determined pricing or
reimbursement even if all other approvals, licenses, registrations or
authorizations necessary for marketing, sale or use of such Product in such
jurisdiction have been obtained. “Approval” does not include authorization by a
Regulatory Authority to conduct named patient, compassionate use or other
similar activities.


“ASO” means a compound comprising one or two Oligonucleotides (including any
analog, variant, mimic, or mimetic thereof) that modulates expression or
splicing of a gene target via the binding, partially or wholly, of an
Oligonucleotide of such compound to the RNA of such gene target, excluding any
[***] Products.


“[***]” has the meaning set forth in Section 6.5.1.


“[***] Adjustment Period” has the meaning set forth in Section 6.5.3.


“Associated Product” has the meaning set forth in Section 12.5.3(c).


“Associated Program” has the meaning set forth in Section 12.5.3(c).


“Audit Report” has the meaning set forth in Section 6.13.


“Bankruptcy Code” has the meaning set forth in Section 10.3.8(b).


“Biogen” has the meaning set forth in the Preamble of this Agreement.


“Biogen Activities” means, (a) under any Neurology Plan, any and all research,
pre-clinical or clinical activities that Biogen agrees to conduct; provided that
Biogen will be deemed to have agreed to conduct any activities designated as
Biogen Activities under any Neurology Plan it approves, and (b) any research,
pre-clinical or clinical activities with respect to which Biogen exercises its
step-in rights under Section 1.8.1(d)(ii), Section 1.10 or Section 12.5.1(b).


“Biogen-Approved Costs” has the meaning set forth in Section 1.13.3.
 

--------------------------------------------------------------------------------

Confidential
“Biogen Background Technology” means, with respect to a given Development
Candidate, Related Program Compound or Discontinued Product, as applicable, (a)
Patent Rights (other than Biogen Program Patents) and Know-How that are
Controlled by Biogen or its Affiliates that the Parties agree to include in the
applicable Development Candidate Identification Plan (over which Ionis may not
exercise its final decision making authority) or (b) Patent Rights (other than
Biogen Program Patents) that are Controlled by Biogen or its Affiliates as of
the date that the license is granted under Sections 1.8.3(d)(iii), 
3.1.2(e), 10.6.3(h)(i), or 10.6.4(d)(i), as applicable, that the Parties agree
(or, if the Parties are unable to agree, then as determined by Expert Resolution
in accordance with Section 12.1.4) Cover such Development Candidate, Related
Program Compound or Discontinued Product, as applicable, as such Development
Candidate, Related Program Compound or Discontinued Product exists as of such
effective date of the applicable license; provided that no inventions Covered by
such Patent Rights were incorporated by Ionis into such Development Candidate,
Related Program Compound or Discontinued Product, as applicable, without
Biogen’s written consent or is not otherwise reflected in the applicable
Development Candidate Identification Plan.


“Biogen Competitor” means a Third Party that (a) [***] or (b) Biogen is at such
time, or has been in the past, [***].


“Biogen Excluded Targets” has the meaning set forth in Section 1.8.5(b).


“Biogen FTE Cost” means the FTE Rate applicable to Biogen, multiplied by the
applicable number of FTEs.


“Biogen Full Royalty” has the meaning set forth in Section 6.9.1.


“Biogen In-License Agreements” has the meaning set forth in Section 6.11.1(b).


“Biogen Know-How” means any Know-How owned, used, developed by, or licensed to
Biogen or its Affiliates, in each case to the extent Controlled by Biogen or its
Affiliates on the Effective Date or at any time during the Agreement Term, but
specifically excluding the Biogen Program Know-How.


“Biogen [***] Royalty” has the meaning set forth in Section 6.9.1.


“Biogen Manufacturing Program Patent” has the meaning set forth in Section
4.8.2(d).


“Biogen Other Activities” has the meaning set forth in Section 12.5.1(d)(iii).


“Biogen Patents” means any Patent Rights included in the Biogen Technology.


“Biogen Product-Specific Patents” means all Product-Specific Patents owned,
used, developed by, or licensed to Biogen or its Affiliates, in each case, to
the extent Controlled by Biogen or its Affiliates on the Effective Date or at
any time during the Agreement Term.


“Biogen Program Know-How” has the meaning set forth in Section 7.1.2.


“Biogen Program Patents” has the meaning set forth in Section 7.1.2.
 

--------------------------------------------------------------------------------

Confidential
“Biogen Program Technology” has the meaning set forth in Section 7.1.2.


“Biogen-Prosecuted Patents” has the meaning set forth in Section 7.2.5(c).


“Biogen Reduced Participation and Information Obligations” means solely with
respect to the [***] (a) Biogen may [***], (b) Biogen will [***], (c) Biogen may
[***] and (d) Biogen’s obligation to [***], other than (i) reports required by
Section 5.4.2, Section 6.12.1 and Section 10.6.4 (if applicable) (ii) upon
Ionis’ reasonable request, information to the extent required to confirm
Biogen’s compliance with its obligations under Section 5.2 and (iii) as
reasonably required to permit Ionis to perform its obligations under this
Agreement. Notwithstanding the foregoing, Biogen’s disclosure obligations under
Section 6.5 shall continue in full force and effect, except [***]. The Biogen
Reduced Participation and Information Obligations will not limit or diminish the
scope of any licenses granted by Biogen to Ionis under this Agreement.


“Biogen Reduced Royalty” has the meaning set forth in Section 6.9.2(c).


“Biogen Results” has the meaning set forth in Section 4.8.2(d).


“Biogen Sales Model” has the meaning set forth in Section 6.5.1.


“Biogen [***] Royalty” has the meaning set forth in Section 6.9.1.


“Biogen Step-In” has the meaning set forth in Section 1.10.2.“Biogen Technology”
means the Biogen Program Technology, Jointly-Owned Program Technology, Biogen
Product-Specific Patents and any trademarks described in Section 4.1.6, owned,
used, developed by, or licensed to Biogen or its Affiliates that is necessary or
useful to Develop, register, Manufacture or Commercialize a Product.


“Breaching Party” means the Party that the Non-Breaching Party believes to be in
material breach of this Agreement.


“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.


“[***]” means [***].


“Calendar Quarter” means a period of three consecutive months ending on the last
day of March, June, September, or December, respectively, and will also include
the period beginning on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date falls.


“Calendar Year” means a year beginning on January 1 (or, with respect to 2018,
the Effective Date) and ending on December 31.


“Carryover Development Candidate” has the meaning set forth in Section 1.8.2(g).


“Carryover Period” has the meaning set forth in Section 1.8.2(g).
 

--------------------------------------------------------------------------------

Confidential
“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent Laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.


“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least 50% of the combined voting power of the surviving entity
immediately after such merger or consolidation, (b) a transaction or series of
related transactions in which a Third Party, together with its Affiliates,
becomes the owner of 50% or more of the combined voting power of such Party’s
outstanding securities, (c) the sale or other transfer to a Third Party of all
or substantially all of such Party’s business to which the subject matter of
this Agreement relates or (d) the stockholders or equity holders of such Party
will approve a plan of complete liquidation of such Party or an agreement for
the sale or disposition by such Party of all or a substantial portion of its
assets, other than pursuant to the transaction as described above or to an
Affiliate. Notwithstanding the foregoing, the sale or issuance of shares in
exchange for cash for purposes of a bona fide financing will not constitute a
Change of Control.


“Change of Control Trigger Date” has the meaning set forth in Section 12.5.1(b).


“Claims” has the meaning set forth in Section 9.1.


“Clinical Study” or “Clinical Studies” means a Phase 1 Trial, Phase 2 Trial,
Phase 3 Trial, Pivotal Clinical Trial or Phase 4 Trial, or such other study in
humans that is conducted in accordance with good clinical practices and is
designed to generate data in support or maintenance of an NDA, MAA or other
similar marketing application.


“Clinical Supplies” means API and Finished Drug Product for use in a Clinical
Study.


“CMC” means chemistry, manufacturing and controls.


“CMO” means a Third Party contract manufacturer Manufacturing API, Clinical
Supplies or Finished Drug Product for any purpose under this Agreement.


“Collaboration” means the conduct of the Neurology Plans in accordance with this
Agreement.


“Collaboration Divestiture Period” has the meaning set forth in Section
12.5.3(a)(ii).


“Collaboration Program” has the meaning set forth in Section 1.3.1.


“Collaboration Program Designation Date” has the meaning set forth in Section
1.3.1.


“Collaboration Program Final Deadline” has the meaning set forth in Section
1.3.3.


“Collaboration Target” means a gene target with respect to which the Parties are
pursing one or more Collaboration Programs.


“Collaborator IP” has the meaning set forth in Section 7.1.3(c).
 

--------------------------------------------------------------------------------

Confidential
“Collaborator License” has the meaning set forth in Section 7.1.3(c).


“Combination Product” means any single product in finished form containing as
active ingredients both a Product and one or more other pharmaceutically active
compounds or substances, whether co-formulated or co-packaged (i.e., within a
single box or sales unit or otherwise sold for a single price).


“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell a
Product following receipt of Approval for such Product in the applicable
country, including conducting pre-and post-Approval activities, including
studies reasonably required to increase the market potential of such Product and
studies to provide improved formulation and Product delivery, and launching and
promoting such Product in each country.


“Commercializing Party” means (a) Biogen, with respect to a Product that is
being Developed and Commercialized by or on behalf of Biogen, its Affiliates or
Sublicensees hereunder, and (b) Ionis, with respect to a Discontinued Product
that is being Developed and Commercialized by or on behalf of Ionis, its
Affiliates or Sublicensees hereunder.


“Commercially Reasonable Efforts” means the carrying out of discovery, research,
development or commercialization activities using good-faith commercially
reasonable and diligent efforts that the applicable Party would reasonably
devote to a compound or product of similar market potential or profit potential
at a similar stage in development or product life resulting from its own
research efforts, based on conditions then prevailing and taking into account,
without limitation, issues of safety and efficacy, Regulatory Authority-approved
labeling, product profile, the competitiveness of alternative products in the
marketplace, the likely timing of the product’s entry into the market, the
patent and other proprietary position, the likelihood of Approval and other
relevant scientific, technical and commercial factors. Without limiting any of
the foregoing, Commercially Reasonable Efforts as it applies to Biogen’s
Development or Commercialization of a Product hereunder includes the use of
Commercially Reasonable Efforts to (i) perform any Biogen Activities in a
Neurology Plan and (ii) the “General Activities” described in Schedule 5.2.1,
and Commercially Reasonable Efforts as it applies to Ionis’ performance
hereunder includes use of Commercially Reasonable Efforts to adhere to the
activities and timelines for which Ionis is responsible and that are set forth
in each Neurology Plan.


“Competing Collaboration Acquirer” has the meaning set forth in Section 12.5.2.


“Competing Development Activities” has the meaning set forth in Section 12.6.


“Competitive Indication Product” means any product intended for use in the same
indication as any Development Candidate or Product.


“Competitive Indication Program” means any internal research program for which a
budget has been established or to which research personnel have been assigned,
with the goal of discovering and developing a Competitive Indication Product for
which drug discovery activities have been initiated.
 

--------------------------------------------------------------------------------

Confidential
“Competitive Infringement” has the meaning set forth in Section 7.5.1.


“Competitive Product” means any Oligonucleotide that is designed to bind to or
directly modulate the RNA that encodes a High Interest Target or a Collaboration
Target, other than a Product that is being pursued under this Agreement.


“Competitive Program” means any internal research program for which a budget has
been established or to which research personnel have been assigned, with the
goal of discovering and developing a Competitive Product for which drug
discovery activities have been initiated.


“Complete,” “Completed,” or “Completion” means, with respect to a Clinical
Study, the point in time at which the primary database lock for such study has
occurred and, if such study has a statistical analysis plan, the data generated
based on that primary database lock under the statistical analysis plan for such
study are available.


“Compound” means, on a Collaboration Target-by-Collaboration Target basis, any
ASO that is designed to bind to the RNA that encodes the applicable
Collaboration Target, where such ASO is discovered by Ionis (or by Biogen in the
event Biogen assumes responsibility for drug discovery activities as permitted
under this Agreement) prior to or during a Development Candidate Identification
Term for any Collaboration Program for such Collaboration Target, including each
Development Candidate under any such Collaboration Program.


“Confidential Information” has the meaning set forth in Section 11.1.
“Confidential Information” does not include information that:


(a)           was in the lawful knowledge and possession of the Receiving Party
or its Affiliates prior to the time it was disclosed to, or learned by, the
Receiving Party or its Affiliates, or was otherwise developed independently by
the Receiving Party or its Affiliates, as evidenced by written records kept in
the ordinary course of business, or other documentary proof of actual use by the
Receiving Party or its Affiliates;


(b)          was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party or its
Affiliates;


(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party or its Affiliates in breach of this Agreement; or


(d)          was disclosed to the Receiving Party or its Affiliates, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the Disclosing Party or its Affiliates not to disclose such information to
others.


“Conflicting Patent Right” has the meaning set forth in Section 7.2.5(d).


“Contracting Party” has the meaning set forth in Section 1.8.7.
 

--------------------------------------------------------------------------------

Confidential
“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”) (in the case of any agreement between Ionis
and a Third Party, other than costs for Additional Ionis Core IP, Third Party
Core IP, Third Party Product IP and Third Party Acquisition IP that are
allocated to Ionis pursuant to Section 6.11), then the first Party will be
deemed to have “Control” of the relevant item of intellectual property only if
the other Party agrees to bear the applicable Third Party Compensation.
Notwithstanding anything to the contrary under this Agreement, with respect to
any Third Party acquirer of a Party that becomes an Affiliate of a Party after
the Effective Date, no intellectual property of such Third Party acquirer will
be included in the licenses granted hereunder by virtue of such Third Party
becoming an Affiliate of such Party.


“Core Research Plan” has the meaning set forth in Section 1.2.


“Core Research Program” has the meaning set forth in Section 1.2.


“Cost Estimate” has the meaning set forth in Section 5.2.2.


“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the act of making, using or
selling by such Person would infringe a Valid Claim included in such patent, or
in the case of a patent that is a patent application, would infringe a Valid
Claim in such patent application if it were to issue as a patent.


“CRO” has the meaning set forth in Section 1.8.3(c).


“CSC” has the meaning set forth in Section 1.14.1.


“Develop,” “Developing” or “Development” means with respect to a Product, any
and all discovery, characterization, or preclinical (including IND-Enabling
Toxicology Studies), clinical, or regulatory activity with respect to such
Product to seek Approval (including the submission of all necessary filings with
applicable Regulatory Authorities to support such preclinical and clinical
activities and Approval), including human clinical trials conducted after
Approval of such Product to seek Approval for additional indications for such
Product.


“Development Candidate” means a Compound that is reasonably determined by Ionis’
RMC in accordance with Ionis’ standard procedures for designating development
candidates, and that is subsequently designated by the Neurology JRC (or [***]
through the exercise of its final decision-making authority) in each case in
accordance with Section 1.8.3(a) and Section 1.8.3(d) as ready to start
IND-Enabling Toxicology Studies; provided, however, that with respect to any
Primarily Neuro Multi-Indication Target, such Compound will be reasonably
selected by Biogen (giving good faith consideration to the input of Ionis’
representatives on the Neurology JRC) as a Development Candidate from the body
of work Ionis used to determine the applicable Compound Ionis believes is ready
to start IND-Enabling Toxicology Studies.


“Development Candidate Data Package” means, with respect to a given [***], the
data package [***]; provided such package contains [***]. The Development
Candidate Data Package shall include (a) all Development Candidates that Ionis
is designating as [***] Development Candidates and (b) (i) a summary of the
patent status relating to such Development Candidate and a list of the Ionis
Core Technology Patents and Ionis Manufacturing and Analytical Patents, in each
case, that Cover such Development Candidate and that have not previously been
disclosed to Biogen and (ii) a summary of any [***]. The checklist Ionis uses as
of the Effective Date when reviewing potential development candidates for
approval is attached hereto as Appendix 2.
 

--------------------------------------------------------------------------------

Confidential
“Development Candidate Data Package Deficiency Notice” has the meaning set forth
in Section 1.8.3(a).


“Development Candidate Decision Period” has the meaning set forth in Section
1.8.3(d)(ii).


“Development Candidate Designation Deadline” has the meaning set forth in
Section 1.8.3(d)(iii).


“Development Candidate Generation Period” means, on a Collaboration
Program-by-Collaboration Program basis, the period of [***] months commencing on
the date that Biogen pays the Target Designation Milestone Payment for such
Collaboration Program, or such longer period as the Neurology JRC may mutually
agree to account for the use of a novel Strategy pursuant to Section 1.8.1(e);
provided that if, prior to the expiration of the applicable Development
Candidate Identification Term for a Collaboration Program, the Parties agree
through the Neurology JRC that a Technical Failure has occurred with respect to
such Collaboration Program, then the Development Candidate Identification Term
for such Collaboration Program shall end and such Collaboration Program will not
be included in the calculation of the [***]% Obligation under Section 1.8.1. For
clarity, if the Parties mutually agree through the Neurology JRC to extend the
Development Candidate Generation Period for any Collaboration Program, then such
longer period shall be used in determining when such Collaboration Program is
taken into account in the calculation of whether or not Ionis is meeting the
[***]% Obligation at the First Measurement Date or any Subsequent Measurement
Date.


“Development Candidate Identification Plan” has the meaning set forth in Section
1.8.2(a).


“Development Candidate Identification Term” has the meaning set forth in Section
1.8.2(d).


“Development Candidate Outside Date” has the meaning set forth in Section
3.1.2(a).


“Diagnostic Option” has the meaning set forth in Section 3.2.1.


“Differentiated Compound” means any ASO that is designed to bind to the RNA that
encodes a Collaboration Target discovered by or on behalf of Ionis and meeting
the criteria for a Development Candidate after the expiration of every
Development Candidate Identification Term for any Collaboration Program directed
to such Collaboration Target and, if applicable, the Carryover Period for such
Collaboration Target, but prior to the expiration of the [***] for a Product
under any Collaboration Program directed to such Collaboration Target.


“Differentiated Compound Notice” has the meaning set forth in Section 2.2.1.


“Disclosing Party” has the meaning set forth in Section 11.1.


“Discontinued Product” means a Product directed to a Terminated Target.
 

--------------------------------------------------------------------------------

Confidential
“Dispute” means any dispute arising between the Parties relating to, arising out
of or in any way connected with this Agreement or any term or condition hereof,
or the performance by either Party of its obligations hereunder, whether before
or after termination of this Agreement that cannot be resolved by the Parties.


“Dividend” has the meaning set forth in Section 12.5.1(f).


“Divisor” has the meaning set forth in Section 12.5.1(f).


“DMPK Agreement” means the DMPK Research, Development, Option and License
Agreement between the Parties dated June 27, 2012, as amended or restated from
time to time.


“DOJ” has the meaning set forth in Section 3.1.3(a).


“Draft Report” means, with respect to an IND-Enabling Toxicology Study, an
integrated, audited draft report containing the pharmacology, toxicology,
bioanalytical and pharmacokinetic data generated from such IND-Enabling
Toxicology Study.


[***]


“Effective Date” means the date upon which the Closing Date (as defined under
the Stock Purchase Agreement) occurs.


“EMA” means the European Medicines Agency and any successor entity thereto.


“Enabled Core Program Patents” means Program Patents Controlled by a Party or
any of its Affiliates on the Effective Date or during the Agreement Term
claiming (a) methods of dosing (frequency, duration, concentration, volume,
etc.) generally applicable to Oligonucleotides to achieve optimal tissue
distribution or enhance other properties of an Oligonucleotide; (b) methods of
determining an effective human dose based on animal data that are generally
applicable to Oligonucleotides; (c) methods of determining an effective dose
based on actual or modeled pharmacokinetic data generally applicable to
Oligonucleotides; (d) methods of identifying or optimizing predictive biomarkers
for diseases; (e) observations about a disease based on data from a natural
history study; (f) proprietary disease models; or (g) methods of using
radio-labeled ligands with Oligonucleotides in animals.


“Equal Multi-Indication Target” has the meaning set forth in Appendix 3.


“Estimated Target Sanction Date” has the meaning set forth in Section 1.8.5(b).


“European Union” or “EU” means each and every country or territory that is
officially part of the European Union.


“Excluded Payments” means (a) royalty or profit sharing payments, or any other
type of payment based on periodic sales of a Product; (b) payments made in
consideration of Ionis’ or Ionis’ Affiliate’s equity or debt securities at fair
market value; (c) payments made to pay for or reimburse Ionis or Ionis’
Affiliate for the fully-burdened cost of research and development; (d) payments
made to pay for or reimburse Ionis or Ionis’ Affiliate for the cost of
prosecuting, maintaining or defending Patent Rights; and (e) payments made to
Ionis or Ionis’ Affiliate to pass-through to a Third Party in satisfaction of a
payment obligation Ionis or Ionis’ Affiliate has to such Third Party.
 

--------------------------------------------------------------------------------

Confidential
“Exclusivity Release Date” has the meaning set forth in Section 2.1.1(d)(i).


“Execution Date” has the meaning set forth in the Preamble of this Agreement.


“Executives” has the meaning set forth in Section 12.1.1.“Expert Resolution” has
the meaning set forth in Section 12.1.4.


“FDA” means the United States Food and Drug Administration and any successor
entity thereto.


“Fee Commencement Date” has the meaning set forth in Section 6.6.


“Fee End Date” has the meaning set forth in Section 6.6.


“Field” means, except as may be limited under Section 4.1.5, any prophylactic or
therapeutic use or form of administration for any indication.


“Finished Drug Product” means any drug product containing API as an active
ingredient in finished bulk form for the Development or Commercialization by a
Party under this Agreement.


“First Commercial Sale” means with respect to a Product, the first sale of such
Product by Biogen, its Affiliate or its Sublicensee to a Third Party in a
particular country after Approval of such Product has been obtained in such
country.


“First Measurement Date” has the meaning set forth in Section 1.8.1(a).


“FTC” has the meaning set forth in Section 3.1.3(a).


“FTE” means a total of 47 weeks or 1880 hours per year of work on the
Development, Manufacturing or Commercialization of a Product carried out by
employees of a Party having the appropriate relevant expertise to conduct such
activities.


“FTE Costs” has the meaning set forth in Section 1.13.3.


“FTE Rate” means $[***] for the Calendar Year 2018. The FTE Rate will be
increased each Calendar Year thereafter by the [***].


“Full Royalty Period” has the meaning set forth in Section 6.9.2(a).


“Fully Absorbed Cost of Goods” means the costs incurred by Ionis as determined
using the methodology set forth in Schedule 4.9.2(c) fairly applied and as
employed on a consistent basis throughout Ionis’ operations.


“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
 

--------------------------------------------------------------------------------

Confidential
“Gene-Editing Product” means an Oligonucleotide that, when introduced into a
cell of an organism, (a) is stably integrated within the genome or stable
episome of the cell of such organism or (b) causes (or is perceived to cause) a
permanent change in the genome of the cell of such organism.


“Generic Product” means, with respect to a particular Product (the “Reference
Product”), one or more product(s) sold by a Third Party that is not a licensee
or Sublicensee of Biogen pursuant to a license, sublicense or subcontract
pursuant to which Biogen receives a royalty, profit share or other consideration
directly as a result of the sales of such product where such product(s) (a) have
the same active pharmaceutical ingredient as such Reference Product, are
approved in reliance, in whole or in part, on a prior Regulatory Approval of the
Reference Product, and are determined by a Regulatory Authority to be
substitutable for the Reference Product or (b) are approved by the Regulatory
Authority as a substitutable generic or substitutable biosimilar for such
Reference Product or otherwise are approved in a manner that relies on or
incorporates data submitted by Biogen or its Affiliates in connection with the
regulatory filings for such Reference Product through an ANDA or 505(b)(2)
pathway, or any enabling legislation thereof, or any equivalent process where
bioequivalence to such Reference Product has been asserted.


“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable foreign
regulatory standards.


“High Interest Target” has the meaning set forth in Section 1.2.3(a). For
clarity, at any given time, if a gene target is not on the High Interest Target
List at such time, then such gene target is not a High Interest Target.


“High Interest Target Acceptance Notice” has the meaning set forth in Section
1.2.3(b)(i).


“High Interest Target Designation Period” has the meaning set forth in Section
1.2.3(b)(ii).


“High Interest Target List” has the meaning set forth in Section 1.2.3(a).


“HIT Request Date” has the meaning set forth in Section 1.2.3(b)(i).


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“HSR Clearance” means all applicable waiting periods under the HSR Act with
respect to the transactions contemplated under this Agreement have expired or
have been terminated.


“HSR Clearance Date” means the earliest date on which the Parties have actual
knowledge that all applicable waiting periods under the HSR Act with respect to
the transactions contemplated under this Agreement have expired or have been
terminated.


“HSR Filing” means filings by Biogen and Ionis with the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto.
 

--------------------------------------------------------------------------------

Confidential
“Inactive Target” means a High Interest Target or Collaboration Target, as
applicable, that is not an Active Target, including any Terminated Target.


“Incremental Tax Cost” has the meaning set forth in Section 12.4.2.


“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.


“IND Delay Condition” has the meaning set forth in Section 1.8.4(b).


“IND-Enabling Toxicology Data Package” means, with respect to an IND-Enabling
Toxicology Study for a Development Candidate conducted by Ionis, all data,
results and information related to such IND-Enabling Toxicology Study in the
possession of Ionis and its contractors to the extent generated during such
IND-Enabling Toxicology Study and not already included within the Draft Report
provided to Biogen.


“IND-Enabling Toxicology Deficiency Notice” has the meaning set forth in Section
3.1.1.


“IND-Enabling Toxicology Strategy Date” has the meaning set forth in Section
1.8.4(b).


“IND-Enabling Toxicology Studies” means the pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND.


“IND-Enabling Toxicology Study Completion Date” means, on a Development
Candidate-by-Development Candidate basis with respect to the conduct of the
IND-Enabling Toxicology Studies for such Development Candidate under a
Collaboration Program, (a) if Biogen is the Party conducting such IND-Enabling
Toxicology Studies, [***] days following the date on which all activities under
such IND-Enabling Toxicology Studies have been completed, and the Draft Report
is available to Biogen with respect to such IND-Enabling Toxicology Study, and
(b) if Ionis is the Party conducting such IND-Enabling Toxicology Studies, the
[***] date of (i) the date on which all activities under such IND-Enabling
Toxicology Studies have been completed and the complete IND-Enabling Toxicology
Data Package from the IND-Enabling Toxicology Studies for such Development
Candidate is made available to Biogen in accordance with Section 3.1.1 and (ii)
the date on which Biogen receives any information described in the IND-Enabling
Toxicology Study Deficiency Notice (if Biogen sends such notice to Ionis),
including the resolution of any dispute regarding omissions or deficiencies with
respect to such IND-Enabling Toxicology Data Package in accordance with Section
3.1.1.


“IND-Enabling Toxicology Trigger Date” has the meaning set forth in Section
3.1.2(a).


“[***] Milestone” has the meaning set forth in Section 6.3.


“[***] Milestone Payment” has the meaning set forth in Section 6.3.


 “Indemnitee” has the meaning set forth in Section 9.3.
 

--------------------------------------------------------------------------------

Confidential
“Initiation” or “Initiate” means, with respect to any IND-Enabling Toxicology
Study, dosing of the first animal subject in such IND-Enabling Toxicology Study
and, with respect to any Clinical Study, dosing of the first human subject in
such Clinical Study.


“Integrated Product Plan” or “IPP” has the meaning set forth in Section 5.2.5.


“Ionis” has the meaning set forth in the Preamble of this Agreement.


“Ionis Activities” means the activities for which Ionis is designated as
responsible under any Neurology Plan.


“Ionis Activities Data” has the meaning set forth in Section 5.2.3(a).


“Ionis Attribution Language” has the meaning set forth in Section 11.4.10(a).


“Ionis/Biogen Additional Agreements” means the (a) Spinraza Agreement, (b) DMPK
Agreement, (c) the Neurology Drug Discovery and Development Collaboration,
Option and License Agreement between the Parties dated December 10, 2012, (d)
the Neurology II Agreement and (e) the Research Collaboration, Option and
License Agreement between the Parties dated December 19, 2017, in each case, as
amended or restated from time to time.


“Ionis Breach Event” has the meaning set forth in Section 10.6.5(a).


“Ionis Collaboration Program Designation Date” has the meaning set forth in
Section 1.4.2.


“Ionis-Conducted IND-Enabling Toxicology Study” has the meaning set forth in
Section 1.8.4(c).


“Ionis Core Technology Patents” means all Patent Rights owned, used, developed
by, or licensed to Ionis or its Affiliates, in each case to the extent
Controlled by Ionis or its Affiliates on the Effective Date or at any time
during the Agreement Term, claiming subject matter generally applicable to ASOs,
other than Ionis Product-Specific Patents or Ionis Manufacturing and Analytical
Patents. A list of Ionis Core Technology Patents as of the Effective Date is set
forth on Schedule 8.2.5(a) attached hereto.


“Ionis In-License Agreements” has the meaning set forth in Section 6.11.1(a).


“Ionis IND-Enabling Toxicology Costs” has the meaning set forth in Section
1.8.4(d).


“Ionis IND Study Diligence Obligation” has the meaning set forth in Section
1.8.4(c).


“Ionis Internal ASO Safety Database” has the meaning set forth in Section
5.4.2(a).


“Ionis Know-How” means any Know-How, including any Jointly-Owned Program
Know-How and Ionis Program Know-How, owned, used, developed by, or licensed to
Ionis or its Affiliates, in each case to the extent Controlled by Ionis or its
Affiliates on the Effective Date or at any time during the Agreement Term. Ionis
Know-How does not include the Ionis Manufacturing and Analytical Know-How.
 

--------------------------------------------------------------------------------

Confidential
“Ionis Manufacturing and Analytical Know-How” means Know-How, including
Jointly-Owned Program Know-How, that relates to the synthesis or analysis of a
Product regardless of sequence or chemical modification, owned, used, developed
by, or licensed to Ionis or its Affiliates, in each case to the extent
Controlled by Ionis or its Affiliates on the Effective Date or at any time
during the Agreement Term. Ionis Manufacturing and Analytical Know-How does not
include the Ionis Know-How.


“Ionis Manufacturing and Analytical Patents” means Patent Rights, including
Jointly-Owned Program Patents, that claim methods and materials used in the
synthesis or analysis of a Product regardless of sequence or chemical
modification, owned, used, developed by, or licensed to Ionis or its Affiliates,
in each case to the extent Controlled by Ionis or its Affiliates on the
Effective Date or at any time during the Agreement Term. A list of Ionis
Manufacturing and Analytical Patents as they related to ASOs as of the Execution
Date is set forth on Schedule 8.2.5(b) attached hereto. Ionis Manufacturing and
Analytical Patents do not include the Ionis Product-Specific Patents or the
Ionis Core Technology Patents.


“Ionis Multi-Indication Compound” has the meaning set forth in Appendix 3.


“Ionis Neurology Target” means a Neurology Target that (a) is not (i) a High
Interest Target for which target validation activities are planned under the
then-current Neurological Disease Research Plan or (ii) a Collaboration Target
and (b) has a Neurological Disease as its primary disease association.


“Ionis Product Pipeline” means the products and the Strategies listed
on Schedule 8.2.13.


“Ionis Product-Specific Patents” means all Product-Specific Patents, in each
case to the extent Controlled by Ionis or its Affiliates on the Execution Date
or at any time during the Agreement Term. A list of Ionis Product-Specific
Patents Covering Products in existence as of the Execution Date is set forth on
Schedule 8.2.5(c) attached hereto.


“Ionis Program Know-How” has the meaning set forth in Section 7.1.2.


“Ionis Program Patents” has the meaning set forth in Section 7.1.2.


“Ionis Program Technology” has the meaning set forth in Section 7.1.2.


“Ionis Results” has the meaning set forth in Section 4.8.2(d).


“Ionis Strategy” has the meanings set forth in Section 1.3.3 and Section 1.4.4.


“Ionis Target Sanction Diligence Obligation” has the meaning set forth in
Section 1.2.3(d)(v).


“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).


“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Product in Japan.
 

--------------------------------------------------------------------------------

Confidential
“Joint Patent Committee” or “JPC” has the meaning set forth in Section 7.1.3(a).


“Jointly-Owned Program Know-How” has the meaning set forth in Section 7.1.2.


“Jointly-Owned Program Patents” has the meaning set forth in Section 7.1.2.


“Jointly-Owned Program Technology” has the meaning set forth in Section 7.1.2.


“Key Criteria” means, with respect to a Collaboration Program, the applicable
criteria set forth in [***], and such other criteria set forth in [***] that are
designated as “Key Criteria” by mutual agreement of the Parties.


“Know-How” means inventions, technical information, know-how and materials,
including technology, data, compositions, formulas, biological materials,
assays, reagents, constructs, compounds, discoveries, procedures, processes,
practices, protocols, methods, techniques, results of experimentation or
testing, knowledge, trade secrets, skill and experience, in each case whether or
not patentable or copyrightable, and in each case that are unpatented.


“[***] Asset” has the meaning set forth in Section 6.5.1.


“Lead Party” has the meaning set forth in Section 7.4.1.


“License Access Fee” has the meaning set forth in Section 6.6.


“License Effective Date” means, on an Option-by-Option and Collaboration
Program-by-Collaboration Program basis, the date on which Biogen notifies Ionis
in writing that it wishes to exercise the Option and pays to Ionis the Option
Fee for such Collaboration Program; provided that Biogen provides such notice
and payment by the Option Deadline for such Collaboration Program or within the
cure period set forth under Section 3.1.2(e).


“Licensed Know-How” means Ionis Manufacturing and Analytical Know-How, and Ionis
Know-How. For clarity, Licensed Know-How does not include any Know-How covering
formulation technology or delivery devices.


“Licensed Patents” means the Ionis Product-Specific Patents, Ionis Core
Technology Patents, Ionis Manufacturing and Analytical Patents and Ionis’
interest in Jointly-Owned Program Patents. For clarity, Licensed Patents do not
include any Patent Rights claiming formulation technology or delivery devices
unless such Patent Rights are included in the Jointly-Owned Program Patents. For
clarity, Licensed Patents that are jointly-owned by Ionis and Biogen will count
toward the calculation of the Full Royalty Period in a particular country if the
use or sale of a Product by an unauthorized Third Party in such country would
infringe a Valid Claim of such Licensed Patent.


“Licensed Technology” means, on a Collaboration Program-by-Collaboration Program
basis, any and all Licensed Patents and Licensed Know-How, to the extent
necessary or useful to Develop, register, Manufacture or Commercialize such
Product. Licensed Technology does not include any technology in-licensed by
Ionis from Alnylam Pharmaceuticals, Inc. under the Second Amended and Restated
Collaboration and License Agreement between Alnylam Pharmaceuticals, Inc. and
Ionis dated January 8, 2015, as amended.
 

--------------------------------------------------------------------------------

Confidential
“Limited Availability Neurology Target” has the meanings set forth in Section
1.3.3 and Section 1.4.4.


“Loss of Market Exclusivity” means, on a Product-by-Product and
country-by-country basis, (a) one or more Generic Products for which such
Product is the Reference Product are being marketed in such country; and (b) Net
Sales of such Product in such country in any Calendar Quarter following the
initial sale of the first such Generic Product(s) in such country decreases to
less than [***]% of the average Net Sales of such Product in such country during
the [***] preceding the initial sale of such Generic Product(s).


“Losses” has the meaning set forth in Section 9.1.


“MAA” means, with respect to a particular Product, a marketing authorization
application filed with the EMA or other European Regulatory Authority after
Completion of Clinical Studies to obtain Approval for such Product under the
centralized European filing procedure or, if the centralized EMA filing
procedure is not used, filed using the applicable procedures in any European
Union country or other country in Europe.


“MAA Approval” means, with respect to a particular Product, the Approval of an
MAA by the EMA for such Product in any European Union country or other country
in Europe.


“Major Market” means any of the following countries: the United States, Japan,
the United Kingdom, Germany, France, Italy and Spain.


“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, for
pre-clinical and clinical purposes, of API or Finished Drug Product.


“Manufacturing Process Development Terms” means Section 4.1.3(b), Section
4.3.1(a), Section 4.3.2, Section 4.4, Section 4.5, Section 4.7.2 and Section
4.8.2(d) of this Agreement.


“Marketing Approval” means, for the purposes of determining the milestone
payments due under Section 6.7, the first to occur of (a) NDA Approval, (b) MAA
Approval, or (c) JNDA Approval.


“Material Adverse Effect” means any change, effect or circumstance, individually
or in the aggregate, (a) that is reasonably likely to be materially adverse to
the business, operations, assets or financial condition of Ionis, taken as a
whole, (b) that when taken as a whole, has or would reasonably be expected to
have a material adverse effect on (i) the Licensed Technology taken as a whole,
(ii) the practice of the Licensed Technology taken as a whole and as
contemplated by this Agreement or (iii) the Development, Manufacture or
Commercialization of Compounds or Products for Neurology Targets as contemplated
by this Agreement, or (c) that materially impairs the ability of Ionis to
perform its obligations pursuant to the transactions contemplated by this
Agreement or the Stock Purchase Agreement.


“Milestone Event” means any of the Target Designation Milestone, the IND
Initiation Milestone or any Post-Option Development Milestone Event, as the case
may be.
 

--------------------------------------------------------------------------------

Confidential
“Minimum Third Party Payments” means [***].


“[***]” means a disease that has, as its [***].


“Multi-Indication Product” means a product for a Non-Neurological Indication
associated with a Multi-Indication Target.


“Multi-Indication Product-Specific Patent” has the meaning set forth in Section
7.2.4.


“Multi-Indication Target” has the meaning set forth in Section 1.2.3(c).


“Multi-Indication Target Notice” has the meaning set forth in Section 1.2.3(c).


“Necessary” means, with respect to any Patent Right, any Patent Right of a Third
Party that (a) [***] and (b) [***] (i) [***] or (ii) if prior to [***], in each
case ((i) and (ii)), [***].


“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Studies to obtain Approval for a Product in the United States.


“NDA Approval” means the Approval of an NDA by the FDA for a Product in the U.S.


“Net Sales” shall mean, with respect to a Product, the gross amount billed or
invoiced in a country by Biogen, its Affiliates or Sublicensees for the sale or
other disposition of such Product in such country to Third Parties (including
distributors, wholesalers and end-users), less the following deductions:


(a)           sales returns and allowances actually paid, granted or accrued on
such Product, including trade, quantity, prompt pay and cash discounts and any
other adjustments, including those granted on account of price adjustments or
billing errors;


(b)           credits or allowances given or made for rejection, recall, return
or wastage replacement of, and for uncollectible amounts on, such Product or for
rebates or retroactive price reductions (including Medicare, Medicaid, copay
assistance, managed care and similar types of rebates and chargebacks);


(c)           taxes, duties or other governmental charges levied on or measured
by the billing amount for such Product, as adjusted for rebates and refunds,
including without limitation pharmaceutical excise taxes (such as those imposed
on a Product by the United States Patient Protection and Affordable Care Act of
2010 and other comparable Laws), but which shall not include any tax, duty, or
other charge imposed on or measured by net income (however denominated) or any
franchise taxes, branch profits taxes, or similar tax; and


(d)           charges for freight, customs and insurance directly related to the
distribution of such Product and wholesaler and distributor administration fees.
 

--------------------------------------------------------------------------------

Confidential
in each case (clauses (a) through (d)) to the extent such deductions: (i) are
reasonable and customary, (ii) are included in the gross invoiced sales price
for such Product or otherwise directly paid, allowed, accrued, or incurred by
Biogen, its Affiliates or Sublicensees with respect to the sale of such Product
(iii) are applicable and in accordance with standard allocation procedures, (iv)
have not already been deducted or excluded, (v) are incurred in the ordinary
course of business in type and amount consistent with good industry practice,
and (vi) except with respect to the uncollectible amounts and pharmaceutical
excise taxes described in clauses (b) and (c) above, are determined in
accordance with, and as recorded in revenues under, GAAP. Net Sales shall not be
imputed to transfers of such Product without consideration or for nominal
consideration for use in any clinical trial, or for any bona fide charitable,
compassionate use or indigent patient program purpose where such Product is sold
at or below cost of goods sold or as a sample. In the case of any transfer of
any Product between or among Biogen and its Affiliates or Sublicensees for
resale, Net Sales shall be determined based on the sales made by such Affiliate
or Sublicensee to a Third Party. Sales by any distributor will not be included
as sales by a Sublicensee for the purposes of calculation of Net Sales, provided
that the sale of Product by Biogen or its Affiliate or Sublicensee to such
distributor is on an arms’ length basis, and Biogen pays Ionis a royalty on the
sale of such Product to such distributor.


With respect to Net Sales as it applies to royalties payable by Ionis, the
Parties agree that any reasonable definition of “net sales” that is (x)
customarily used in pharmaceutical industry technology licensing or
collaboration contracts and (y) consistent with GAAP or International Financial
Reporting Standards and is subsequently agreed to by Ionis (or a Third Party
acquirer or assignee) and Ionis’ Sublicensee or commercialization partner in an
arms-length transaction under a particular sublicense or commercialization
agreement will replace the definition of Net Sales in this Agreement and will be
used in calculating the royalty payment to Biogen on sales of products sold
pursuant to such agreement. If Ionis uses such an alternate definition of “net
sales” in a particular sublicense, (A) Ionis will include such “net sales”
definition in the applicable royalty reports to assist Biogen with verifying
royalty payments and (B) if such definition is not consistent with GAAP or
International Financial Reporting Standards, upon Biogen’s request, Ionis will
reconcile the royalties calculated under such definition with GAAP or
International Financial Reporting Standards.


Notwithstanding the foregoing, in the event a Product is sold as a component of
a Combination Product in any country in any Calendar Year, Net Sales shall be
calculated by [***]. In the event that no separate sales of the Product or any
Other Components included in a Combination Product are made by Biogen, its
Affiliates or licensees in a country during a Calendar Year in which such
Combination Product is sold in such country, the average Net Sales in the above
described equation shall be replaced with [***].


“Neurological Disease Research Plan” has the meaning set forth in Section 1.2.


“Neurological Disease Research Program” has the meaning set forth in Section
1.2.


“Neurology II Agreement” has the meaning set forth in the Recitals of this
Agreement.


“Neurology JDC” has the meaning set forth in Section 1.14.5.


“Neurology JRC” has the meaning set forth in Section 1.14.3.
 

--------------------------------------------------------------------------------

Confidential
“Neurology Plan” means any of the following plans: (a) the Core Research Plan,
(b) the Neurological Disease Research Plan, including, for clarity, any final
Target Sanction Plan, (c) any Development Candidate Identification Plans, (d)
the Toxicology Strategy or (e) any Integrated Product Plans.


“Neurology Target” means any gene target that is a “High Interest Target” or
“Collaboration Target” under the Neurology II Agreement and any other gene
target that (a) as of the Execution Date, (i) is not encumbered by Ionis under
an agreement with a Third Party such that Ionis could not grant Biogen the
license under Section 4.1.1 of this Agreement with respect to such gene target,
and (ii) has not yet achieved Target Sanction status, and (b) as of the
Execution Date, the Effective Date or during the Research Term, the expression
or activity of the gene in neurons is demonstrated to have an association to any
one or more of the following (each of (A) through (I) below, a “Neurological
Disease”):


(A)          [***];


(B)          [***];


(C)          [***];
 
(D)          [***];


(E)           [***];


(F)          [***];


(G)          [***];


(H)          [***]; and


(I)            [***].


For purposes of clarity, a gene target that has as its primary disease
association an association to [***] will not be considered a Neurology Target.


“[***]” means (a) [***] or (b) [***].


“[***] Compound” has the meaning set forth in Section 1.8.3(e).


“[***] Development Candidate” has the meaning set forth in Section 1.8.3(e).


“New Third Party License” has the meaning set forth in Section 7.9.


“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.


“NPV” has the meaning set forth in Appendix 3.
 

--------------------------------------------------------------------------------

Confidential
“Non-Neurological Indications” means therapeutic uses that are not designed to
treat any Neurological Disease.


“[***]” means diseases that have, as their [***].


“Oligonucleotide” means a synthetic compound that comprises or consists of at
least 5 linked nucleosides (including any analog, variant, mimic, or mimetic
thereof). For clarity, the [***] of Oligonucleotides [***].  Oligonucleotides
[***].  Oligonucleotides may be single-stranded or multi-stranded.


“Option” has the meaning set forth in Section 3.1.2(a).


“Option Deadline” has the meaning set forth in Section 3.1.2(a).


“Option Fee” has the meaning set forth in Section 6.4.


“Option Period” means, with respect to a Collaboration Program, the period
beginning on the date a Strategy directed to a Neurology Target is designated as
a Collaboration Program hereunder and ending on the License Effective Date or
the expiration or earlier termination of the Option with respect to such
Collaboration Program.


“Other Activities” has the meaning set forth in Section 1.13.3.


“Other Components” means any other pharmaceutically active compounds or
substances referred to in the definition of a Combination Product, other than a
Product.


“Panel Decision” has the meaning set forth in Section 10.6.5(c).


“Party” or “Parties” means Biogen and Ionis individually or collectively.


“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.


“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).


“Permitted Change in Form” means (a) with respect to any Development Candidate,
Related Program Compound or Product, [***] and (b) with respect to any Product,
[***].
 

--------------------------------------------------------------------------------

Confidential
“Permitted Licenses” means (a) licenses granted by Ionis before or after the
Effective Date to any Third Party under the Ionis Core Technology Patents, the
Ionis Manufacturing and Analytical Patents, or the Ionis Manufacturing and
Analytical Know-How (but not under the Ionis Product-Specific Patents) to (i)
use ASOs (or supply ASOs to end users) solely to conduct pre-clinical research,
or (ii) enable such Third Party to manufacture or formulate ASOs, where (A) such
Third Party is primarily engaged in providing contract manufacturing or services
and is not primarily engaged in drug discovery, development or commercialization
of therapeutics; and (B) Ionis does not assist such Third Party to identify,
discover or make a compound or product; and (b) material transfer agreements
with academic collaborators or non-profit institutions solely to conduct
non-commercial research.


“Person” will mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.


“Phase 1 Readout” has the meaning set forth in Section 6.6.1.


“Phase 1 Trial” means, with respect to a Product, a first clinical study in
human beings of such Product, as further defined in 21 C.F.R. 312.21(a) or the
corresponding regulation in jurisdictions other than the United States.


“Phase 2 Trial” means, with respect to a Product, a clinical study that is
intended to explore the feasibility, safety, dose ranging or efficacy of such
Product, that is prospectively designed to generate sufficient data (if
successful) to commence a Pivotal Clinical Trial (or foreign equivalent) of such
Product, as further defined in 21 C.F.R. 312.21(b) or the corresponding
regulation in jurisdictions other than the United States.


“Phase 3 Trial” means, with respect to a Product, a clinical study in humans
performed to gain evidence with statistical significance of the efficacy of such
product in a target population and to obtain expanded evidence of safety for
such Product that is needed to evaluate the overall benefit-risk relationship of
such product, to form the basis for approval of an NDA by a Regulatory Authority
and to provide an adequate basis for physician labeling, as described in 21
C.F.R. 312.21(c), as amended from time to time, or the corresponding regulation
in jurisdictions other than the United States.


“Phase 4 Trial” means, with respect to a Product, (a) any clinical study
conducted to satisfy a requirement of a Regulatory Authority in order to
maintain a Regulatory Approval for such Product or (b) any clinical study
conducted after the first Regulatory Approval in the same disease state for
which such Product received Regulatory Approval other than for purposes of
obtaining Regulatory Approval.


“Pivotal Clinical Trial” means (a) a Phase 3 Trial, or (b) a human clinical
trial of a Product that satisfies the requirements of 21 C.F.R. § 312.21(c) and
is a registration trial designed to establish statistically significant efficacy
and safety of such Product for the purpose of enabling the preparation and
submission of application for an NDA, MAA, JNDA or similar application for
marketing approval to the competent Regulatory Authorities in a given country,
as evidenced by (i) an agreement with or statement from the FDA on a Special
Protocol Assessment or equivalent in another country or (ii) other guidance or
minutes issued by the FDA, for such registration trial or equivalent in another
country, or (iii) Biogen’s public statements, with respect to each, where the
results of such clinical trial are intended (if supportive) to be used to
establish both safety and efficacy of such Product in patients that are the
subject of such trial and serve as the basis for obtaining initial or
supplemental Regulatory Approval in the United States of such Product. For
clarity, any compassionate use dosing with respect to a Product shall not be
considered the Initiation of a Pivotal Clinical Trial with respect to such
Product.
 

--------------------------------------------------------------------------------

Confidential
“Post-Option Development Milestone Event” has the meaning set forth in Section
6.7.


“Pre-Clinical Studies” means in vitro and in vivo studies of a Product, not in
humans, including those studies conducted in whole animals and other test
systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of such Product and whether such Product has a desired effect.


“Pre-Existing Competitive Product” has the meaning set forth in Section 12.5.2.


“Pre-Existing Competitive Program” has the meaning set forth in Section 12.5.2.


“Precipitous Ionis Turnover” has the meaning set forth in Section 1.10.


“Primarily Neuro Multi-Indication Target” has the meaning set forth in Appendix
3.


“Primarily Other Multi-Indication Target” has the meaning set forth in Appendix
3.


“Prior Agreements” means the agreements listed on Schedule 8.2.8 attached
hereto.


“Prioritized Biogen Research Program” means, with respect to an Ionis Neurology
Target, Biogen has either (a) [***] or (b) [***], in each case ((a) and (b)),
with respect to [***].


“Priority Review Voucher” means a voucher or right granted by the FDA or other
Regulatory Authority that allows for priority review of a potential product that
is issued or granted to a sponsor of a neglected disease or rare disease product
application when a product to treat a neglected disease or rare disease is
approved by such Regulatory Authority.


“Pro Rata Portion” has the meaning set forth in Section 12.5.1(f).


“Procedures” has the meaning set forth in Schedule 12.1.2 .


“Proceeding” means an action, suit or proceeding.


“Product” means, on a Collaboration Program-by-Collaboration Program basis, a
finished drug product containing a Compound as an active pharmaceutical
ingredient.


“Product-Specific Patents” means, with respect to a Product, Patent Rights
Controlled by a Party or any of its Affiliates on or after the Effective Date,
including any Program Patents, claiming (a) the specific composition of matter
of such Product, (b) methods of using such Product as a prophylactic or
therapeutic or (c) the specific method of manufacture of such Product (unless in
the case of (c), such Patent Rights also claim any other product or services of
Ionis); provided however, Patent Rights Controlled by Ionis or any of its
Affiliates that (i) include claims that are directed to subject matter
applicable to ASOs or products in general, or (ii) include an ASO, the sequence
of which targets the RNA that encodes a Collaboration Target and the RNA of a
gene that does not encode a Collaboration Target, will not be considered
Product-Specific Patents, and in the case of (i) and (ii), such Patent Rights
will be considered Ionis Core Technology Patents.
 

--------------------------------------------------------------------------------

Confidential
“Product Specific Payments” means, with respect to any Patent Rights or
Know-How, any payments (including royalties, up front payments, milestone
payments, sublicensing income or revenue, fees and annual access payments) due
to Third Parties in consideration of such Patent Rights or Know-How that are
directly triggered as a result of the Research, Development, Manufacture or
Commercialization of one or more Products in accordance with this Agreement.
Product Specific Payments exclude Acquisition Costs.


“Program Determination” has the meaning set forth in Section 6.5.2.


“Program Patents” has the meaning set forth in Section 7.1.2.


“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.


“[***]” means [***].


“Qualifications” has the meaning set forth in Schedule 10.6.5(c).


“Receiving Party” has the meaning set forth in Section 11.1.


“Reduced Royalty Period” means, on a country-by-country and Product-by-Product
basis, the period commencing upon the expiration of the Full Royalty Period for
such Product in such country and ending when the Royalty Quotient for such
Product is [***]% or less for [***] consecutive years.


“Refund Date” has the meaning set forth in Section 12.5.1(f).


“Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export, and sale of a pharmaceutical product in a jurisdiction regulated by a
Regulatory Authority.


“Regulatory Authority” means any governmental authority, including the FDA, EMA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing or reimbursement approvals necessary for the marketing and
sale of a Product in any country.


“Regulatory Materials” means, with respect to a Product, any regulatory
submissions, notifications, registrations, approvals or other filings and
correspondence made to or with a Regulatory Authority in any country or
jurisdiction, and any other records required by Applicable Law to be maintained
that may be necessary or useful to develop, manufacture, market, sell or
otherwise commercialize such Product in any such country or jurisdiction.
 

--------------------------------------------------------------------------------

Confidential
“Related Know-How” means, with respect to any Additional Ionis Core IP, Third
Party Product IP or Third Party Acquisition IP, any Know-How that is related to
such Additional Ionis Core IP, Third Party Product IP or Third Party Acquisition
IP, as applicable, solely to the extent that payments due under the applicable
agreement are in consideration of the acquisition of rights or other access to
such Additional Ionis Core IP, Third Party Product IP or Third Party Acquisition
IP, as applicable, together with such Know-How.


“Related Program Compounds” has the meaning set forth in Section 1.8.3(a).


“Research” means conducting the research activities with ASOs or Compounds as
set forth in the Neurology Plans, including pre-clinical research and lead
optimization, but specifically excluding Development and Commercialization. When
used as a verb, “Researching” means to engage in Research.


“Research Term” has the meaning set forth in Section 1.2.1.


“Research Term Extension Date” has the meaning set forth in Section 1.8.1(d)(i).


“Results” has the meaning set forth in Section 4.8.2(d).


“Reverse Royalties” has the meaning set forth in Section 6.10.1.


“RMC” means Ionis’ Research Management Committee, or any successor committee.


“Royalty Quotient” has the meaning set forth in Section 6.9.2(c).


“Separate IND-Enabling Toxicology Notice” has the meaning set forth in Section
3.1.2(b)(ii).


“Setoff Amount” has the meaning set forth in Section 10.6.5(c).


“Setoff Dispute” has the meaning set forth in Section 10.6.5(c).


“Setoff Dispute Notice” has the meaning set forth in Section 10.6.5(c).


“[***] Asset” has the meaning set forth in Section 6.5.1.


“Specific Performance Milestone Event” has the meaning set forth in Section
5.2.1.


“Special Protocol Assessment” means the procedures adopted by the United States
Center for Drug Evaluation and Research and the Center for Biologics Evaluation
and Research for evaluating issues related to the adequacy of certain proposed
studies associated with the development of products in human drug applications
as defined in section 735(1) of the Federal Food, Drug, and Cosmetic Act (21
U.S.C. 379g(1)) for products covered by the Prescription Drug User Fee Act of
1992, as further described in section 119(a) of the Food and Drug Administration
Modernization Act.
 

--------------------------------------------------------------------------------

Confidential
“Spinraza Agreement” means the Development, Option and License Agreement between
the Parties dated January 3, 2012, as amended or restated from time to time.


“Step-In Party” has the meaning set forth in Section 7.4.1.


“Stock Purchase Agreement” means the Stock Purchase Agreement of even date
herewith between Ionis and Biogen (or Biogen’s Affiliate).


“Strategy” means, with respect to [***].


“Strategy Acceptance Notice” has the meaning set forth in Section
1.2.3(d)(ii)(B).


“Strategy Acceptance Period” has the meaning set forth in Section
1.2.3(d)(ii)(B).


“Strategy Initiation Date” has the meaning set forth in Section 1.2.3(d)(ii)(C).


“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed Technology
or Biogen Technology, as the case may be, licensed to such Party in accordance
with the terms of this Agreement.


“Subsequent Deal” has the meaning set forth in Section 10.3.4(b)(i).


“Subsequent Measurement Date” has the meaning set forth in Section 1.8.1(b).


“Superior Patent Right” has the meaning set forth in Section 7.2.5(d).


“Target Designation Milestone” has the meaning set forth in Section 6.2.


“Target Designation Milestone Payment” has the meaning set forth in Section 6.2.


“Target Related Biogen Program Claim” has the meaning set forth in Section
4.3.4.


“Target Related Ionis Program Claim” has the meaning set forth in Section 4.3.3.


“Target Sanction” means when the therapeutic potential of a Strategy directed to
a Neurology Target has been demonstrated in pre-clinical disease models and such
Strategy directed to such Neurology Target has received approval by Ionis’ RMC
to justify expending resources to identify a human development candidate, all in
accordance with Ionis’ standard processes.


“Target Sanction Data Package” means, with respect to a Strategy directed to a
Neurology Target, the data package Ionis presented to Ionis’ RMC to obtain
approval to justify expending resources to identify a human Development
Candidate, all in accordance with Ionis’ standard processes; provided such
package contains the same level of detail as the data packages Ionis currently
presents to Ionis’ RMC to approve Ionis’ own internal gene targets and is
consistent with and contains the results from all the activities under the
applicable Target Sanction Plan.


“Target Sanction Plan” has the meaning set forth in Section 1.2.


“Target Technical Failure” has the meaning set forth in Section 1.8.2(f).
 

--------------------------------------------------------------------------------

Confidential
“Target Technical Failure Date” has the meaning set forth in Section 1.8.2(f).


“Technical Failure” has the meaning set forth in Section 1.8.2(d).


“Terminated Target” has the meaning set forth in Section 10.5.


“Termination Date” has the meaning set forth in Section 10.3.1(b).


“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.


“Third Party Acquisition IP” has the meaning set forth in Section 6.11.6(a).


“Third Party Core IP” has the meaning set forth in Section 6.11.3(a).


“Third Party Obligations” means any financial and non-financial encumbrances,
obligations, restrictions, or limitations imposed by an agreement between Ionis
and a Third Party (including the Ionis In-License Agreements) that relate to a
Product or a Collaboration Target, including field or territory restrictions,
covenants, milestone payments, diligence obligations, sublicense revenue,
royalties, or other payments.


“Third Party Product IP” has the meaning set forth in Section 6.11.4(a).


“Toxicology Strategy” has the meaning set forth in Section 1.8.3(c).


“Transition Services” has the meaning set forth in Section 10.6.6(b).


“Trial Court” has the meaning set forth in Section 10.6.5(c).


“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.


“Useful Third Party Product IP” has the meaning set forth in Section 6.11.5(a).


“Valid Claim” means a claim (a) of any issued, unexpired United States or
foreign Patent Right, which will not, in the country of issuance, have been
donated to the public, disclaimed, nor held invalid or unenforceable by a court
of competent jurisdiction in an unappealed or unappealable decision, or (b) of
any United States or foreign patent application within a Patent Right, which
will not, in the country in question, have been cancelled, withdrawn, abandoned
nor been pending for more than seven years, not including in calculating such
seven-year period of time in which such application is in interference or
opposition or similar proceedings or time in which a decision of an examiner is
being appealed. Notwithstanding the foregoing, on a country-by-country basis, a
patent application pending for more than seven years will not be considered to
have any Valid Claim for purposes of this Agreement unless and until a patent
meeting the criteria set forth in clause (a) above with respect to such
application issues.
 

--------------------------------------------------------------------------------

Appendix 2


Development Candidate Checklist


[***]
 

--------------------------------------------------------------------------------

Appendix 3


Multi-Indication Target Process


Neurology Targets with Broader Therapeutic Benefit.


(a)           If, pursuant to Section 1.2.3(e), the CSC is unable to agree upon
whether a Multi-Indication Target is a Primarily Neuro Multi-Indication Target,
Equal Multi-Indication Target or Primarily Other Multi-Indication Target, the
Parties will engage a Third Party expert under Section 12.1.4 to make such
determination. Such Third Party expert will first determine the net present
value (“NPV”) of a therapeutic targeting such Multi-Indication Target and
allocate such NPV between the markets for Neurological Disease indications and
for Non-Neurological Indications, where such NPV calculations and allocations
will take into consideration, and risk-adjust for, the relevant market sizes,
competitive landscapes, scientific rationale for each market and any other
factors deemed relevant by such Third Party expert. Based on such NPV
calculations and allocations, Multi-Indication Targets will be classified as
either “Primarily Neuro Multi-Indication Targets”; “Equal Multi-Indication
Targets” or “Primarily Other Multi-Indication Targets”, where (1) a
Multi-Indication Target with [***]% or more of its NPV allocated to the market
for Neurological Disease indications will be a Primarily Neuro Multi-Indication
Target, (2) a Multi-Indication Target with less than [***]% but more than [***]%
of its NPV allocated to the market for Neurological Disease indications will be
an Equal Multi-Indication Target, and (3) a Multi-Indication Target with [***]%
or less of its NPV allocated to the market for Neurological Disease indications
will be Primarily Other Multi-Indication Target.


(b)           Primarily Neuro Multi-Indication Targets. If a Multi-Indication
Target is classified as a Primarily Neuro Multi-Indication Target, then within
[***] days of such classification, Biogen will send Ionis a written notice
either (i) electing to negotiate in good faith with Ionis a development plan and
[***] (i.e., [***]) for the Non-Neurological Indications if Developed and
Commercialized under this Agreement, which plan and provisions will be
recommended to the CSC for approval; (ii) granting Ionis and its Affiliates the
right to work on their own or with a Third Party to discover, develop and
commercialize an Oligonucleotide directed to such Multi-Indication Target for
primarily Non-Neurological Indications (an “Ionis Multi-Indication Compound”);
or (iii) precluding Ionis and its Affiliates from working on their own or with a
Third Party to discover, develop or commercialize an Ionis Multi-Indication
Compound. If under this clause (b) Ionis or any of its Affiliates or licensees
Commercializes a product incorporating an Ionis Multi-Indication Compound, and
Biogen has paid the applicable Option Fee for the applicable Collaboration
Program, then until the earlier of (i) the [***] anniversary of the date of
First Commercial Sale of such product or (ii) the date Biogen, its Affiliates
and Sublicensees stop Commercializing the Product related to such
Multi-Indication Target, Ionis will pay to Biogen a royalty of [***]% of Annual
worldwide Net Sales of such product sold by Ionis, its Affiliates or
Sublicensees. The definition of Net Sales in Appendix 1 and the other provisions
contained in Sections 6.12, 6.13, 6.14, and 6.15 governing payment of royalties
from Biogen to Ionis will govern the payment of such royalty from Ionis to
Biogen under this clause (b), mutatis mutandis. If within [***] days of Biogen
making an election under clause (1) of this clause (b) to pursue the
Non-Neurological Indication, the CSC has not agreed on a development plan and
enhanced economic provisions to be paid by Biogen for the Non-Neurological
Indication, then (I) Ionis and its Affiliates will not work on their own or with
a Third Party to discover, develop and commercialize in the Field an Ionis
Multi-Indication Compound unless otherwise permitted under this Agreement and
(II) Biogen and its Affiliates will not work on their own or with a Third Party
to discover, develop or commercialize Compounds related to such Multi-Indication
Target for Non-Neurological Indications.
 

--------------------------------------------------------------------------------

Confidential
(c)           Equal Multi-Indication Targets. If a Multi-Indication Target is
classified as an Equal Multi-Indication Target, neither Party nor its respective
Affiliates, licensees or Sublicensees may develop or commercialize a product
targeting such Multi-Indication Target for any indication unless and until Ionis
and Biogen have agreed on (i) a development plan and enhanced economic
provisions to be paid by Biogen (i.e., multi-indication filing and approval
milestone payments, but not additional license fees) for the Non-Neurological
Indications, and (ii) the restrictions under which Ionis or Biogen (as
applicable) would develop or commercialize a product targeting such
Multi-Indication Target (which terms may include the requirements set forth
under clause (d) below).


(d)           Primarily Other Multi-Indication Targets. If a Multi-Indication
Target is classified as a Primarily Other Multi-Indication Target, then (A)
Biogen may continue to Develop and Commercialize Products for Neurological
Disease indications pursuant to the terms of this Agreement, and (B) within
[***] days of such classification, Biogen will send Ionis a written notice
either (iv) electing to negotiate in good faith with Ionis and agree on a
development plan and [***] (i.e., [***]) for the Non-Neurological Indications if
Developed and Commercialized under this Agreement, which plan and provisions
will be recommended to the CSC for approval; or (5) granting Ionis and its
Affiliates the right to work on their own or with a Third Party to discover,
develop and commercialize an Ionis Multi-Indication Compound so long as such
Ionis Multi-Indication Compound (i) [***], provided, in addition to the
foregoing provisions, if the Development Candidate targeting such
Multi-Indication Target being Developed or Commercialized by Biogen, its
Affiliates or Sublicensees under this Agreement is [***], Ionis cannot develop
or commercialize such Ionis Multi-Indication Compound for [***].


(e)           If within [***] days of Biogen making an election under clause
(b)(1) of this Appendix 3 to pursue the Non-Neurological Indication, the CSC has
not agreed on a development plan and [***] (i.e., [***]) for the
Non-Neurological Indications, then Ionis and its Affiliates will have the right
to work on their own or with a Third Party to discover, develop and
commercialize an Ionis Multi-Indication Compound so long as such Ionis
Multi-Indication Compound [***].
 

--------------------------------------------------------------------------------

Confidential
Schedule 1.8.3(c)


Development Candidate Toxicology Strategy


Components of IND-Enabling Toxicology Strategy


[***]
 

--------------------------------------------------------------------------------

Confidential
Schedule 1.8.4(a)


List of Approved CROs


[***]
 

--------------------------------------------------------------------------------

Confidential
Schedule 1.14.1


Collaboration Steering Committee Governance


CSC Representatives


Ionis



·
Lynne Parshall – Senior Strategic Advisor




·
Brett Monia – Chief Operating Officer




·
Frank Bennett – SVP, Research




·
Richard Geary – SVP, Development

 
Biogen



·
Michael Ehlers, EVP Research & Development




·
John McDonald, VP, Business Development




·
Gilmore O’Neill, SVP, Late Stage Development




·
Anabella Villalobos, SVP, Biotherapeutic and Medicinal Sciences

 

--------------------------------------------------------------------------------

Schedule 1.14.3


Neurology JRC Governance


(a)           The Neurology JRC will determine the Neurology JRC operating
procedures, including frequency of meetings (at least quarterly), location of
meetings, and responsibilities for agendas and minutes. The Neurology JRC will
codify these operating procedures in the written minutes of the first meeting.


(b)           The Neurology JRC may hold meetings in person or by audio or video
conference as determined by the Neurology JRC; but at least two meetings per
year will be in person (one held at Ionis’ facilities, and the other held at
Biogen’s facilities in the U.S.). Alliance Managers will attend Neurology JRC
meetings as participating non-members. In addition, upon prior approval of the
other Party, each Party may invite its employees or consultants to attend
Neurology JRC meetings, including any subject matter expert(s) with valuable
knowledge of High Interest Targets or Collaboration Targets (as applicable) or
the diseases associated with such targets.


(c)           The co-chairs will be responsible for ensuring that activities
occur as set forth in this Agreement, including ensuring that Neurology JRC
meetings occur, Neurology JRC recommendations are properly reflected in the
minutes, and any dispute is given prompt attention and resolved in accordance
with Section 1.14.3, Section 7.1.3 and Section 12.1, as applicable.


(d)           The Neurology JRC members from the same Party will collectively
have one vote. The Neurology JRC will strive to make recommendations with
approval of both Ionis members and Biogen members, and record such
recommendations in the minutes of the applicable Neurology JRC meeting.


(e)           The Neurology JRC may form subcommittees and working groups as it
determines in order to carry out its activities under this Agreement, all of
which will dissolve when the Neurology JRC dissolves.
 

--------------------------------------------------------------------------------

Schedule 1.14.5


Neurology JDC Governance


(a)           The Neurology JDC will determine its operating procedures,
including frequency of meetings (at least quarterly, subject to Section
1.14.8(a) and unless there is no update with respect to the applicable
Collaboration Program), location of meetings, and responsibilities for agendas
and minutes. The Neurology JDC will codify these operating procedures in the
written minutes of its first meeting.


(b)          The Neurology JDC may hold meetings in person or by audio or video
conference as determined by the Neurology JDC; but at least two meetings per
year will be in person (one held at Ionis’ facilities, and the other held at
Biogen’s facilities in the U.S.). Alliance Managers will attend Neurology JDC
meetings as participating non-members. In addition, upon prior approval of the
other Party, each Party may invite its employees or consultants to attend
Neurology JDC meetings, including any subject matter expert(s) with valuable
knowledge of the applicable or Collaboration Target or the diseases associated
with such target.


(c)           The co-chairs will be responsible for ensuring that activities
occur as set forth in this Agreement, including ensuring that Neurology JDC
meetings occur, Neurology JDC recommendations are properly reflected in the
minutes, and any dispute is given prompt attention and resolved in accordance
with Section 1.14.5, Section 7.1.3 and Section 12.1, as applicable.


(d)          Neurology JDC members from the same Party will collectively have
one vote. The Neurology JDC will strive to make recommendations with approval of
both Ionis members and Biogen members, and record such recommendations in the
minutes of the applicable Neurology JDC meeting.


(e)           The Neurology JDC may form subcommittees and working groups as it
determines in order to carry out its activities under this Agreement, all of
which will dissolve when the Neurology JDC dissolves.
 

--------------------------------------------------------------------------------

Schedule 1.14.9


Alliance Management Activities


Each Alliance Manager is responsible for:


(a)           Promoting the overall health of the relationship between the
Parties;


(b)           Developing a mutually agreed alliance launch plan covering any
activities and systems that the Parties need to implement within the first 100
days after the Effective Date to support the Collaboration;


(c)           Organizing CSC, Neurology JRC and Neurology JDC meetings,
including agendas, drafting minutes, and publishing final minutes;


(d)           Supporting the co-chairs of the CSC, Neurology JRC and Neurology
JDC with organization of meetings, information exchange, meeting minutes, and
facilitating dispute resolution as necessary;


(e)           Preparing status and progress reports on the above as determined
necessary by the CSC, Neurology JRC and Neurology JDC;


(f)            Ensuring compliance in maintaining the Ionis Internal ASO Safety
Database as outlined in Section 5.4;


(g)           Ensuring proper approval of publications prior to submission as
required in Section 11.4;


(h)           Determining an appropriate format for summaries of resource and
FTE utilization, and ensuring such summarized are timely provided to the
Neurology JRC as outlined in Section 1.11.
 

--------------------------------------------------------------------------------

Confidential
Schedule 4.3.1(a)


Drug Substance Process and Formulation Development Activities


[***]
 

--------------------------------------------------------------------------------

Confidential
Schedule 4.9.2(c)


Ionis’ Fully Absorbed Cost of Goods Methodology


Cost Estimate of API Cost per Kilogram


(000’s)


All of the following shall be consistent with GAAP.


[***]
 

--------------------------------------------------------------------------------

Confidential
Schedule 5.2.1


Biogen’s Development and Commercialization Activities


[***]
 

--------------------------------------------------------------------------------

Confidential
Schedule 5.2.5


Integrated Product Plan Content


[***]
 

--------------------------------------------------------------------------------

Confidential
Schedule 6.9.2(e)


Royalty Calculation Examples


[***]
 

--------------------------------------------------------------------------------

Schedule 6.9.2(f)


Allocation of Net Sales


[***]
 

--------------------------------------------------------------------------------

Schedule 6.11.1


Certain Ionis In-License Agreements


[***]
 

--------------------------------------------------------------------------------

Schedule 8.2.5(a)


Ionis Core Technology Patents


[***]
 

--------------------------------------------------------------------------------

Schedule 8.2.5(b)


Ionis Manufacturing and Analytical Patents


[***]
 

--------------------------------------------------------------------------------

Schedule 8.2.5(c)


Ionis Product-Specific Patents


[***]
 

--------------------------------------------------------------------------------

Schedule 8.2.8


Opposition Proceedings


[***]
 
 
 

 

--------------------------------------------------------------------------------

Schedule 8.2.10


Prior Agreements


[***]
 

--------------------------------------------------------------------------------

Schedule 8.2.13


Ionis Product Pipeline
 

 
Drug
 
Indication
 
Partner
 
IONIS-GCGRRx
 
Diabetes
     
IONIS-FXIRx
 
Clotting Disorders
     
Volanesorsen
 
FCS
     
IONIS-DGAT2Rx
 
NASH
     
AKCEA-APO(a)-LRx
 
CVD
     
AKCEA-ANGPTL3-LRx
 
Rare Hyperlipidemias
     
IONIS-GHR-LRx
 
Acromegaly
     
IONIS-AGT-LRx
 
Treatment-Resistant Hypertension
     
AKCEA-APOCIII-LRx
 
CVD
     
IONIS-HBVRx
 
Hepatitis B Virus
     
IONIS-HTTRx
 
Huntington's Disease
     
IONIS-HBV-LRx
 
Hepatitis B Virus
     
IONIS-SOD-1Rx
 
ALS
 
Biogen
 
IONIS-MAPTRX
 
Neurodegenerative
 
Biogen
 
IONIS-STAT3-2.5Rx
 
Cancer
     
IONIS-AR-2.5Rx
 
Cancer
     
IONIS-KRAS-2.5Rx
 
Lung/Pancreatic Cancer/CRC
     
IONIS-FB-LRx
 
AMD
     
Inotersen
 
Amyloidosis
     
IONIS-PKKRx
 
Hereditary Angioedema
     
IONIS-PKK-LRx
 
Hereditary Angioedema
     
IONIS-TMPRSS6-LRx
 
Beta-Thalassemia
     
SPINRAZA®
 
Spinal Muscular Atrophy
 
Biogen
 
KYNAMRO®
 
HoFH
     
Volanesorsen
 
FPL
     
AKCEA-ANGPTL3-LRx
 
NAFLD/Metabolic Complications
     
IONIS-FXI-LRx
 
Clotting Disorder
     
IONIS-RHO-2.5Rx
 
Autosomal Dominant Retinitis Pigmentosa
     
IONIS-ENaC-2.5Rx
 
Cystic Fibrosis
     
IONIS-TTR-LRx
 
ATTR
     
IONIS-C9Rx
 
ALS
 
Biogen
 
IONIS-EZH2-2.5Rx
 
Cancer
     
IONIS-IRF4-2.5Rx
 
Cancer
     
IONIS-AZ4-2.5-LRx
 
CVD
     
IONIS-AZ5-2.5Rx
 
Kidney Disease
     
IONIS-JBI1-2.5Rx
 
GI Autoimmune Disease
     
IONIS-JBI2-2.5Rx
 
GI Autoimmune Disease
     
IONIS-BIIB6Rx
 
Neurodegenerative Diseases
 
Biogen
 
IONIS-BIIB7Rx
 
Neurodegenerative Diseases
 
Biogen
 
IONIS-BIIB8Rx
 
Neurodegenerative Diseases
 
Biogen



[***]
 
 
 

 

--------------------------------------------------------------------------------

Schedule 10.6.5(c)


Advisory Panel Regarding Setoff Disputes


[***].
 

--------------------------------------------------------------------------------

Schedule 10.6.6


Transition Services


[***]
 

--------------------------------------------------------------------------------

Schedule 12.1.2


Mediation



1.
Mediation.



1.1.         If a Dispute cannot be resolved pursuant to Section 12.1.1 of the
Agreement (Escalation), the Parties agree to try in good faith to resolve any
such Dispute by non-binding mediation administered by the American Arbitration
Association (the “AAA”) in accordance with its Commercial Mediation Procedures
then in effect (the “Procedures”), as modified by this Section 1.1 of this
Schedule 12.1.2 . The mediation will be conducted by a single mediator appointed
by agreement of the Parties, within 15 days after either Party notifies the
other Party of its intention to mediate such Dispute, or failing such agreement,
appointed by the AAA in accordance with the Procedures; provided that in either
case the mediator will be a retired Delaware state or federal judge. Unless
otherwise mutually agreed upon by the Parties, the mediation proceedings will be
conducted in Dover, Delaware. The Parties agree that they will share equally the
costs and expenses of the mediation; provided that each Party will bear its own
attorneys’ fees and associated costs and expenses. The mediation conference will
be held within [***] days after appointment of the mediator, and will last no
more than two consecutive days unless otherwise mutually agreed upon by the
Parties. Any resolution of a Dispute by mediation pursuant to this Section 1.1
of these mediation Procedures will be in writing and signed by duly authorized
representatives of both Parties.


If the Parties cannot resolve a Dispute in accordance with Section 1.1 of this
Schedule 12.1.2 , then such Dispute will be resolved by the Parties in
accordance with Section 12.2 of the Agreement (Governing Law; Jurisdiction;
Venue; Service of Process).
 
 

--------------------------------------------------------------------------------